Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 1 of 358 PageID #: 610




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

    TARGUS INTERNATIONAL, LLC,                           )
                                                         )
                           Plaintiff,                    )
                                                         )
                     v.                                  )    C.A. No. 20-464-RGA
                                                         )
    VICTORINOX SWISS ARMY, INC.,                         )    JURY TRIAL DEMANDED
                                                         )
                           Defendant.                    )
                                                         )


              DEFENDANT VICTORINOX SWISS ARMY, INC.’S AMENDED
             ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS

        Defendant Victorinox Swiss Army, Inc. (“Victorinox” or “Defendant”) hereby files its

 Amended Answer and Counterclaims to Plaintiff Targus International, LLC’s (“Targus’s” or

 “Plaintiff’s”) Complaint (D.I. 1).

                                        AMENDED ANSWER

        As set forth below, Victorinox answers the allegations in Plaintiff’s Complaint (D.I. 1) by

 reproducing each of the pertinent headings therein and the corresponding paragraph numbering, if

 any, with the text of each of the pertinent paragraphs within the Complaint, immediately followed

 by Victorinox’s answer(s) thereto. Victorinox’s reproduction herein of any material set forth in

 Plaintiff’s Complaint is solely for the purpose of convenience and is not, and should not be

 construed as, an admission by Victorinox that any allegations or other statements in Complaint,

 whether explicit or implied, are true, correct, or admitted by Victorinox. All allegations in

 Plaintiff’s Complaint that Victorinox does not expressly admit or deny, below, are hereby denied.




                                                 1
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 2 of 358 PageID #: 611




                                             PARTIES

         1.      Targus is a limited liability company under the laws of the state of Delaware
 with its principal address being 1211 N. Miller Street, Anaheim, California 92806.

        ANSWER:          Defendant lacks sufficient knowledge to form a belief as to the truth or

 falsity of the allegations in Paragraph 1 and therefore denies them.

        2.      On information and belief, Defendant Victorinox Swiss Army, Inc. is a
 corporation organized and existing under the laws of the State of Delaware, with its principal
 place of business at 7 Victorinox Dr., Monroe, Connecticut 06468, and operates and owns
 the website located at wenger.ch.

        ANSWER:          Defendant admits that it is a corporation organized and existing under the

 laws of the State of Delaware. Defendant denies that its principal place of business is at 7

 Victorinox Dr., Monroe, Connecticut 06468 but admits that it has place of business at 7 Victoria

 Dr., Monroe, Connecticut 06468. Defendant denies that it operates and owns the website located

 at wenger.ch.

                                 JURISDICTION AND VENUE

       3.       This is an action for patent infringement arising under the patent laws of the
 United States, 35 U.S.C. §§101, et seq.

        ANSWER:          Defendant admits that the Complaint purports to allege claims for patent

 infringement arising under 35 U.S.C. § 101, et seq., but expressly denies any liability for patent

 infringement. The question of subject matter jurisdiction is a conclusion of law, rather than a

 statement of fact, to which no response is required. To the extent that a response is required,

 Defendant admits that the Court has subject matter jurisdiction over Plaintiff’s Patent Act claims,

 for the purposes of this action only; however, Defendant denies any liability for patent

 infringement related in any way to Plaintiff’s claims. Defendant denies any remaining allegations

 in Paragraph 3.

       4.      The Court has subject matter jurisdiction over the matters asserted herein
 under 28 U.S.C. §§ 1331 and 1338(a).



                                                  2
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 3 of 358 PageID #: 612




        ANSWER:          The question of subject matter jurisdiction is a conclusion of law, rather

 than a statement of fact, to which no response is required. To the extent that a response is required,

 Defendant admits that the Court has subject matter jurisdiction over Plaintiff’s Patent Act claims,

 for the purposes of this action only; however, Defendant denies any liability for patent

 infringement related in any way to Plaintiff’s claims. Defendant denies any remaining allegations

 in Paragraph 4.

         5.      The Court has personal jurisdiction over Defendant because: (1) Defendant
 is incorporated in Delaware; (2) Defendant regularly and continuously conducts business in
 this District and throughout Delaware, including by providing, selling, and offering to sell
 products, including the Accused Products described below, to residents of this District; and
 (3) Defendant has committed, and continues to commit, acts of patent infringement in this
 District and throughout this State.

        ANSWER:          The question of personal jurisdiction is a conclusion of law, rather than a

 statement of fact, to which no response is required. To the extent a response is required, Defendant

 admits that the Court has personal jurisdiction over it for purposes of this action only, but

 Defendant denies the merit and validity of any of Plaintiff’s infringement allegations for which

 personal jurisdiction may be had. Defendant admits that it is a corporation organized and existing

 under the laws of the State of Delaware. Except as expressly admitted herein, Defendant denies

 the remaining allegations in Paragraph 5.

         6.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and
 (c), and 1400 (b), because Defendant resides in this District, and, upon information and belief,
 has committed acts of infringement in this District.

        ANSWER:          The question of venue is a conclusion of law, rather than a statement of

 fact, to which no response is required. To the extent a response is required, Defendant admits that

 venue is proper in this judicial district, except that Defendant denies the merit and validity of any

 of Plaintiff’s infringement allegations for which venue may be had. Defendant denies that it has




                                                   3
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 4 of 358 PageID #: 613




 committed any “acts of infringement.” Except as expressly admitted herein, Defendant denies any

 remaining allegations in Paragraph 6.

                                   FACTUAL BACKGROUND

                                          The ’578 Patent

        7.       For more than three decades, the Targus group of companies, headquartered
 in Anaheim, has been internationally recognized as an innovative creator and distributor of
 quality laptop bags and cases. Targus has developed and introduced highly successful laptop
 bags and cases, including “checkpoint friendly” laptop bags and cases designed to allow
 travelers to pass through security checkpoints without removing their laptops from the case.
 For example, Targus offers numerous travel briefcases and backpacks that are checkpoint
 friendly, including the Checkpoint-Friendly Air Traveler Backpack (model TBB012US),
 Corporate Traveler Briefcases (model CUCT02UA15S, CUCT02UA14S), Spruce™
 EcoSmart® Checkpoint-Friendly Backpacks (model TBB013Us, TBB019US), Revolution
 Checkpoint-Friendly Backpacks (model TEB005US, TEB012US), Mobile ViP Checkpoint-
 Friendly Backpack (model PSB862), Blacktop Deluxe Checkpoint-Friendly Briefcase (model
 TBT275), and many others. Targus and Defendant are competitors in the market for
 checkpoint friendly bags, backpacks, and cases. Targus has successfully obtained patent
 protection for its innovations.

        ANSWER:          Defendant lacks sufficient knowledge to form a belief as to the truth or

 falsity of the allegations in Paragraph 7 and therefore denies them.

        8.     Targus is the legal owner by assignment of U.S. Patent No. 8,567,578 entitled
 “Portable Computer Case” (“the ’578 patent”), which the U.S. Patent and Trademark Office
 lawfully and duly issued on October 29, 2013. A true and correct copy of the ’578 patent is
 attached hereto as Exhibit A. The ’578 patent relates to “checkpoint-friendly” bags and
 cases.

        ANSWER:          Defendant admits that the ’578 patent is entitled “Portable Computer Case”

 and states that it was issued on October 29, 2013. Defendant admits that what purports to be a

 copy of the ’578 Patent is attached as Exhibit A to the Complaint. Defendant lacks sufficient

 knowledge to form a belief as to the truth or falsity of the remaining allegations in Paragraph 8

 and therefore denies them.

         9.     Targus has complied with the provisions of 35 U.S.C. § 287, for example, by
 selling checkpoint friendly travel products with packaging listing the ’578 patent and/or
 referring consumers to its website, which lists the ’578 patent as covering its checkpoint
 friendly products.



                                                  4
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 5 of 358 PageID #: 614




        ANSWER:         Defendant denies the allegations in Paragraph 9.

                         Defendant’s [Allegedly] Infringing Products

        10.      Defendant markets or has marketed numerous products as checkpoint
 friendly, including those shown in the chart below and others that contain the same claimed
 features as those listed below, that infringe the claims of the ’578 patent (“Accused
 Products”). The Accused Products are non-limiting examples identified based on publicly
 available information.

               Accused Product Name                                  Item No.

             Wenger Legacy 16 Briefcase                             67652140

             Wenger Legacy 17 Slimcase                              67444140

             Wenger Algorithm Backpack                                604972

               Wenger Buffer Backpack                                 604970

             Wenger Cyberwork Backpack                                604969

              Wenger Flywalk Backpack                                 601204

             Wenger Legacy 16 Backpack                              67329140

      Wenger Odyssey Pro-Check 17” Computer
                                                                            -
                    Backpack

      Wenger Pro-Check 17” Computer Backpack                                -

        ANSWER:         Defendant denies the allegations in Paragraph 10.

         11.     As just one non-limiting example, a description of how Defendant’s
 representative checkpoint friendly Legacy 17 Slimcase (Item No. 67444140) infringes
 exemplary claim 1 of the ’578 patent is set forth below. Claim language is indicated by italics.
 This description is based on publicly available information, and the exemplary infringement
 description is based on publicly available information, and the exemplary infringement
 description is not exhaustive of the ways in which the Legacy 17 Slimcase infringes claim 1
 or of the claims that it infringes.

        [purported exemplary infringement description omitted]

        ANSWER:         Defendant denies the allegations in Paragraph 11.

        12.    On information and belief, Defendant makes, uses, sells, offers for sale,
 and/or imports the Accused Products. Wenger’s website, wenger.ch, that sells the Accused



                                                5
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 6 of 358 PageID #: 615




 Products identifies that the “Responsible legal entity for the United States [is] Victorinox
 Swiss Army, Inc.”

        ANSWER:          Defendant denies that it makes the Accused Products. Defendant admits

 that it uses, sells, offers for sale, and/or imports the Accused Products. Defendant admits only that

 the website at wenger.ch speaks for itself and denies the allegations to the extent they misquote or

 misrepresent the website. However, Defendant denies any infringement allegations based on its

 conduct. Defendant denies any remaining allegations in Paragraph 12.

        13.      On information and belief, Defendant has infringed, is currently infringing,
 and/or unless enjoined will continue to infringe, various claims of the ’578 patent in this
 District and elsewhere in the United States by making, using, selling, offering for sale and/or
 importing the Accused Products.

        ANSWER:          Defendant denies the allegations in Paragraph 13.

        14.      On information and belief, Defendant sells and has sold the Accused Products
 directly to consumers via its Internet website, wenger.ch, and through various third-party
 distributors including, for example, amazon.com, officedepot.com, and staples.com.

        ANSWER:          Defendant denies that the website wenger.ch is “its” Internet website and

 that it sells and has sold Accused Products via wenger.ch. Defendant admits that it sells and has

 sold at least some of the Accused Products directly to consumers via wenger.ch/US and through

 various third-party distributors including, for example, amazon.com, officedepot.com, and

 staples.com. Defendant denies any remaining allegations in Paragraph 14.

                           Defendant’s [Alleged] Willful Infringement

         15.      Defendant was aware of the ’578 patent at least by March 23, 2020 when
 Targus sent a letter to Defendant notifying it that Defendant’s “checkpoint friendly”
 products infringed the ’578 patent and requesting a prompt response. The March 23, 2020
 letter specifically identified the following Wenger “checkpoint friendly” products names in
 this Complaint as infringing the ’578 patent: Wenger Legacy 16 Briefcase (Item No.
 67652140), Wenger Legacy 17 Slimcase (Item No. 67444140), Wenger Algorithm Backpack
 (Item No. 604972), Wenger Buffer Backpack (Item No. 604970), Wenger Legacy 16
 Backpack (Item No. 67329140), Wenger Odyssey Pro-Check 17” Computer Backpack, and
 Wenger Pro-Check 17” Computer Backpack. To date, Defendant has not responded.
 Despite its actual knowledge of the ’578 patent and its infringement since at least 2020,
 Defendant nonetheless kept its products on the market and has continued to willfully and



                                                  6
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 7 of 358 PageID #: 616




 deliberately infringe that ’578 patent, and encouraged others, including its distributors, to
 infringe. Defendant’s conduct was egregious in the face of its actual notice of the ’578 patent,
 especially considering Defendant’s conduct showed a disregard for Targus’ patent rights as
 a direct competitor.

        ANSWER:         Defendant admits that it received a letter from Targus dated March 23,

 2020; the contents of the letter speak for themselves. Defendant denies the remaining allegations

 in Paragraph 15.

                                      CAUSE OF ACTION
                      ([Alleged] Infringement of U.S. Patent No. 8,567,578)

        16.    Plaintiff realleges and incorporates herein by reference the allegations states
 in paragraphs 1-Error! Reference source not found. [sic] of this Complaint as if fully set
 forth herein.

        ANSWER:         Defendant incorporates by reference herein its response to paragraphs 1

 through 15, above.

         17.      Defendant has directly infringed and is directly infringing, either literally or
 under the doctrine of equivalents, the ’578 patent under 35 U.S.C. § 271 et seq., by making,
 using, selling, offering for sale, and/or importing into the United States the Accused Products,
 that infringe at least claims 1-3, 12-14, 42, and 47 of the ’578 patent. Defendant has directly
 infringed and is directly infringing at least claim 42 by making, using, selling, offering for
 sale, and/or importing into the United States the Accused Products that are made by a
 patented process under 35 U.S.C. § 271 (g).

        ANSWER:         Defendant denies the allegations in paragraph 17.

        18.      On information and belief, Defendant has induced infringement and
 continues to induce infringement of one or more claims of the ’578 patent by its distributors.
 Defendant had actual knowledge of the ’578 patent and its applicability to its products, and
 nonetheless intentionally actively induced direct infringement by third parties, including its
 distributors of the Accused Products, and knew or should have known that these third
 parties would directly infringe one or more of the claims of the ’578 patent. Defendant has
 and continues to actively induce third parties, including its distributors, of the Accused
 Products, to make, use, sell, offer, for sale, and/or import into the United States the Accused
 Products in violation of 35 U.S.C. § 271(b). For example, on information and belief,
 Defendant encouraged and instructed its distributors to sell or offer for sale the Accused
 Products in the United States that directly infringe at least claim 1-3, 12-14, 42 and 47 of the
 ’578 patent, and to sell or offer for sale the Accused Products that mare made by patented
 process that infringes at least claim 42.

        ANSWER:         Defendant denies the allegations in paragraph 18.



                                                7
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 8 of 358 PageID #: 617




       19.      Targus has sustained and will continue to sustain damages as a result of
 Defendant’s infringement of the ’578 patent.

         ANSWER:          Defendant denies the allegations in paragraph 19.

        20.     Targus is entitled to recover damages sustained as a result of Defendant’s
 infringement in an amount to be proven at trial.

         ANSWER:          Defendant denies the allegations in paragraph 20.

         21.    Unless Defendant is enjoined, Targus has also suffered and will continue to
 suffer irreparable injury for which Targus has non adequate remedy at law.

         ANSWER:          Defendant denies the allegations in paragraph 21.

        22.      Defendant has willfully infringed and continues to willfully infringe the ’578
 patent despite its pre-suit, actual knowledge of the ’578 patent.

         ANSWER:          Defendant denies the allegations in paragraph 22.

                                        GENERAL DENIAL

         Defendant denies each and every allegation, express or implied, contained in Plaintiff’s

 Complaint that is not specifically admitted.

                             RESPONSE TO RELIEF REQUESTED

         The paragraphs in Plaintiff’s Complaint titled “Prayer for Relief” do not require a response.

 To the extent that these paragraphs do require a response, Defendant denies them and denies that

 Plaintiff is entitled to any relief whatsoever, including, without limitation, the relief listed in its

 Prayer for Relief.

                                             DEFENSES

         In support of the following defenses, Defendant incorporates all of its Answers listed

 above, undertaking the burden of proof only as to those defenses deemed affirmative defenses by

 law, regardless of how such defenses are denominated herein. Defendant reserves all other

 defenses at law or in equity that may exist now or in the future based upon discovery and further

 factual investigation in this case.



                                                   8
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 9 of 358 PageID #: 618




                                  First Defense: Noninfringement

        Defendant does not infringe, and has never infringed, in any way, any valid claim of the

 ’578 patent, whether literally, directly, indirectly, jointly with any other person or entity,

 contributorily, by inducement, under the doctrine of equivalents, or otherwise under any section

 of 35 U.S.C. § 271, and, as such, is without any liability to Plaintiff.

                                     Second Defense: Invalidity

        All claims of the ’578 patent are invalid for failure to meet and/or comply with one or more

 of the conditions and requirements of the patent laws and regulations, including, but not limited

 to, the conditions and requirements set forth in 35 U.S.C. §§ 101, 102, 103, and 112; and 37 C.F.R.

 §§ 1.1 et seq.

                      Third Defense: Inequitable Conduct/Unclean Hands

        For the reasons set forth in Defendant’s Counterclaim Count III for Declaratory Judgment

 of Unenforceability of the ’578 Patent, Plaintiff’s claims for relief are barred, in whole or in part,

 because all claims of the ’578 patent are unenforceable based on the doctrines of inequitable

 conduct and unclean hands. The allegations of Paragraphs 24 through 70 of the Counterclaim are

 repeated, re-alleged, and incorporated herein by reference.

                          Fourth Defense: Invalidity Due to Derivation

        All claims of the ’578 patent are invalid under pre-AIA 35 U.S.C. § 102(f) because the

 named inventors of the ’578 patent, Cuong, Gormick, and Shortt, did not invent the subject matter

 claimed in the patent, but instead derived the alleged inventions from others. As set forth in

 Defendant’s Counterclaim Count III for Declaratory Judgment of Unenforceability of the ’578

 Patent, person(s) at the Transportation Security Administration of the United States Department

 of Homeland Security whose inventions are described in the TSA RFI published on March 3, 2008,




                                                   9
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 10 of 358 PageID #: 619




 are the true inventors. The allegations of Paragraphs 24 through 49 of the Counterclaim are

 repeated, re-alleged, and incorporated herein by reference.

                              Fifth Defense: Limitation on Damages

        Some or all of Plaintiff’s claims for relief concerning the ’578 patent are limited or barred

 as a consequence of failing to comply with the requirements of 35 U.S.C. §§ 286, 287, and/or 288.

 Included within this defense is the limitation on damages imposed by 35 U.S.C. § 287 due to

 Plaintiff’s failure to provide notice by patent marking of bi-fold cases alleged by Targus to be

 encompassed by one or more claims of the ’578 patent.

                                Sixth Defense: Equitable Defenses

        Some or all of Plaintiff’s claims for relief concerning the ’578 patent are barred, in whole

 or in part, under the principles of equity, including, without limitation, misconduct, unclean hands,

 patent misuse, and/or other equitable defenses.

                            Seventh Defense: Failure to State a Claim

        Plaintiff has failed to state any claim upon which relief can be granted.

                       Eighth Defense: Unavailability of Injunctive Relief

        Plaintiff is not entitled to injunctive relief or any other equitable relief at least because any

 alleged injury to Plaintiff is not irreparable and because, had Plaintiff been injured, it would have

 an adequate remedy at law.

                      Ninth Defense: Disclaimer/Disavowal of Claim Scope

        By virtue of statements, arguments, and/or amendments made, or positions taken, during

 the prosecution of one or more of the applications for the ’578 patent, and/or by virtue of statements

 made within one or more of the specifications thereof, Plaintiff has disclaimed and/or disavowed

 the full scope of any allegedly infringed claim of the ’578 patent and, as such, is estopped from




                                                   10
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 11 of 358 PageID #: 620




 construing any such claim to cover or include, either literally or under the doctrine of equivalents,

 any product, system, or service of, or any method performed in whole or in part by, Defendant.

                          Tenth Defense: Prosecution History Estoppel

        By virtue of statements, arguments, and/or amendments made, or positions taken, during

 the prosecution of one or more of the applications for the ’578 patent, Plaintiff is estopped, under

 the doctrine of prosecution history estoppel, from construing any allegedly infringed claim of the

 ’578 patent to cover or include under the doctrine of equivalents any product, system, or service

 of, or any method performed in whole or in part by, Defendant.

                           Eleventh Defense: No Willful Infringement

        Plaintiff is not entitled to enhanced or increased damages for willful infringement because

 Defendant has not engaged in any conduct that meets the applicable standard for willful

 infringement.

                              Twelfth Defense: No Exceptional Case

        Plaintiff is not entitled to relief pursuant to 35 U.S.C. § 285 because Defendant has not

 engaged in any conduct that meets the applicable standard to render this case exceptional.

                                          JURY DEMAND

        Defendant hereby respectfully requests a trial by jury, pursuant to Rule 38 of the Federal

 Rules of Civil Procedures, on all issues so triable.

          VICTORINOX SWISS ARMY, INC.’S AMENDED COUNTERCLAIMS

        Pursuant to Federal Rule of Civil Procedure 13, Victorinox Swiss Army, Inc. (“Victorinox”

 or “Counterclaimant”) asserts the following Amended Counterclaims against Targus Group

 International LLC (“Targus” or Counterclaim-Defendant) as follows:




                                                  11
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 12 of 358 PageID #: 621




                                              PARTIES

          1.     Counterclaimant Victorinox is a corporation organized and existing under the laws

 of the State of Delaware, with its principal place of business at 7 Victoria Dr., Monroe, Connecticut

 06468.

          2.     Upon information and belief, Counterclaim-Defendant Targus is a limited liability

 company under the laws of the state of Delaware with its principal address being 1211 N. Miller

 Street, Anaheim, California 92806.

                                  JURISDICTION AND VENUE

          3.     Targus has consented to personal jurisdiction in this district by filing the Complaint

 in this action in this Court.

          4.     Counts I through III of these Counterclaims arise under the patent laws of the

 United States, 35 U.S.C. § 1 et seq., and the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

 The Court has subject matter jurisdiction over these Counterclaims pursuant to 28 U.S.C. §§ 1331,

 1338, and 2201-2202.

          5.     As to Counts I through III of these Counterclaims, venue is based on 28 U.S.C. §§

 1391(b), 1391(c), and 1400(b). Targus has consented to venue in this Court by bringing this action

 against Victorinox and thus venue for Victorinox’s Counterclaims may be proper in this district,

 although a different venue may be more convenient to hear this dispute.

          6.     Count IV of these Counterclaims arises under the antitrust laws of the United States,

 15 U.S.C. §§ 2 and 15. The Court has subject matter jurisdiction over this Counterclaim pursuant

 to 28 U.S.C. §§ 1331 and 1337 and 15 U.S.C. § 4.

          7.     As to Count IV of these Counterclaims, venue is based on 15 U.S.C. §§ 15 and 22

 and 28 U.S.C. § 1391(b) and 1391(c).




                                                  12
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 13 of 358 PageID #: 622




                                          BACKGROUND

           8.    Targus has filed suit alleging that Victorinox infringes or has infringed U.S. Patent

 No. 8,567,578 (“the ’578 Patent”).

           9.    Victorinox has denied that it infringes or has infringed any valid claim of the ’578

 Patent and has asserted that the ’578 Patent is invalid.

           10.   Based on the foregoing, there is an actual, immediate, and justiciable controversy

 between Targus and Victorinox as to the infringement, validity, and enforceability of the ’578

 Patent.

                     COUNTERCLAIM COUNT I
    DECLARATORY JUDGMENT OF NONINFRINGEMENT OF THE ’578 PATENT

           11.   Victorinox incorporates by reference the allegations contained in Paragraphs 1 to

 10 of its Counterclaims.

           12.   An actual controversy exists with respect to the alleged infringement of the ’578

 Patent.

           13.   Although Targus alleges in its Complaint that Victorinox has infringed the claims

 of the ’578 Patent, Victorinox has not infringed and does not infringe any valid claim of the ’578

 Patent.

           14.   Victorinox does not infringe any valid claim of the ’578 Patent at least because

 none of the products or methods Targus has accused of infringement contain, and/or Victorinox

 does not “remove[] from interfering with a scanner,” “an object in the first storage section” as

 claimed in the ’578 Patent.




                                                  13
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 14 of 358 PageID #: 623




        15.         Victorinox does not infringe, either directly or indirectly, any valid claim of the

 ’578 Patent at least because none of the products Targus has accused of infringement contain “a

 hinge” as claimed in the ’578 Patent.

        16.         A judicial determination of the respective rights of the parties with respect to the

 infringement of the claims of the ’578 Patent is now necessary and appropriate under 28 U.S.C.

 § 2201.

                         COUNTERCLAIM COUNT II
           DECLARATORY JUDGMENT OF INVALIDITY OF THE ’578 PATENT

        17.         Victorinox incorporates by reference the allegations contained in Paragraphs 1 to

 16 of its Counterclaims.

           18.      An actual controversy exists with respect to the invalidity of the ’578 Patent.

        19.         Although Targus alleges in its Complaint that the ’578 Patent is valid, enforceable,

 and was duly issued in full compliance with Title 35 of the United States Code, each and every

 claim of the ’578 patent is invalid because they fail to satisfy one or more conditions for

 patentability set forth in 35 U.S.C. § 101 et seq., including but not limited to Sections 102, 103,

 and 112.

        20.         Further, by way of example, one or more of the following references in combination

 with the skill of one of ordinary skill in the art at the time of the alleged invention of the ’578

 Patent render the ’578 Patent obvious under 35 U.S.C. § 103:

        •        “Request for Information Checkpoint Friendly Laptop Bag” (“the TSA RFI,” attached

                 hereto as Exhibit A), published on March 3, 2008 under Solicitation Number HSTS04-

                 08-RFI-MC;

        •        U.S. Patent No. 5,706,992;

        •        EVERKI Ascend Guru Laptop Backpack; and



                                                     14
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 15 of 358 PageID #: 624




          •     Samsonite L35 Notebook Case, which was on sale more than one year prior to the

                priority date of the ’578 patent.

          21.      Further, the claims of the ’578 Patent are invalid under 35 U.S.C. § 112 because

 they are indefinite in that they purport to claim both an apparatus and a method or use (or

 manufacture and a method of use). By way of example, the limitation of claim 1 that provides for

 “wherein in the unfolded configuration with the outer sides of both the first and second storage

 sections laid flat upon a same planar surface, an object in the first storage section is removed from

 interfering with a scanner positioned above and below the second storage section to enable

 uninhibited scanning of a computer in the second pouch of the second storage section” renders the

 claim invalid under 35 U.S.C. § 112 because it results in a claim that purports to claim both an

 apparatus and a method of use.

          22.      Victorinox served detailed contentions regarding invalidity of the ’578 Patent after

 receiving detailed contentions from Targus regarding how Victorinox’s products allegedly infringe

 the claims of the ’578 Patent in accordance with the Court’s standard scheduling order for patent

 cases.    Victorinox reserves the right to supplement its invalidity contentions as discovery

 progresses.

          23.      A judicial determination of the respective rights of the parties with respect to the

 invalidity of the claims of the ’578 Patent is now necessary and appropriate under 28 U.S.C.

 § 2201.

                     COUNTERCLAIM COUNT III
    DECLARATORY JUDGMENT OF UNENFORCEABILITY OF THE ’578 PATENT

          24.      Victorinox incorporates by reference the allegations contained in Paragraphs 1 to

 23 of its Counterclaims.




                                                    15
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 16 of 358 PageID #: 625




        25.     Although Targus alleges in its Complaint that the ’578 Patent was duly issued by

 the U.S. Patent and Trademark Office (“PTO”), an actual controversy exists with respect to the

 enforceability of the ’578 Patent. A judicial determination of the respective rights of the parties

 with respect to the unenforceability of the ’578 Patent is now necessary and appropriate under 28

 U.S.C. § 2201 for at least the following reasons.

        26.     In particular, the ’578 Patent is unenforceable due to inequitable conduct committed

 by the applicant and named inventors, Bui Phu Cuong, Todd Gormick, and Robert Shortt, and/or

 their representatives involved in the prosecution of these patents before the PTO. By committing

 fraud during prosecution of the ’578 Patent, Cuong, Gormick, Shortt, and/or their representatives

 violated the duty of good faith, candor, and disclosure they owed to the PTO, rendering this patent

 unenforceable. The specific facts supporting this defense are as follows.

        27.     On March 3, 2008, the Transportation Security Administration of the United States

 Department of Homeland Security (“TSA”) announced plans to implement security procedures

 allowing travelers to pass through airport security checkpoints without being required to remove

 laptop computers from their bags.

        28.     On March 3, 2008, TSA also announced guidelines and specifications for a laptop

 bag to be TSA compliant or checkpoint friendly. Specifically, TSA published the TSA RFI,

 “Request for Information Checkpoint Friendly Laptop Bag,” on March 3, 2008, under Solicitation

 Number HSTS04-08-RFI-MC. 1 Ex. A hereto.

        29.     The TSA RFI described “performance criteria” and provided “illustrative examples

 of possible solutions” for “bag designs that would allow passengers to not remove their laptops



 1
               The           TSA          RFI           is         available        at
 https://beta.sam.gov/opp/cf201053453821c8191e436af111d9b0/view?keywords=HSTS04-08-
 RFI-MC (last visited May 22, 2020).


                                                 16
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 17 of 358 PageID #: 626




 from carry-on bags for security screening.” One exemplary solution disclosed in the TSA RFI

 was: “A bag that would open completely so that each side of the bag would lie horizontally on the

 x-ray belt. One side of the bag would be designed to hold the laptop and nothing else.” The TSA

 RFI further disclosed: “A bag that would contain the laptop in a separate compartment from other

 equipment like chargers and cables. The accessories would be in a separate compartment.”

        30.     Targus employees were aware of the TSA RFI no later than March 6, 2008. On or

 about March 6, 2008, Targus’s head of marketing Al Giazzon referred to the TSA RFI as setting

 “the standard” for travelers’ bags. Ex. B hereto.

        31.     The TSA RFI stated that “[r]esponders to this RFI will submit sample/prototype

 bags and designs to TSA. TSA will then review the sample/prototype bags and designs and use

 the submittals to evaluate whether it can eliminate the requirement to remove laptops from bags

 for certain types of bags.”

        32.     Over the course of several months, TSA collaborated with laptop bag

 manufacturers, including Targus, to design and develop laptop bags that comply with TSA

 guidelines and specifications, such as: (1) a laptop-only section; (2) bag sections, including the

 laptop-only section, that each lie flat on an X-ray belt; (3) no straps, zippers, pockets, handles, or

 closures that interfere with an X-ray image of the laptop; and (4) no items packed in the laptop-

 only section such that an X-ray image of the laptop is interfered with. 2

        33.     TSA established three pilot airport sites, Austin, Texas (AUS), Washington Dulles

 area (IAD), and Ontario, California (ONT), where bag manufacturers, including Plaintiff, made

 appointments to test bags and receive direct feedback from TSA to refine and modify bag designs




 2
   Press Release, TSA, TSA ready for ‘checkpoint friendly’ laptop bags (Aug. 5, 2008),
 https://www.tsa.gov/news/press/releases/2008/08/05/tsa-ready-checkpoint-friendly-laptop-bags


                                                  17
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 18 of 358 PageID #: 627




 to comply with the March 2008 TSA guidelines and specifications for checkpoint friendly laptop

 bags.

         34.    On information and belief, named inventors of the ’578 Patent Bui Phu Cuong,

 Todd Gormick, and Robert Shortt were Targus employees in at least 2008.

         35.    On information and belief, Cuong, Gormick, and Shortt were aware of the TSA RFI

 no later than March 6, 2008 and prior to February 13, 2009. The TSA RFI was the impetus of and

 motivation for the alleged invention; the TSA RFI was published and was widely reported; Targus,

 the inventors, and Thompson all participated in the filing of two provisional applications

 referenced in the application filed on February 13, 2009; the patent application makes reference to

 “the policy under the Transportation Security Administration (TSA),” “screening policies of the

 TSA,” and “expedited procedures” to “allow screening of the case 700 using the scanning device

 750 without requiring the user to unpack the case 700”; and Targus participated in TSA’s program

 related to the TSA RFI for nearly a year prior to the filing of the provisional application on

 February 13, 2009.

         36.    On information and belief, during the collaboration with TSA, Plaintiff Targus

 employees and named inventors of the ’578 Patent received guidance and participated in

 discussions and meetings with representatives from TSA, including on June 11, 2008 and June 13,

 2008, in designing, developing, and refining laptop bags that are encompassed by the claims of the

 ’578 Patent.

         37.    On information and belief, Cuong, Gormick, and Shortt participated in conference

 calls with TSA representatives in which TSA provided further guidance regarding acceptable

 checkpoint friendly laptop bag designs, including specific bag features, materials, fasteners, and

 enclosures required to be qualified as checkpoint friendly.




                                                 18
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 19 of 358 PageID #: 628




        38.      Further, on information and belief, Cuong, Gormick, and Shortt met with TSA

 representatives at a pilot airport site to receive input and feedback from TSA regarding specific

 laptop bag designs that are covered by the subject matter of the ’578 Patent.

        39.      On February 13, 2009, attorney John R. Thompson filed a U.S. patent application

 on behalf of Plaintiff Targus seeking to cover subject matter resulting from the disclosure by TSA

 in the TSA RFI and the subsequent collaboration with TSA, naming Cuong, Gormick, and Shortt

 as inventors.

        40.      On information and belief, attorney Thompson was aware of the TSA RFI no later

 than February 13, 2009. The TSA RFI was the impetus of and motivation for the alleged invention;

 the TSA RFI was published and was widely reported; Targus, the inventors, and Thompson all

 participated in the filing of two provisional applications referenced in the application filed on

 February 13, 2009; the patent application makes reference to “the policy under the Transportation

 Security Administration (TSA),” “screening policies of the TSA,” and “expedited procedures” to

 “allow screening of the case 700 using the scanning device 750 without requiring the user to

 unpack the case 700”; and Targus participated in TSA’s program related to the TSA RFI for nearly

 a year prior to the filing of the provisional application on February 13, 2009.

        41.      The application filed by attorney Thompson on behalf of Targus issued as the ’578

 Patent on October 29, 2013.

        42.      The TSA RFI is prior art under pre-AIA 35 U.S.C. § 102(a) because the purported

 invention of the ’578 Patent, or material aspects of it, was known by persons at TSA and described

 in the TSA RFI, which is a printed publication in the United States, before the purported invention

 thereof by the named inventors on the ’578 Patent.

        43.      At least the following information was material to the patentability of the subject




                                                  19
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 20 of 358 PageID #: 629




 matter claimed in the application that resulted in the issuance of the ’578 Patent, and the issued

 claims of the ’578 Patent: (1) the disclosures of the TSA RFI, including: “A bag that would open

 completely so that each side of the bag would lie horizontally on the x-ray belt. One side of the

 bag would be designed to hold the laptop and nothing else. . . . A bag that would contain the

 laptop in a separate compartment from other equipment like chargers and cables. The accessories

 would be in a separate compartment.”; (2) Cuong, Gormick, and Shortt’s participation in a

 collaboration with TSA to conceive of, design, and develop the subject matter claimed in the ’578

 Patent; (3) TSA’s specific guidelines, requirements, and restrictions for checkpoint friendly laptop

 bags; and (4) TSA’s contributions to the laptop bag designs that are covered by the ’578 Patent.

        44.     But for Cuong, Gormick, Shortt, and prosecuting attorney Thompson’s failure to

 disclose at least this material information to the United States Patent and Trademark Office

 (“PTO”), the ’578 Patent would not have issued.

        45.     The materiality of these disclosures is demonstrated by the claims of the ’578 Patent

 and supported by the prosecution history of the ’578 Patent. The applicants, for the purpose of

 patentability and to overcome a rejection made by the examiner, amended the application’s claims

 to add the limitation that “the second storage section” has a pouch having “a computer disposed

 therein” that is “configured without an additional pouch.” Ex. C hereto, at 6. Additionally, the

 applicants, for the for the purpose of patentability and to overcome a rejection made by the

 examiner, amended the application’s claims to add the limitation that “wherein in the unfolded

 configuration with the outer sides of both the first and second storage sections laid flat upon a same

 planar surface, an object in the first storage section is removed from interfering with a scanner

 positioned above and below the second storage section to enable uninhibited scanning of a

 computer in the second pouch of the second storage section.” Id. at 7. The applicants distinguished




                                                  20
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 21 of 358 PageID #: 630




 prior art cited by the patent examiner by stating that “the purpose” of the design of the purported

 invention of the ’578 Patent “is to isolate the computer in the second storage section to facilitate

 scanning.” Id. at 25; see also id. at 32. The applicants distinguished additional prior art cited by

 the patent examiner because the prior art was purportedly “not concerned with isolating a computer

 to facilitate scanning,” and distinguished additional prior art cited by the patent examiner because

 it purportedly had “additional components [that] provide obstructions to scanning a computer in a

 storage section and defeat the purpose of isolating the computer.” Id. at 25, 32. The applicants

 further distinguished additional prior art by representing: “The claim limitations reflect the

 purpose of the pending application which is to isolate a computer in the second storage section to

 facilitate scanning.” Id. at 65; see also id. at 68. Yet, applicants withheld the prior art disclosures

 made by TSA, including in the TSA RFI, that disclosed a bag design that isolated the computer in

 a storage section, and that was to be opened and laid horizontally during screening so as to allow

 uninhibited screening of a computer.

           46.   Further, this withholding constituted egregious misconduct.

           47.   On information and belief, Cuong, Gormick, and Shortt, and prosecuting attorney

 Thompson, knowingly withheld this material information with the specific intent to deceive the

 PTO, because they failed to disclose to the PTO the TSA RFI, and Cuong, Gormick, Shortt, and

 Plaintiff’s collaboration with TSA in designing and developing the subject matter of the ’578

 Patent.    The TSA RFI issued seven (7) days prior to applicants’ initial provisional patent

 application referenced in the ’578 Patent, and on information and belief was the material impetus

 for the purported invention claimed in the ’578 Patent in that it provided a “standard” (as conceded

 by Targus) for allowing laptop computers to remain within bags during airport screening and

 provided examples of such bags that included material characteristics that were subsequently




                                                   21
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 22 of 358 PageID #: 631




 included by the ’578 Patent applicants in claims and arguments to the PTO. Yet, the ’578 Patent

 applicants represented to the PTO that “[w]hen traveling through airport security, it is the policy

 under the Transportation Security Administration (TSA) to remove portable computers from

 luggage, cases, and the like” (’578 Patent at 2:16-18), which is a misrepresentation in view of

 TSA’s public pronouncement that it would allow laptop computers to remain in bags during

 screening as part of the program announced in the TSA RFI.

        48.     Targus itself stated, in a press release, that: “The [Targus] Zip-Thru case is

 designed to meet guidelines established by Transportation Security Administration (TSA), which

 focus on the screeners’ ability to get a clear image of the laptop when properly secured in the bag.

 In developing the Zip-Thru case, Targus worked in conjunction with TSA authorities to test the

 product through an actual airport screening device.” Ex. D hereto.

        49.     In addition to knowingly withholding the TSA RFI, Targus intentionally withheld

 from the PTO its prior art products that anticipate one or more claims of the ’578 Patent and are

 otherwise material prior art references that, had any of them been known by the Patent Office,

 would have resulted in the Patent Office rejecting one or more claims of the patent as unpatenable.

        50.     Specifically, Targus withheld from the PTO its products model numbers (1) CCB1,

 (2) CDB1, and (3) CFP3 (collectively, the “Targus Material Prior Art Products”).

        CCB1:




                                                 22
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 23 of 358 PageID #: 632




       CDB1:




       CFP3:




                                       23
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 24 of 358 PageID #: 633




        51.     Targus has admitted that it began selling each of the Targus Material Prior Art

 Products in the United States in 1999, and thus each qualifies as prior art under 35 U.S.C. § 102(b).

        52.     Each of the Targus Material Prior Art Products teaches a bifold computer case that

 isolates the computer on one side of the case, and permits a user to lay the case flat on a scanner

 such that the computer can be scanned without interference from an object in the other side of the

 case. For at least that reason, each of the Targus Material Prior Art Products is a material prior art

 reference.

        53.     The materiality of each of the Targus Material Prior Art Products is demonstrated

 in the claim charts attached hereto as Exs. E, F, and G for the CCB1, CDB1, and CFP3,

 respectively. These charts demonstrate that the Targus Material Prior Art Products anticipate

 multiple claims of the ’578 Patent and are otherwise material because they form a substantial part

 of obvious combinations of prior art that invalidate multiple claims of the ’578 Patent. The Targus

 Material Prior Art Products are not cumulative to the prior art considered by the Patent Office


                                                  24
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 25 of 358 PageID #: 634




 during prosecution. But for the withholding of these prior art references from the Patent Office,

 the Patent Office would have held multiple claims of the ’578 Patent unpatentable under 35 U.S.C.

 § 102 based on these withheld prior art references and under 35 U.S.C. § 103 based on these

 withheld prior art references in combination with other prior art.

        54.     Todd Gormick had knowledge of each of the Targus Material Prior Art Products.

        55.     Todd Gormick was the Director Product Management for the Soft Goods/Bags

 department from 2002-2011, and thus would be aware of each of the products developed and sold

 within his department during that time, including the Targus Material Prior Art Products.

        56.     In addition, during the time when the ’578 Patent was in prosecution, Todd

 Gormick possessed documents and/or emails specifically listing each of the Targus Material Prior

 Art Products, and thus had actual knowledge of each of them.

        57.     Todd Gormick withheld the Targus Material Prior Art Products from the PTO.

        58.     Robert Shortt had actual knowledge of each of the Targus Material Prior Art

 Products.

        59.     Robert Shortt was a senior executive in sales and product development at Targus

 from 2007-2015, and thus would be aware of each of the products developed and sold within his

 department during that time, including the Targus Material Prior Art Products.

        60.     In addition, during the time when the ’578 Patent was in prosecution, Robert Shortt

 possessed documents and/or emails specifically listing each of the Targus Material Prior Art

 Products, and thus had actual knowledge of each of them.

        61.     Robert Shortt withheld the Targus Material Prior Art Products from the PTO.

        62.     Bui Cuong had knowledge of at least the CDB1.

        63.     Bui Cuong was the Director of Cut and Sew (Soft Goods), Product Management




                                                 25
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 26 of 358 PageID #: 635




 beginning in 2007, and thus would be aware of products developed and sold within his department

 during that time, including at least the CDB1.

          64.   In addition, during the time when the ’578 Patent was in prosecution, Bui Cuong

 possessed documents and/or emails specifically listing the CDB1, and thus had actual knowledge

 of it.

          65.   Bui Cuong withheld at least the CDB1 from the PTO.

          66.   But for Gormick, Shortt, and Cuong’s failure to disclose at least the Targus Material

 Prior Art Products to the PTO, the ’578 Patent would not have issued.

          67.   The materiality of the Targus Material Prior Art Products is further demonstrated

 by the claims of the ’578 Patent and supported by the prosecution history of the ’578 Patent. The

 applicants, for the purpose of patentability and to overcome a rejection made by the examiner,

 amended the application’s claims to add the limitation that “the second storage section” has a

 pouch having “a computer disposed therein” that is “configured without an additional pouch.” Ex.

 C hereto, at 6. Additionally, the applicants, for the for the purpose of patentability and to overcome

 a rejection made by the examiner, amended the application’s claims to add the limitation that

 “wherein in the unfolded configuration with the outer sides of both the first and second storage

 sections laid flat upon a same planar surface, an object in the first storage section is removed from

 interfering with a scanner positioned above and below the second storage section to enable

 uninhibited scanning of a computer in the second pouch of the second storage section.” Id. at 7.

 The applicants distinguished prior art cited by the patent examiner by stating that “the purpose” of

 the design of the purported invention of the ’578 Patent “is to isolate the computer in the second

 storage section to facilitate scanning.” Id. at 25; see also id. at 32. The applicants distinguished

 additional prior art cited by the patent examiner because the prior art was purportedly “not




                                                  26
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 27 of 358 PageID #: 636




 concerned with isolating a computer to facilitate scanning,” and distinguished additional prior art

 cited by the patent examiner because it purportedly had “additional components [that] provide

 obstructions to scanning a computer in a storage section and defeat the purpose of isolating the

 computer.” Id. at 25, 32. The applicants further distinguished additional prior art by representing:

 “The claim limitations reflect the purpose of the pending application which is to isolate a computer

 in the second storage section to facilitate scanning.” Id. at 65; see also id. at 68. Yet, applicants

 withheld the Targus Material Prior Art Products, which were computer bags that isolated the

 computer in a storage section, and that can be opened and laid horizontally during screening so as

 to allow uninhibited screening of a computer.

        68.     Further, this withholding constituted egregious misconduct.

        69.     On information and belief, Cuong, Gormick, and Shortt, knowingly withheld this

 material information with the specific intent to deceive the PTO, because they failed to disclose to

 the PTO the Targus Material Prior Art Products, which were computer bags that isolated the

 computer in a storage section, and that was to be opened and laid horizontally during screening so

 as to allow uninhibited screening of a computer. Because the examiner was not informed of this

 highly material prior art, the examiner examined the patent application that led to the ’578 Patent

 using references not even directed to computer bags. See, e.g., Ex. C hereto at 25 (noting that

 Schell “does not even consider a portable computer as this technology did not exist at this time”),

 65 (noting that Cline “does not even consider a portable computer as this technology did not exist

 at the time”). Had the examiner been apprised of the Targus Material Prior Art Products, the

 examiner would not have allowed the ’578 Patent. Each of Cuong, Gormick, and Shortt possessed

 documents and/or emails listing the Targus Material Prior Art Products during the prosecution of

 the patent application that led to the ’578 Patent, but did not disclose them to the PTO. Upon




                                                  27
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 28 of 358 PageID #: 637




 information and belief, each of Cuong, Gormick, and Shortt knew that the withheld Targus

 Material Prior Art Products were material and made a deliberate decision to withhold it from the

 Patent Office.

        70.       For at least these reasons, the claims of the ’578 Patent are rendered unenforceable

 under the doctrines of inequitable conduct and unclean hands.

                            COUNTERCLAIM COUNT IV
  Walker Process Fraud and Attempted Monopolization in Violation of the Sherman Act, 15
                                      U.S.C. § 2

        71.       Victorinox incorporates by reference the allegations contained in Paragraphs 1 to

 70 of its Counterclaims.

        72.       Plaintiff and Counterclaim-Defendant Targus makes and sells laptop bags and

 cases, including “checkpoint friendly” laptop bags and cases that allow travelers to pass through

 security checkpoints without removing their laptops from the case. (D.I. 1 at ¶¶ 7, 9).

        73.       On April 2, 2020, Targus filed its Complaint (D.I. 1) against Victorinox for patent

 infringement.

        74.       In its Complaint, Targus accuses Victorinox of infringing various claims of the ’578

 Patent, allegedly arising due to the manufacture, use, sale, offer for sale, or importation of several

 of Victorinox’s products that Targus describes as “checkpoint friendly.”

        75.       Targus knew that the ’578 Patent was unenforceable before filing its patent

 infringement claims against Victorinox. The unenforceability and Targus’s knowledge of the

 unenforceability is demonstrated by, inter alia, Targus Group International, Inc. v. CODi, Inc.,

 No. SACV 15-00353-CJC(Ex), ECF Nos. 32, 39 (Sept. 17, 2015 C.D. Cal.).

        76.       Targus filed its lawsuit against Victorinox because Targus recognized the

 competitive threat posed by Victorinox’s products to Targus’s market position. Targus filed and




                                                   28
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 29 of 358 PageID #: 638




 has continued to maintain baseless patent infringement claims against Victorinox in an effort to

 prevent and/or hinder Victorinox’s market entry and growth, and thereby reduce competition.

        77.     Targus’s fraudulent conduct has harmed Victorinox and competition, in violation

 of antitrust laws, and, pursuant to the Clayton Antitrust Act, Victorinox is entitled to injunctive

 relief, damages, treble damages, and its attorneys’ fees.

        78.     As fully set forth in Count III of Victorinox’s Counterclaims (Paragraphs 24-70),

 which are incorporated by reference as though fully set forth herein, Targus 3 and named inventors,

 Bui Phu Cuong, Todd Gormick, and Robert Shortt, and/or their counsel made material

 misrepresentations and omissions in procuring the ’578 Patent. These misrepresentations and

 omissions were made with the intent of misleading the PTO into issuing a patent that, but for the

 misrepresentations and omissions, would not have been issued. Targus’s, the inventors’, and/or

 attorney Thompson’s fraudulent acts before the PTO constitute inequitable conduct that renders

 the ’578 Patent unenforceable.

        79.     Targus filed this action knowing that the ’578 Patent is invalid and unenforceable

 and continues to maintain its patent infringement claims against Victorinox despite clear evidence

 establishing the invalidity and unenforceability of the ’578 Patent.

        80.     By fraudulently procuring the ’578 Patent through deliberate misrepresentations

 and material omissions to the PTO, Cuong, Gormick, Shortt, and Targus have harmed competition

 in the relevant product market for checkpoint-friendly laptop bags and cases as described below.

 As a participant in the relevant market, Victorinox is directly affected by Targus’s violations and




 3
   On information and belief, the Plaintiff and Counterclaim Defendant Targus is the successor-in-
 interest to the assignee on the face of the ’578 Patent, Targus Group International, Inc. For the
 purpose of these Counterclaims and Victorinox’s defenses, “Targus” shall include both Targus
 International, LLC and Targus Group International, Inc.


                                                  29
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 30 of 358 PageID #: 639




 has suffered direct antitrust injury as a result of these acts.        The net result of Targus’s

 anticompetitive actions is injury to both competition and consumers.

         81.     The relevant product market at issue in this case is checkpoint-friendly (TSA

 compliant) laptop bags and cases sold to end-user consumers. Checkpoint-friendly laptop bags

 and cases are purchased by consumers who wish to pass through airport security checkpoints

 without being required to remove their laptop computers from their bags. For consumers, laptop

 bags and cases without a TSA compliant mechanism for a consumer to pass a security checkpoint

 without removing his or her laptop computer are not readily interchangeable with TSA compliant

 checkpoint-friendly laptop bags or cases.

         82.     The relevant geographic market is the United States. Targus sells and has sold its

 checkpoint-friendly laptop bags and cases in interstate commerce throughout the United States.

 (See D.I. 1 at ¶¶ 7, 9.)

         83.     There are significant barriers to entry into the market for checkpoint-friendly laptop

 bags and cases that would allow Targus to achieve market power. Such barriers include Targus’s

 enforcement of the fraudulently-obtained claims of the ’578 Patent and the limited design options

 for checkpoint-friendly laptop bags and cases that do not infringe the ’578 Patent under Targus’s

 asserted scope of the ’578 Patent’s claims.

         84.     As demonstrated by its unlawful conduct described above in Count III, Targus has

 the specific intent to monopolize the market for checkpoint-friendly laptop bags and cases,

 through, inter alia, Targus’s enforcement of the fraudulently-obtained ’578 Patent, which is

 directed to a computer case that can be scanned at an airport security checkpoint without removing

 a computer from the case and methods of using and manufacturing such a bag.




                                                  30
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 31 of 358 PageID #: 640




          85.   Targus’s enforcement of the fraudulently-obtained ’578 Patent includes, at least,

 filing seven lawsuits alleging infringement of the ’578 Patent.

          86.   Unless Targus’s predatory and anticompetitive conduct is stopped, Targus will

 continue to maintain and enforce its predatory, exclusionary and unfairly anti-competitive

 practices that are intended to and, if not checked, will monopolize, or will have a dangerous

 probability of success in monopolizing, the U.S. market for checkpoint-friendly laptop bags and

 cases.

          87.   On information and belief, Targus currently controls a significant portion of this

 market. Targus has either already eliminated or is currently attempting to eliminate competitors

 through various lawsuits asserting the ’578 Patent and by asserting a scope of patent claim

 coverage that would result in driving other competitors out of the market. This current lawsuit is

 part of this same effort and is designed to eliminate Victorinox as a competitor, use the ’578 Patent

 as a barrier to competition, and monopolize the market for checkpoint-friendly laptop bags and

 cases.

          88.   Targus’s anticompetitive conduct amounts to unlawful attempted monopolization

 in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

          89.   Targus’s unlawful conduct, as set forth in Count III of these Counterclaims and in

 the allegations above in this Count IV, has harmed competition in the market for checkpoint-

 friendly laptop bags and cases by, inter alia, Targus’s prior and current assertions of the ’578 Patent

 and/or the stipulated injunctions entered in prior litigation. See Targus Int’l LLC v. SwissDigital

 USA Co., Ltd., 8-20-cv-00782 (C.D. Cal. filed Apr. 22, 2020) (pending); Targus Int’l LLC v. Everki

 USA, Inc., 8-20-cv-00641 (C.D. Cal. filed Apr. 2, 2020) (pending); Targus Int’l LLC v. Grp. III

 Int’l, Inc., 1-20-cv-21435 (S.D. Fla. filed Apr. 2, 2020) (pending); Targus Grp. Int’l, Inc v.




                                                   31
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 32 of 358 PageID #: 641




 Timbuk2 Designs, Inc, 8-17-cv-00972 (C.D. Cal. dismissed Se. 25, 2018) (dismissed pursuant to

 settlement agreement); Targus Grp. Int’l, Inc. v. CODi, Inc., No. SACV 15-00353-CJC-RNB, ECF

 No. 51 (Feb. 13, 2017 C.D. Cal.) (stipulated injunction entered); Targus Grp. Int’l, Inc. v.

 Fairhaven Grp., Inc., 8-15-cv-00465-CJC-JCG, ECF No. 29 (Jan. 6, 2016 C.D. Cal.) (stipulated

 injunction entered). Targus’s unlawful conduct has caused Victorinox to suffer injury by impeding

 and/or slowing, and/or attempting to impede or slow, Victorinox’s participation in the same

 market, thereby causing it lost sales and profits, and by forcing it to incur significant costs to defend

 Targus’s meritless lawsuit.

         90.     Victorinox has been directly harmed by Targus’s misconduct in violation of the

 antitrust laws and is entitled to injunctive relief, damages, treble damages and attorneys’ fees under

 15 U.S.C. § 15.

                                        PRAYER FOR RELIEF

         WHEREFORE, Defendant and Counterclaimant Victorinox prays for the following relief:

         A.        That Targus’s claims against Victorinox be dismissed with prejudice and that

 Targus take nothing by way of its Complaint;

         B.        That judgment be rendered in favor of Victorinox;

         C.        For a declaration that Victorinox has not infringed any claim of the ’578 Patent,

 either directly, indirectly, or willfully;

         D.        For a declaration that each and every claim of the ’578 Patent is invalid;

         E.        For a declaration that the ’578 Patent is unenforceable due to inequitable conduct;

         F.        That Victorinox’s damages be trebled in accordance with the antitrust laws,

 including an award of any other remedy provided by 15 U.S.C. § 15;

         G.        For an order finding this case exceptional pursuant to 35 U.S.C. § 285 and

 awarding Victorinox its reasonable attorneys’ fees;


                                                    32
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 33 of 358 PageID #: 642




        H.       That Victorinox be awarded its actual damages, including pre- and post- judgment

 interest as permitted by law;

        I.       That Victorinox be awarded its reasonable attorneys’ fees and costs of suit as

 allowed by law; and

        J.       For such other and further relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Defendant and Counterclaimant Victorinox hereby respectfully demands a trial by jury,

 pursuant to Rule 38 of the Federal Rules of Civil Procedure, on all issues so triable.


  Dated: January 15, 2021                          /s/ Francis DiGiovanni      .
                                                   Francis DiGiovanni (No. 3189)
                                                   Thatcher A. Rahmeier (No. 5222)
                                                   FAEGRE DRINKER BIDDLE & REATH LLP
                                                   222 Delaware Avenue, Suite 1410
                                                   Wilmington, DE 19801
                                                   (302) 467-4200
                                                   francis.digiovanni@faegredrinker.com
                                                   thatcher.rahmeier@faegredrinker.com

                                                   Kelly J. Fermoyle
                                                   FAEGRE DRINKER BIDDLE & REATH LLP
                                                   2200 Wells Fargo Center
                                                   90 South Seventh Street
                                                   Minneapolis, MN 55402
                                                   (612) 766-7000
                                                   kelly.fermoyle@faegredrinker.com

                                                   Attorneys for Defendant / Counterclaim
                                                   Plaintiff




                                                  33
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 34 of 358 PageID #: 643




                         EXHIBIT A
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 35 of 358 PageID #: 644




                        Request for Information
                     Checkpoint Friendly Laptop Bag

       1. General Information
       Document: Request for Information (RFI)

       2. Contracting Office Address
       Department of Homeland Security, Transportation Security Administration (TSA),
       601 South 12th Street, Arlington, VA 22202

       3. Background
       Over a quarter of all air travelers now carry laptops with them when they pass
       through the TSA screening checkpoint. The TSA requirement to remove the laptop
       from the computer bag is a common complaint heard by TSA. Despite the
       inconvenience it poses to passengers, it is a necessary requirement in order to ensure
       that the x-ray image of the laptop is not further complicated by the superimposed
       images of the rest of the bags contents. If TSA was able to eliminate this
       requirement, it could lower passenger stress levels, increase checkpoint throughput,
       and reduce the number of claims TSA receives for laptops that have been damaged
       during screening 1.

       4. Objectives
       The overall objective of this RFI is to make the screening process for laptops more
       efficient for both passengers and TSOs. TSA is seeking prototype laptop computer
       bags and designs that would reduce, if not eliminate altogether, the unloading and
       repacking time of laptops at security checkpoints in airports. Specifically, TSA
       would like industry to create bag designs that would allow passengers to not remove
       their laptops from carry-on bags for security screening. By allowing passengers to
       keep their laptops in their computer or carry-on bags, TSA can further reduce wait
       times at the checkpoint and improve the overall passenger security experience.

       Responders to this RFI will submit sample/prototype bags and designs to TSA. TSA
       will then review the sample/prototype bags and designs and use the submittals to
       evaluate whether it can eliminate the requirement to remove laptops from bags for
       certain types of bags.

       5. Performance Criteria
       TSA is seeking innovative prototypes for laptop bags that would accomplish the
       following performance criteria:
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 36 of 358 PageID #: 645




          1. The bag and laptop can be viewed by the TSO in a single x-ray image (i.e., the
             laptop bag in scanning configuration would not exceed any one of the
             following dimension, 16in. H by 24in. W by 36in. L whereby the laptop will
             not need to be placed in a separate TSA bin.)
          2. The bag allows for effective x-ray visualization and screening of the laptop by
             ensuring the following in its design:
                 a. Transmission X-ray Image quality attainable by current TSA x-ray
                     equipment shall not be degraded by the materials used in the bag
                     design as measured in accordance with American Society of Testing
                     and Materials (ASTM) F792-01 standard.
                 b. The laptop image is clear and distinguishable from the bag (i.e., there
                     can be no straps, pockets, zippers, handles, closures that interfere with
                     the image of the laptop); and
                 c. The laptop image is not shielded by the contents of the bag (i.e.., there
                     can be no electronics, chargers, battery, stationary, wires, paper
                     products and pens that interfere with the image of the laptop).
          3. The bag has distinguishing, self-evident features that allow the TSO to
             identify that the laptop does not need to be removed from the bag. These
             features would include the physical design characteristics of the bag itself and
             not symbols or labeling.
          4. Minimize the possibility that laptops could be damaged during the screening
             process or during normal handling.

       TSA has internally discussed a few high-level design concepts. They are provided
       below as illustrative examples of possible solutions.
           1. A bag that would open completely so that each side of the bag would lie
              horizontally on the x-ray belt. One side of the bag would be designed to hold
              the laptop and nothing else.
           2. A bag that would open completely so that each side of the bag would lie
              horizontally on the x-ray belt. Opening both sides of the bag would expose
              the laptop in the middle of the bag being held vertically by clips.
           3. A bag that would contain the laptop in a separate compartment from other
              equipment like chargers and cables. The accessories would be in a separate
              compartment.

       6. Evaluation Process

          There will be seven steps to the Checkpoint Friendly Laptop Bag development
          process.

          1. No later than 45 days after the posting of this RFI interested companies shall
             submit a white paper detailing company’s intention to provide TSA with
             prototype bags. The white paper shall include high-level descriptions of the
             types of bags that the company plans to submit, contact information, an
             expected timeline for submitting the bags, and how the contractor will meet
             criteria 1 through 4 listed in Section 5 (Performance Criteria) of this public


                                                                                              2
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 37 of 358 PageID #: 646




              announcement. The white paper should also identify the company’s desire to
              meet with TSA to discuss technical issues associated with bag development.

          2. The TSA will review the white paper submissions and evaluate each vendor
             against the four criteria listed in Section 5 (Performance Criteria). The TSA
             will select those vendors who have satisfactorily met the requirements to
             submit prototype bags for review. Companies will be notified in writing
             within two weeks after submission if the bag concepts are acceptable or not
             acceptable for testing. If the bag concepts are acceptable for testing, TSA will
             invite the company to TSA headquarters to have a technical discussion around
             TSA screening equipment and TSO needs associated with laptop bags.

          3. No later than 90 days after the posting of this RFI companies shall submit no
             more than three (3) bag prototypes to the TSA. The bag prototypes should be
             accompanied by written explanations verifying how all four of the
             performance criteria are met.

          4. TSA officials will conduct initial reviews of the prototypes to evaluate if the
             criteria are met. Companies will be notified in writing of eligibility
             approximately two business weeks after the prototype bags are received by the
             TSA.

          5. If the criteria are met, the prototype bags will be further tested using both
             single view, multi-view, and computed tomography x-ray screening
             equipment to determine if the images of the computers have sufficient
             resolution, clarity and are not shielded by the other contents of the bag.

          6. TSA will use the results of the tests to evaluate whether it can eliminate the
             requirement to remove laptops from bags for certain types of bags.

       7. Point of Contact
       Responses shall be prepared using 12 pt. font, 1 inch margin and 8.5” x 11” paper,
       and shall not exceed ten (10) pages in length, including all images, data displays,
       charts, graphs, and tables. Offerors must submit either a hard- copy or electronic
       version. The electronic version must be submitted in PDF format or in read-only
       Word documents. Responses must be received by Melissa Conley no later than April
       17, 2008 3:00 P.M. EST (Eastern Standard Time) (see note).

       This announcement is for information purposes only and shall not be construed as a
       commitment or a promise of a contract by the Government. This announcement does
       not commit the Government to pay any costs incurred in the submission of
       responses.




                                                                                              3
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 38 of 358 PageID #: 647




       Those companies having questions regarding this Request for Information must
       submit them no later than ten (10) business days after the posting date of this notice
       via email to: melissa.conley@dhs.gov.

       Melissa Conley
       Office of Acquisitions
       Melissa.Conley@dhs.gov

       Mailing Address:
       Transportation Security Administration
       601 South 12th Street, TSA 25
       Attn: Melissa Conley
       Arlington, Virginia 22202

       Note: Priority and “express” mail delivery times ( to include FedEx, UPS, DHL, and
       others) to the TSA are usually 3-4 days longer than standard delivery times for these
       types of mail. Standard USPS mail generally arrives as fast, if not faster, than all
       other types of mail.




                                                                                                4
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 39 of 358 PageID #: 648




                         EXHIBIT B
  Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 40 of 358 PageID #: 649


TSA is looking for laptop case that can clear security, 2008 WLNR 4541755




                                                   3/7/08 USA TODAY 1A
                                                    2008 WLNR 4541755

                                                     USA Today (USA)
                                               Copyright © 2008 USA TODAY

                                                        March 7, 2008

                                                        Section: NEWS

                                   TSA is looking for laptop case that can clear security
                                       Aim is to cut hassle of taking computer out

                                                         Thomas Frank

WASHINGTON

WASHINGTON -- The Transportation Security Administration is taking aim at one of the biggest airport-security hassles:
It’s trying to find a way to let travelers leave laptops in their cases at checkpoints.

The agency is searching for a “checkpoint friendly” case that would give screeners a clear view as it goes through an X-ray
machine. One possible design is a case that unfolds like a book, with a laptop on one side and gear on the other side.

Prototypes are being solicited from companies. New cases could ease security for the 250 million travelers who bring laptops
on airplanes each year and speed lines for everyone, TSA technology chief Mike Golden said.

”The key is the laptop is separate from any other items,” Golden said.

The business of designing laptops could be revolutionized as manufacturers roll out TSA-compliant bags, said Al Giazzon,
head of marketing for casemaker Targus. “The vast majority of people who travel are going to look for a bag that complies
with the standard,” Giazzon said. His California company has worked on checkpoint-friendly cases.

The TSA will begin prototype testing in June. It could eventually set standards for checkpoint-friendly cases and require
unique features that would signal to airport screeners that the bags can go through X-rays with laptops inside.

Laptops must be removed because they are so dense that they could block X-ray machines from illuminating weapons hidden
in cases.

Peter Troccoli, a 250,000-mile-a-year traveler from Portland, Ore., said checkpoint-friendly cases would help a little when he
goes through security and removes his shoes, belt, coins and cellphone and pulls liquids from his bag.

”I end up with so many little containers and stuff, if I didn’t have to take my computer out, that’s one less thing,” he said.


---- Index References ----

Company: ACI WORLDWIDE INCORPORATION


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               1
 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 41 of 358 PageID #: 650


TSA is looking for laptop case that can clear security, 2008 WLNR 4541755



Industry: (Transportation (1TR48); I.T. (1IT96); Air Transportation (1AI53); Physical Security (1PH53); I.T. in
Transportation (1IT48); Airport Security (1AI57); Computer Equipment (1CO77); Air Safety (1AI68); Security (1SE29);
Passenger Transportation (1PA35); PC (1PC82))


Language: EN

Other Indexing: (TRANSPORTATION SECURITY ADMINISTRATION; TSA) (Al Giazzon; Giazzon; Golden; Mike
Golden; Peter Troccoli)

Word Count: 360
End of Document                                              © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 42 of 358 PageID #: 651




                         EXHIBIT C
Doc code: Case
           RCEX 1:20-cv-00464-RGA Document 80-1                                       Filed 01/15/21 Page 43 of 358 PageID PTO/SB/30EFS
                                                                                                                           #: 652       (07-09)
Doc description: Request for Continued Examination (RCE)                                                                  Approved for use through 07/3112012. 0MB 0651-0031
                                                                                                     U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                     Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid 0MB control number.




                               REQUEST FOR CONTINUED EXAMINATION(RCE)TRANSMITTAL
                                            (Submitted Only via EFS-Web)
 Application
                     12/370,824          I Filing I 2009-02-13                      Docket Number
                                                                                                             52253/290                             I Art  I 3781
 Number                                    Date                                     (if applicable)                                                  Unit
 First Named                                                                        Examiner
             Bui Phu Cuong                                                                                  Collado, Cynthia Francisca
 Inventor                                                                           Name

 This is a Request for Continued Examination (RCE) under 37 CFR 1.114 of the above-identified application.
 Request for Continued Examination (RCE) practice under 37 CFR 1.114 does not apply to any utility or plant application filed prior to June 8,
 1995, or to any design application. The Instruction Sheet for this form is localed at WWW.USPTO.GOV

                                                     SUBMISSION REQUIRED UNDER 37 CFR 1.114

 Note: If the RCE is proper, any previously filed unentered amendments and amendments enclosed with the RCE will be entered in the order
 in which they were filed unless applicant instructs otherwise. If applicant does not wish to have any previously filed unentered amendment(s)
 entered, applicant must request non-entry of such amendment(s).
        Previously submitted. If a final Office action is outstanding, any amendments filed after the final Office action may be considered as a
•       submission even if this box is not checked.

          D     Consider the arguments in the Appeal Brief or Reply Brief previously filed on


          D     Other

 lg] Enclosed
          lg] Amendment/Reply

          •     Information Disclosure Statement (IDS)


          •     Affidavil(s)/ Declaration(s)



          •     Other


                                                                           MISCELLANEOUS

        Suspension of action on the above-identified application is requested under 37 CFR 1.103(c) for a period of months
•       (Period of suspension shall not exceed 3 months; Fee under 37 CFR 1.17(i) required)



•       Other


                                                                                    FEES

         The RCE fee under 37 CFR 1.17(e) is required by 37 CFR 1.114 when the RCE is filed.
 lg]     The Director is hereby authorized to charge any underpayment of fees, or credit any overpayments, to
         Deposit Account No      502375

                                       SIGNATURE OF APPLICANT, ATTORNEY, OR AGENT REQUIRED

  lg]     Patent Practitioner Signature

  •       Applicant Signature




                                                                                                                                                              1
EFS - Web 2.1.15
Doc code: Case
           RCEX 1:20-cv-00464-RGA Document 80-1                                   Filed 01/15/21 Page 44 of 358 PageID PTO/SB/30EFS
                                                                                                                       #: 653       (07-09)
Doc description: Request for Continued Examination (RCE)                                                              Approved for use through 07/3112012. 0MB 0651-0031
                                                                                                 U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                 Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid 0MB control number.



                                                   Signature of Registered U.S. Patent Practitioner

 Signature    /John R. Thompson/                                                                                  Date (YYYY-MM-DD} 2013-03-27

 Name         John R. Thompson                                                                                    Registration Number               40842

 This collection of information is required by 37 CFR 1.114. The information is required to obtain or retain a benefit by the public which is to
 file (and by the USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is
 estimated to take 12 minutes to complete, including gathering, preparing, and submitting the completed application form to the USPTO. Time
 will vary depending upon the individual case. Any comments on the amount of time you require to complete this form and/or suggestions for
 reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce,
 P.O. Box 1450, Alexandria, VA 22313-1450.
                             If you need assistance in completing the form, ca/11-800-PTO-9199 and select option 2.




                                                                                                                                                          2
EFS - Web 2.1.15
         Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 45 of 358 PageID #: 654



                                              Privacy Act Statement




The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with your submission of the
attached form related to a patent application or patent. Accordingly, pursuant to the requirements of the Act, please be
advised that: (1) the general authority for the collection of this information is 35 U.S.C. 2(b)(2); (2) furnishing of the information
solicited is voluntary; and (3} the principal purpose for which the information is used by the U.S. Patent and Trademark Office
is to process and/or examine your submission related to a patent application or patent. If you do not furnish the requested
information, the U.S. Patent and Trademark Office may not be able to process and/or examine your submission, which may
result in termination of proceedings or abandonment of the application or expiration of the patent.

The information provided by you in this form will be subject to the following routine uses:

    1.       The information on this form will be treated confidentially to the extent allowed under the Freedom of Information
         Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C. 552a). Records from this system of records may be disclosed to the
         Department of Justice to determine whether the Freedom of Information Act requires disclosure of these records.

    2.       A record from this system of records may be disclosed, as a routine use, in the course of presenting evidence to a
         court, magistrate, or administrative tribunal, including disclosures to opposing counsel in the course of settlement
         negotiations.

    3.       A record in this system of records may be disclosed, as a routine use, to a Member of Congress submitting a
         request involving an individual, to whom the record pertains, when the individual has requested assistance from the
         Member with respect to the subject matter of the record.

    4.        A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency having need
         for the information in order to perform a contract. Recipients of information shall be required to comply with the
         requirements of the Privacy Act of 1974, as amended, pursuant to 5 U.S.C. 552a(m).

    5.       A record related to an International Application filed under the Patent Cooperation Treaty in this system of records
         may be disclosed, as a routine use, to the International Bureau of the World Intellectual Property Organization,
         pursuant to the Patent Cooperation Treaty.

    6.       A record in this system of records may be disclosed, as a routine use, to another federal agency for purposes of
         National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy Act (42 U.S.C. 218(c)).

    7.       A record from this system of records may be disclosed, as a routine use, to the Administrator, General Services,
         or his/her designee, during an inspection of records conducted by GSA as part of that agency's responsibility to
         recommend improvements in records management practices and programs, under authority of 44 U.S.C. 2904 and
         2906. Such disclosure shall be made in accordance with the GSA regulations governing inspection of records for this
         purpose, and any other relevant (i.e., GSA or Commerce} directive. Such disclosure shall not be used to make
         determinations about individuals.

    8.       A record from this system of records may be disclosed, as a routine use, to the public after either publication of
         the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35 U.S.C. 151. Further, a record may
         be disclosed, subject to the limitations of 37 CFR 1.14, as a routine use, to the public if the record was filed in an
         application which became abandoned or in which the proceedings were terminated and which application is
         referenced by either a published application, an application open to public inspections or an issued patent.

    9.       A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local law
         enforcement agency, if the USPTO becomes aware of a violation or potential violation of law or regulation.




EFS - Web 2.1.15                                                                                                      3
      Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 46 of 358 PageID #: 655

                      CERTIFICATE OF EFS TRANSMISSION

Applicant:          Bui Phu Cuong et al.                                                               Docket No.: 52253/290


Application No.:        Filing Date:          Examiner:                       Group Art Unit:          Confirmation No.
                                              Cynthia Francisca
12/370,824              02/13/2009            Collado                         3781                     6417

Invention:          PORTABLE COMPUTER CASE

I hereby certify that the following papers are being transmitted to the United States Patent and Trademark
Office via the EFS-Web electronic filing system on the date set forth below:

Amendment and Response
Request for Continued Examination

~        Fees being paid for:

         Request for Continued Examination and additional claim fees

The Director is hereby authorized to charge payment of the following fees associated with this
communication or credit any overpayment to Deposit Account No. 502375:

         ~          Any additional filing fees required under 37 CFR 1.16.
         ~          Any patent application processing fees under 37 CFR 1.17.

~        Payment by credit card.

Signature: /John R. Thompson/                                            Dated: March 27, 2013

Printed Name: John R. Thompson                                           Attorney Registration No.: 40,842

Stoel Rives, LLP
One Utah Center
201 S. Main Street, Suite 1100
Salt Lake City, Utah 84111
Phone: (801) 328-3131
Facsimile: (801) 578-6999
                                               Certificate of Mailing or Transmission
I hereby certify that this paper (along with any referred to as being attached or enclosed) is being transmitted to the US PTO via the
EFS-Web electronic filing system or Facsimile (571-273-8300) on the date set forth below, or being deposited with the USPS as
First Class Mail in an envelope addressed to Mail Stop _ _ _ _ _ _ _ _~ Commissioner for Patents, P.O. Box 1450,
Alexandria, VA 22313-1450, on the date set forth below.

/Janet L. Wilson/                                      Date: March 27 2013
Janet L. Wilson




         73574424.1 0052253-00290
                                                                                                                               4
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 47 of 358 PageID #: 656




                 IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


 In re application of

 Bui Phu Cuong et al.                                      Confirmation No. 6417

 Application No. 12/370,824

 Filed: February 13, 2009

 For: Portable Computer Case

 Group Art Unit: 3781

 Examiner: COLLADO, CYNTHIA
 FRANCISCA

 Attorney Docket No. 52253/290

 Date: March 27, 2013

                              AMENDMENT AND RESPONSE

 TO THE COMMISSIONER FOR PATENTS:

          In response to the Final Office Action mailed on January 4, 2013, please amend

 the above-identified patent application as follows.

          Amendments to the Claims are reflected in the listing of claims that begins on

 page 2 of this paper.

          Remarks begin on page 20 of this paper.




 73574229.2 0052253-00290                     1
                                                                                           5
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 48 of 358 PageID #: 657




 Listing of Claims:

 1. (Currently Amended) A bi-fold case to allow for convenient security screening of a

 computer, comprising:

          a first storage section comprising a first outer side, a first inner side, a first

 proximal end, and a first distal end opposite the first proximal end, the first outer side,

 first inner side, first proximal end, and first distal end defining a first pouch, wherein the

 first outer and inner sides are configured to enable a scanning device to scan through

 the first outer and inner sides and scan an interior of the first pouch; and

          a second storage section comprising a second outer side, a second inner side

 having a surface area approximately equal to a surface area of the first inner side, a

 second proximal end, and a second distal end opposite the second proximal end, the

 second outer side, second inner side, second proximal end, and second distal end

 defining second storage section comprising,

                    a second pouch and the second storage section configured without an

          additional pouch, the second pouch configured to receive a computer, wherein

          the second storage section and the second outer and inner sides are configured

          to enable a scanning device to scan through the second outer and inner sides

          and scan an interior of the second pouch and a computer disposed therein, and

                    a second pouch fastener configured to substantially enclose only the

          second pouch and thereby retain a computer therein,

          the second storage section foldably joined at the second proximal end to the first

 proximal end of the first storage section such that the second proximal end and the first




 73574229.2 0052253-00290                         2
                                                                                                  6
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 49 of 358 PageID #: 658




 proximal end are coupled adjacent one another to form a hinge configured to enable a

 scanning device to scan through the hinge,

          wherein the first and second inner sides are disposed adjacent one another in

 [[a]] the folded configuration and separated in an unfolded configuration,

          wherein the first and second distal ends are disposed adjacent one another in the

 folded configuration and separated from one another in [[an]] the unfolded configuration,

          wherein in the unfolded configuration with the outer sides of both the first and

 second storage sections laid flat upon a same planar surface, an object in the first

 storage section is removed from interfering with a scanner positioned above and below

 the second storage section to enable uninhibited scanning of a computer in the second

 pouch of the second storage section

          i.vherein the second inner side of the second storage section comprises a cover

 configured to allow a computer disposed within the second storage section to be

 scanned by a scanning device when the case is in the unfolded configuration.


 2. (Cancelled)



 3. (Currently Amended) The case of claim 1, further comprising a fastener to

 selectively secure the first storage section and the second storage section in the folded

 configuration.



 4. (Original) The case of claim 1, wherein the scanning device is an X-ray scanner.



 5. (Currently Amended) The case of claim 1, wherein the inner side of the second



 73574229.2 0052253-00290                       3
                                                                                             7
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 50 of 358 PageID #: 659




 pouch B9vef is configured to allow for visual inspection of a computer disposed within

 the second pouch of the second storage section when second storage section is in the

 unfolded configuration.



 6. (Currently Amended) The case of claim 1, wherein the outer side of the second

 storage section is substantially opaque and the inner side of the second pouch

 comprises cover is comprised of 3 substantially transparent material.



 7. (Currently Amended) The case of claim 6, wherein the inner side of the second

 pouch comprises cover is comprised of a mesh material.



 8. (Previously Presented) The case of claim 1, further comprising a foldable container

 disposed between the first storage section and the second storage section.



 9. (Previously Presented) The case of claim 8, wherein the foldable container is

 configured to fold between the first storage section and the second storage section

 when the second storage section is in the folded configuration, and wherein the foldable

 container is configured to open to form a container when the second storage section is

 in the unfolded configuration.



 10. (Currently Amended) The case of claim 9, wherein the foldable container is

 configured to receive one or more personal items when the first storage section is in the

 unfolded configuration.




 73574229.2 0052253-00290                    4
                                                                                          8
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 51 of 358 PageID #: 660




 11. (Original) The case of claim 10, wherein the foldable container is configured to

 allow the one or more personal items disposed therein to be scanned by the scanning

 device.



 12. (Original) The case of claim 10, wherein the foldable container is configured to

 allow the one or more personal items disposed therein to be visually inspected.



 13. (Cancelled)



 14. (Previously presented) The case of claim 1, wherein the inner side of the first

 storage section comprises a pocket container, and wherein the pocket container is

 configured to receive one or more personal items and to allow the one or more personal

 items received therein to be scanned by a scanning device.



 15. (Currently Amended) The case of claim 1, further comprising indicia, non-unique to

 the computer case, indicating the case complies with a standard of a scanning authority.



 16. (Original) The case of claim 15, wherein a portion of the indicia is visible.



 17. (Currently Amended) The case of claim 15, wherein a portion of the indicia is

 embedded in the case and only visible through the use of a scanning device.




 73574229.2 0052253-00290                     5
                                                                                        9
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 52 of 358 PageID #: 661




 18. (Original) The case of claim 15, wherein the indicia comprises authentication

 means.



 19. (Currently Amended) A bi-fold computer case to allow for convenient security

 screening of a computer disposed therein, the bi-fold computer case having a folded

 and an unfolded configuration, the bi-fold computer case comprising:

               a first storage section comprising a first outer side, a first inner side, a first

 proximal end, and a first distal end opposite the first proximal end, the first outer side,

 first inner side, first proximal end, and first distal end defining a first pouch, wherein the

 first outer and inner sides are configured to enable a scanning device to scan through

 the first outer and inner sides and scan an interior of the first pouch;

               a second storage section comprising a second outer side, a second inner

 side, a second proximal end, and a second distal end opposite the second proximal

 end, the second section comprising a second pouch configured to receive a computer,

 the second storage section configured without an additional pouch, wherein the second

 storage section and the second outer and inner sides are configured to enable a

 scanning device to scan through the second outer and inner sides and scan an interior

 of the second pouch and a computer disposed therein, the second storage section

 foldably joined at the second proximal end to the first proximal end of the first storage

 section such that the first and second proximal ends are coupled adjacent one another.,_

 the first and second proximal ends forming a hinge configured to enable a scanning

 device to scan through the hinge,




 73574229.2 0052253-00290                           6
                                                                                                    10
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 53 of 358 PageID #: 662




               wherein in the folded configuration, the first inner side is approximated to the

 second inner side, and

               wherein the first and second distal ends are disposed adjacent one another

 in the folded configuration and separated from one another in [[an]] the unfolded

 configuration;

               a fastener to selectively maintain the computer case in the folded

 configuration; and

               indicia, non-unique to the computer case, indicating that the computer case

 complies with a standard of a scanning authority, wherein the second inner side

 comprises a cover configured to allow a computer disposed within the second storage

 section to be scanned by a scanning device..

               wherein in the unfolded configuration with the outer sides of both the first and

 second storage sections laid flat upon a same planar surface, an object in the first

 storage section is removed from interfering with a scanner positioned above and below

 the second storage section to enable uninhibited scanning of a computer in the second

 pouch of the second storage section.



 20. (Currently amended) The f.oldable bi-fold computer case of claim 19, wherein the

 scanning device is an X-ray scanner.



 21. (Currently amended) The f.oldable bi-fold computer case of claim 19, wherein the

 second outer side of the second storage section is substantially opaque and the second

 inner side of the second storage section includes a cover is substantially transparent




 73574229.2 0052253-00290                        7
                                                                                              11
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 54 of 358 PageID #: 663




 material to allow a computer disposed within the second storage section to be visually

 inspected.



 22. (Currently Amended) The foldable bi-fold computer case of claim 19, further

 comprising a foldable container, wherein the foldable container is configured to fold

 between the first and second inner sides when the computer case is in the folded

 configuration and to open to form a container disposed between the first and second

 storage sections when the foldable computer case is in the unfolded configuration, and

 wherein the foldable container is configured to receive one or more personal items

 when in the open configuration.



 23. (Currently Amended) A bi-fold computer case to allow for convenient security

 screening of a computer and having a folded configuration and an unfolded

 configuration, the computer case comprising:

               a first storage panel comprising a first inner side, a first outer side, a first

 proximal end, and a first distal end opposite the first proximal end, the first inner side,

 first outer side, first proximal end, and first distal end defining a first pouch, wherein the

 first outer and inner sides are configured to enable a scanning device to scan through

 the first outer and inner sides and scan an interior of the first pouch;

               a second storage panel comprising a second inner side, a second outer side,

 second proximal end, and a second distal end opposite the second proximal end, the

 second inner side, second outer side, second proximal end, and second distal end

 defining second storage panel comprising a second pouch and the second storage




 73574229.2 0052253-00290                          8
                                                                                                  12
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 55 of 358 PageID #: 664




 panel configured without an additional pouch, the second pouch configured to receive a

 computer, wherein the second storage panel and the second outer and inner sides are

 configured to enable a scanning device to scan through the second outer and inner

 sides and scan an interior of the second pouch and a computer disposed therein, the

 second storage panel foldably joined at the second proximal end to the first proximal

 end of the first storage panel such that the first and second proximal ends are coupled

 adjacent one another to form a hinge configured to enable a scanning device to scan

 through the hinge,

               wherein in the folded configuration of the foldable computer case, the inner

 side of the first storage panel is approximated to the inner side of the second storage

 panel,

               wherein the first and second distal ends are disposed adjacent one another

 in the folded configuration and separated from one another in [[an]] the unfolded

 configuration;

               a cover comprising the second inner side of the second storage panel,

               the cover configured to allow a computer disposed 1,.vithin the second storage

 panel to be scanned by a scanning device when the computer case is in the unfolded

 configuration;

               a fastener to selectively maintain the bi-fold computer case in the folded

 configuration.,_

               wherein in the unfolded configuration with the outer sides of both the first and

 second storage panels laid flat upon a same planar surface, an object in the first

 storage panel is removed from interfering with a scanner positioned above and below




 73574229.2 0052253-00290                        9
                                                                                              13
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 56 of 358 PageID #: 665




 the second storage panel to enable uninhibited scanning of a computer in the second

 pouch of the second storage panel~

               a foldable container disposed beti.veen the first inner side of the first storage

 panel and the second inner side of the second storage panel, i.vherein the foldable

 container is configured to fold beti.veen the first storage panel and the second storage

 panel when the bi fold computer case is in the folded configuration and to open to form

 a container when the fold able container is in the unfolded configuration.



 24. (Currently Amended) A bi-fold computer case, comprising:

               a first section comprising a first inner side, a first outer side, a first proximal

 end, and a first distal end opposite the first proximal end, the first inner side, first outer

 side, first proximal end, and first distal end defining a first pouch, wherein the first outer

 and inner sides are configured to enable a scanning device to scan through the first

 outer and inner sides and scan an interior of the first pouch;

               a second section comprising a second inner side having a surface area

 approximately equal to a surface area of the first inner side, a second outer side, a

 second proximal end, and a second distal end opposite the second proximal end, the

 second inner side, second outer side, second proximal end, and second distal end

 defining second section comprising a second pouch and the second section configured

 without an additional pouch, the second pouch configured to receive a computer,

 wherein the second section and the second outer and inner sides are configured to

 enable a scanning device to scan through the second outer and inner sides and scan an

 interior of the second pouch and a computer disposed therein,




 73574229.2 0052253-00290                          10
                                                                                                     14
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 57 of 358 PageID #: 666




                the first proximal end of the first section foldably joined to the second

 proximal end of the second storage section such that the first and second proximal ends

 are coupled adjacent one another, to form a hinge configured to enable a scanning

 device to scan through the hinge i.vherein the second storage section is configured to

 receive a computer,

               wherein in a folded configuration of the bi-fold computer case, the inner side

 of the first section storage panel is approximated to the inner side of the second section

 storage panel,

               wherein the first and second distal ends are disposed adjacent one another

 in the folded configuration and separated from one another in an unfolded configuration

               wherein in the unfolded configuration with the outer sides of both the first and

 second sections laid flat upon a same planar surface, an object in the first section is

 removed from interfering with a scanner positioned above and below the second section

 to enable uninhibited scanning of a computer in the second pouch of the second

 section; and

               a computer retention member configured to selectively secure a computer

 within the second storage section, wherein the second storage section is configured to

 allow the computer within the second storage section to be scanned by a scanning

 device without removing the computer from the second storage section.



 25. (Currently Amended) The computer case of claim 24, further comprising indicia,

 non-unique to the computer case, wherein the indicia indicates that the computer case

 complies with a standard of a scanning authority.




 73574229.2 0052253-00290                         11
                                                                                             15
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 58 of 358 PageID #: 667




 26. (Original) The computer case of claim 25, wherein a portion of the indicia is visible

 to scanning personnel.



 27. (Currently Amended) The computer case of claim 25, wherein a portion of the

 indicia is embedded in the case and is visible only through the use of a scanning device.



 28. (Original) The computer case of claim 25, wherein the indicia comprises means for

 authenticating the indicia.



 29. (Original) The computer case of claim 24, wherein the second storage section

 comprises a recess configured to receive the computer, and wherein the retention

 member comprises a strap configured to secure the computer within the recess.



 30. (Currently Amended) A method for providing a bi-fold computer case, comprising:

          providing a first storage section including a first inner side, a first outer side, a

 proximal end, and a first distal end opposite the first proximal end, the first inner side,

 first outer side, first proximal end, and first distal end defining a first pouch, wherein the

 first outer and inner sides are configured to enable a scanning device to scan through

 the first outer and inner sides and scan an interior of the first pouch;

           providing a second storage section having a surface area approximately equal to

 a surface area of the first storage section and including a second inner side, a second

 outer side, a second proximal end, and a second distal end opposite the second




 73574229.2 0052253-00290                        12
                                                                                                  16
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 59 of 358 PageID #: 668




 proximal end, the second inner side, second outer side, second proximal end, and

 second distal end defining a second pouch the second storage section comprising a

 second pouch and the second storage section configured without an additional pouch,

 the second pouch configured to receive a computer, wherein the second storage

 section and the second outer and inner sides are configured to enable a scanning

 device to scan through the second outer and inner sides and scan an interior of the

 second pouch and a computer disposed therein;

          foldably joining the first storage section to the second storage section at the first

 and second proximal ends to form a hinge configured to enable a scanning device to

 scan through the hinge such that the first and second proximal ends remain adjacent

 one another in both [[a]] folded and unfolded configuration§., i.vherein the second pouch

 is configured to receive a computer, wherein the second inner and outer sides are

 configured to allow the computer secured within the second pouch to be scanned by a

 scanning device without removing the computer from the second pouch,

          wherein in the folded configuration of the bi-fold computer case, the inner side of

 the first storage section is approximated to the inner side of the second storage section,

          wherein the first and second distal ends are disposed adjacent one another in

 the folded configuration and separated from one another in [[an]] the unfolded

 configuration.,_

          wherein in the unfolded configuration with the outer sides of both the first and

 second storage sections laid flat upon a same planar surface, an object in the first

 storage section is removed from interfering with a scanner positioned above and below




 73574229.2 0052253-00290                       13
                                                                                              17
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 60 of 358 PageID #: 669




 the second storage section to enable uninhibited scanning of a computer in the second

 pouch of the second storage section.



 31. (Previously Presented) The method of claim 30, further comprising attaching a

 fastener to the first storage section and to the second storage section, wherein the

 fastener is configured to selectively secure the first storage section and the second

 storage section in the folded configuration.



 32. (Original) The method of claim 30, wherein the scanning device is an X-ray

 scanner.



 33. (Previously Presented) The method of claim 30, wherein the second inner side is

 configured to allow for visual inspection of the computer disposed within the second

 storage section.



 34. (Currently Amended) The method of claim 33, wherein the second outer side is

 opaque and the second inner side of the second pouch comprises a the second inner

 side is substantially transparent material.



 35. (Previously Presented) The method of claim 34, wherein the second inner side is

 comprised of a mesh material.



 36. (Currently Amended) The method of claim 30, further comprising attaching a




 73574229.2 0052253-00290                       14
                                                                                         18
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 61 of 358 PageID #: 670




 foldable container to the first storage section and to the second storage section, wherein

 the foldable container is configured to fold between the first storage section and the

 second storage section when the first storage section and the second storage section

 are in [[a]] the folded configuration, and wherein the foldable container is configured to

 open to form a container when the first storage section and the second storage section

 are in [[an]] the unfolded configuration.



 37. (Previously Presented) The method of claim 36, wherein the foldable container is

 configured to receive one or more personal items when the first storage section and the

 second storage section are in the unfolded configuration.



 38. (Original) The method of claim 37, wherein the foldable container is configured to

 allow the one or more personal items disposed therein to be scanned by the scanning

 device.



 39. (Original) The method of claim 37, wherein the foldable container is configured to

 allow the one or more personal items disposed therein to be visually inspected.



 40. (Currently Amended) The method of claim 30, further comprising attaching indicia

 to the computer case, wherein the indicia is non-unique to the computer case and

 indicates that the computer case complies with a standard of a scanning authority.



 41. (Original) The method of claim 40, wherein a portion of the indicia is visible.




 73574229.2 0052253-00290                    15
                                                                                          19
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 62 of 358 PageID #: 671




 42. (Currently Amended) The method of claim 40, wherein a portion of the indicia is

 embedded in the computer case and is only visible through the use of a scanning

 device.



 43. (Original) The method of claim 40, further comprising including an authentication

 credential in the indicia.



 44. (Currently Amended) A method for manufacturing a bi-fold computer case,

 comprising:

          providing a first storage section including a first inner side, a first outer side, a

 proximal end, and a first distal end opposite the first proximal end, the first inner side,

 first outer side, first proximal end, and first distal end defining a first pouch, wherein the

 first outer and inner sides are configured to enable a scanning device to scan through

 the first outer and inner sides and scan an interior of the first pouch;

          providing a second storage section including a second inner side, a second outer

 side, a second proximal end, and a second distal end opposite the second proximal

 end, the second inner side, second outer side, second proximal end, and second distal

 end defining a second pouch to receive a computer the second storage section

 comprising a second pouch and the second storage section configured without an

 additional pouch, the second pouch configured to receive a computer, wherein the

 second storage section and the second outer and inner sides are configured to enable a




 73574229.2 0052253-00290                        16
                                                                                                  20
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 63 of 358 PageID #: 672




 scanning device to scan through the second outer and inner sides and scan an interior

 of the second pouch and a computer disposed therein,

          i.vherein the second inner and outer sides are configured to allow the computer to

 be scanned by a scanning device without removing the computer from the second

 pouch;

          foldably attaching the first proximal end of the first storage section to the second

 proximal end of the second storage section to form a hinge configured to enable a

 scanning device to scan through the hinge,

          wherein in a folded configuration of the bi-fold computer case, the inner side of

 the first storage section is approximated to the inner side of the second storage section,

          wherein the first and second distal ends are disposed adjacent one another in the

 folded configuration and separated from one another in an unfolded configuration.,_

          wherein in the unfolded configuration with the outer sides of both the first and

 second storage sections laid flat upon a same planar surface, an object in the first

 storage section is removed from interfering with a scanner positioned above and below

 the second storage section to enable uninhibited scanning of a computer in the second

 pouch of the second storage section; and

          attaching a foldable container to the first storage section and to the second

 storage section, wherein the foldable container is configured to fold between the first

 storage section and the second storage section when the first storage section and the

 second storage section are in a folded configuration, and wherein the foldable container

 is configured to open to form a container when the first storage section and the second

 storage section are in an unfolded configuration.




 73574229.2 0052253-00290                       17
                                                                                              21
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 64 of 358 PageID #: 673




 45. (New) The case of claim 1, wherein the case is configured as a backpack and

 further comprising first and second shoulder straps coupled to the first outer side of the

 first storage section, the first and second straps configured to receive a user's shoulders

 to support the case.



 46. (New) The case of claim 1, wherein the case is configured as a backpack and

 further comprising first and second shoulder straps coupled to the second outer side of

 the second storage section, the first and second straps configured to receive a user's

 shoulders to support the case.



 47. (New) The case of claim 1, further comprising a handle coupled to the hinge and

 configured to support the case.



 48. (New) The case of claim 1, further comprising:

          a first handle coupled to the first distal end of the first storage section; and

          a second handle coupled to the second distal end of the second storage section,

 wherein in the folded configuration the first and second handles are disposed adjacent

 each other.



 49. (New) The case of claim 1, wherein the second storage section comprises:

          a first cushion disposed on an interior side of the second pouch, and




 73574229.2 0052253-00290                        18
                                                                                             22
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 65 of 358 PageID #: 674




          a second cushion disposed on an opposing interior side of the second pouch, the

 first and second cushions configured to enable a scanning device to scan through the

 first and second cushions.




 73574229.2 0052253-00290                    19
                                                                                        23
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 66 of 358 PageID #: 675




                                     REMARKS


          The Applicants wish to express appreciation for the interview of February 7,

 2013, in which the present amendments were discussed.


          This paper is being filed in response to the Final Office Action mailed on January

 4, 2013 (the "Office Action"). A Request for Continued Examination is filed concurrently

 herewith. Claims 1, 3-44 are pending in the application. Claims 1, 19, 23, 24, 30, and

 44 are in independent form. By this paper, claims 1, 3, 5-7, 10, 15, 17, 19, 20-22, 23,

 24, 25, 27, 30, 34, 36, 40, 42, and 44 are amended. Claims 2 and 13 are cancelled.

 Entry of new claims 45-49 is requested. No new matter has been entered with the

 amendments.


          In the Office Action, claims 1 and 3-44 stand rejected with claim 2 having been

 withdrawn from consideration. Claims 1, 3, 8-14, and 22-24 stand rejected under 35

 U.S.C. § 102(b) as being anticipated by U.S. Patent No. 2,554,215 to Schell. Claims 4,

 19-21, and 25-28 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over

 Schell in view of U.S. Patent No. 7,207,154 to Araujo. Claims 6, 7, 15-17, and

 presumably 18 and 29 stand rejected under 35 U.S.C. § 103(a) as being unpatentable

 over Schell in view of U.S. Patent No. 5,971,148 to Jackson. However, reference is

 made to Araujo rather than Jackson in addressing the respective claim limitations.

 Claims 30-44 stand rejected as being directed to methods necessarily preformed by a

 prior art device.

          The Applicants appreciate the Examiner's thorough examination of the

 Application, and respectfully request reconsideration of the claims in view of these



 73574229.2 0052253-00290                     20
                                                                                            24
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 67 of 358 PageID #: 676




 amendments and remarks.

 35 U.S.C. § 102(b)

          The Applicants respectfully submit that independent claims 1, 23, 24, 30, and 44,

 as amended, are not anticipated by Schell, because Schell fails to disclose all claimed

 elements.

          Claim 1, as currently amended, recites:

       a second pouch and the second storage section configured without an additional
 pouch ...
       a second pouch fastener configured to substantially enclose only the second
 pouch and thereby retain a computer therein; and
       the second storage section foldably joined at the second proximal end to the first
 proximal end of the first storage section such that the second proximal end and the first
 proximal end are coupled adjacent one another to form a hinge configured to enable a
 scanning device to scan through the hinge ...


          Schell teaches that each panel of the case includes at least two pockets 17, as

 shown in Figure 2, with four pockets in all. All independent claims are amended herein

 to include the limitation of the second storage section being without an additional pouch.

 The application teaches a second storage section is limited to only having a second

 pouch. If the second storage section includes an additional pouch, then objects in the

 additional pouch would interfere with the scanning of the computer in the second pouch.

 The purpose is to isolate the computer in the second storage section to facilitate

 scanning.

          Schell is not concerned with isolating a computer to facilitate scanning and does

 not even consider a portable computer as this technology did not exist at the time.

 Schell simply teaches multiple pockets to carry paper (Column 2, lines 36-39).

          Claim 1 is amended herein to included the limitation of a "second pouch fastener

 configured to substantially enclose only the second pouch and thereby retain a


 73574229.2 0052253-00290                     21
                                                                                            25
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 68 of 358 PageID #: 677




 computer therein." Support is found for this limitation in Figures 1OA-1 OE and the

 accompanying text. The second pouch fastener has the benefit of securing the

 computer in the second pouch when the bi-fold case is folded and unfolded. The four

 pockets 17 of Schell each have an exposed opening without a corresponding fastener.

 The fastener element 16 of Schell is used to enclose the entire case and all four

 pockets 17 while securing the panels to each other. Schell does not teach a second

 pouch fastener to only enclose a second pouch.

          All independent claims include the limitation of first and second storage sections

 forming a hinge which is configured to enable a scanning device to scan through the

 hinge. Schell teaches the use of a metal strip or plate 19 and 37 in a back portion which

 functions as the hinge for the panels. The metal strip or plate obstructs a scanning

 device's ability to scan through and view objects. This substantial obstruction to

 scanning is not considered to be a problem since Schell is not concerned with security

 screening whatsoever.

          It is well-settled law that a claim is anticipated under 35 U.S.C. §102(b) only if

 each and every element as set forth in the claim is either expressly or inherently

 described in a single prior art reference. See MPEP § 2131. The reference must show

 the identical invention in as complete detail as is contained in the claim. Id.

 Accordingly, all of the features must be arranged or combined in the same way as

 recited in the claim. Net MoneylN Inc. v. VeriSign Inc., 88 USPQ2d 1751 (Fed. Cir.

 2008). Because all elements of the claims are not disclosed, the 102 rejection should

 be reconsidered and withdrawn.




 73574229.2 0052253-00290                       22
                                                                                               26
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 69 of 358 PageID #: 678




          As independent claims 23, 24, 30, and 44 all include limitations similar to claim 1,

 including a second storage section including a second storage pouch and without an

 additional pouch and a scannable hinge, they likewise represent patentable subject

 matter.

          The respective dependent claims include every limitation of the claim from which

 they depend. See MPEP § 608.01 (n). In other words, the dependent claims are not

 conceivably anticipated by anything which would not also anticipate the base claim.

 See id. Because independent claims 1, 23, 24, 30, and 44 are not anticipated by

 Schell, the respective dependent claims also represent patentable subject matter.

          Dependent claims 8-12, 22, 36-39 further include the limitations of a foldable

 container disposed between the first and second storage sections. In reference to claim

 8, the Office Action refers to Figures 1 and 2 of Schell and indicates that the cover strip

 29 corresponds to the claimed limitation. Claim 9 states that the "foldable container is

 configured to fold between the first storage section and the second storage section

 when the second storage section is in the folded configuration, and wherein the foldable

 container is configured to open to form a container when the second storage section is

 in the unfolded configuration." For this claim, the Office Action refers to Figures 1 and 2

 of Schell and Col 3, lines 11-15 which states:

          As shown in Fig. 3, an inner cover or cover strip 29 of leather or the like covers
          the metal strip on the inside of the case. The flanges of the metal strip hold the
          cover strip 29 away from the rivet heads.

          The cover strip 29 serves to cover a rigid metal strip, does not serve as a

 container, and does not fold as required by claim 8. The cover strip of Schell does not

 fold when the case is in a folded configuration and does not open to form a container




 73574229.2 0052253-00290                      23
                                                                                               27
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 70 of 358 PageID #: 679




 when the case is in the unfolded configuration as required by claims 9, 22, 36. Instead

 the cover strip 29 remains in a fixed relationship with the metal strip. The cover strip 29

 is incapable of receiving one or more personal items when the first storage section is in

 the unfolded configuration. Instead, the cover strip 29 serves as a protective barrier

 against the metal strip, flanges, and rivet heads and is not designed to fold or receive

 personal items when unfolded. As the cover strip 29 does not open, it is not possible to

 visually inspect items disposed therein as required by claims 12 and 37.

  35 U.S.C. § 103

          Claims 4, 19-21, and 25-28 stand rejected under 35 U.S.C. § 103(a) as being

 unpatentable over Schell in view of U.S. Patent No. 7,207,154 to Araujo.

          Independent claim 19 stands rejected as being unpatentable over Schell in view

 of Araujo. Independent claim 19, as amended, includes the limitations of a second

 storage section including a second pouch and without an additional pouch and first and

 second storage sections forming a hinge that is scannable. The addition of Araujo fails

 to cure the deficiencies of Schell. Araujo does not teach a bi-fold case with first and

 second storage sections and a scannable hinge.

          Claim 19 further recites "indicia, non-unique to the computer case, indicating that

 the computer case complies with a standard of a scanning authority." Araujo teaches

 "unique identification including, but not limited to, at least one barcode (reference

 numeral 80), personal identification number (PIN) and/or serial number (e.g., an

 International Air Transport Association number), smart card, transmitter/transponder

 (reference numeral 90), such as an RFID card or Global Positioning System

 transmitter/transponder, special design shape, or any combination thereof." Araujo,




 73574229.2 0052253-00290                      24
                                                                                            28
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 71 of 358 PageID #: 680




 column 7, lines 17-24. Araujo teaches the unique identification of the case itself rather

 than compliance to a standard. As amended claim 19 requires that the indicia be non-

 unique to the case and therefore cannot function as a unique identifier, rather the indicia

 serves as an indication of compliance to a standard. This is in contrast to Araujo which

 teaches "means for identity authentication." Column 7, lines 39-40. Thus, Araujo would

 provide for tracking of the case while in transit whereas the indicia of claim 19 would

 not. The indicia of claim 19 serves to "allow scanning personnel to use expedited

 scanning procedures on the computer case 1300." Paragraph [0113].

          With respect to claim 21, the Office Action states that "Schell discloses, wherein

 the cover is substantially transparent to allow a computer disposed within the second

 section to be visually inspected (the examiner notes that the pocket has an opening,

 allowing it to be transparent to whomever is inspecting the apparatus)." Page 9, third

 paragraph to page 10, first paragraph. Claim 21, as amended, recites that the "second

 inner side of the second storage section includes a substantially transparent material."

 Material forming a side of a case may be transparent or opaque, however, an opening is

 always transparent. The pockets 17 of Schell are opaque notwithstanding that the

 pockets 17 define openings. A pocket is not reasonably characterized as being

 transparent simply because it includes an opening as an opening is a common feature

 of a pocket. The opaque pockets 17 necessarily limit visual inspection of any object

 located within a pocket even though it may be possible to view a portion of an object,

 depending on the object size, through an opening. Schell does not teach or suggest

 that an inner side of the pocket 17 includes a transparent material.

          Araujo fails to cure the deficiencies of Schell. Araujo teaches a luggage




 73574229.2 0052253-00290                      25
                                                                                           29
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 72 of 358 PageID #: 681




 protection pouch that "fully surrounds luggage." Abstract. Araujo is not intended to

 allow visual inspection of an object contained within one section of the luggage itself.

 Rather, Araujo teaches an additional layer to the luggage itself for added protection.

 Claim 21 allows for the limited viewing of the interior of one storage section by providing

 one substantially transparent inner side and an opaque outer side. Claim 21, from its

 base claim 20, requires that the "in the folded configuration, the first inner side is

 approximated to the second inner side." As such, the claimed case must be opened in

 order to access and view the substantially transparent inner side. A transparent inner

 side is not taught or suggested by the cited references. Araujo teaches a protection

 pouch exterior to the luggage itself and this added layer does not enable viewing

 objects within the luggage interior.

            Claim 25 includes the limitation of "indicia, non-unique to the computer case,

 wherein the indicia indicates that the computer case complies with a standard of a

 scanning authority" and represents patentable subject matter for the reasons discussed

 above with respect to claim 19.

            Claim 27 depends from claim 25 and further recites that "the indicia is embedded

 in the case and is visible only through the use of a scanning device." (emphasis added)

 Araujo has no teachings or suggestion of the bar code 80 or transmitter/transponder 90

 being only visible to a scanning device. In Figure 1, elements 80 and 90 are shown as

 being visibly located on the pouch and the Office Action, in reference to claim 6, asserts

 that Araujo teaches a transparent pouch. The elements 80 and 90 must therefore be

 visible.

            Depending claims 4, 20, 26, and 28 include every limitation of the claim from




 73574229.2 0052253-00290                       26
                                                                                             30
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 73 of 358 PageID #: 682




 which they depend and are also patentable over Schell in view of Araujo.

          Claims 6, 7, and 15-17, and presumably 18 and 29, stand rejected under 35

 U.S.C. § 103(a) as being unpatentable over Schell in view of U.S. Patent No. 5,971,148

 to Jackson. However, in the Office Action in pages 10-12, reference is made to Araujo

 rather than Jackson in addressing the respective claim limitations.

          Claim 6 represents patentable subject matter for the reasons discussed above as

 being dependent on claim 1. Claim 6 includes limitations similar to claim 21 and

 represent patentable subject matter for the same reasons.

          Claim 7 recites that the inner side of the second pouch comprises a mesh

 material. A mesh material is commonly understood to be knit, woven, or knotted fabric

 of open texture. Araujo teaches a "flexible, contiguous pouch body 5 having a

 contained interior space 8 adapted to hold a piece of luggage (not shown). Pouch body

 5 is preferably substantially continuous and uninterrupted to prevent inadvertent loss of

 the contents from the interior space 8." Column 3, lines 20-25. Araujo further teaches

 that "preferred materials for a bag according to the present invention include polymeric

 materials." There is no teaching or suggestion in Araujo of using a mesh material.

          Claims 15-18 require the limitation of "indicia, non-unique to the computer case,

 indicating the case complies with a standard of a scanning authority" and represent

 patentable subject matter for the same reasons as claim 19.

          Claim 17 further recites that the "indicia is embedded in the case and only visible

 through the use of a scanning device." The Office Action refers to column 7, lines 16-44

 for this teaching. However, if one accepts that the protection pouch is transparent,

 although this is not specifically taught by Araujo, then the barcode 80, PIN, serial




 73574229.2 0052253-00290                      27
                                                                                           31
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 74 of 358 PageID #: 683




 number, smart card, transmitter/transponder 90 (referenced in column 7, lines 16-44)

 are visible to an observer.

          Depending claim 29 includes every limitation of the claim from which it depends

 and is also patentable over Schell in view of Araujo

          Jackson is referenced in the Office Action but also fails to cure the deficiencies of

 Schell and further teaches obstructions to scanning a computer in a storage section.

 Jackson teaches that the computer storage section may include rigid pull-out panels

 340, on either or both sides, (Column 4, lines 23-25) and may also include a flip-up

 document holder 350 (Column 4, lines 28-29). Jackson also teaches that the front

 panel 223 of the computer storage section "may be sized to hold papers or other

 materials with the addition of a user accessible pouch." Column 4, lines 11-13. These

 additional components provide obstructions to scanning a computer in a storage section

 and defeat the purpose of isolating the computer.

 Claims 30-44

          As discussed above in reference to claim 1, independent claims 30 and 44

 represent patentable subject matter. Depending claims 31-43 also represent patentable

 subject matter in view of their base claim and also include the limitations discussed

 above.

          In view of the amendments and remarks above, reconsideration of all pending

 claims is respectfully requested.

 New Claims




 73574229.2 0052253-00290                      28
                                                                                            32
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 75 of 358 PageID #: 684




          Claims 45 and 46 include the limitation of the case being configured as a

 backpack. Support is found for this limitation in paragraph [0133] of the pending

 application.

          Claim 47 includes the limitation of a handle coupled to the hinge. Support is

 found for this limitation in Figures 11A-B and the accompanying text.

          Claim 48 includes the limitation of first and second handles coupled to first and

 second storage sections. Support is found for this limitation in Figures 1OA-E and the

 accompanying text.

          Claim 49 includes the limitation of first and second cushions disposed on

 opposing interior sides of the second storage section. Schell has no teaching or

 suggestion of cushions because Shell teaches the storage of paper rather than fragile

 objects. Cushions on opposing interior sides is also not taught in Araujo or Jackson.




 73574229.2 0052253-00290                      29
                                                                                              33
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 76 of 358 PageID #: 685




                                       CONCLUSION

          For the reasons discussed above, the Applicants submit that the claims are in

 proper condition for allowance, and a Notice of Allowance is respectfully requested. If

 the Examiner notes any further matters that may be resolved by a telephone interview,

 the Examiner is encouraged to contact the undersigned.




                                           Respectfully submitted,




                                           By /John R. Thompson/
                                           John R. Thompson
                                           Registration No. 40,842


 STOEL RIVES LLP
 One Utah Center Suite 1100
 201 S Main Street
 Salt Lake City, UT 84111-4904
 Telephone: (801) 328-3131
 Facsimile: (801) 578-6999
 Docket No. 52253/290




 73574229.2 0052253-00290                    30
                                                                                          34
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 77 of 358 PageID #: 686




                  IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

 In re application of
 Bui Phu Cuong et al.                                                  Confirmation No. 6417
 Application No. 12/370,824
 Filed: February 13, 2009
 For: PORTABLE COMPUTER CASE
 Group Art Unit: 3 781
 Examiner: Cynthia Francisca Collado
 Date: July 3, 2013


                   SUPPLEMENTAL INFORMATION DISCLOSURE STATEMENT

 TO THE COMMISSIONER FOR PATENTS:

 1.       Pursuant to the duty of disclosure, documents listed on the accompanying Form
          PTO-1449 (or equivalent) are presented for the Examiner's consideration.

          D         Copies oflisted U.S. patents and U.S. patent application publications are not
                    required for submission. (37 C.F.R. § 1.98(a)(2)(ii))

                    Copies of listed foreign patent documents and/or non-patent literature are
                    enclosed. (37 C.F.R. § 1.98(a)(2))

          D         Copies of the documents listed at (sheet/cite no.) _ _ _ of the attached Form
                    PTO-1449 (or equivalent) are omitted because (1) they are already ofrecord in
                    U.S. Patent Application No. _ _ _ _ _ , filed _ _ _ _ _ , on which this
                    application relies for an earlier filing date under 35 U.S.C. § 120; and (2) any
                    information disclosure statement filed in the prosecution of Application
                    No. _ _ _ _ , complies with 37 CFR §§ 1.98(a) through (c). (37 C.F.R.
                    § 1.98(d))

          D         A copy of copending U.S. Patent Application No. _ _ _ _ _ , filed
                    _ _ _ _ _ ,for _ _ _ _ _ _ , listed at (sheet/cite no.)~__ of the
                    attached Form PTO-1449 (or equivalent), Dis enclosed/Dis omitted. (Copy
                    not required if available via IFW. 1287 OG 163 (Oct. 19, 2004).).

 2.       This information disclosure statement is being submitted (check box a., b., or c.):

          a.
                    •       Within three months of the filing date of a national application or entry of
                            the national stage in an international application; or before the mailing of a
                            first Office action on the merits; or before the mailing of a first Office
                            action after the filing of a request for continued examination under
                            37 CFR 1.114. (No statement under 37 CFR 1.97(e) is required.); or



 74157556.1 0052253-00290
                                                                                                       35
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 78 of 358 PageID #: 687




          b.                After the period set forth in paragraph 2a, but before the mailing date of
                            either a final action, a notice of allowance, or an action that otherwise
                            closes prosecution in the application. (Check box i. or ii.)

                    1.
                            •      A $180.00 information disclosure statement submission fee set
                                   forth in 3 7 CFR 1.17 (p) is enclosed, or

                    11.            A statement specified by 37 CFR 1.97(e) is set forth below; or

          C.
                    •       After the mailing date of a final action or notice of allowance and on or
                            before payment of the issue fee. A statement specified by 37 CFR 1.97(e)
                            is set forth below. Enclosed is a $180.00 information disclosure statement
                            processing fee set forth in 37 CFR 1.17(p).

 3.       If a statement specified by 3 7 CFR 1. 97 (e) is required, the attorney or agent signing
          below hereby states that:

          D         each item of information contained in this information disclosure statement was
                    first cited in any communication from a foreign patent office in a counterpart
                    foreign application not more than three months prior to the filing of the
                    information disclosure statement; or

                    no item of information contained in this information disclosure statement was
                    cited in a communication from a foreign patent office in a counterpart foreign
                    application, and, to the knowledge of the person signing the certification after
                    making reasonable inquiry, no item of information contained in this information
                    disclosure statement was known to any individual designated in 3 7 CFR 1.56(c)
                    more than three months prior to the filing of the information disclosure statement.

 4.
          •         A concise explanation of the relevance of each document not in the English
                    language and/or selected documents in the English language is set forth below.

                                               Respectfully submitted,

                                               Targus Group International, Inc.



                                               By /John R. Thompson/
                                                   John R. Thompson
                                                   Registration No. 40,842
 STOEL RIVES LLP
 One Utah Center Suite 1100
 201 S Main Street
 Salt Lake City, UT 84111-4904
 Telephone: (801) 328-3131
 Facsimile: (801) 578-6999
 Attorney Docket No. 52253/290


 74157556.1 0052253-00290                           2
                                                                                                         36
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 79 of 358 PageID #: 688




                 IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


 In re application of

 Bui Phu Cuong et al.                                      Confirmation No. 6417

 Application No. 12/370,824

 Filed: February 13, 2009

 For: Portable Computer Case

 Group Art Unit: 3781

 Examiner: COLLADO, CYNTHIA
 FRANCISCA

 Attorney Docket No. 52253/290

 Date: August 22, 2013

                              AMENDMENT AND RESPONSE

 TO THE COMMISSIONER FOR PATENTS:

          In response to the Office Action mailed on May 20, 2013, please amend the

 above-identified patent application as follows.

          Amendments to the Claims are reflected in the listing of claims that begins on

 page 2 of this paper.

          Remarks begin on page 27 of this paper.




 74456105.1 0052253-00290                     1
                                                                                       37
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 80 of 358 PageID #: 689




 Listing of Claims:

 1. (Currently Amended) A bi-fold case to allow for convenient security screening of a

 computer, comprising:

          a first storage section comprising a first outer side, a first inner side, a first

 proximal end, and a first distal end opposite the first proximal end, the first outer side,

 first inner side, first proximal end, and first distal end defining a first pouch with a first

 pouch opening and a first pouch fastener coupled to the first pouch opening and

 configured to only secure the first pouch opening, wherein the first outer and inner sides

 are configured to enable a scanning device to scan through the first outer and inner

 sides and scan an interior of the first pouch. wherein the first storage section further

 comprises a third pouch including a third pouch opening, independent of the first pouch

 opening, and a third fastener to only secure the third pouch opening; and

          a second storage section comprising a second outer side, a second inner side

 having a surface area approximately equal to a surface area of the first inner side, a

 second proximal end, and a second distal end opposite the second proximal end, the

 second storage section comprising,

                    a second pouch and the second storage section configured without an

          additional pouch, the second pouch configured to receive a computer, wherein

          the second storage section and the second outer and inner sides are configured

          to enable a scanning device to scan through the second outer and inner sides

          and scan an interior of the second pouch and a computer disposed therein, and

                    a second pouch fastener configured to substantially enclose only the

          second pouch and thereby retain a computer therein,




 74456105.1 0052253-00290                         2
                                                                                                  38
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 81 of 358 PageID #: 690




          the second storage section foldably joined at the second proximal end to the first

 proximal end of the first storage section such that the second proximal end and the first

 proximal end are coupled adjacent one another to form a hinge configured to enable a

 scanning device to scan through the hinge,

          wherein the first and second inner sides are disposed adjacent one another in

 the folded configuration and separated in an unfolded configuration,

          wherein the first and second distal ends are disposed adjacent one another in the

 folded configuration and separated from one another in the unfolded configuration,

          wherein in the unfolded configuration with the outer sides of both the first and

 second storage sections laid flat upon a same planar surface, an object in the first

 storage section is removed from interfering with a scanner positioned above and below

 the second storage section to enable uninhibited scanning of a computer in the second

 pouch of the second storage section.


 2. (Cancelled)



 3. (Previously Presented) The case of claim 1, further comprising a fastener to

 selectively secure the first storage section and the second storage section in the folded

 configuration.



 4. (Original) The case of claim 1, wherein the scanning device is an X-ray scanner.



 5. (Previously Presented) The case of claim 1, wherein the inner side of the second

 pouch is configured to allow for visual inspection of a computer disposed within the



 74456105.1 0052253-00290                       3
                                                                                             39
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 82 of 358 PageID #: 691




 second pouch of the second storage section when second storage section is in the

 unfolded configuration.



 6. (Previously Presented) The case of claim 1, wherein the outer side of the second

 storage section is substantially opaque and the inner side of the second pouch

 comprises a substantially transparent material.



 7. (Previously presented) The case of claim 6, wherein the inner side of the second

 pouch comprises a mesh material.



 8. (Previously Presented) The case of claim 1, further comprising a foldable container

 disposed between the first storage section and the second storage section.



 9. (Previously Presented) The case of claim 8, wherein the foldable container is

 configured to fold between the first storage section and the second storage section

 when the second storage section is in the folded configuration, and wherein the foldable

 container is configured to open to form a container when the second storage section is

 in the unfolded configuration.



 10. (Previously Presented) The case of claim 9, wherein the foldable container is

 configured to receive one or more personal items when the first storage section is in the

 unfolded configuration.




 74456105.1 0052253-00290                    4
                                                                                        40
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 83 of 358 PageID #: 692




 11. (Original) The case of claim 10, wherein the foldable container is configured to

 allow the one or more personal items disposed therein to be scanned by the scanning

 device.



 12. (Original) The case of claim 10, wherein the foldable container is configured to

 allow the one or more personal items disposed therein to be visually inspected.



 13. (Cancelled)



 14. (Previously Presented) The case of claim 1, wherein the inner side of the first

 storage section comprises a pocket container, and wherein the pocket container is

 configured to receive one or more personal items and to allow the one or more personal

 items received therein to be scanned by a scanning device.



 15. (Currently Amended) The case of claim 1, further comprising indicia, non unique to

 the computer case, indicating the case complies with a standard of a scanning authority.



 16. (Original) The case of claim 15, wherein a portion of the indicia is visible.



 17. (Previously presented) The case of claim 15, wherein the indicia is embedded in

 the case and only visible through the use of a scanning device.



 18. (Original) The case of claim 15, wherein the indicia comprises authentication




 74456105.1 0052253-00290                     5
                                                                                        41
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 84 of 358 PageID #: 693




 means.



 19. (Currently Amended) A bi-fold computer case to allow for convenient security

 screening of a computer disposed therein, the bi-fold computer case having a folded

 and an unfolded configuration, the bi-fold computer case comprising:

          a first storage section comprising a first outer side, a first inner side, a first

 proximal end, and a first distal end opposite the first proximal end, the first outer side,

 first inner side, first proximal end, and first distal end defining a first pouch with a first

 pouch opening and a first pouch fastener coupled to the first pouch opening and

 configured to only secure the first pouch opening, wherein the first outer and inner sides

 are configured to enable a scanning device to scan through the first outer and inner

 sides and scan an interior of the first pouch. wherein the first storage section further

 comprises a third pouch coupled to the first outer side, the third pouch including a third

 pouch opening, independent of the first pouch opening, and a third fastener to only

 secure the third pouch opening;

          a second storage section comprising a second outer side, a second inner side, a

 second proximal end, and a second distal end opposite the second proximal end, the

 second section comprising a second pouch configured to receive a computer, the

 second storage section configured without an additional pouch, wherein the second

 storage section and the second outer and inner sides are configured to enable a

 scanning device to scan through the second outer and inner sides and scan an interior

 of the second pouch and a computer disposed therein, the second storage section

 foldably joined at the second proximal end to the first proximal end of the first storage




 74456105.1 0052253-00290                         6
                                                                                                  42
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 85 of 358 PageID #: 694




 section such that the first and second proximal ends are coupled adjacent one another,

 the first and second proximal ends forming a hinge configured to enable a scanning

 device to scan through the hinge,

          wherein in the folded configuration, the first inner side is approximated to the

 second inner side, and

          wherein the first and second distal ends are disposed adjacent one another in

 the folded configuration and separated from one another in the unfolded configuration;

          a fastener to selectively maintain the computer case in the folded configuration-;-



          indicia, non unique to the computer case, indicating that the computer case

 complies with a standard of a scanning authority, v,herein the second inner side

 comprises a cover configured to allow a computer disposed within the second storage

 section to be scanned by a scanning device,

          wherein in the unfolded configuration with the outer sides of both the first and

 second storage sections laid flat upon a same planar surface, an object in the first

 storage section is removed from interfering with a scanner positioned above and below

 the second storage section to enable uninhibited scanning of a computer in the second

 pouch of the second storage section.



 20. (Previously Presented) The bi-fold computer case of claim 19, wherein the

 scanning device is an X-ray scanner.



 21. (Previously Presented) The bi-fold computer case of claim 19, wherein the second




 74456105.1 0052253-00290                       7
                                                                                             43
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 86 of 358 PageID #: 695




 outer side of the second storage section is substantially opaque and the second inner

 side of the second storage section includes a substantially transparent material to allow

 a computer disposed within the second storage section to be visually inspected.



 22. (Previously Presented) The bi-fold computer case of claim 19, further comprising a

 foldable container, wherein the foldable container is configured to fold between the first

 and second inner sides when the computer case is in the folded configuration and to

 open to form a container disposed between the first and second storage sections when

 the computer case is in the unfolded configuration, and wherein the foldable container is

 configured to receive one or more personal items when in the open configuration.



 23. (Currently Amended) A bi-fold computer case to allow for convenient security

 screening of a computer and having a folded configuration and an unfolded

 configuration, the computer case comprising:

          a first storage panel comprising a first inner side, a first outer side, a first proximal

 end, and a first distal end opposite the first proximal end, the first inner side, first outer

 side, first proximal end, and first distal end defining a first pouch, the first distal end

 having a first pouch opening, wherein the first outer and inner sides are configured to

 enable a scanning device to scan through the first outer and inner sides and scan an

 interior of the first pouch;

          a second storage panel comprising a second inner side, a second outer side,

 second proximal end, a-AG a second distal end opposite the second proximal end, tA-e

 second storage panel comprising and a second pouch and the second storage panel




 74456105.1 0052253-00290                         8
                                                                                                44
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 87 of 358 PageID #: 696




 configured without an additional pouch, the second pouch configured to receive a

 computer, the second distal end including a sidewall with a second pouch opening

 disposed substantially in the center of the sidewall. wherein the second storage panel

 and the second outer and inner sides are configured to enable a scanning device to

 scan through the second outer and inner sides and scan an interior of the second pouch

 and a computer disposed therein, the second storage panel foldably joined at the

 second proximal end to the first proximal end of the first storage panel such that the first

 and second proximal ends are coupled adjacent one another to form a hinge configured

 to enable a scanning device to scan through the hinge,

          wherein in the folded configuration of the foldable computer case, the inner side

 of the first storage panel is approximated to the inner side of the second storage panel,

          wherein the first and second distal ends are disposed adjacent one another in

 the folded configuration and separated from one another in the unfolded configuration;

          a fastener to selectively maintain the bi-fold computer case in the folded

 configuration,

          wherein in the unfolded configuration with the outer sides of both the first and

 second storage panels laid flat upon a same planar surface, an object in the first

 storage panel is removed from interfering with a scanner positioned above and below

 the second storage panel to enable uninhibited scanning of a computer in the second

 pouch of the second storage panelJ.

          wherein the first pouch opening is disposed on the first storage panel and the

 second pouch opening is disposed on the second storage panel such that when the

 case is in the unfolded configuration with the outer sides of both the first and second




 74456105.1 0052253-00290                       9
                                                                                             45
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 88 of 358 PageID #: 697




 storage panels laid flat upon the same planar surface, the first and second pouch

 openings are both oriented in a direction substantially parallel to the planar surface.



 24. (Currently Amended) A bi-fold computer case, comprising:

          a first section comprising a first inner side, a first outer side, a first proximal end,

 and a first distal end opposite the first proximal end, the first inner side, first outer side,

 first proximal end, and first distal end defining a first pouch, the first distal end including

 a first pouch opening, wherein the first outer and inner sides are configured to enable a

 scanning device to scan through the first outer and inner sides and scan an interior of

 the first pouch;

          a second section comprising a second inner side having a surface area

 approximately equal to a surface area of the first inner side, a second outer side, a

 second proximal end, a-AG a second distal end opposite the second proximal end, a first

 sidewall coupled to the second inner side and the second outer side, a second sidewall

 extending substantially parallel to the first sidewall and coupled to the second inner side

 and the second outer side, a top wall disposed on the second distal end, the second

 section comprising a second pouch and the second section configured without an

 additional pouch, and a second pouch opening extending along the top wall and

 partially extending along the first and second sidewalls, the second pouch configured to

 receive a computer, wherein the second section and the second outer and inner sides

 are configured to enable a scanning device to scan through the second outer and inner

 sides and scan an interior of the second pouch and a computer disposed therein,




 74456105.1 0052253-00290                        10
                                                                                                 46
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 89 of 358 PageID #: 698




          the first proximal end of the first section foldably joined to the second proximal

 end of the second section such that the first and second proximal ends are coupled

 adjacent one another, to form a hinge configured to enable a scanning device to scan

 through the hinge,

          wherein in a folded configuration of the bi-fold computer case, the inner side of

 the first section is approximated to the inner side of the second section,

          wherein the first and second distal ends are disposed adjacent one another in

 the folded configuration and separated from one another in an unfolded configurationJ.

          wherein in the unfolded configuration with the outer sides of both the first and

 second sections laid flat upon a same planar surface, an object in the first section is

 removed from interfering with a scanner positioned above and below the second section

 to enable uninhibited scanning of a computer in the second pouch of the second

 sectionJ.

          wherein the first pouch opening is disposed on the first section and the second

 pouch opening is disposed on the second section such that when the case is in the

 unfolded configuration with the outer sides of both the first and second sections laid flat

 upon the same planar surface, the first and second pouch openings are both oriented in

 a direction substantially parallel to the planar surface-;--8-flG

          a computer retention member configured to selectively secure a computeri.vithin

 the second section, wherein the second section is configured to allow the computer

 i.vithin the second section to be scanned by a scanning device without removing the

 computer from the second section.




 74456105.1 0052253-00290                        11
                                                                                               47
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 90 of 358 PageID #: 699




 25. (Previously Presented) The computer case of claim 24, further comprising indicia,

 non-unique to the computer case, wherein the indicia indicates that the computer case

 complies with a standard of a scanning authority.



 26. (Original) The computer case of claim 25, wherein a portion of the indicia is visible

 to scanning personnel.



 27. (Previously Presented) The computer case of claim 25, wherein the indicia is

 embedded in the case and is visible only through the use of a scanning device.



 28. (Original) The computer case of claim 25, wherein the indicia comprises means for

 authenticating the indicia.



 29. (Currently Amended) The computer case of claim 24, wherein the second storage

 section comprises a recess configured to receive the computer, and v,herein the

 retention member comprises a strap configured to secure the computer within the

 second pouch recess.



 30. (Currently Amended) A method for providing a bi-fold computer case, comprising:

          providing a first storage section including a first inner side, a first outer side, a

 proximal end, and a first distal end opposite the first proximal end, the first inner side,

 first outer side, first proximal end, and first distal end defining a first pouch including a

 first pouch opening and a first fastener to secure the first pouch opening, wherein the




 74456105.1 0052253-00290                        12
                                                                                                  48
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 91 of 358 PageID #: 700




 first outer and inner sides are configured to enable a scanning device to scan through

 the first outer and inner sides and scan an interior of the first pouch;

          providing a second storage section having a surface area approximately equal to

 a surface area of the first storage section and including a second inner side, a second

 outer side, a second proximal end, and a second distal end opposite the second

 proximal end, the second storage section comprising a second pouch, the second distal

 end including a sidewall with a second pouch opening disposed substantially in the

 center of the sidewall and the second storage section configured without an additional

 pouch, the second pouch configured to receive a computer, wherein the second storage

 section and the second outer and inner sides are configured to enable a scanning

 device to scan through the second outer and inner sides and scan an interior of the

 second pouch and a computer disposed therein;

          foldably joining the first storage section to the second storage section at the first

 and second proximal ends to form a hinge configured to enable a scanning device to

 scan through the hinge such that the first and second proximal ends remain adjacent

 one another in both folded and unfolded configurations, wherein the second inner and

 outer sides are configured to allow the computer secured within the second pouch to be

 scanned by a scanning device without removing the computer from the second pouch,

          wherein in the folded configuration of the bi-fold computer case, the inner side of

 the first storage section is approximated to the inner side of the second storage section,

          wherein the first and second distal ends are disposed adjacent one another in

 the folded configuration and separated from one another in the unfolded configuration,




 74456105.1 0052253-00290                       13
                                                                                              49
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 92 of 358 PageID #: 701




          wherein in the unfolded configuration with the outer sides of both the first and

 second storage sections laid flat upon a same planar surface, an object in the first

 storage section is removed from interfering with a scanner positioned above and below

 the second storage section to enable uninhibited scanning of a computer in the second

 pouch of the second storage sectionJ.

          wherein the first pouch opening is disposed on the first storage section and the

 second pouch opening is disposed on the second storage section such that when the

 case is in the unfolded configuration with the outer sides of both the first and second

 storage sections laid flat upon the same planar surface, the first and second pouch

 openings are both oriented in a direction substantially parallel to the planar surface.



 31. (Previously Presented) The method of claim 30, further comprising attaching a

 fastener to the first storage section and to the second storage section, wherein the

 fastener is configured to selectively secure the first storage section and the second

 storage section in the folded configuration.



 32. (Original) The method of claim 30, wherein the scanning device is an X-ray

 scanner.



 33. (Previously Presented) The method of claim 30, wherein the second inner side is

 configured to allow for visual inspection of the computer disposed within the second

 storage section.




 74456105.1 0052253-00290                       14
                                                                                             50
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 93 of 358 PageID #: 702




 34. (Previously Presented) The method of claim 33, wherein the second outer side is

 opaque and the second inner side of the second pouch comprises a substantially

 transparent material.



 35. (Previously Presented) The method of claim 34, wherein the second inner side is

 comprised of a mesh material.



 36. (Previously Presented) The method of claim 30, further comprising attaching a

 foldable container to the first storage section and to the second storage section, wherein

 the foldable container is configured to fold between the first storage section and the

 second storage section when the first storage section and the second storage section

 are in the folded configuration, and wherein the foldable container is configured to open

 to form a container when the first storage section and the second storage section are in

 the unfolded configuration.



 37. (Previously Presented) The method of claim 36, wherein the foldable container is

 configured to receive one or more personal items when the first storage section and the

 second storage section are in the unfolded configuration.



 38. (Original) The method of claim 37, wherein the foldable container is configured to

 allow the one or more personal items disposed therein to be scanned by the scanning

 device.




 74456105.1 0052253-00290                    15
                                                                                          51
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 94 of 358 PageID #: 703




 39. (Original) The method of claim 37, wherein the foldable container is configured to

 allow the one or more personal items disposed therein to be visually inspected.



 40. (Previously Presented) The method of claim 30, further comprising attaching

 indicia to the computer case, wherein the indicia is non-unique to the computer case

 and indicates that the computer case complies with a standard of a scanning authority.



 41. (Original) The method of claim 40, wherein a portion of the indicia is visible.



 42. (Previously Presented) The method of claim 40, wherein the indicia is embedded in

 the computer case and is only visible through the use of a scanning device.



 43. (Original) The method of claim 40, further comprising including an authentication

 credential in the indicia.



 44. (Currently Amended) A method for manufacturing a bi-fold computer case,

 comprising:

          providing a first storage section including a first inner side, a first outer side, a

 proximal end, and a first distal end opposite the first proximal end, the first inner side,

 first outer side, first proximal end, and first distal end defining a first pouch including a

 first pouch opening and a first fastener to secure the first pouch opening, wherein the

 first outer and inner sides are configured to enable a scanning device to scan through

 the first outer and inner sides and scan an interior of the first pouch. wherein the first




 74456105.1 0052253-00290                        16
                                                                                                  52
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 95 of 358 PageID #: 704




 storage section further comprises a third pouch including a third pouch opening,

 independent of the first pouch opening, and a third fastener to only secure the third

 pouch opening;

          providing a second storage section including a second inner side, a second outer

 side, a second proximal end, and a second distal end opposite the second proximal

 end, the second storage section comprising a second pouch and the second storage

 section configured without an additional pouch, the second pouch configured to receive

 a computer, wherein the second storage section and the second outer and inner sides

 are configured to enable a scanning device to scan through the second outer and inner

 sides and scan an interior of the second pouch and a computer disposed therein,

          foldably attaching the first proximal end of the first storage section to the second

 proximal end of the second storage section to form a hinge configured to enable a

 scanning device to scan through the hinge,

          wherein in a folded configuration of the bi-fold computer case, the inner side of

 the first storage section is approximated to the inner side of the second storage section,

          wherein the first and second distal ends are disposed adjacent one another in the

 folded configuration and separated from one another in an unfolded configuration,

          wherein in the unfolded configuration with the outer sides of both the first and

 second storage sections laid flat upon a same planar surface, an object in the first

 storage section is removed from interfering with a scanner positioned above and below

 the second storage section to enable uninhibited scanning of a computer in the second

 pouch of the second storage sectioni--8-flG




 74456105.1 0052253-00290                       17
                                                                                              53
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 96 of 358 PageID #: 705




          attaching a foldable container to the first storage section and to the second

 storage section, wherein the foldable container is configured to fold beti.veen the first

 storage section and the second storage section v,hen the first storage section and the

 second storage section are in a folded configuration, and wherein the foldable container

 is configured to open to form a container 1,.vhen the first storage section and the second

 storage section are in an unfolded configuration.



 45. (Previously Presented) The case of claim 1, wherein the case is configured as a

 backpack and further comprising first and second shoulder straps coupled to the first

 outer side of the first storage section, the first and second straps configured to receive a

 user's shoulders to support the case.



 46. (Previously Presented) The case of claim 1, wherein the case is configured as a

 backpack and further comprising first and second shoulder straps coupled to the second

 outer side of the second storage section, the first and second straps configured to

 receive a user's shoulders to support the case.



 47. (Previously Presented) The case of claim 1, further comprising a handle coupled to

 the hinge and configured to support the case.



 48. (Previously Presented) The case of claim 1, further comprising:

          a first handle coupled to the first distal end of the first storage section; and




 74456105.1 0052253-00290                        18
                                                                                             54
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 97 of 358 PageID #: 706




          a second handle coupled to the second distal end of the second storage section,

 wherein in the folded configuration the first and second handles are disposed adjacent

 each other.



 49. (Previously Presented) The case of claim 1, wherein the second storage section

 comprises:

          a first cushion disposed on an interior side of the second pouch, and

          a second cushion disposed on an opposing interior side of the second pouch, the

 first and second cushions configured to enable a scanning device to scan through the

 first and second cushions.



 50. (New) The computer case of claim 23, wherein the first pouch opening and the

 second pouch opening are accessible to a user in the folded configuration.



 51. (New) The computer case of claim 24, wherein the first pouch opening and the

 second pouch opening are accessible to a user in the folded configuration.



 52. (New) A bi-fold case to allow for convenient security screening of a computer,

 comprising:

          a first storage section comprising,

          a first outer side,

          a first inner side,

          a first proximal end,




 74456105.1 0052253-00290                       19
                                                                                        55
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 98 of 358 PageID #: 707




          a first distal end opposite the first proximal end,

          a first pouch including a first opening and a first fastener, wherein the first outer

 and inner sides are configured to enable a scanning device to scan through the first

 outer and inner sides and scan an interior of the first pouch, and

          a third pouch coupled to the first outer side and including a third pouch opening

 independent of the first pouch opening and a third fastener to only secure the third

 pouch opening; and

          a second storage section comprising,

                    a second outer side,

                    a second inner side having a surface area approximately equal to a

          surface area of the first inner side,

                    a second proximal end, and

                    a second distal end opposite the second proximal end, the second storage

          section comprising,

                    a second pouch including a second opening and coupled to the second

          inner side, and the second storage section configured without an additional

          pouch, the second pouch configured to receive a computer,

          wherein the second storage section and the second outer and inner sides are

 configured to enable a scanning device to scan through the second outer and inner

 sides and scan an interior of the second pouch and a computer disposed therein, and

           wherein the second storage section is foldably joined at the second proximal end

 to the first proximal end of the first storage section such that the second proximal end




 74456105.1 0052253-00290                         20
                                                                                                  56
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 99 of 358 PageID #: 708




 and the first proximal end are coupled adjacent one another to form a hinge configured

 to enable a scanning device to scan through the hinge,

          wherein the first inner side and the second pouch are disposed adjacent one

 another in the folded configuration and separated in an unfolded configuration,

          wherein the first and second distal ends are disposed adjacent one another in the

 folded configuration and separated from one another in the unfolded configuration,

          wherein in the unfolded configuration with the outer sides of both the first and

 second storage sections laid flat upon a same planar surface, an object in the first

 storage section is removed from interfering with a scanner positioned above and below

 the second storage section to enable uninhibited scanning of a computer in the second

 pouch of the second storage section.



 53. (New) The case of claim 52, wherein the second opening is disposed on the

 second storage section such that when the case is in the unfolded configuration with the

 outer sides of both the first and second storage sections laid flat upon the same planar

 surface, the second opening is oriented in a direction substantially parallel to the planar

 surface.



 54. (New) The case of claim 52, wherein the second pouch extends less than a length

 of the second inner side.



 55. (New) The case of claim 52, wherein the second storage section further includes a

 strap member extending over the second opening.




 74456105.1 0052253-00290                      21
                                                                                             57
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 100 of 358 PageID #: 709




  56. (New) A bi-fold case to allow for convenient security screening of a computer,

  comprising:

           a first storage section comprising,

           a first outer side,

           a first inner side,

           a first proximal end,

           a first distal end opposite the first proximal end, and

           a first pouch including a first opening and a first fastener, wherein the first outer

  and inner sides are configured to enable a scanning device to scan through the first

  outer and inner sides and scan an interior of the first pouch; and

           a second storage section comprising,

                     a second outer side,

                     a second inner side having a surface area approximately equal to a

           surface area of the first inner side,

                     a second proximal end, and

                     a second distal end opposite the second proximal end, the second storage

           section comprising,

                     a second pouch including a second opening and coupled to the second

           inner side, and the second storage section configured without an additional

           pouch, the second pouch extending less than a length of the second inner side,

           the second pouch configured to receive a computer,




  74456105.1 0052253-00290                         22
                                                                                                   58
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 101 of 358 PageID #: 710




           wherein the second storage section and the second outer and inner sides are

  configured to enable a scanning device to scan through the second outer and inner

  sides and scan an interior of the second pouch and a computer disposed therein, and

            wherein the second storage section is foldably joined at the second proximal end

  to the first proximal end of the first storage section such that the second proximal end

  and the first proximal end are coupled adjacent one another to form a hinge configured

  to enable a scanning device to scan through the hinge,

           wherein the first inner side and the second pouch are disposed adjacent one

  another in the folded configuration and separated in an unfolded configuration,

           wherein the first and second distal ends are disposed adjacent one another in the

  folded configuration and separated from one another in the unfolded configuration,

           wherein in the unfolded configuration with the outer sides of both the first and

  second storage sections laid flat upon a same planar surface, an object in the first

  storage section is removed from interfering with a scanner positioned above and below

  the second storage section to enable uninhibited scanning of a computer in the second

  pouch of the second storage section.



  57. (New) The case of claim 56, wherein the second opening is disposed on the

  second storage section such that when the case is in the unfolded configuration with the

  outer sides of both the first and second storage sections laid flat upon the same planar

  surface, the second opening is oriented in a direction substantially parallel to the planar

  surface.




  74456105.1 0052253-00290                      23
                                                                                              59
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 102 of 358 PageID #: 711




  58. (New) The case of claim 56, wherein the second storage section further includes a

  strap member extending over the second opening.



  59. (New) A bi-fold computer case to allow for convenient security screening of a

  computer and having a folded configuration and an unfolded configuration, the

  computer case comprising:

           a first storage section comprising,

                     a first inner side,

                     a first outer side,

                     a first proximal end,

                     a first distal end opposite the first proximal end,

                     a first pouch, and

                     a first pouch opening disposed on the first distal end and in

           communication with the first pouch,

           wherein the first outer and inner sides are configured to enable a scanning

  device to scan through the first outer and inner sides and scan an interior of the first

  pouch;

           a second storage section comprising,

                     a second inner side,

                     a second outer side,

                     second proximal end,

                     a second distal end opposite the second proximal end,




  74456105.1 0052253-00290                          24
                                                                                             60
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 103 of 358 PageID #: 712




                     a second pouch configured to receive a computer and the second storage

           panel configured without an additional pouch, and

                     a second pouch opening at least partially disposed on the second distal

           end and in communication with the second pouch,

           wherein the second storage panel and the second outer and inner sides are

  configured to enable a scanning device to scan through the second outer and inner

  sides and scan an interior of the second pouch and a computer disposed therein, the

  second storage panel foldably joined at the second proximal end to the first proximal

  end of the first storage panel such that the first and second proximal ends are coupled

  adjacent one another to form a hinge configured to enable a scanning device to scan

  through the hinge,

           wherein the first and second distal ends are disposed adjacent one another in the

  folded configuration and separated from one another in the unfolded configuration,

           wherein in the folded configuration of the foldable computer case, the inner side

  of the first storage section is approximated to the inner side of the second storage

  section and the first pouch opening and the second pouch opening are configured to be

  accessible to a user,

           wherein in the unfolded configuration with the outer sides of both the first and

  second storage panels laid flat upon a same planar surface, an object in the first

  storage panel is removed from interfering with a scanner positioned above and below

  the second storage panel to enable uninhibited scanning of a computer in the second

  pouch of the second storage panel,




  74456105.1 0052253-00290                        25
                                                                                               61
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 104 of 358 PageID #: 713




           wherein the first pouch opening is disposed on the first storage panel and the

  second pouch opening is disposed on the second storage panel such that when the

  case is in the unfolded configuration with the outer sides of both the first and second

  storage panels laid flat upon the same planar surface, the first and second pouch

  openings are both oriented in a direction substantially parallel to the planar surface.




  74456105.1 0052253-00290                     26
                                                                                            62
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 105 of 358 PageID #: 714




                                      REMARKS


           The Applicants wish to express appreciation for the interview of July 18, 2013 in

  which the present amendments were discussed.

           This paper is being filed in response to the Office Action mailed on May 20, 2013

  (the "Office Action"). Claims 1, 3-12, and 14-49 are pending in the application. Claims

  1, 19, 23, 24, 30, and 44 are in independent form. By this paper, claims 1, 15, 19, 23,

  24, 29, 30, and 44 are amended. Entry of new claims 50-59 is requested. No new

  matter has been entered with the amendments.

           In the Office Action, claims 1 and 3-12, and 14-49 stand rejected. Claim 15 is

  objected to under35 USC§ 112. Claims 1, 3, 5, 8, 9-12, 19, 23, 24, 29, 45-47 stand

  rejected under 35 U.S.C. § 102(b) as being anticipated by U.S. Patent No. 2,556,066 to

  Cline. Claims 4, 15-18, 20, 30-44 stand rejected under 35 U.S.C. § 103(a) as being

  unpatentable over Cline in view of U.S. Patent No. 7,207,154 to Araujo. Claim 14

  stands rejected under 35 U.S.C. § 103(a) as being unpatentable over Cline in view of

  U.S. Patent No. 2,554,215 to Schell. Claims 6, 7, and 21 stand rejected under 35

  U.S.C. § 103(a) as being unpatentable over Cline in view of U.S. Patent No. 5,971,148

  to Jackson. Claims 48-49 stand rejected under 35 U.S.C. § 103(a) as being

  unpatentable over Cline in view of U.S. Patent No. 7,451,872 to Allen. Claims 30-44

  stand rejected as being directed to methods necessarily preformed by a prior art device.

           The Applicants appreciate the Examiner's thorough examination of the

  Application, and respectfully request reconsideration of the claims in view of these

  amendments and remarks.




  74456105.1 0052253-00290                     27
                                                                                            63
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 106 of 358 PageID #: 715




  35 U.S.C. § 112

           By this paper, claim 15 is amended to overcome the objection.      Reconsideration

  is requested.

  35 U.S.C. § 102(b)

           The Applicants respectfully submit that independent claim 1 as amended is not

  anticipated by Cline, because Cline fails to disclose all claimed elements.

           Claim 1, as currently amended, recites:

           [A] first storage section with a first pouch opening and a first pouch fastener

           coupled to the first pouch opening and configured to only secure the first pouch

           opening ... a third pouch including a third pouch opening, independent of the first

           pouch opening, and a third fastener to only secure the third pouch opening ... a

           second pouch and the second storage section configured without an additional

           pouch ... a second pouch fastener configured to substantially enclose only the

           second pouch ...

           Support for this amendment is found in Figures 1OA-1 OC and the accompanying

  text.

           Cline teaches a toilet kit "having a pair of receptacle-shaped compartment

  sections" with "each of said sections having a hinged lid provided with releasable

  fastening means so that the articles in the respective sections will not spill out when the

  kit is opened." Column 1, lines 3-22. Cline only teaches a kit with two compartments

  and additional compartments are not suggested. Claim 1 recites three pouches with

  each pouch having a corresponding opening and a corresponding fastener which only

  secures the corresponding opening. Claim 1 further requires that the first storage

  section includes the first and third pouch. The second storage section includes the


  74456105.1 0052253-00290                      28
                                                                                              64
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 107 of 358 PageID #: 716




  second pouch without an additional pouch. The claim limitations reflect the purpose of

  the pending application which is to isolate a computer in the second storage section to

  facilitate scanning. If the second storage section includes an additional pouch, then

  objects in the additional pouch would interfere with the scanning of the computer in the

  second pouch. The first storage section is not limited to a single pouch and does

  include at least the third, additional pouch for user convenience. Pouches in either

  storage section are independently accessed with separate openings and fasteners.

  Cline is not concerned with isolating a computer to facilitate scanning and does not

  even consider a portable computer as this technology did not exist at the time. Cline

  has no teaching or suggestion of a bi-fold case with a third pouch located on a storage

  section and with independent access.

           Independent claims 19 and 44 recite similar limitations and likewise represent

  patentable subject matter.

           By this paper, claim 23 is amended to include the limitation of:

           the second distal end including a sidewall with a second pouch opening disposed

           substantially in the center of the sidewall and the second storage panel

           configured without an additional pouch ... wherein the first pouch opening is

           disposed on the first storage panel and the second pouch opening is disposed on

           the second storage panel such that when the case is in the unfolded

           configuration with the outer sides of both the first and second storage panels laid

           flat upon the same planar surface, the first and second pouch openings are both

           oriented in a direction substantially parallel to the planar surface.

           Support for this limitation is found in Figures 1OA-C and the accompanying text.




  74456105.1 0052253-00290                       29
                                                                                            65
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 108 of 358 PageID #: 717




           Cline teaches "a toilet kit having a pair of compartment sections hinged together

  so that they may be opened like a book." Column 1, lines 2-4. This is illustrated in

  Figures 2-4. In an open configuration, it is convenient to have a toilet kit with both

  compartment openings oriented perpendicular to the planar surface. It is in the open

  configuration that items are retrieved from the kit as the openings are inaccessible in the

  closed configuration shown in Figure 1. With the openings vertically accessible, a user

  is able to see, identify, and retrieve the appropriate item while a user attends to various

  personal needs. It is inconvenient for a user to reach into a compartment from an

  opening parallel to the planar surface as a user would not be able to see the various

  items and would likely need to identify the items by touch. As a user requires several

  toiletry items in a normal routine, such a design for a toilet kit would be ergonomically

  flawed.

           In contrast to Cline, the pending application teaches an unfolded configuration for

  scanning contents of the case. It is in the folded configuration, that objects are

  commonly retrieved. As recited, the openings of the first and second pouches are

  parallel to the planar surface when the case is laid flat upon the planar surface. Cline

  does not teach or suggest openings configured with this orientation as the intended

  purpose is for access rather than scanning in the unfolded configuration.

           Independent claim 30 recites limitations similar to claim 23 and likewise

  represents patentable subject matter.

           As with claim 23, independent claim 24 recites that the first and second pouch

  openings are both oriented in a direction substantially parallel to the planar surface.

  Claim 24 also recites "a second pouch opening extending along the top wall and




  74456105.1 0052253-00290                     30
                                                                                              66
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 109 of 358 PageID #: 718




  partially extending along the first and second sidewalls." The second pouch opening

  only extends partially along the sidewalls to assist in retaining a computer within the

  second pouch. Cline teaches that both compartments have openings that extend

  completely along three sides which allows for increased access to small items.

           It is well-settled law that a claim is anticipated under 35 U.S.C. §102(b) only if

  each and every element as set forth in the claim is either expressly or inherently

  described in a single prior art reference. See MPEP § 2131. The reference must show

  the identical invention in as complete detail as is contained in the claim. Id.

  Accordingly, all of the features must be arranged or combined in the same way as

  recited in the claim. Net MoneylN Inc. v. VeriSign Inc., 88 USPQ2d 1751 (Fed. Cir.

  2008). Because all elements of the claims are not disclosed, the 102 rejection should

  be reconsidered and withdrawn.

           The respective dependent claims include every limitation of the claim from which

  they depend. See MPEP § 608.01 (n). In other words, the dependent claims are not

  conceivably anticipated by anything which would not also anticipate the base claim.

  See id. As independent claims 1, 19, 23, 24, 30, and 44 are not anticipated by Cline,

  the respective dependent claims also represent patentable subject matter.

  35 U.S.C. § 103

           Claims 4, 15-18, 20, 30-44 stand rejected under 35 U.S.C. § 103(a) as being

  unpatentable over Cline in view of U.S. Patent No. 7,207,154 to Araujo. The addition of

  Araujo fails to cure the deficiencies of Cline as Araujo does not teach a bi-fold case with

  the recited limitations of the independent claims.

           Claim 14 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Cline




  74456105.1 0052253-00290                       31
                                                                                                67
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 110 of 358 PageID #: 719




  in view of U.S. Patent No. 2,554,215 to Schell. Schell teaches a brief case that

  provides a single fastener to a single pouch with multiple pockets disposed on the

  interior panels. The pockets do not include corresponding fasteners and, accordingly,

  access is available to all pockets through a single fastener. Furthermore, when the brief

  case is laid flat on a planar surface, the case opening is substantially perpendicular to

  the planar surface. Schell does not cure the deficiencies of Cline.

           Claims 6, 7, and 21 stand rejected under 35 U.S.C. § 103(a) as being

  unpatentable over Cline in view of U.S. Patent No. 5,971,148 to Jackson. Jackson also

  fails to cure the deficiencies of Cline and further teaches obstructions to scanning a

  computer in a storage section. Jackson teaches that the computer storage section may

  include rigid pull-out panels 340, on either or both sides, (Column 4, lines 23-25) and

  may also include a flip-up document holder 350 (Column 4, lines 28-29). Jackson also

  teaches that the front panel 223 of the computer storage section "may be sized to hold

  papers or other materials with the addition of a user accessible pouch." Column 4, lines

  11-13. These additional components provide obstructions to scanning a computer in a

  storage section and defeat the purpose of isolating the computer in a single storage

  section.

           Claims 48-49 stand rejected under 35 U.S.C. § 103(a) as being unpatentable

  over Cline in view of U.S. Patent No. 7,451,872 to Allen. Allen teaches a bi-fold case

  with handles but fails to cure the deficiencies of Cline in view of the additional limitations

  noted above.

  New Claims

           Depending claims 50 and 51 are further distinguished from Cline in that the




  74456105.1 0052253-00290                     32
                                                                                              68
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 111 of 358 PageID #: 720




  compartment openings of Cline are not accessible in the folded, closed configuration as

  shown in Figure 1. As illustrated in Cline, the openings are obstructed by opposing

  compartments and respective compartment fasteners may not be unlocked.

           Claims 52 through 58 are directed to the embodiments shown in Figures 12A-

  12C. Independent claim 52 recites the limitation of the first storage section including the

  first and third pouches with corresponding first and third fasteners, that the third pouch

  is located on the first outer side, and the second storage section includes a second

  pouch without an additional pouch. Similar limitations are found in claims 1, 19, and 44.

  Claim 52 further recites that the second pouch is coupled to the second inner side and

  that the first inner side and the second pouch are disposed adjacent one another in the

  folded configuration. Independent claim 56 recites that the second pouch is coupled to

  the second inner side, the second storage section does not include an additional pouch,

  that the first inner side and the second pouch are disposed adjacent one another in the

  folded configuration, and that the second pouch extends less than a length of the

  second inner side.

           Claim 59 recites that the first and second pouch openings are both oriented in a

  direction substantially parallel to the planar surface. Claim 59 further requires that "in

  the folded configuration of the foldable computer case, the inner side of the first storage

  section is approximated to the inner side of the second storage section and the first

  pouch opening and the second pouch opening are configured to be accessible to a

  user." As shown in Figure 1 of Cline, the compartments are not accessible when

  pivoted together. The respective lids 17, 18 are retained in a closed position and the

  reinforcing wire 34 retains the side walls 5, 6 into position. Accordingly, claim 59




  74456105.1 0052253-00290                     33
                                                                                               69
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 112 of 358 PageID #: 721




  represents patentable subject matter. Consideration of new claims 50-59 is respectfully

  requested.

  Conclusion

           For the reasons discussed above, the Applicants submit that the claims are in

  proper condition for allowance, and a Notice of Allowance is respectfully requested. If

  the Examiner notes any further matters that may be resolved by a telephone interview,

  the Examiner is encouraged to contact the undersigned.


                                            Respectfully submitted,




                                            By /John R. Thompson/
                                            John R. Thompson
                                            Registration No. 40,842


  STOEL RIVES LLP
  One Utah Center Suite 1100
  201 S Main Street
  Salt Lake City, UT 84111-4904
  Telephone: (801) 328-3131
  Facsimile: (801) 578-6999
  Docket No. 52253/290




  74456105.1 0052253-00290                    34
                                                                                           70
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 113 of 358 PageID #: 722




                         EXHIBIT D
 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 114 of 358 PageID #: 723


Targus Announces Checkpoint-Friendly Laptop Cases




                                               7/29/08 Bus. Wire 12:30:00

                                                     Business Wire
                                            Copyright © 2008 Business Wire

                                                       July 29, 2008


                                 Targus Announces Checkpoint-Friendly Laptop Cases

Business Editors/Travel Writers/Retail Writers/Technology Editors

ANAHEIM, Calif.--(BUSINESS WIRE)--July 29, 2008--Targus ® Inc., maker of the world’s top-selling laptop computer
cases and accessories, announced today its Zip-Thru TM 15.4” Corporate Traveler Laptop Case, the first in Targus’ line of
checkpoint-friendly laptop cases. As a derivative of Targus’ award-winning Corporate Traveler line, this case is designed to
help business travelers eliminate the hassle of having to remove their laptop from their laptop case when passing through
airport security, thereby minimizing the possibility of the laptop being lost, stolen or damaged during the security screening
process.

As a leader in the laptop case category, Targus is proactively designing solutions to make the traveler’s airport security
screening experience more stress-free. The Zip-Thru case is designed to meet guidelines established by Transportation
Security Administration (TSA), which focus on the screeners’ ability to get a clear image of the laptop when properly secured
in the bag. In developing the Zip-Thru case, Targus worked in conjunction with TSA authorities to test the product through
an actual airport screening device.

“Our Corporate Traveler line is already a favorite case among business travelers, and adding the new Zip-Thru feature makes
it a must-have for anyone who travels with a laptop,” said Al Giazzon, vice president of marketing at Targus. “The new Zip-
Thru Corporate Traveler laptop case is the lightest in its class, and features our patented SafePort® Air Cushion System,
which helps to prevent laptop damage if the bag is dropped or bumped. The unique combination of features emphasizes our
dedication to delivering unsurpassed solutions, making the traveling experience smoother and more efficient for travelers.”

Designed with the same features as the lightweight and durable Corporate Traveler laptop bags, the Zip-Thru cases’ patent-
pending design splits the case down the middle, thereby isolating the laptop on one side to allow for clear x-ray scanning.
The bag also provides ample space for accessories, files and other devices needed by today’s frequent flyer. For maximum
comfort during travel, the Zip-Thru 15.4” Corporate Travel laptop case includes a padded ergonomic shoulder strap with
non-slip coating to keep the case in place. The first Zip-Thru case will be available in black and made of durable ballistic
1680 denier nylon. It measures 16.93” x 6.5” x 13.98”, weighs 3.74 pounds and has an MSRP of $99.99.

Backed by a limited lifetime warranty, the Targus Zip-Thru™ 15.4” Corporate Traveler Laptop Case (Model Number:
CUCT02UA15SUS) will be available in October through Targus Commercial Distribution, Resellers, DMRs and at
Targus.com.

About Targus

Celebrating its 25 th anniversary, Targus invented the laptop case and continues to advance the mobile accessories category
with innovative and relevant solutions for today’s mobile lifestyle. Targus products enhance productivity, connectivity, and
security, liberating users to work in any and all environments with the utmost convenience and comfort. Founded in 1983,
Targus headquarters are located in Anaheim, Calif., with offices worldwide and distribution agreements in more than 100

               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 115 of 358 PageID #: 724


Targus Announces Checkpoint-Friendly Laptop Cases



countries. For more information on Targus visit targus.com.

Editor’s Note: For additional information, evaluation units, high-resolution images or executive interviews, please contact
Kelly Reeves at 949-509-1888 or kelly@klrcommunications.com.

Targus and the Targus logo are registered trademarks of Targus Group International. All rights reserved. All other marks may
be the property of their respective titleholders.

KLR Communications, Inc.
Kelly Reeves, 949-509-1888
kelly@klrcommunications.com

State Keywords: California
Industry Keywords: Technology; Consumer Electronics; Hardware; Travel; Transportation; Retail; Specialty
Source: Targus(R) Inc.


---- Index References ----

Company: RETAIL AND RESTAURANT GROWTH CAPITAL LP; TRANSACTION SYSTEMS ARCHITECTS INC


Industry: (Electronics (1EL16); Computer Equipment (1CO77); Portable Computing Components (1PO12); I.T. (1IT96); Air
Safety (1AI68); Transportation (1TR48); Portable PCs (1PO56); Passenger Transportation (1PA35); I.T. in Transportation
(1IT48); PC Retailing (1PC68); Physical Security (1PH53); PC (1PC82); Consumer Electronics (1CO61); Computer
Accessories (1CO04); Home & Multimedia PCs (1HO36); Retail (1RE82); Computer Peripherals (1CO58); Air
Transportation (1AI53); Airport Security (1AI57); Portable PC Technology (1PO05); Security (1SE29); Visual Display
(1VI97))

Region: (Americas (1AM92); USA (1US73); California (1CA98); North America (1NO39))

Language: EN

Other Indexing: (AIR CUSHION SYSTEM; CONSUMER ELECTRONICS; HARDWARE; KLR COMMUNICATIONS
INC; RETAIL; SAFEPORT; SPECIALTYSOURCE; STATE KEYWORDS; TARGUS; TARGUS ANNOUNCES
CHECKPOINT; TARGUS GROUP INTL; TRANSPORTATION; TRANSPORTATION SECURITY ADMINISTRATION;
TRAVEL; TSA) (Al Giazzon; Celebrating; Corporate Traveler; DMRs; Editor) (North America)

Keywords: Technology; Consumer Electronics; Hardware; Travel; Transportation; California; Retail; Specialty
(Product/Service)

Word Count: 782
End of Document                                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 116 of 358 PageID #: 725




              EXHIBIT E
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 117 of 358 PageID #: 726

EXHIBIT E                                                                                                                         Targus CCB1 Backpack


                                         Invalidity Chart Comparing ’578 Patent to Targus CCB1 Backpack

- This chart is based on claim constructions asserted by plaintiff, defendant, or otherwise assertable and nothing herein shall be an admission that an
element or configuration meets the limitation as properly construed.


 Claim     Limitation from ’578 Targus CCB1 Backpack (“CCB1”)
           Patent

 1(A)      A bi-fold case to allow The CCB1 backpack is a bi-fold backpack that
           for         convenient allows for convenient security screening of a
           security screening of a computer.
           computer, comprising:




                                                                              2
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 118 of 358 PageID #: 727

EXHIBIT E                                                                                                         Targus CCB1 Backpack


1(B)   a first storage section     The CCB1 backpack has a first storage section
       comprising a first          with a first outer side, a first inner side, a first
       outer side, a first inner   proximal end, and a first distal end that is
       side, a first proximal      opposite to the first proximal end.
       end, and a first distal
       end opposite the first
       proximal end




1(C)   the first outer side,       This claim lacks sufficient written description
       first inner side, first     and/or is indefinite and/or is not enabled under
       proximal end, and first     35 U.S.C. § 112 as set forth in the cover
       distal end defining a       pleading to Victorinox’s Supplemental
       first pouch with a first    Invalidity Contentions.
       pouch opening
                                   Alternatively, and without conceding that this
                                   claim satisfies 35 U.S.C. § 112, the CCB1
                                   backpack has an exterior first pouch with an
                                   opening on its first storage section.



                                                                                3
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 119 of 358 PageID #: 728

EXHIBIT E                                                                                                        Targus CCB1 Backpack




1(D)   and a first pouch         The CCB1 backpack has a first pouch fastener
       fastener coupled to the   in the form of a Single Release Buckle and flap
       first pouch opening       along with a zippered closure on its first pouch
       and configured to only    coupled to the first pouch opening and
       secure the first pouch    configured to only secure the first pouch
       opening                   opening.




1(E)   wherein the first outer   This claim lacks sufficient written description
       and inner sides are       and/or is indefinite and/or is not enabled under
       configured to enable a    35 U.S.C. § 112 as set forth in the cover
       scanning device to        pleading to Victorinox’s Supplemental
       scan through the first    Invalidity Contentions.


                                                                          4
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 120 of 358 PageID #: 729

EXHIBIT E                                                                                                        Targus CCB1 Backpack


       outer and inner sides
       and scan an interior of Alternatively, and without conceding that this
       the first pouch         claim satisfies 35 U.S.C. § 112, the CCB1
                               backpack is made of a material which is non-
                               metallic and would not block X-rays during a
                               scanning process.

1(F)   wherein the first         The CCB1 backpack has a first storage section
       storage section further   with a third pouch including a third pouch
       comprises a third         opening that is independent of the first pouch
       pouch including a         opening. The third pouch is within the first
       third pouch opening,      pouch or on the exterior side of the first storage
       independent of the        section.
       first pouch opening,




                                                                            5
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 121 of 358 PageID #: 730

EXHIBIT E                                                                                                        Targus CCB1 Backpack


1(G)   and a third fastener to The CCB1 backpack has a fastener in the form
       only secure the third of a Velcro closure on its third pouch for
       pouch opening           securing items within the pouch.




1(H)   and a second storage       This claim lacks sufficient written description
       section comprising a       and/or is indefinite and/or is not enabled under
       second outer side, a       35 U.S.C. § 112 as set forth in the cover
       second inner side          pleading to Victorinox’s Supplemental
       having a surface area      Invalidity Contentions.
       approximately equal
       to a surface area of the   Alternatively, and without conceding that this
       first inner side, a        claim satisfies 35 U.S.C. § 112, the CCB1
       second proximal end,       backpack has a second storage section with a
       and a second distal end    second outer side, a second inner side having a
       opposite the second        surface area approximately equal to a surface
       proximal end               area of the first inner side, a second proximal
                                  end, and a second distal end opposite the
                                  second proximal end.

                                                                           6
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 122 of 358 PageID #: 731

EXHIBIT E                                                                                                      Targus CCB1 Backpack




1(I)   the second storage The second storage section of the CCB1
       section comprising, a backpack comprises a second pouch, with a
       second pouch          Velcro strap, that can hold a computer.




                                                                   7
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 123 of 358 PageID #: 732

EXHIBIT E                                                                                                      Targus CCB1 Backpack


1(J)   and the second storage The CCB1 backpack second storage section is
       section     configured configured without an additional pouch.
       without an additional
       pouch,




1(K)   the second pouch The CCB1’s second pouch is configured to
       configured to receive a receive a computer.
       computer




                                                                   8
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 124 of 358 PageID #: 733

EXHIBIT E                                                                                                        Targus CCB1 Backpack


1(L)   wherein the second        This claim lacks sufficient written description
       storage section and the   and/or is indefinite and/or is not enabled under
       second outer and inner    35 U.S.C. § 112 as set forth in the cover
       sides are configured to   pleading to Victorinox’s Supplemental
       enable a scanning         Invalidity Contentions.
       device to scan through
       the second outer and      Alternatively, and without conceding that this
       inner sides and scan an   claim satisfies 35 U.S.C. § 112, the CCB1
       interior of the second    backpack is made of a material which is non-
       pouch and a computer      metallic and would not block X-rays during a
       disposed therein          scanning process.


1(M)   and a second pouch        The CCB1 backpack has a pouch and a strap
       fastener configured to    with a Velcro strap that is configured to
       substantially enclose     substantially enclose the second pouch and
       only the second pouch     thereby would retain a computer within the
       and thereby retain a      second pouch and allow for adjustability.
       computer therein




                                                                          9
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 125 of 358 PageID #: 734

EXHIBIT E                                                                                                        Targus CCB1 Backpack


1(N)   the second storage        This claim lacks sufficient written description
       section foldably joined   and/or is indefinite and/or is not enabled under
       at the second proximal    35 U.S.C. § 112 as set forth in the cover
       end to the first          pleading to Victorinox’s Supplemental
       proximal end of the       Invalidity Contentions.
       first storage section
       such that the second      Alternatively, and without conceding that this
       proximal end and the      claim satisfies 35 U.S.C. § 112, the CCB1
       first proximal end are    backpack has material that foldably joins the
       coupled adjacent one      first and second section to one another.
       another to form a
       hinge configured to       Defendant is unable to determine the meaning
       enable a scanning         of “configured to enable a scanning device to
       device to scan through    scan through the hinge.” However, the CCB1
       the hinge                 backpack is made with a material which would
                                 not block X-rays.

1(O)   wherein the first and     This claim lacks sufficient written description
       second inner sides are    and/or is indefinite and/or is not enabled under
       disposed adjacent one     35 U.S.C. § 112 as set forth in the cover
       another in the folded     pleading to Victorinox’s Supplemental
       configuration     and     Invalidity Contentions.
       separated     in    an
       unfolded                  Alternatively, and without conceding that this
       configuration             claim satisfies 35 U.S.C. § 112, the CCB1
                                 backpack discloses its first and second inner
                                 sides being disposed adjacent one another in


                                                                          10
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 126 of 358 PageID #: 735

EXHIBIT E                                                                                                       Targus CCB1 Backpack


                                the folded configuration and separated in an
                                unfolded configuration.

1(P)   wherein the first and    The CCB1 backpack has its first and second
       second distal ends are   distal ends being disposed adjacent one
       disposed adjacent one    another in the folded configuration and
       another in the folded    separated in an unfolded configuration.
       configuration     and
       separated from one
       another     in     the
       unfolded
       configuration




                                                                       11
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 127 of 358 PageID #: 736

EXHIBIT E                                                                                                         Targus CCB1 Backpack


1(Q)   wherein      in      the   This claim lacks sufficient written description
       unfolded                   and/or is indefinite and/or is not enabled under
       configuration with the     35 U.S.C. § 112 as set forth in the cover
       outer sides of both the    pleading to Victorinox’s Supplemental
       first    and     second    Invalidity Contentions.
       storage sections laid
       flat upon a same           Alternatively, and without conceding that this
       planar surface, an         claim satisfies 35 U.S.C. § 112, the CCB1
       object in the first        backpack has an adjoining fabric portion that
       storage section is         allow the two sides to pivot towards and away
       removed            from    from each other. In the unfolded
       interfering with a         configuration, with the outer sides of both the
       scanner      positioned    first and second storage sections laid flat
       above and below the        upon a same planar surface, scanning waves
       second storage section     would be able to scan the computer in the
       to enable uninhibited      second section of the CCB1 backpack without
       scanning       of      a   being inhibited by the first section.
       computer      in     the
       second pouch of the
       second          storage
       section.




                                                                           12
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 128 of 358 PageID #: 737

EXHIBIT E                                                                                                       Targus CCB1 Backpack


2      The case of claim 1, The CCB1 backpack has a zipper that secures
       further comprising a the first storage section and the second storage
       fastener to selectively section in the folded configuration.
       secure the first storage
       section and the second
       storage section in the
       folded configuration.




3      The case of claim 1,    This claim lacks sufficient written description
       wherein the scanning    and/or is indefinite and/or is not enabled under
       device is an X-ray      35 U.S.C. § 112 as set forth in the cover
       scanner.                pleading to Victorinox’s Supplemental
                               Invalidity Contentions. An X-ray scanner is
                               not claimed in claim 1 as part of the case.

                               Alternatively, and without conceding that this
                               claim satisfies 35 U.S.C. § 112, the CCB1


                                                                        13
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 129 of 358 PageID #: 738

EXHIBIT E                                                                                                         Targus CCB1 Backpack


                                  backpack is made with a material which would
                                  not block X-rays during a scanning process.



4      The case of claim 1, The CCB1 backpack has a strap that allows the
       wherein the inner side computer to be visible, leaving the computer
       of the second pouch is available for visual inspection.
       configured to allow for
       visual inspection of a
       computer      disposed
       within the second
       pouch of the second
       storage section when
       second storage section
       is in the unfolded
       configuration.




5      The case of claim 1,       This claim is indefinite under 35 U.S.C. § 112
       wherein the outer side     as set forth in the cover pleading to
       of the second storage      Victorinox’s      Supplemental       Invalidity
       section is substantially   Contentions.

                                                                          14
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 130 of 358 PageID #: 739

EXHIBIT E                                                                                                       Targus CCB1 Backpack


       opaque and the inner
       side of the second       Alternatively, and without conceding that this
       pouch comprises a        claim satisfies 35 U.S.C. § 112, to the extent
       substantially            this limitation is not explicitly disclosed, use
       transparent material.    of transparent materials to allow for visual
                                inspection is routine and obvious in this field
                                and would be readily combined by a POSITA,
                                including one or more of the Transparent
                                Material References set forth in the cover
                                pleading to Victorinox’s Supplemental
                                Invalidity Contentions.




6      The case of claim 5,     This claim is indefinite under 35 U.S.C. § 112
       wherein the inner side   as set forth in the cover pleading to
       of the second pouch      Victorinox’s      Supplemental       Invalidity
       comprises a mesh         Contentions.
       material.
                                Alternatively, and without conceding that this
                                claim satisfies 35 U.S.C. § 112, to the extent
                                this limitation is not explicitly disclosed, use
                                of mesh materials is routine and obvious and
                                would have been readily combined by a
                                POSITA, including one or more of the Mesh
                                Material References set forth in the cover



                                                                         15
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 131 of 358 PageID #: 740

EXHIBIT E                                                                                                        Targus CCB1 Backpack


                                 pleading to Victorinox’s         Supplemental
                                 Invalidity Contentions.



12     The case of claim 1,      This claim is indefinite under 35 U.S.C. § 112
       wherein the inner side    as set forth in the cover pleading to
       of the first storage      Victorinox’s      Supplemental       Invalidity
       section comprises a       Contentions.
       pocket container, and
       wherein the pocket        Alternatively, and without conceding that this
       container            is   claim satisfies 35 U.S.C. § 112, the CCB1’s
       configured to receive     inner side of the first storage section has
       one or more personal      multiple pocket containers that can receive
       items and to allow the    and hold personal items.
       one or more personal
       items received therein
       to be scanned by a        The CCB1 backpack is made with a material
       scanning device.          which would not block X-rays during a
                                 scanning process.


13     The case of claim 1,      The limitation "indicia indicating the case
       further    comprising     complies with a standard of a scanning
       indicia indicating the    authority" is not entitled to patentable weight
       case complies with a      because it is printed matter that is not
       standard of a scanning    functionally related to the substrate on which
       authority.                it is applied. See Praxair Distribution, Inc. v.

                                                                          16
            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 132 of 358 PageID #: 741

EXHIBIT E                                                                                       Targus CCB1 Backpack


              Mallinckrodt Hosp. Prod. IP Ltd., 890 F.3d
              1024, 1031 (Fed. Cir. 2018) ("Claim
              limitations directed to printed matter are not
              entitled to patentable weight unless the printed
              matter is functionally related to the substrate
              on which the printed matter is applied."); Bard
              Peripheral Vascular, Inc. v. AngioDynamics,
              Inc., CV 15-218-JFB-SRF, 2019 WL
              1996022, at *5 (D. Del. Feb. 11, 2019), report
              and recommendation adopted sub nom. C R
              Bard Inc. v. AngioDynamics, 115-CV-218-
              JFB-SRF, 2019 WL 981700 (D. Del. Feb. 28,
              2019) ("[T]he presence or absence of the
              radiographic letters on the claimed access port
              in the present case does not change the port’s
              power injection capabilities. Instead, the
              radiographic letters explain to the medical
              practitioner that the port may be used for
              power injection.").

              Alternatively, and without conceding that this
              limitation is entitled to patentable weight and
              to the extent this limitation is not explicitly
              disclosed, visual indicators of special features
              on products is routine and obvious in this field
              and for one of ordinary skill in the art. A
              POSITA would readily combine the CCB1
              with one or more of the Indicia of Scanning

                                                       17
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 133 of 358 PageID #: 742

EXHIBIT E                                                                                                        Targus CCB1 Backpack


                                Authority Compliance References set forth in
                                the cover pleading to Victorinox’s
                                Supplemental Invalidity Contentions.




14     The case of claim 13, As described in claim 13, the “indicia”
       wherein a portion of limitation is not entitled to patentable weight.
       the indicia is visible.
                               Alternatively, and without conceding that this
                               limitation is entitled to patentable weight and
                               to the extent this limitation is not explicitly
                               disclosed, visual indicators of special features
                               on products is routine and obvious in this field
                               and for one of ordinary skill in the art. A
                               POSITA would readily combine the CCB1
                               with one or more of the Indicia of Scanning
                               Authority Compliance References set forth in
                               the cover pleading to Victorinox’s
                               Supplemental Invalidity Contentions.




                                                                        18
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 134 of 358 PageID #: 743

EXHIBIT E                                                                                                          Targus CCB1 Backpack


17(A)   A bi-fold computer See limitations A and N of Claim 1.
        case to allow for
        convenient     security
        screening     of      a
        computer      disposed
        therein, the bi-fold
        computer case having
        a folded and an
        unfolded
        configuration, the bi-
        fold computer case
        comprising:

17(B)   a first storage section     This claim lacks sufficient written description
        comprising a first          and/or is indefinite and/or is not enabled under
        outer side, a first inner   35 U.S.C. § 112 as set forth in the cover
        side, a first proximal      pleading to Victorinox’s Supplemental
        end, and a first distal     Invalidity Contentions.
        end opposite the first
        proximal end, the first     Alternatively, and without conceding that this
        outer side, first inner     claim satisfies 35 U.S.C. § 112, see limitations
        side, first proximal        B, C, and D of Claim 1.
        end, and first distal
        end defining a first
        pouch with a first
        pouch opening and a
        first pouch fastener
        coupled to the first

                                                                             19
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 135 of 358 PageID #: 744

EXHIBIT E                                                                                                        Targus CCB1 Backpack


        pouch opening and
        configured to only
        secure the first pouch
        opening,
17(C)   wherein the first outer See limitation E of Claim 1.
        and inner sides are
        configured to enable a
        scanning device to
        scan through the first
        outer and inner sides
        and scan an interior of
        the first pouch

17(D)   wherein the first See limitation F of Claim 1.
        storage section further
        comprises a third
        pouch coupled to the
        first outer side, the
        third pouch including
        a third pouch opening,
        independent of the
        first pouch opening

17(E)   and a third fastener to See limitation G of Claim 1.
        only secure the third
        pouch opening



                                                                    20
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 136 of 358 PageID #: 745

EXHIBIT E                                                                                                         Targus CCB1 Backpack


17(F)   a second storage          This claim lacks sufficient written description
        section comprising a      and/or is indefinite and/or is not enabled under
        second outer side, a      35 U.S.C. § 112 as set forth in the cover
        second inner side, a      pleading to Victorinox’s Supplemental
        second proximal end,      Invalidity Contentions.
        and a second distal end
        opposite the second       Alternatively, and without conceding that this
        proximal end              claim satisfies 35 U.S.C. § 112, see limitation
                                  H of Claim 1.
17(G)   the second section See limitations J and K of Claim 1.
        comprising a second
        pouch configured to
        receive a computer,
        the second storage
        section   configured
        without an additional
        pouch
17(H)   wherein the second See limitation L of Claim 1.
        storage section and the
        second outer and inner
        sides are configured to
        enable a scanning
        device to scan through
        the second outer and
        inner sides and scan an
        interior of the second

                                                                           21
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 137 of 358 PageID #: 746

EXHIBIT E                                                                                                          Targus CCB1 Backpack


        pouch and a computer
        disposed therein

17(I)   the second storage See limitation N of Claim 1.
        section foldably joined
        at the second proximal
        end to the first
        proximal end of the
        first storage section
        such that the first and
        second proximal ends
        are coupled adjacent
        one another

17(J)   the first and second       This claim lacks sufficient written description
        proximal ends forming      and/or is indefinite and/or is not enabled under
        a hinge configured to      35 U.S.C. § 112 as set forth in the cover
        enable a scanning          pleading to Victorinox’s Supplemental
        device to scan through     Invalidity Contentions.
        the hinge
                                   Alternatively, and without conceding that this
                                   claim satisfies 35 U.S.C. § 112, see limitation
                                   N of Claim 1.

17(K)   wherein in the folded      This claim lacks sufficient written description
        configuration, the first   and/or is indefinite and/or is not enabled under
        inner      side       is   35 U.S.C. § 112 as set forth in the cover
        approximated to the        pleading to Victorinox’s Supplemental
        second inner side          Invalidity Contentions.

                                                                            22
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 138 of 358 PageID #: 747

EXHIBIT E                                                                                                        Targus CCB1 Backpack



                                Alternatively, and without conceding that this
                                claim satisfies 35 U.S.C. § 112, see limitation
                                O of Claim 1.
17(L)   and wherein the first See limitation P of Claim 1.
        and second distal ends
        are disposed adjacent
        one another in the
        folded configuration
        and separated from
        one another in the
        unfolded
        configuration
17(M)   a      fastener     to See Claim 2.
        selectively maintain
        the computer case in
        the             folded
        configuration

17(N)   wherein      in     the See limitation Q of Claim 1.
        unfolded
        configuration with the
        outer sides of both the
        first   and     second
        storage sections laid
        flat upon a same
        planar surface

                                                                        23
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 139 of 358 PageID #: 748

EXHIBIT E                                                                                                         Targus CCB1 Backpack


17(O)   an object in the first    This claim lacks sufficient written description
        storage section is        and/or is indefinite and/or is not enabled under
        removed           from    35 U.S.C. § 112 as set forth in the cover
        interfering with a        pleading to Victorinox’s Supplemental
        scanner     positioned    Invalidity Contentions.
        above and below the
        second storage section    Alternatively, and without conceding that this
        to enable uninhibited     claim satisfies 35 U.S.C. § 112, see limitation
        scanning      of      a   Q of Claim 1.
        computer     in     the
        second pouch of the
        second storage section



18      The bi-fold computer See Claim 3.
        case of claim 17,
        wherein the scanning
        device is an X-ray
        scanner.



19      The bi-fold computer See claims 4 and 5.
        case of claim 17,
        wherein the second
        outer side of the
        second storage section
        is substantially opaque

                                                                           24
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 140 of 358 PageID #: 749

EXHIBIT E                                                                                                         Targus CCB1 Backpack


        and the second inner
        side of the second
        storage        section
        includes              a
        substantially
        transparent material to
        allow a computer
        disposed within the
        second storage section
        to     be     visually
        inspected.



21(A)   A bi-fold computer See limitations A and N of Claim 1.
        case to allow for
        convenient     security
        screening      of     a
        computer and having a
        folded configuration
        and    an    unfolded
        configuration,     the
        computer          case
        comprising:
21(B)   a first storage panel This claim lacks sufficient written description
        comprising a first and/or is indefinite and/or is not enabled under
        inner side, a first outer 35 U.S.C. § 112 as set forth in the cover
        side, a first proximal

                                                                      25
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 141 of 358 PageID #: 750

EXHIBIT E                                                                                                         Targus CCB1 Backpack


        end, and a first distal   pleading to Victorinox’s         Supplemental
        end opposite the first    Invalidity Contentions.
        proximal end, the first
        inner side, first outer   Alternatively, and without conceding that this
        side, first proximal      claim satisfies 35 U.S.C. § 112, see limitations
        end, and first distal     B and C of Claim 1.
        end defining a first
        pouch

21(C)   the first distal end See limitation C of Claim 1.
        having a first pouch
        opening,

21(D)   wherein the first outer See limitation E of Claim 1.
        and inner sides are
        configured to enable a
        scanning device to
        scan through the first
        outer and inner sides
        and scan an interior of
        the first pouch
21(E)   a second storage panel See limitation H of Claim 1.
        comprising a second
        inner side, a second
        outer side, second
        proximal     end,    a
        second distal end


                                                                           26
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 142 of 358 PageID #: 751

EXHIBIT E                                                                                                         Targus CCB1 Backpack


        opposite the second
        proximal end

21(F)   and a second pouch See limitations I, J, and K of Claim 1.
        and the second storage
        panel       configured
        without an additional
        pouch, the second
        pouch configured to
        receive a computer
21(G)   the second distal end     This claim lacks sufficient written description
        including a sidewall      and/or is indefinite and/or is not enabled under
        with a second pouch       35 U.S.C. § 112 as set forth in the cover
        opening        disposed   pleading to Victorinox’s Supplemental
        substantially in the      Invalidity Contentions.
        center of the sidewall
                                  To the extent the second pouch opening being
                                  disposed substantially in the center of the
                                  sidewall is not explicitly disclosed, it is routine
                                  and obvious in this field and for one of
                                  ordinary skill in the art to move the opening
                                  already shown in the proximal end to the distal
                                  end.

                                  Obvious Combinations:




                                                                             27
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 143 of 358 PageID #: 752

EXHIBIT E                                                                                                          Targus CCB1 Backpack


                                   To the extent this limitation is not explicitly or
                                   inherently disclosed, it would have been
                                   obvious for a person of ordinary skill in the art
                                   to combine this reference with the one or more
                                   of the Center of the Sidewall References set
                                   forth following this chart.

21(H)   wherein the second See limitation L of Claim 1.
        storage panel and the
        second outer and inner
        sides are configured to
        enable a scanning
        device to scan through
        the second outer and
        inner sides and scan an
        interior of the second
        pouch and a computer
        disposed therein
21(I)   the second storage         This claim lacks sufficient written description
        panel foldably joined      and/or is indefinite and/or is not enabled under
        at the second proximal     35 U.S.C. § 112 as set forth in the cover
        end to the first           pleading to Victorinox’s Supplemental
        proximal end of the        Invalidity Contentions.
        first storage panel such
        that the first and         Alternatively, and without conceding that this
        second proximal ends       claim satisfies 35 U.S.C. § 112, see limitation
        are coupled adjacent       N of Claim 1.

                                                                              28
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 144 of 358 PageID #: 753

EXHIBIT E                                                                                                         Targus CCB1 Backpack


        one another to form a
        hinge configured to
        enable a scanning
        device to scan through
        the hinge
21(J)   wherein in the folded     This claim lacks sufficient written description
        configuration of the      and/or is indefinite and/or is not enabled under
        foldable      computer    35 U.S.C. § 112 as set forth in the cover
        case, the inner side of   pleading to Victorinox’s Supplemental
        the first storage panel   Invalidity Contentions.
        is approximated to the
        inner side of the         Alternatively, and without conceding that this
        second storage panel      claim satisfies 35 U.S.C. § 112, see limitation
                                  O of Claim 1.
21(K)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration     and
        separated from one
        another     in     the
        unfolded
        configuration

21(L)   a      fastener   to See Claim 2.
        selectively maintain
        the bi-fold computer

                                                                           29
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 145 of 358 PageID #: 754

EXHIBIT E                                                                                                          Targus CCB1 Backpack


        case in the folded
        configuration

21(M)   wherein       in      the   This claim lacks sufficient written description
        unfolded                    and/or is indefinite and/or is not enabled under
        configuration with the      35 U.S.C. § 112 as set forth in the cover
        outer sides of both the     pleading to Victorinox’s Supplemental
        first    and      second    Invalidity Contentions.
        storage panels laid flat
        upon a same planar          Alternatively, and without conceding that this
        surface, an object in       claim satisfies 35 U.S.C. § 112, see limitation
        the first storage panel     Q of Claim 1.
        is removed from
        interfering with a
        scanner      positioned
        above and below the
        second storage panel
        to enable uninhibited
        scanning        of      a
        computer       in     the
        second pouch of the
        second storage panel

21(N)   wherein the first pouch See limitation Q of Claim 1.
        opening is disposed on
        the first storage panel
        and the second pouch
        opening is disposed on

                                                                             30
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 146 of 358 PageID #: 755

EXHIBIT E                                                                                                          Targus CCB1 Backpack


        the second storage
        panel such that when
        the case is in the
        unfolded
        configuration with the
        outer sides of both the
        first    and    second
        storage panels laid flat
        upon the same planar
        surface, the first and
        second           pouch
        openings are both
        oriented in a direction
        substantially parallel
        to the planar surface.



22(A)   A bi-fold computer See limitation A of Claim 1.
        case, comprising:

22(B)   a      first     section See limitation B of Claim 1.
        comprising a first
        inner side, a first outer
        side, a first proximal
        end, and a first distal
        end opposite the first
        proximal end,


                                                                      31
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 147 of 358 PageID #: 756

EXHIBIT E                                                                                                         Targus CCB1 Backpack


22(C)   the first inner side,      This claim lacks sufficient written description
        first outer side, first    and/or is indefinite and/or is not enabled under
        proximal end, and first    35 U.S.C. § 112 as set forth in the cover
        distal end defining a      pleading to Victorinox’s Supplemental
        first pouch, the first     Invalidity Contentions.
        distal end including a
        first pouch opening,       Alternatively, and without conceding that this
                                   claim satisfies 35 U.S.C. § 112, see limitation
                                   C of Claim 1.
22(D)   wherein the first outer    This claim lacks sufficient written description
        and inner sides are        and/or is indefinite and/or is not enabled under
        configured to enable a     35 U.S.C. § 112 as set forth in the cover
        scanning device to         pleading to Victorinox’s Supplemental
        scan through the first     Invalidity Contentions.
        outer and inner sides
        and scan an interior of    Alternatively, and without conceding that this
        the first pouch;           claim satisfies 35 U.S.C. § 112, see limitation
                                   E of Claim 1.

22(E)   a second        section    This claim lacks sufficient written description
        comprising a second        and/or is indefinite and/or is not enabled under
        inner side having a        35 U.S.C. § 112 as set forth in the cover
        surface            area    pleading to Victorinox’s Supplemental
        approximately equal        Invalidity Contentions.
        to a surface area of the
        first inner side, a
        second outer side, a

                                                                            32
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 148 of 358 PageID #: 757

EXHIBIT E                                                                                                         Targus CCB1 Backpack


        second proximal end, Alternatively, and without conceding that this
        a second distal end claim satisfies 35 U.S.C. § 112, see limitation
        opposite the second H of Claim 1.
        proximal end,
22(F)    a    first    sidewall   The CCB1 Backpack has a first sidewall that
        coupled to the second     is coupled to the second inner side and second
        inner side and the        outer side. The second sidewall is coupled to
        second outer side, a      the second inner side and second outer side.
        second         sidewall   Both sidewalls extend parallel to each other. A
        extending                 top wall is disposed on the second distal end.
        substantially parallel
        to the first sidewall
        and coupled to the
        second inner side and
        the second outer side,
        a top wall disposed on
        the second distal end,


22(G)   a second pouch and See limitations I and J of Claim 1.
        the second section
        configured without an
        additional pouch,




                                                                          33
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 149 of 358 PageID #: 758

EXHIBIT E                                                                                                        Targus CCB1 Backpack


22(H)   and a second pouch       The CCB1 backpack has a second pouch
        opening      extending   opening that extends along the top wall and
        along the top wall and   partially extends along the first and second
        partially    extending   sidewalls.
        along the first and
        second sidewalls,




22(I)    the second pouch See limitation K of Claim 1.
        configured to receive a
        computer,

22(J)   wherein the second       This claim lacks sufficient written description
        section and the second   and/or is indefinite and/or is not enabled under
        outer and inner sides    35 U.S.C. § 112 as set forth in the cover
        are configured to        pleading to Victorinox’s Supplemental
        enable a scanning        Invalidity Contentions.
        device to scan through
        the second outer and

                                                                          34
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 150 of 358 PageID #: 759

EXHIBIT E                                                                                                         Targus CCB1 Backpack


        inner sides and scan an Alternatively, and without conceding that this
        interior of the second claim satisfies 35 U.S.C. § 112, see limitation
        pouch and a computer L of Claim 1.
        disposed therein,
22(K)   the first proximal end    This claim lacks sufficient written description
        of the first section      and/or is indefinite and/or is not enabled under
        foldably joined to the    35 U.S.C. § 112 as set forth in the cover
        second proximal end       pleading to Victorinox’s Supplemental
        of the second section     Invalidity Contentions.
        such that the first and
        second proximal ends      Alternatively, and without conceding that this
        are coupled adjacent      claim satisfies 35 U.S.C. § 112, see limitation
        one another, to form a    N of Claim 1.
        hinge configured to
        enable a scanning
        device to scan through
        the hinge,
22(L)   wherein in a folded       This claim lacks sufficient written description
        configuration of the      and/or is indefinite and/or is not enabled under
        bi-fold computer case,    35 U.S.C. § 112 as set forth in the cover
        the inner side of the     pleading to Victorinox’s Supplemental
        first    section    is    Invalidity Contentions.
        approximated to the
        inner side of the         Alternatively, and without conceding that this
        second section,           claim satisfies 35 U.S.C. § 112, see limitation
                                  O of Claim 1.

                                                                           35
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 151 of 358 PageID #: 760

EXHIBIT E                                                                                                         Targus CCB1 Backpack


22(M)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration      and
        separated from one
        another in an unfolded
        configuration,

22(N)   wherein      in      the   This claim lacks sufficient written description
        unfolded                   and/or is indefinite and/or is not enabled under
        configuration with the     35 U.S.C. § 112 as set forth in the cover
        outer sides of both the    pleading to Victorinox’s Supplemental
        first   and      second    Invalidity Contentions.
        sections laid flat upon
        a same planar surface,     Alternatively, and without conceding that this
        an object in the first     claim satisfies 35 U.S.C. § 112, see limitation
        section is removed         Q of Claim 1.
        from interfering with a
        scanner      positioned
        above and below the
        second section to
        enable      uninhibited
        scanning       of      a
        computer      in     the
        second pouch of the
        second section,


                                                                            36
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 152 of 358 PageID #: 761

EXHIBIT E                                                                                                          Targus CCB1 Backpack


22(O)   wherein the first pouch    The CCB1 backpack has a first pouch opening
        opening is disposed on     disposed on the first section and also a second
        the first section and      pouch disposed on the second section. When
        the second pouch           the CCB1 backpack is unfolded, the outer
        opening is disposed on     sides of the first and second sections can be
        the second section         laid flat upon the same planar surface and the
        such that when the         first and second pouch openings are then both
        case is in the unfolded    oriented in a direction substantially parallel to
        configuration with the     the planar surface.
        outer sides of both the
        first    and     second
        sections laid flat upon
        the     same      planar
        surface, the first and
        second            pouch
        openings are both
        oriented in a direction
        substantially parallel
        to the planar surface.


23      The computer case          The limitation "indicia indicating the case
        of claim 22, further       complies with a standard of a scanning
        comprising   indicia,      authority" is not entitled to patentable weight
        non-unique to the          because it is printed matter that is not
        computer       case,       functionally related to the substrate on which
        wherein the indicia        it is applied. See Praxair Distribution, Inc. v.

                                                                             37
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 153 of 358 PageID #: 762

EXHIBIT E                                                                                                       Targus CCB1 Backpack


       indicates that the       Mallinckrodt Hosp. Prod. IP Ltd., 890 F.3d
       computer          case   1024, 1031 (Fed. Cir. 2018) ("Claim
       complies     with    a   limitations directed to printed matter are not
       standard of a scanning   entitled to patentable weight unless the printed
       authority.               matter is functionally related to the substrate
                                on which the printed matter is applied."); Bard
                                Peripheral Vascular, Inc. v. AngioDynamics,
                                Inc., CV 15-218-JFB-SRF, 2019 WL
                                1996022, at *5 (D. Del. Feb. 11, 2019), report
                                and recommendation adopted sub nom. C R
                                Bard Inc. v. AngioDynamics, 115-CV-218-
                                JFB-SRF, 2019 WL 981700 (D. Del. Feb. 28,
                                2019) ("[T]he presence or absence of the
                                radiographic letters on the claimed access port
                                in the present case does not change the port’s
                                power injection capabilities. Instead, the
                                radiographic letters explain to the medical
                                practitioner that the port may be used for
                                power injection.").

                                Alternatively, and without conceding that this
                                limitation is entitled to patentable weight, see
                                claim 13.



24     24. The computer case As described in claim 23, the “indicia”
       of claim 23, wherein a limitation is not entitled to patentable weight.

                                                                         38
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 154 of 358 PageID #: 763

EXHIBIT E                                                                                                        Targus CCB1 Backpack


        portion of the indicia
        is visible to scanning Alternatively, and without conceding that this
        personnel.             limitation is entitled to patentable weight, see
                               claim 14.


27      The computer case The CCB1 backpack has within the second
        of claim 22, wherein storage section a Velcro strap that retains and
        the second storage secures the computer within the second pouch.
        section comprises a
        retention     member
        configured to secure
        the computer within
        the second pouch.




28(A)   A      method   for Bringing the bi-fold computer case of the
        providing a bi-fold CCB1into existence, i.e., making it, would


                                                                        39
                                Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 155 of 358 PageID #: 764

EXHIBIT E                                                                                                           Targus CCB1 Backpack


        computer            case, meet the requirement of “a method for
        comprising:               providing.”

28(B)   providing       a    first   This claim lacks sufficient written description
        storage           section    and/or is indefinite and/or is not enabled under
        including a first inner      35 U.S.C. § 112 as set forth in the cover
        side, a first outer side,    pleading to Victorinox’s Supplemental
        a proximal end, and a        Invalidity Contentions.
        first      distal     end
        opposite the first           Alternatively, and without conceding that this
        proximal end, the first      claim satisfies 35 U.S.C. § 112, see limitations
        inner side, first outer      B, C, and D of Claim 1.
        side, first proximal
        end, and first distal
        end defining a first
        pouch including a first
        pouch opening and a
        first fastener to secure
        the first pouch opening

28(C)   wherein the first outer See limitation L of Claim 1.
        and inner sides are
        configured to enable a
        scanning device to
        scan through the first
        outer and inner sides
        and scan an interior of
        the first pouch

                                                                              40
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 156 of 358 PageID #: 765

EXHIBIT E                                                                                                          Targus CCB1 Backpack


28(D)   providing a second         This claim lacks sufficient written description
        storage section having     and/or is indefinite and/or is not enabled under
        a      surface     area    35 U.S.C. § 112 as set forth in the cover
        approximately equal        pleading to Victorinox’s Supplemental
        to a surface area of the   Invalidity Contentions.
        first storage section
        and including a second     Alternatively, and without conceding that this
        inner side, a second       claim satisfies 35 U.S.C. § 112, see limitation
        outer side, a second       H of Claim 1.
        proximal end, and a
        second distal end
        opposite the second
        proximal end, the
        second storage section
        comprising a second
        pouch

28(E)   the second distal end See limitations J of Claim 1 and G of Claim
        including a sidewall 21.
        with a second pouch
        opening       disposed
        substantially in the
        center of the sidewall
        and the second storage
        section     configured
        without an additional
        pouch


                                                                            41
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 157 of 358 PageID #: 766

EXHIBIT E                                                                                                       Targus CCB1 Backpack


28(F)   the second pouch See limitation K of Claim 1.
        configured to receive a
        computer

28(G)   wherein the second See limitation L of Claim 1.
        storage section and the
        second outer and inner
        sides are configured to
        enable a scanning
        device to scan through
        the second outer and
        inner sides and scan an
        interior of the second
        pouch and a computer
        disposed therein
28(H)   foldably joining the See limitation N of Claim 1.
        first storage section to
        the second storage
        section at the first and
        second proximal ends
        to form a hinge
        configured to enable a
        scanning device to
        scan through the hinge
        such that the first and
        second proximal ends
        remain adjacent one

                                                                   42
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 158 of 358 PageID #: 767

EXHIBIT E                                                                                                        Targus CCB1 Backpack


        another in both folded
        and          unfolded
        configurations

28(I)   wherein the second See limitation E of Claim 1.
        inner and outer sides
        are configured to
        allow the computer
        secured within the
        second pouch to be
        scanned by a scanning
        device        without
        removing          the
        computer from the
        second pouch
28(J)   wherein in the folded See limitation K of Claim 17.
        configuration of the
        bi-fold computer case,
        the inner side of the
        first storage section is
        approximated to the
        inner side of the
        second storage section
28(K)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded

                                                                    43
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 159 of 358 PageID #: 768

EXHIBIT E                                                                                                          Targus CCB1 Backpack


        configuration  and
        separated from one
        another     in the
        unfolded
        configuration
28(L)   wherein      in      the   This claim lacks sufficient written description
        unfolded                   and/or is indefinite and/or is not enabled under
        configuration with the     35 U.S.C. § 112 as set forth in the cover
        outer sides of both the    pleading to Victorinox’s Supplemental
        first    and     second    Invalidity Contentions.
        storage sections laid
        flat upon a same           Alternatively, and without conceding that this
        planar surface, an         claim satisfies 35 U.S.C. § 112, see limitation
        object in the first        Q of Claim 1.
        storage section is
        removed            from
        interfering with a
        scanner      positioned
        above and below the
        second storage section
        to enable uninhibited
        scanning       of      a
        computer      in     the
        second pouch of the
        second storage section



                                                                            44
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 160 of 358 PageID #: 769

EXHIBIT E                                                                                                        Targus CCB1 Backpack


28(M)   wherein the first pouch See limitation N of Claim 21.
        opening is disposed on
        the     first    storage
        section and the second
        pouch opening is
        disposed on the second
        storage section such
        that when the case is in
        the            unfolded
        configuration with the
        outer sides of both the
        first    and     second
        storage sections laid
        flat upon the same
        planar surface, the first
        and second pouch
        openings are both
        oriented in a direction
        substantially parallel
        to the planar surface.



29      The method of claim See Claim 2.
        28, further comprising
        attaching a fastener to
        the     first   storage
        section and to the

                                                                    45
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 161 of 358 PageID #: 770

EXHIBIT E                                                                                                        Targus CCB1 Backpack


       second          storage
       section, wherein the
       fastener is configured
       to selectively secure
       the    first    storage
       section and the second
       storage section in the
       folded configuration.


30     The method of claim       This claim lacks sufficient written description
       28,    wherein    the     and/or is indefinite and/or is not enabled under
       scanning device is an     35 U.S.C. § 112 as set forth in the cover
       X-ray scanner.            pleading to Victorinox’s Supplemental
                                 Invalidity Contentions. An X-ray scanner is
                                 not claimed in claim 1 as part of the case.

                                 Alternatively, and without conceding that this
                                 claim satisfies 35 U.S.C. § 112, see Claim 3.



31     The method of claim See Claim 4.
       28, wherein the second
       inner     side       is
       configured to allow for
       visual inspection of
       the computer disposed

                                                                          46
                         Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 162 of 358 PageID #: 771

EXHIBIT E                                                                                                    Targus CCB1 Backpack


       within the second
       storage section.



32     The method of claim See Claim 5.
       31, wherein the second
       outer side is opaque
       and the second inner
       side of the second
       pouch comprises a
       substantially
       transparent material.



33     The method of claim See Claim 6.
       32, wherein the second
       inner side is comprised
       of a mesh material.



38     The method of claim See Claim 13.
       28, further comprising
       attaching indicia to the
       computer           case,
       wherein the indicia is
       non-unique to the


                                                                47
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 163 of 358 PageID #: 772

EXHIBIT E                                                                                                        Targus CCB1 Backpack


        computer case and
        indicates that the
        computer          case
        complies     with    a
        standard of a scanning
        authority.



39      The method of claim See Claim 14.
        38, wherein a portion
        of the indicia is
        visible.



42(A)   A     method    for Bringing the CCB1 backpack into existence,
        manufacturing a bi- i.e., making it, would meet the requirement of
        fold computer case, “a method for providing.”
        comprising:




                                                                    48
                                Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 164 of 358 PageID #: 773

EXHIBIT E                                                                                                           Targus CCB1 Backpack


42(B)   providing       a    first   This claim lacks sufficient written description
        storage           section    and/or is indefinite and/or is not enabled under
        including a first inner      35 U.S.C. § 112 as set forth in the cover
        side, a first outer side,    pleading to Victorinox’s Supplemental
        a proximal end, and a        Invalidity Contentions.
        first      distal     end
        opposite the first           Alternatively, and without conceding that this
        proximal end, the first      claim satisfies 35 U.S.C. § 112, see limitations
        inner side, first outer      of E and D of Claim 1.
        side, first proximal
        end, and first distal
        end defining a first
        pouch including a first
        pouch opening and a
        first fastener to secure
        the first pouch opening

42(C)   wherein the first outer See limitation E of Claim 1.
        and inner sides are
        configured to enable a
        scanning device to
        scan through the first
        outer and inner sides
        and scan an interior of
        the first pouch

42(D)   wherein the first See limitations F and G of Claim 1.
        storage section further

                                                                              49
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 165 of 358 PageID #: 774

EXHIBIT E                                                                                                         Targus CCB1 Backpack


        comprises a third
        pouch including a
        third pouch opening,
        independent of the
        first pouch opening,
        and a third fastener to
        only secure the third
        pouch opening

42(E)   providing a second See limitations H, I, J, and K of Claim 1.
        storage         section
        including a second
        inner side, a second
        outer side, a second
        proximal end, and a
        second distal end
        opposite the second
        proximal end, the
        second storage section
        comprising a second
        pouch and the second
        storage         section
        configured without an
        additional pouch, the
        second           pouch
        configured to receive a
        computer,


                                                                     50
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 166 of 358 PageID #: 775

EXHIBIT E                                                                                                         Targus CCB1 Backpack


42(F)   wherein the second See limitation L of Claim 1.
        storage section and the
        second outer and inner
        sides are configured to
        enable a scanning
        device to scan through
        the second outer and
        inner sides and scan an
        interior of the second
        pouch and a computer
        disposed therein

42(G)   foldably attaching the     This claim lacks sufficient written description
        first proximal end of      and/or is indefinite and/or is not enabled under
        the     first  storage     35 U.S.C. § 112 as set forth in the cover
        section to the second      pleading to Victorinox’s Supplemental
        proximal end of the        Invalidity Contentions.
        second storage section
        to form a hinge            Alternatively, and without conceding that this
        configured to enable a     claim satisfies 35 U.S.C. § 112, see limitation
        scanning device to         N of Claim 1.
        scan through the hinge

42(H)   wherein in a folded        This claim lacks sufficient written description
        configuration of the       and/or is indefinite and/or is not enabled under
        bi-fold computer case,     35 U.S.C. § 112 as set forth in the cover
        the inner side of the      pleading to Victorinox’s Supplemental
        first storage section is   Invalidity Contentions.

                                                                            51
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 167 of 358 PageID #: 776

EXHIBIT E                                                                                                          Targus CCB1 Backpack


        approximated to the
        inner side of the Alternatively, and without conceding that this
        second storage section claim satisfies 35 U.S.C. § 112, see limitation
                               K of Claim 17.
42(I)   wherein the first and See limitation O of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration      and
        separated from one
        another in an unfolded
        configuration

42(J)   wherein      in      the   This claim lacks sufficient written description
        unfolded                   and/or is indefinite and/or is not enabled under
        configuration with the     35 U.S.C. § 112 as set forth in the cover
        outer sides of both the    pleading to Victorinox’s Supplemental
        first    and    second     Invalidity Contentions.
        storage sections laid
        flat upon a same           Alternatively, and without conceding that this
        planar surface, an         claim satisfies 35 U.S.C. § 112, see limitation
        object in the first        Q of Claim 1.
        storage section is
        removed            from
        interfering with a
        scanner      positioned
        above and below the

                                                                            52
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 168 of 358 PageID #: 777

EXHIBIT E                                                                                                         Targus CCB1 Backpack


       second storage section
       to enable uninhibited
       scanning      of     a
       computer     in    the
       second pouch of the
       second         storage
       section.



44     The case of claim 1,       The CCB1 is configured as a backpack with a
       wherein the case is        first and second shoulder straps coupled to the
       configured     as      a   outer side of the second storage section, and is
       backpack and further       configured to receive a user’s shoulders.
       comprising first and
       second shoulder straps
       coupled to the second
       outer side of the
       second          storage
       section, the first and
       second            straps
       configured to receive a
       user's shoulders to
       support the case.




                                                                           53
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 169 of 358 PageID #: 778

EXHIBIT E                                                                                                         Targus CCB1 Backpack




46     The case of claim 1,       The CCB1 backpack has a single handle on
       further comprising: a      the distal end of the second storage section. A
       first handle coupled to    second handle is unnecessary in the CCB1
       the first distal end of    backpack.
       the     first    storage
       section; and a second
       handle coupled to the
       second distal end of
       the second storage         To the extent a second handle is not present in
       section, wherein in the    the CCB1 case, it is routine and obvious in this
       folded configuration       field and for one of ordinary skill in the art to
       the first and second       add a second handle to the first storage section,
       handles are disposed       and a POSITA would have readily combined
       adjacent each other.       the CCB1 case with one or more of the Dual
                                  Handle References set forth in the cover
                                  pleading to Victorinox’s Supplemental
                                  Invalidity Contentions.




                                                                            54
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 170 of 358 PageID #: 779

EXHIBIT E                                                                                                        Targus CCB1 Backpack


47     The case of claim 1,      This claim lacks sufficient written description
       wherein the second        and/or is indefinite and/or is not enabled under
       storage         section   35 U.S.C. § 112 as set forth in the cover
       comprises: a first        pleading to Victorinox’s Supplemental
       cushion disposed on       Invalidity Contentions.
       an interior side of the
       second pouch, and a       Alternatively, and without conceding that this
       second         cushion    claim satisfies 35 U.S.C. § 112, the CCB1
       disposed      on     an   backpack comprises: a first cushion disposed
       opposing interior side    on an interior side of the second pouch, and a
       of the second pouch,      second panel disposed on an opposing interior
       the first and second      side of the second pouch, the first cushion and
       cushions configured to
                                 second pouch are configured to enable a
       enable a scanning
                                 scanning device to scan through the first and
       device to scan through
       the first and second      second pouch.
       cushions.

                                 Defendant is unable to determine the meaning
                                 of “configured to enable a scanning device to
                                 scan through the first and second cushions.”
                                 However, the CCB1 backpack is made with a
                                 material which would not block X-rays during
                                 a scanning process. Therefore, the first cushion
                                 and second pouch of the CCB1 backpack are
                                 configured to enable a scanning device to scan
                                 through the first cushion and second pouch.


                                                                          55
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 171 of 358 PageID #: 780

EXHIBIT E                                                                                                        Targus CCB1 Backpack




48     The computer case of      The CCB1’s first pouch opening is on the
       claim 21, wherein the     exterior of the first storage section and is
       first pouch opening       accessible to be used in the folded
       and the second pouch      configuration.
       opening are accessible
       to a user in the folded
       configuration.            The CCB1’s second pouch opening is       on the
                                 interior of the second storage section   and is
                                 accessible to be used in the             folded
                                 configuration; for example, when the     zipper
                                 that secures the first storage section   to the
                                 second storage section is unzipped.




49     The computer case of See claim 48.
       claim 21, wherein the
       first pouch opening
       and the second pouch
       opening are accessible
       to a user in the folded
       configuration.




                                                                          56
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 172 of 358 PageID #: 781

EXHIBIT E                                                                                                          Targus CCB1 Backpack


50(A)   A bi-fold case to allow See limitation A of Claim 1.
        for         convenient
        security screening of a
        computer, comprising:
50(B)   a first storage section     This claim lacks sufficient written description
        comprising, a first         and/or is indefinite and/or is not enabled under
        outer side, a first inner   35 U.S.C. § 112 as set forth in the cover
        side, a first proximal      pleading to Victorinox’s Supplemental
        end, a first distal end     Invalidity Contentions.
        opposite the first
        proximal end, a first       Alternatively, and without conceding that this
        pouch including a first     claim satisfies 35 U.S.C. § 112, see limitations
        opening and a first         B, C, and D of Claim 1.
        fastener
50(C)   wherein the first outer See limitation E of Claim 1.
        and inner sides are
        configured to enable a
        scanning device to
        scan through the first
        outer and inner sides
        and scan an interior of
        the first pouch
50(D)   and a third pouch See limitations F and G of Claim 1.
        coupled to the first
        outer    side   and
        including a third

                                                                             57
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 173 of 358 PageID #: 782

EXHIBIT E                                                                                                         Targus CCB1 Backpack


        pouch          opening
        independent of the
        first pouch opening
        and a third fastener to
        only secure the third
        pouch opening

50(E)   and a second storage See limitation H of Claim 1.
        section comprising, a
        second outer side, a
        second inner side
        having a surface area
        approximately equal
        to a surface area of the
        first inner side, a
        second proximal end,
        and a second distal end
        opposite the second
        proximal end

50(F)   the second storage See limitations I and J of Claim 1.
        section comprising, a
        second         pouch
        including a second
        opening and coupled
        to the second inner
        side, and the second
        storage       section

                                                                     58
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 174 of 358 PageID #: 783

EXHIBIT E                                                                                                       Targus CCB1 Backpack


        configured without an
        additional pouch

50(G)   the second pouch See limitations K and L of Claim 1.
        configured to receive a
        computer, wherein the
        second storage section
        and the second outer
        and inner sides are
        configured to enable a
        scanning device to
        scan through the
        second outer and inner
        sides and scan an
        interior of the second
        pouch and a computer
        disposed therein

50(H)   and     wherein    the See limitation N of Claim 1.
        second storage section
        is foldably joined at
        the second proximal
        end to the first
        proximal end of the
        first storage section
        such that the second
        proximal end and the
        first proximal end are

                                                                   59
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 175 of 358 PageID #: 784

EXHIBIT E                                                                                                         Targus CCB1 Backpack


        coupled adjacent one
        another to form a
        hinge configured to
        enable a scanning
        device to scan through
        the hinge

50(I)   wherein the first inner   This claim is indefinite under 35 U.S.C. § 112
        side and the second       as set forth in the cover pleading to
        pouch are disposed        Victorinox’s      Supplemental       Invalidity
        adjacent one another      Contentions.
        in     the       folded   Alternatively, and without conceding that this
        configuration       and   claim satisfies 35 U.S.C. § 112, see limitation
        separated     in     an   O of Claim 1.
        unfolded
        configuration
50(J)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration     and
        separated from one
        another     in     the
        unfolded
        configuration

50(K)   wherein      in    the This claim lacks sufficient written description
        unfolded               and/or is indefinite and/or is not enabled under

                                                                          60
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 176 of 358 PageID #: 785

EXHIBIT E                                                                                                         Targus CCB1 Backpack


       configuration with the     35 U.S.C. § 112 as set forth in the cover
       outer sides of both the    pleading to Victorinox’s Supplemental
       first    and     second    Invalidity Contentions.
       storage sections laid
       flat upon a same           Alternatively, and without conceding that this
       planar surface, an         claim satisfies 35 U.S.C. § 112, see limitation
       object in the first        Q of Claim 1.
       storage section is
       removed            from
       interfering with a
       scanner      positioned
       above and below the
       second storage section
       to enable uninhibited
       scanning       of      a
       computer      in     the
       second pouch of the
       second storage section



51     The case of claim 50, See limitation N of Claim 21.
       wherein the second
       opening is disposed on
       the second storage
       section such that when
       the case is in the
       unfolded

                                                                          61
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 177 of 358 PageID #: 786

EXHIBIT E                                                                                                        Targus CCB1 Backpack


       configuration with the
       outer sides of both the
       first    and    second
       storage sections laid
       flat upon the same
       planar surface, the
       second opening is
       oriented in a direction
       substantially parallel
       to the planar surface.




                                                                    62
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 178 of 358 PageID #: 787

EXHIBIT E                                                                                                      Targus CCB1 Backpack


52     The case of claim 50,   The CCB1 backpack discloses a second pouch
       wherein the second      with a length that spans from the inner surface
       pouch extends less      of one of its side walls to an inner surface of
       than a length of the    an opposing side wall. The length of the
       second inner side.      second pouch is limited by the thickness of the
                               first and second pouch fasteners, which are
                               located between the second proximal end and
                               the second distal end inner walls and thereby,
                               necessarily, create a second pouch that has a
                               smaller length than the second inner side.

                               (see, e.g., Hollingsworth 754 Col. 4, ll. 14-18;
                               30-34 (“Front and back walls 11 and 13, left
                               and right side walls 15 and 17, and top and
                               bottom side walls 19 and 21 can have any
                               desired configuration defining a compartment
                               suitable in size for holding a notebook
                               computer or the like. . .Mating strap members
                               30 and 31...of the type known in the art for
                               holding a notebook computer within a carrying
                               case, and extend respectively from left and
                               right side walls 15 and 17 to surround the
                               suspension system 33”; Fig. 7).




                                                                        63
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 179 of 358 PageID #: 788

EXHIBIT E                                                                                                         Targus CCB1 Backpack


53      The case of claim 50,     The CCB1 backpack discloses a strap member
        wherein the second        that secures the computer within the second
        storage section further   storage section. Mating strap members are
        includes     a    strap   preferably nylon belts with cooperating strips
        member       extending    of hook-and-loop fasteners, of the type known
        over     the    second    in the art for holding a notebook computer
        opening.                  within a carrying case, and extend respectively
                                  from left and right side walls to surround the
                                  suspension system.

                                  To the extent that this limitation is not met by
                                  the VNC-216 case, a POSITA would readily
                                  combine the VNC-216 case with prior art with
                                  a strap member extending over the second
                                  opening, including one or more of the Strap
                                  Member Over Second Opening References set
                                  forth following this chart.




54(A)   A bi-fold case to allow See limitation A of Claim 1.
        for         convenient
        security screening of a
        computer, comprising:

54(B)   a first storage section See limitation B of Claim 1.
        comprising, a first
        outer side, a first inner

                                                                           64
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 180 of 358 PageID #: 789

EXHIBIT E                                                                                                         Targus CCB1 Backpack


        side, a first proximal
        end, a first distal end
        opposite the first
        proximal end
54(C)   and a first pouch This claim lacks sufficient written description
        including  a  first and/or is indefinite and/or is not enabled under
        opening and a first 35 U.S.C. § 112 as set forth in the cover
        fastener            pleading to Victorinox’s Supplemental
                            Invalidity Contentions.

                                  Alternatively, and without conceding that this
                                  claim satisfies 35 U.S.C. § 112, see limitations
                                  C and D of Claim 1.
54(D)   wherein the first outer See limitation E of Claim 1.
        and inner sides are
        configured to enable a
        scanning device to
        scan through the first
        outer and inner sides
        and scan an interior of
        the first pouch

54(E)   and a second storage      This claim lacks sufficient written description
        section comprising, a     and/or is indefinite and/or is not enabled under
        second outer side, a      35 U.S.C. § 112 as set forth in the cover
        second inner side         pleading to Victorinox’s Supplemental
        having a surface area     Invalidity Contentions.

                                                                           65
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 181 of 358 PageID #: 790

EXHIBIT E                                                                                                        Targus CCB1 Backpack


        approximately equal
        to a surface area of the Alternatively, and without conceding that this
        first inner side, a claim satisfies 35 U.S.C. § 112, see limitation
        second proximal end, H of Claim 1.
        and a second distal end
        opposite the second
        proximal end
54(F)   the second storage See limitations I and J of Claim 1.
        section comprising, a
        second          pouch
        including a second
        opening and coupled
        to the second inner
        side, and the second
        storage        section
        configured without an
        additional pouch
54(G)   the second pouch See claim 52.
        extending less than a
        length of the second
        inner side, the second
        pouch configured to
        receive a computer

54(H)   wherein the second See limitation L of Claim 1.
        storage section and the
        second outer and inner

                                                                        66
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 182 of 358 PageID #: 791

EXHIBIT E                                                                                                         Targus CCB1 Backpack


        sides are configured to
        enable a scanning
        device to scan through
        the second outer and
        inner sides and scan an
        interior of the second
        pouch and a computer
        disposed therein

54(I)   and     wherein     the   This claim lacks sufficient written description
        second storage section    and/or is indefinite and/or is not enabled under
        is foldably joined at     35 U.S.C. § 112 as set forth in the cover
        the second proximal       pleading to Victorinox’s Supplemental
        end to the first          Invalidity Contentions.
        proximal end of the
        first storage section     Alternatively, and without conceding that this
        such that the second      claim satisfies 35 U.S.C. § 112, see limitation
        proximal end and the      N of Claim 1.
        first proximal end are
        coupled adjacent one
        another to form a
        hinge configured to
        enable a scanning
        device to scan through
        the hinge

54(J)   wherein the first inner See limitation O of Claim 1.
        side and the second

                                                                           67
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 183 of 358 PageID #: 792

EXHIBIT E                                                                                                         Targus CCB1 Backpack


        pouch are disposed
        adjacent one another
        in     the       folded
        configuration       and
        separated     in     an
        unfolded
        configuration
54(K)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration     and
        separated from one
        another     in     the
        unfolded
        configuration

54(L)   wherein      in     the   This claim lacks sufficient written description
        unfolded                  and/or is indefinite and/or is not enabled under
        configuration with the    35 U.S.C. § 112 as set forth in the cover
        outer sides of both the   pleading to Victorinox’s Supplemental
        first   and     second    Invalidity Contentions.
        storage sections laid
        flat upon a same          Alternatively, and without conceding that this
        planar surface, an        claim satisfies 35 U.S.C. § 112, see limitation
        object in the first       Q of Claim 1.
        storage section is

                                                                           68
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 184 of 358 PageID #: 793

EXHIBIT E                                                                                                        Targus CCB1 Backpack


       removed           from
       interfering with a
       scanner     positioned
       above and below the
       second storage section
       to enable uninhibited
       scanning      of      a
       computer     in     the
       second pouch of the
       second storage section



55     The case of claim 54, See limitation N of Claim 21.
       wherein the second
       opening is disposed on
       the second storage
       section such that when
       the case is in the
       unfolded
       configuration with the
       outer sides of both the
       first   and     second
       storage sections laid
       flat upon the same
       planar surface, the
       second opening is
       oriented in a direction

                                                                    69
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 185 of 358 PageID #: 794

EXHIBIT E                                                                                                        Targus CCB1 Backpack


        substantially parallel
        to the planar surface.



56      The case of claim 54, See Claim 53.
        wherein the second
        storage section further
        includes     a    strap
        member       extending
        over     the    second
        opening.



57(A)   A bi-fold computer See limitations A and O of Claim 1.
        case to allow for
        convenient     security
        screening      of     a
        computer and having a
        folded configuration
        and    an    unfolded
        configuration,     the
        computer          case
        comprising:




                                                                    70
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 186 of 358 PageID #: 795

EXHIBIT E                                                                                                          Targus CCB1 Backpack


57(B)   a first storage section     This claim lacks sufficient written description
        comprising, a first         and/or is indefinite and/or is not enabled under
        inner side, a first outer   35 U.S.C. § 112 as set forth in the cover
        side, a first proximal      pleading to Victorinox’s Supplemental
        end, a first distal end     Invalidity Contentions.
        opposite the first
        proximal end, a first       Alternatively, and without conceding that this
        pouch, and a first          claim satisfies 35 U.S.C. § 112, see limitations
        pouch           opening     B and C of Claim 1.
        disposed on the first
        distal end and in
        communication with
        the first pouch
57(C)   wherein the first outer See limitation E of Claim 1.
        and inner sides are
        configured to enable a
        scanning device to
        scan through the first
        outer and inner sides
        and scan an interior of
        the first pouch

57(D)   a second storage See limitation H of Claim 1.
        section comprising, a
        second inner side, a
        second outer side,
        second proximal end,

                                                                             71
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 187 of 358 PageID #: 796

EXHIBIT E                                                                                                        Targus CCB1 Backpack


        a second distal end
        opposite the second
        proximal end



57(E)   a    second      pouch See limitation K of Claim 1.
        configured to receive a
        computer

57(F)   and the second storage   This claim is indefinite under 35 U.S.C. § 112
        panel       configured   as set forth in the cover pleading to
        without an additional    Victorinox’s      Supplemental       Invalidity
        pouch                    Contentions.

                                 Alternatively, and without conceding that this
                                 claim satisfies 35 U.S.C. § 112, see limitation
                                 J of Claim 1.

57(G)   and a second pouch See limitation K of Claim 1.
        opening     at    least
        partially disposed on
        the second distal end
        and in communication
        with the second pouch

57(H)   wherein the second See limitation L of Claim 1.
        storage panel and the

                                                                         72
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 188 of 358 PageID #: 797

EXHIBIT E                                                                                                          Targus CCB1 Backpack


        second outer and inner
        sides are configured to
        enable a scanning
        device to scan through
        the second outer and
        inner sides and scan an
        interior of the second
        pouch and a computer
        disposed therein
57(I)   the second storage         This claim lacks sufficient written description
        panel foldably joined      and/or is indefinite and/or is not enabled under
        at the second proximal     35 U.S.C. § 112 as set forth in the cover
        end to the first           pleading to Victorinox’s Supplemental
        proximal end of the        Invalidity Contentions.
        first storage panel such
        that the first and         Alternatively, and without conceding that this
        second proximal ends       claim satisfies 35 U.S.C. § 112, see limitation
        are coupled adjacent       N of Claim 1.
        one another to form a
        hinge configured to
        enable a scanning
        device to scan through
        the hinge

57(J)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one

                                                                            73
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 189 of 358 PageID #: 798

EXHIBIT E                                                                                                          Targus CCB1 Backpack


        another in the folded
        configuration     and
        separated from one
        another     in    the
        unfolded
        configuration

57(K)   wherein in the folded       This claim lacks sufficient written description
        configuration of the        and/or is indefinite and/or is not enabled under
        foldable       computer     35 U.S.C. § 112 as set forth in the cover
        case, the inner side of     pleading to Victorinox’s Supplemental
        the     first    storage    Invalidity Contentions.
        section                is
        approximated to the         Alternatively, and without conceding that this
        inner side of the           claim satisfies 35 U.S.C. § 112, see limitation
        second storage section      O of Claim 1.
        and the first pouch
        opening       and    the
        second pouch opening
        are configured to be
        accessible to a user
57(L)   wherein      in     the     This claim lacks sufficient written description
        unfolded                    and/or is indefinite and/or is not enabled under
        configuration with the      35 U.S.C. § 112 as set forth in the cover
        outer sides of both the     pleading to Victorinox’s Supplemental
        first   and     second      Invalidity Contentions.
        storage panels laid flat

                                                                             74
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 190 of 358 PageID #: 799

EXHIBIT E                                                                                                        Targus CCB1 Backpack


        upon a same planar Alternatively, and without conceding that this
        surface, an object in claim satisfies 35 U.S.C. § 112, see limitation
        the first storage panel Q of Claim 1.
        is removed from
        interfering with a
        scanner      positioned
        above and below the
        second storage panel
        to enable uninhibited
        scanning        of    a
        computer       in   the
        second pouch of the
        second storage panel
57(M)   wherein the first pouch See limitation N of Claim 21.
        opening is disposed on
        the first storage panel
        and the second pouch
        opening is disposed on
        the second storage
        panel such that when
        the case is in the
        unfolded
        configuration with the
        outer sides of both the
        first    and     second
        storage panels laid flat
        upon the same planar

                                                                      75
                                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 191 of 358 PageID #: 800

EXHIBIT E                                                                                                                                                                              Targus CCB1 Backpack


                surface, the first and
                second           pouch
                openings are both
                oriented in a direction
                substantially parallel
                to the planar surface

         For convenience, prior art references that disclose, discuss, or relate to the same or related technologies, or are otherwise related, may be discussed herein collectively.

Referring to the items listed in Appendix 1 and Appendix 21:

    • “Multiple Pocket References”: TSA RFI; Hollingsworth ’754; Hillman; Arnwine; Moor; Chen; Kearl; Hollingsworth ’266; Miller; Latshaw; Pelican; Lee; Samsonite L35;
         Ruckh; Shuttle; PNC-15; Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck;
         Case Tek; Chloe; 62563

    • “Pouch Fastener References”: Bosma; Hollingsworth; Hillman; Barnes; Arnwine; Moor; Chen; Kearl; Hollingsworth ’266; Miller; Latshaw; Pelican; Lee; Samsonite L35;
         Ruckh; Shuttle; Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek;
         Chloe; 62563

    • “Third Pouch References”: Hollingsworth ’266; Pelican 1495 CC1; Willard; Bosma; Moor; Samsonite L35; Shuttle; PNC-15; Contour Pro; Saddlebag; CityGear;
         Mastermind; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Chloe; 62563

    • “Second Pouch Substantially Enclosed to Retain Computer References”: Hollingsworth ’754; Hillman; Moor; Kearl; Hollingsworth ’266; Miller; Latshaw; Samsonite L35;
         Ruckh; Shuttle; Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; CDB1; Case Tek; Chloe; 62563

    • “No Additional Pouch References”: TSA RFI; Bosma; Hollingsworth; Hillman; Barnes; Moor; Chen; Hollingsworth ’266; Miller; Latshaw; Pelican; Lee; Shuttle; PNC-15;
         Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563


1
  For these groupings concerning computer case structure or functionality, the absence of a particular reference from a group is not intended to suggest in any way that the reference lacks that or any other limitation of
the Asserted Claims. The listed references in the groups are exemplary.

                                                                                                             76
                                  Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 192 of 358 PageID #: 801

EXHIBIT E                                                                                                                               Targus CCB1 Backpack

  • “Both Sections Flat on Same Surface References”: TSA RFI; Bosma; Hollingsworth; Hillman; Barnes; Arnwine; Moor; Kearl; Hollingsworth ’266; Miller; Latshaw; Lee
     Samsonite L35; Willard; Shuttle; PNC-15; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Direction Substantially Parallel to Planar Surface References”: Samsonite L35; Hollingsworth ’266; Bosma; Moor; PNC-15; Modem; Timberland; Case Logic VNC-216;
     CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Inner Section Configured for Visual Inspection of Computer References”: Bosma; Hollingsworth; Hillman; Moor; Chen; Kearl; Hollingsworth ’266; Godshaw; Latshaw;
     Pelican; Lee; Samsonite L35; Ruckh; Shuttle; PNC-15; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe;
     62563

  • “Transparent Material References”: Bosma; Hillman; Moor; Kearl; Godshaw; Latshaw; Ruckh; CDB1

  • “Mesh Material References”: Moor; Kearl; Godshaw; Latshaw; Case Logic VNC-216; Mastermind; Saddlebag; Shuttle; CDB1

  • “Indicia of Scanning Authority Compliance References”: Travel Sentry Locks; TSA RFI; Tropp 1; Tropp 2

  • “Center of Sidewall References”: Bosma; Hollingsworth ’266; Miller; Latshaw; Lee; Samsonite L35; Shuttle; Samsonite L45; CDB1; Chloe; 62563

  • “Openings Oriented Parallel to Surface References”: Bosma; Barnes; Kearl; Hollingsworth ’266; Miller; Latshaw; Lee; Samsonite L35; Samsonite L45; PNC-15; Modem;
     Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Cushion References”: Barnes; Golenz; Hollingsworth ’266; Pelican; Timberland; Contour Pro; Saddlebag; Samsonite L35; Samsonite L45; Mastermind; CCB1; CFP3;
     TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Opening Accessible in Folded Configuration References”: Bosma; Moor; Hollingsworth ’266; Miller; Latshaw; Lee; Samsonite L35; Samsonite L45; Shuttle; PNC-15;
     Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; CDB1; Chloe; 62563

  • “Strap Member Over Second Opening References”: Bosma; Hollingsworth; Moor; Chen; Hollingsworth ’266; Miller; Latshaw; Lee; Samsonite L35; Shuttle; PNC-15;
     Contour Pro; Saddlebag; CityGear; Mastermind; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Shoulder Strap References”: Kearl; Godshaw; Samsonite L35; Samsonite L45; Moor; Mastermind; Saddlebag; Modem; CityGear; Timberland; CCB1; CDB1; CFP3;
     TBC01301-01; SureCheck; Case Tek; Chloe; 62563

                                                                                77
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 193 of 358 PageID #: 802

EXHIBIT E                                                                                                                            Targus CCB1 Backpack

  • “Pocket Container References”: Samsonite L35; Samsonite L45; Willard; Pelican 1495 CC1; Hollingsworth ’754; Shuttle; PNC-15; Contour Pro; Case Logic VNC-216;
     Saddlebag; Mastermind; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Dual Handle References”: Hillman; Bosma; Arnwine; Moor; Latshaw; Modem; Contour; Hollingsworth ’754; Chloe; 62563

  • “Second Pouch Less than Length of Second Side References”: Pelican 1945 CC1; Hollingsworth ’266; Willard; Hollingsworth ’754; PNC-15; Contour Pro; Saddlebag;
     CityGear; Mastermind; Modem; Timberland; Samsonite L35; Samsonite L45; CDB1; Case Tek; Chloe; 62563




                                                                               78
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 194 of 358 PageID #: 803

EXHIBIT E                                                                                                                         Targus CCB1 Backpack

                                                                           APPENDIX 1
                                LIST OF PRIOR ART PATENTS AND PRINTED PUBLICATIONS CITED IN INITIAL INVALIDITY CONTENTIONS

No.                         Patent or Printed Publication Prior Art                     Prior Art Under   Bates Nos.
1     U.S. Patent No. 6,213,266 to Hollingsworth (“Hollingsworth ’266”)             102(a), (b), (e)      VSAI00026805 - VSAI00026818
2     U.S. Patent No. 5,524,754 to Hollingsworth (“Hollingsworth ’754”)             102(a), (b), (e)      VSAI00026894 - VSAI00026907
3     Transportation Security Administration Solicitation No. HSTS04-08-FRI-MC,     102(a), (f)           TSA0000004-TSA0000011
      March 3, 2008, “Checkpoint Friendly Laptop Bag”
4     U.S. Provisional Patent App. No. 61/068,722 to Bosma (“Bosma”)                102(a), (e), (g)      VSAI00026819 - VSAI00026837
5     U.S. Patent No. 5,706,992 to Moor (“Moor”)                                    102(a), (b), (e)      VSAI00026729 - VSAI00026736
6     U.S. Patent No. 6,637,563 to Ruckh (“Ruckh”)                                  102(a), (b), (e)      VSAI00026948 - VSAI00026953
7     U.S. Patent No. D360,978 to Willard et al. (“Willard”)                        102(a), (b), (e)      VSAI00026934 - VSAI00026938
8     PCT App. No. PCT/US99/26445 to Samsonite (“Samsonite 1”)                      102(a), (b), (e)      VSAI00026908 - VSAI00026933
9     Pelican Introduces a Mobile Workstation for 17” Laptops, November 20, 2006,   102(a), (b)           VSAI00026881 - VSAI00026882
      available at https://www.pelican.com/us/en/about/press-
      releases/article/pelican-introduces-a-mobile-workstation-for-17-laptops/
      (“Pelican 1495 CC2”)
10    U.S. Patent No. 5,547,052 to Latshaw (“Latshaw”)                              102(a), (b), (e)      VSAI00026769 - VSAI00026796
11    Pelican 1495 CC2, Feb. 27, 2007, available at                                 102(a), (b)           VSAI00026737 - VSAI00026737
      http://web.archive.org/web/20070227043738/http://www.pelican.com/cases_
      detail.php?Case=1495CC2 (“Pelican 1495 CC2”)
12    Samsonite Computer Cases L35 Notebook Case, June 29, 2003, available at       102(a), (b)           VSAI00026958 - VSAI00026958
      https://web.archive.org/web/20030629203049/http://us.samsonite.com/weba
      pp/us/servlet/SPrintableProductView?storeId=10001&langId=-
      1&productId=46014 (“Samsonite L35”)
13    Travel Sentry Press Release, Sept. 16, 2004, available at                     102(a), (b)           VSAI00026996 - VSAI00026998
      https://www.prweb.com/releases/2004/09/prweb158830.htm (“Travel Sentry”)
14    U.S. Patent No. D500,597 to Hillman (“Hillman”)                               102(a), (b), (e)      VSAI00026758 - VSAI00026761
15    U.S. Patent Pub. No. 2005/0189188 to Barnes (“Barnes”)                        102(a), (b), (e)      VSAI00026939 - VSAI00026947
16    U.S. Patent No. 5,494,157 to Golenz et al. (“Golenz”)                         102(a), (b), (e)      VSAI00026762 - VSAI00026768
17    U.S. Patent No. 5,544,792 to Arnwine (“Arnwine”)                              102(a), (b), (e)      VSAI00026873 - VSAI00026880

                                                                               79
                                  Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 195 of 358 PageID #: 804

EXHIBIT E                                                                                                                          Targus CCB1 Backpack

18   U.S. Patent No. 5,960,952 to Chen (“Chen”)                                         102(a), (b), (e)   VSAI00026797 - VSAI00026804
19   U.S. Patent No. 6,193,118 to Kearl (“Kearl”)                                       102(a), (b), (e)   VSAI00026838 - VSAI00026851
20   U.S. Patent No. 6,213,267 to Miller (“Miller”)                                     102(a), (b), (e)   VSAI00026863 - VSAI00026872
21   U.S. Patent No. 6,655,565 to Godshaw et al. (“Godshaw”)                            102(a), (b), (e)   VSAI00026739 - VSAI00026750
22   U.S. Patent No. D338,104 to Lee (“Lee”)                                            102(a), (b), (e)   VSAI00026751 - VSAI00026757
23   TUAW Review: Higher Ground Shuttle (noting case on display at MacWorld in          102(a), (b)        VSAI00026691 - VSAI00026696
     January 2007), available at https://www.engadget.com/2007-06-18-tuaw-
     review-higher-ground-shuttle.html (“Shuttle”)
24   U.S. Patent No. 7,021,537 to Tropp (“Tropp 1”)                                     102(a), (b), (e)   VSAI00026883 - VSAI00026892
25   U.S. Patent No. 7,036,728 to Tropp (“Tropp 2”)                                     102(a), (b), (e)   VSAI00026852 - VSAI00026862
26   Case Logic PNC-15 15.4-Inch Slimline Laptop Case, Amazon (noting first available   102(a), (b)        VSAI00026646 - VSAI00026650
     Jan. 26, 2007), available at
     https://www.amazon.com/Case-Logic-PNC-15-15-4-Inch-
     Slimline/dp/B000MY2JBC/ref=cm_cr_arp_d_product_top?ie=UTF8 (“PNC-15”)
27   Eastpak Mastermind, Amazon (product reviewed Dec. 18, 2003), available at          102(a), (b)        VSAI00026683 - VSAI00026686
     https://www.amazon.com/Eastpak-
     Mastermind/dp/B0000732QU/ref=cm_cr_arp_d_product_top?ie=UTF8
     (“Mastermind”)
28   Kensington Contour Pro 17” Carrying Case (“Contour Pro”)                           102(a), (b)        VSAI00026706 - VSAI00026706
29   Kensington Saddlebag Sport Computer Backpack (“Saddlebag”)                         102(a), (b)        VSAI00026707 - VSAI00026707
30   Tip Sheet, 9/27/04 Newsweek 73 (reviewing The North Face Modem), available         102(a), (b)        VSAI00026721 - VSAI00026725
     at 2004 WLNR 3641938 (“Modem”)
31   The North Face Modem, eBags, April 6, 2005, available at                           102(a), (b)        VSAI00026712 - VSAI00026714
     https://web.archive.org/web/20050406040539/http://www.ebags.com/the_no
     rth_face/modem/product_detail/index.cfm?modelid=20153 (“Modem”)
32   Targus 15.4” CityGear Chicago Notebook Backpack Review, Dec. 15, 2006,             102(a), (b)        VSAI00026980 - VSAI00026984
     available at http://www.notebookreview.com/review/targus-15-4-citygear-
     chicago-notebook-backpack-review/ (“CityGear”)
33   Case Logic VNC-216 16-Inch Laptop Briefcase, Amazon (noting first available        102(a), (b)        VSAI00026663 - VSAI00026673
     June 17, 2003), available at https://www.amazon.com/Case-Logic-VNC-216-16-


                                                                                   80
                                Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 196 of 358 PageID #: 805

EXHIBIT E                                                                                                                 Targus CCB1 Backpack

     Inch-Briefcase/dp/B001LXMF80/ref=cm_cr_arp_d_product_top?ie=UTF8 (“VNC-
     216”)
34   Samsonite Computer Cases L45 Notebook Plus Case, June 29, 2003, available at   102(a), (b)   VSAI00026975 - VSAI00026975
     https://web.archive.org/web/20030629212623/http://us.samsonite.com/weba
     pp/us/servlet/SProductDisplay?productId=46016&storeId=10001&langId=-
     1&pc=C30 (“L45”)
35   Kensington K62563US SP40 15.6-Inch Classic Notebook Computer Case, Amazon      102(a), (b)   VSAI00026999 – VSAI00027004
     (noting date first available June 15, 2008) available at
     https://www.amazon.com/Kensington-K62563US-15-6-Inch-Notebook-
     Computer/dp/B0019TZRTA (“62563”)
36   Kensington Introduces 24 Innovative Notebook Accessories for School, Work,     102(a), (b)   VSAI00027010 – VSAI00027015
     and Play, June 16, 2008, available at https://www.kensington.com/news/news-
     press-center/2008-news--press-center/kensington-introduces-24-innovative-
     notebook-accessories-for-school-work-and-play/
37   Targus Cases: Nylon/Ballistic, Nov. 2, 2001, available at                      102(a), (b)   VSAI00027025 – VSAI00027026
     https://web.archive.org/web/20011102234549/http://www.targus.com/case_n
     ylon.asp?pos=6 (“CCB1”)
38   Targus Cases: Nylon/Ballistic, Targus Notebook Backpack, Nov. 21, 2001         102(a), (b)   VSAI00027028
     available at
     https://web.archive.org/web/20011121055402/http://www.targus.com:80/cas
     e_nylon_specific.asp?title=TARGUS+NOTEBOOK+BACKPACK&sku=CCB1
39   Targus CDB1 Deluxe Backpack – Black (High Density Nylon) (noting Date First    102(a), (b)   VSAI00027041 – VSAI00027047
     Available October 2, 2001), available at https://www.amazon.com/Targus-
     CDB1-Deluxe-Backpack-Density/dp/B000034D6K (“CDB1”)
40   Targus Cases: Nylon/Ballistic, Targus FolioPac3, Dec. 30, 2001 available at    102(a), (b)   VSAI00027059
     https://web.archive.org/web/20011230040041/http://www.targus.com:80/cas
     e_nylon_specific.asp?title=TARGUS+FOLIOPAC3&sku=CFP3 (“CFP3”)
41   Targus Cases: Nylon/Ballistic, Dec. 18, 2001, available at                     102(a), (b)   VSAI00027061 – VSAI00027062
     https://web.archive.org/web/20011218081225/http://www.targus.com/case_n
     ylon.asp


                                                                               81
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 197 of 358 PageID #: 806

EXHIBIT E                                                                                                                      Targus CCB1 Backpack

42   Chloe Dao and Pacific Design Launch the Chloe Dao Collection, Aug. 15, 2007,        102(a), (b)   VSAI00027064 – VSAI00027069
     available at https://www.24-7pressrelease.com/press-release/32112/chloe-
     dao-and-pacific-design-launch-the-chloe-dao-collection (“Chloe”)
43   Kensington 62148 SureCheck Associate Notebook Case (noting date first               102(a), (b)   VSAI00027086 – VSAI00027093
     available Feb. 18, 2003), available at https://www.amazon.com/Kensington-
     62148-SureCheck-Associate-Notebook/dp/B00008MOPH (“SureCheck”)




                                                                                    82
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 198 of 358 PageID #: 807

EXHIBIT E                                                                                                                          Targus CCB1 Backpack

                                                                           APPENDIX 2
                             LIST OF NON-PATENT OR NON-PRINTED PUBLICATION PRIOR ART CITED IN INITIAL INVALIDITY CONTENTIONS



No                  Non-Patent or Non-Printed Publication Prior Art                      Prior Art Under   Bates Nos.
.
1    Case Logic PNC-15 (“PNC-15”)                                                    102(a), (b), (g)      VSAI00026645 - VSAI00026658
2    Case Logic VNC-216 (“VNC-216”)                                                  102(a), (b), (g)      VSAI00026659 - VSAI00026681
3    Samsonite L35 Laptop Case (“L35” or “Samsonite L35”)                            102(a), (b), (g)      VSAI00026954 - VSAI00026966
4    Samsonite L45 Laptop Case (“L45” or “Samsonite L45”)                            102(a), (b), (g)      VSAI00026967 - VSAI00026978
5    The North Face Modem (“Modem”)                                                  102(a), (b), (g)      VSAI00026711 - VSAI00026726
6    Eastpak Mastermind (“Mastermind”)                                               102(a), (b), (g)      VSAI00026682 - VSAI00026688
7    Timberland Backpack (“Timberland”)                                              102(a), (b), (g)      VSAI00026989 - VSAI00026995
8    Kensington Countour 62340 Laptop Case (“Contour Laptop Case”)                   102(a), (b), (g)      VSAI00026703 - VSAI00026706
9    Kensington Saddlebag Sport Computer Backpack (“Saddlebag Backpack”)             102(a), (b), (g)      VSAI00026707 - VSAI00026710
10   Pelican 1495 CC2 Laptop Case (“Pelican 1495 CC2”)                               102(a), (b), (g)      VSAI00026728, VSAI00026738, VSAI00026893,
                                                                                                           VSAI00026727, VSAI00026737
11   Higher Ground Shuttle Laptop Case (“Shuttle”)                                   102(a), (b), (g)      VSAI00026689 - VSAI00026702
12   Targus City Gear Chicago Backpack (“City Gear”)                                 102(a), (b), (g)      VSAI00026979 - VSAI00026988
13   Targus CCB1 (“CCB1”)                                                            102(a), (b), (g)      VSAI00027024 – VSAI00027034
14   Targus CDB1 (“CDB1”)                                                            102(a), (b), (g)      VSAI00027035 – VSAI00027052
15   Targus CFP3 (“CFP3”)                                                            102(a), (b), (g)      VSAI00027053 – VSAI00027063
16   Targus TBC01301-01 (“TBC01301”)                                                 102(a), (b), (g)      VSAI00027094 – VSAI00027101
17   Kensington K62148[B] The Associate SureCheck (“SureCheck”)                      102(a), (b), (g)      VSAI00027080 – VSAI00027093
18   Case Tek 9900383 (“Case Tek”)                                                   102(a), (b), (g)      VSAI00027017 – VSAI00027023
19   Pacific Designs PD0090 Chloe (“Chloe”)                                          102(a), (b), (g)      VSAI00027064 – VSAI00027079
20   Kensington 62563 SP40 15.6-Inch Classic Notebook Computer Case (“62563”)        102(a), (b), (g)      VSAI00026999 – VSAI00027016




                                                                                83
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 199 of 358 PageID #: 808




               EXHIBIT F
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 200 of 358 PageID #: 809

EXHIBIT F                                                                                                                         Targus CDB1 Backpack


                                         Invalidity Chart Comparing ’578 Patent to Targus CDB1 Backpack

- This chart is based on claim constructions asserted by plaintiff, defendant, or otherwise assertable and nothing herein shall be an admission that an
element or configuration meets the limitation as properly construed.


 Claim     Limitation from          Targus CDB1 Backpack (“CDB1”)
           ’578 Patent

 1(A)      A bi-fold case to allow The CDB1 backpack is a bi-fold backpack
           for         convenient that allows for convenient security screening
           security screening of a of a computer.
           computer,
           comprising:




                                                                              2
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 201 of 358 PageID #: 810

EXHIBIT F                                                                                                          Targus CDB1 Backpack


1(B)   a first storage section     The CDB1 backpack has a first storage
       comprising a first          section with a first outer side, a first inner
       outer side, a first inner   side, a first proximal end, and a first distal
       side, a first proximal      end that is opposite to the first proximal end.
       end, and a first distal
       end opposite the first
       proximal end




1(C)   the first outer side,       This claim lacks sufficient written
       first inner side, first     description and/or is indefinite and/or is not
       proximal end, and first     enabled under 35 U.S.C. § 112 as set forth in
       distal end defining a       the cover pleading to Victorinox’s
       first pouch with a first    Supplemental Invalidity Contentions.
       pouch opening
                                   Alternatively, and without conceding that
                                   this claim satisfies 35 U.S.C. § 112, the
                                   CDB1 backpack has an exterior first pouch
                                   with an opening on its first storage section.



                                                                             3
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 202 of 358 PageID #: 811

EXHIBIT F                                                                                                        Targus CDB1 Backpack




1(D)   and a first pouch         The CDB1 backpack has a first pouch
       fastener coupled to the   fastener in the form of a zipper on its first
       first pouch opening       pouch coupled to the first pouch opening and
       and configured to only    configured to only secure the first pouch
       secure the first pouch    opening.
       opening




1(E)   wherein the first outer   This claim lacks sufficient written
       and inner sides are       description and/or is indefinite and/or is not
       configured to enable a    enabled under 35 U.S.C. § 112 as set forth in
       scanning device to        the cover pleading to Victorinox’s
       scan through the first    Supplemental Invalidity Contentions.
       outer and inner sides
       and scan an interior of   Alternatively, and without conceding that
       the first pouch           this claim satisfies 35 U.S.C. § 112, the
                                 CDB1 backpack is made of a material which


                                                                          4
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 203 of 358 PageID #: 812

EXHIBIT F                                                                                                        Targus CDB1 Backpack


                                 is non-metallic and would not block X-rays
                                 during a scanning process.


1(F)   wherein the first         The CDB1 backpack has a first storage
       storage section further   section with a third pouch including a third
       comprises a third         pouch opening that is independent of the first
       pouch including a         pouch opening. The third pouch is within the
       third pouch opening,      first pouch or on the exterior side of the first
       independent of the        storage section.
       first pouch opening,




                                                                            5
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 204 of 358 PageID #: 813

EXHIBIT F                                                                                                         Targus CDB1 Backpack


1(G)   and a third fastener to The CDB1 backpack has a fastener in the
       only secure the third form of a zippered closure on its third pouch
       pouch opening           for securing items within the pouch.




1(H)   and a second storage       This claim lacks sufficient written
       section comprising a       description and/or is indefinite and/or is not
       second outer side, a       enabled under 35 U.S.C. § 112 as set forth in
       second inner side          the cover pleading to Victorinox’s
       having a surface area      Supplemental Invalidity Contentions.
       approximately equal
       to a surface area of the   Alternatively, and without conceding that
       first inner side, a        this claim satisfies 35 U.S.C. § 112, the
       second proximal end,       CDB1 backpack has a second storage section
       and a second distal        with a second outer side, a second inner side
       end opposite the           having a surface area approximately equal to
       second proximal end        a surface area of the first inner side, a second


                                                                             6
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 205 of 358 PageID #: 814

EXHIBIT F                                                                                                      Targus CDB1 Backpack


                             proximal end, and a second distal end
                             opposite the second proximal end.




1(I)   the second storage The second storage section of the CDB1
       section comprising, a backpack comprises a second pouch that can
       second pouch          hold a computer.




                                                                   7
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 206 of 358 PageID #: 815

EXHIBIT F                                                                                                      Targus CDB1 Backpack


1(J)   and the second storage The CDB1 backpack second storage section
       section     configured is configured without an additional pouch.
       without an additional
       pouch,




1(K)   the second pouch The CDB1’s second pouch is configured to
       configured to receive receive a computer.
       a computer




                                                                    8
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 207 of 358 PageID #: 816

EXHIBIT F                                                                                                        Targus CDB1 Backpack


1(L)   wherein the second        This claim lacks sufficient written
       storage section and       description and/or is indefinite and/or is not
       the second outer and      enabled under 35 U.S.C. § 112 as set forth in
       inner     sides     are   the cover pleading to Victorinox’s
       configured to enable a    Supplemental Invalidity Contentions.
       scanning device to
       scan through the          Alternatively, and without conceding that
       second outer and inner    this claim satisfies 35 U.S.C. § 112, the
       sides and scan an         CDB1 backpack is made of a material which
       interior of the second    is non-metallic and would not block X-rays
       pouch and a computer      during a scanning process.
       disposed therein

1(M)   and a second pouch        The CDB1 backpack has a computer pouch
       fastener configured to    with a zippered closure that is configured to
       substantially enclose     substantially enclose the second pouch and
       only the second pouch     thereby would retain a computer within the
       and thereby retain a      second pouch.
       computer therein




                                                                          9
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 208 of 358 PageID #: 817

EXHIBIT F                                                                                                         Targus CDB1 Backpack


1(N)   the second storage         This claim lacks sufficient written
       section        foldably    description and/or is indefinite and/or is not
       joined at the second       enabled under 35 U.S.C. § 112 as set forth in
       proximal end to the        the cover pleading to Victorinox’s
       first proximal end of      Supplemental Invalidity Contentions.
       the     first    storage
       section such that the      Alternatively, and without conceding that
       second proximal end        this claim satisfies 35 U.S.C. § 112, the
       and the first proximal     CDB1 backpack has material that foldably
       end      are    coupled    joins the first and second section to one
       adjacent one another       another.
       to form a hinge
       configured to enable a     Defendant is unable to determine the
       scanning device to         meaning of “configured to enable a scanning
       scan through the hinge     device to scan through the hinge.” However,
                                  the CDB1 backpack is made with a material
                                  which would not block X-rays.




                                                                           10
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 209 of 358 PageID #: 818

EXHIBIT F                                                                                                       Targus CDB1 Backpack


1(O)   wherein the first and    This claim lacks sufficient written
       second inner sides are   description and/or is indefinite and/or is not
       disposed adjacent one    enabled under 35 U.S.C. § 112 as set forth in
       another in the folded    the cover pleading to Victorinox’s
       configuration     and    Supplemental Invalidity Contentions.
       separated     in    an
       unfolded                 Alternatively, and without conceding that
       configuration            this claim satisfies 35 U.S.C. § 112, the
                                CDB1 backpack discloses its first and
                                second inner sides being disposed adjacent
                                one another in the folded configuration and
                                separated in an unfolded configuration.

1(P)   wherein the first and    The CDB1 backpack has its first and second
       second distal ends are   distal ends being disposed adjacent one
       disposed adjacent one    another in the folded configuration and
       another in the folded    separated in an unfolded configuration.
       configuration     and
       separated from one
       another     in     the
       unfolded
       configuration




                                                                         11
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 210 of 358 PageID #: 819

EXHIBIT F                                                                                                          Targus CDB1 Backpack


1(Q)   wherein       in      the   This claim lacks sufficient written
       unfolded                    description and/or is indefinite and/or is not
       configuration with the      enabled under 35 U.S.C. § 112 as set forth in
       outer sides of both the     the cover pleading to Victorinox’s
       first    and      second    Supplemental Invalidity Contentions.
       storage sections laid
       flat upon a same            Alternatively, and without conceding that
       planar surface, an          this claim satisfies 35 U.S.C. § 112, the
       object in the first         CDB1 backpack has an adjoining fabric
       storage section is          portion that allow the two sides to pivot
       removed             from    towards and away from each other. In the
       interfering with a          unfolded configuration, with the outer sides
       scanner      positioned     of both the first and second storage sections
       above and below the         laid flat upon a same planar surface,
       second storage section      scanning waves would be able to scan the
       to enable uninhibited       computer in the second section of the CDB1
       scanning        of      a   backpack without being inhibited by the
       computer       in     the   first section.
       second pouch of the
       second           storage
       section.




                                                                            12
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 211 of 358 PageID #: 820

EXHIBIT F                                                                                                       Targus CDB1 Backpack


2      The case of claim 1, The CDB1 backpack has a zipper that secures
       further comprising a the first storage section and the second
       fastener to selectively storage section in the folded configuration.
       secure the first storage
       section and the second
       storage section in the
       folded configuration.




3      The case of claim 1,   This claim lacks sufficient written
       wherein the scanning   description and/or is indefinite and/or is not
       device is an X-ray     enabled under 35 U.S.C. § 112 as set forth in
       scanner.               the cover pleading to Victorinox’s
                              Supplemental Invalidity Contentions. An X-
                              ray scanner is not claimed in claim 1 as part
                              of the case.

                              Alternatively, and without conceding that
                              this claim satisfies 35 U.S.C. § 112, the


                                                                       13
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 212 of 358 PageID #: 821

EXHIBIT F                                                                                                        Targus CDB1 Backpack


                                 CDB1 backpack is made with a material
                                 which would not block X-rays during a
                                 scanning process.



4      The case of claim 1,      The CDB1 backpack has a pouch with mesh
       wherein the inner side    that allows the computer to be visible,
       of the second pouch is    leaving the computer available for visual
       configured to allow       inspection.
       for visual inspection
       of      a    computer
       disposed within the
       second pouch of the
       second storage section
       when second storage
       section is in the
       unfolded
       configuration.




5      The case of claim 1,      This claim is indefinite under 35 U.S.C. §
       wherein the outer side    112 as set forth in the cover pleading to
       of the second storage     Victorinox’s    Supplemental     Invalidity
       section              is   Contentions.
       substantially opaque

                                                                       14
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 213 of 358 PageID #: 822

EXHIBIT F                                                                                                        Targus CDB1 Backpack


       and the inner side of     Alternatively, and without conceding that
       the second pouch          this claim satisfies 35 U.S.C. § 112, the outer
       comprises             a   side of the CDB1’s second storage section is
       substantially             substantially opaque and the inner side of the
       transparent material.     second pouch comprises a substantially
                                 transparent material, i.e. mesh.



6      The case of claim 5,      This claim is indefinite under 35 U.S.C. §
       wherein the inner side    112 as set forth in the cover pleading to
       of the second pouch       Victorinox’s    Supplemental     Invalidity
       comprises a mesh          Contentions.
       material.
                                 Alternatively, and without conceding that
                                 this claim satisfies 35 U.S.C. § 112, the inner
                                 side of the CDB1’s second pouch is a mesh
                                 material.




                                                                           15
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 214 of 358 PageID #: 823

EXHIBIT F                                                                                                        Targus CDB1 Backpack


12     The case of claim 1,      This claim is indefinite under 35 U.S.C. §
       wherein the inner side    112 as set forth in the cover pleading to
       of the first storage      Victorinox’s    Supplemental     Invalidity
       section comprises a       Contentions.
       pocket container, and
       wherein the pocket        Alternatively, and without conceding that
       container            is   this claim satisfies 35 U.S.C. § 112, the
       configured to receive     inner side of the CDB1 backpack has
       one or more personal      multiple pocket containers configured to
       items and to allow the    receive one or more personal items and to
       one or more personal      allow the one or more personal items
       items received therein    received therein to be scanned by a scanning
       to be scanned by a        device.
       scanning device.
                                 The CDB1 backpack is made with a
                                 material which would not block X-rays
                                 during a scanning process.




13     The case of claim 1,      The limitation "indicia indicating the case
       further    comprising     complies with a standard of a scanning
       indicia indicating the    authority" is not entitled to patentable weight
       case complies with a      because it is printed matter that is not
       standard of a scanning    functionally related to the substrate on which
       authority.                it is applied. See Praxair Distribution, Inc. v.

                                                                            16
            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 215 of 358 PageID #: 824

EXHIBIT F                                                                                       Targus CDB1 Backpack


              Mallinckrodt Hosp. Prod. IP Ltd., 890 F.3d
              1024, 1031 (Fed. Cir. 2018) ("Claim
              limitations directed to printed matter are not
              entitled to patentable weight unless the
              printed matter is functionally related to the
              substrate on which the printed matter is
              applied."); Bard Peripheral Vascular, Inc. v.
              AngioDynamics, Inc., CV 15-218-JFB-SRF,
              2019 WL 1996022, at *5 (D. Del. Feb. 11,
              2019), report and recommendation adopted
              sub nom. C R Bard Inc. v. AngioDynamics,
              115-CV-218-JFB-SRF, 2019 WL 981700
              (D. Del. Feb. 28, 2019) ("[T]he presence or
              absence of the radiographic letters on the
              claimed access port in the present case does
              not change the port’s power injection
              capabilities. Instead, the radiographic letters
              explain to the medical practitioner that the
              port may be used for power injection.").


              Alternatively, and without conceding that
              this limitation is entitled to patentable weight
              and to the extent this limitation is not
              explicitly disclosed, visual indicators of
              special features on products is routine and
              obvious in this field and for one of ordinary
              skill in the art.

                                                         17
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 216 of 358 PageID #: 825

EXHIBIT F                                                                                                        Targus CDB1 Backpack



                                Obvious Combinations:

                                To the extent this limitation is not explicitly
                                or inherently disclosed, it would have been
                                obvious for a person of ordinary skill in the
                                art to combine this reference with one or
                                more of the Indicia of Scanning Authority
                                Compliance References set forth following
                                this chart.



14     The case of claim 13, As explained in claim 13, the “indicia” is not
       wherein a portion of entitled to patent weight.
       the indicia is visible.
                               Alternatively, and without conceding that
                               this limitation is entitled to patentable weight
                               and to the extent this limitation is not
                               explicitly disclosed, visual indicators of
                               special features on products are routine and
                               obvious in this field and for one of ordinary
                               skill in the art.

                                Obvious Combinations:




                                                                          18
                                Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 217 of 358 PageID #: 826

EXHIBIT F                                                                                                           Targus CDB1 Backpack


                                    To the extent this limitation is not explicitly
                                    or inherently disclosed, it would have been
                                    obvious for a person of ordinary skill in the
                                    art to combine this reference with one or
                                    more of the Indicia of Scanning Authority
                                    Compliance References set forth following
                                    this chart.



17(A)   A bi-fold computer See limitations A and N of Claim 1.
        case to allow for
        convenient security
        screening     of     a
        computer     disposed
        therein, the bi-fold
        computer case having
        a folded and an
        unfolded
        configuration, the bi-
        fold computer case
        comprising:
17(B)   a first storage section     This claim lacks sufficient written
        comprising a first          description and/or is indefinite and/or is not
        outer side, a first inner   enabled under 35 U.S.C. § 112 as set forth in
        side, a first proximal      the cover pleading to Victorinox’s
        end, and a first distal     Supplemental Invalidity Contentions.
        end opposite the first

                                                                              19
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 218 of 358 PageID #: 827

EXHIBIT F                                                                                                        Targus CDB1 Backpack


        proximal end, the first Alternatively, and without conceding that
        outer side, first inner this claim satisfies 35 U.S.C. § 112, see
        side, first proximal limitations B, C, and D of Claim 1.
        end, and first distal
        end defining a first
        pouch with a first
        pouch opening and a
        first pouch fastener
        coupled to the first
        pouch opening and
        configured to only
        secure the first pouch
        opening,
17(C)   wherein the first outer See limitation E of Claim 1.
        and inner sides are
        configured to enable a
        scanning device to
        scan through the first
        outer and inner sides
        and scan an interior of
        the first pouch

17(D)   wherein the first See limitation F of Claim 1.
        storage section further
        comprises a third
        pouch coupled to the
        first outer side, the

                                                                    20
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 219 of 358 PageID #: 828

EXHIBIT F                                                                                                        Targus CDB1 Backpack


        third pouch including
        a third pouch opening,
        independent of the
        first pouch opening
17(E)   and a third fastener to See limitation G of Claim 1.
        only secure the third
        pouch opening
17(F)   a second storage         This claim lacks sufficient written
        section comprising a     description and/or is indefinite and/or is not
        second outer side, a     enabled under 35 U.S.C. § 112 as set forth in
        second inner side, a     the cover pleading to Victorinox’s
        second proximal end,     Supplemental Invalidity Contentions.
        and a second distal
        end opposite the         Alternatively, and without conceding that
        second proximal end      this claim satisfies 35 U.S.C. § 112, see
                                 limitation H of Claim 1.

17(G)   the second section See limitations J and K of Claim 1.
        comprising a second
        pouch configured to
        receive a computer,
        the second storage
        section   configured
        without an additional
        pouch



                                                                          21
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 220 of 358 PageID #: 829

EXHIBIT F                                                                                                        Targus CDB1 Backpack


17(H)   wherein the second See limitation L of Claim 1.
        storage section and
        the second outer and
        inner     sides     are
        configured to enable a
        scanning device to
        scan through the
        second outer and inner
        sides and scan an
        interior of the second
        pouch and a computer
        disposed therein

17(I)   the second storage See limitation N of Claim 1.
        section       foldably
        joined at the second
        proximal end to the
        first proximal end of
        the     first  storage
        section such that the
        first    and   second
        proximal ends are
        coupled adjacent one
        another

17(J)   the first and second This claim lacks sufficient written
        proximal        ends description and/or is indefinite and/or is not
        forming    a   hinge enabled under 35 U.S.C. § 112 as set forth in

                                                                      22
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 221 of 358 PageID #: 830

EXHIBIT F                                                                                                          Targus CDB1 Backpack


        configured to enable a the cover pleading to Victorinox’s
        scanning device to Supplemental Invalidity Contentions.
        scan through the hinge
                               Alternatively, and without conceding that
                               this claim satisfies 35 U.S.C. § 112, see
                               limitation N of Claim 1.

17(K)   wherein in the folded      This claim lacks sufficient written
        configuration, the first   description and/or is indefinite and/or is not
        inner      side       is   enabled under 35 U.S.C. § 112 as set forth in
        approximated to the        the cover pleading to Victorinox’s
        second inner side          Supplemental Invalidity Contentions.

                                   Alternatively, and without conceding that
                                   this claim satisfies 35 U.S.C. § 112, see
                                   limitation O of Claim 1.
17(L)   and wherein the first See limitation P of Claim 1.
        and second distal ends
        are disposed adjacent
        one another in the
        folded configuration
        and separated from
        one another in the
        unfolded
        configuration

17(M)   a      fastener   to See Claim 2.
        selectively maintain

                                                                            23
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 222 of 358 PageID #: 831

EXHIBIT F                                                                                                         Targus CDB1 Backpack


        the computer case in
        the           folded
        configuration

17(N)   wherein      in     the See limitation Q of Claim 1.
        unfolded
        configuration with the
        outer sides of both the
        first   and     second
        storage sections laid
        flat upon a same
        planar surface

17(O)   an object in the first    This claim lacks sufficient written
        storage section is        description and/or is indefinite and/or is not
        removed           from    enabled under 35 U.S.C. § 112 as set forth in
        interfering with a        the cover pleading to Victorinox’s
        scanner     positioned    Supplemental Invalidity Contentions.
        above and below the
        second storage section    Alternatively, and without conceding that
        to enable uninhibited     this claim satisfies 35 U.S.C. § 112, see
        scanning      of      a   limitation Q of Claim 1.
        computer     in     the
        second pouch of the
        second storage section




                                                                           24
                          Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 223 of 358 PageID #: 832

EXHIBIT F                                                                                                     Targus CDB1 Backpack


18     The bi-fold computer See Claim 3.
       case of claim 17,
       wherein the scanning
       device is an X-ray
       scanner.



19     The bi-fold computer See claims 4 and 5.
       case of claim 17,
       wherein the second
       outer side of the
       second storage section
       is        substantially
       opaque and the second
       inner side of the
       second storage section
       includes              a
       substantially
       transparent material to
       allow a computer
       disposed within the
       second storage section
       to     be     visually
       inspected.




                                                                 25
                                Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 224 of 358 PageID #: 833

EXHIBIT F                                                                                                           Targus CDB1 Backpack


21(A)   A bi-fold computer See limitations A and N of Claim 1.
        case to allow for
        convenient security
        screening      of    a
        computer and having
        a folded configuration
        and an unfolded
        configuration,     the
        computer          case
        comprising:

21(B)   a first storage panel       This claim lacks sufficient written
        comprising a first          description and/or is indefinite and/or is not
        inner side, a first outer   enabled under 35 U.S.C. § 112 as set forth in
        side, a first proximal      the cover pleading to Victorinox’s
        end, and a first distal     Supplemental Invalidity Contentions.
        end opposite the first
        proximal end, the first     Alternatively, and without conceding that
        inner side, first outer     this claim satisfies 35 U.S.C. § 112, see
        side, first proximal        limitations B and C of Claim 1.
        end, and first distal
        end defining a first
        pouch
21(C)   the first distal end See limitation C of Claim 1.
        having a first pouch
        opening,



                                                                             26
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 225 of 358 PageID #: 834

EXHIBIT F                                                                                                        Targus CDB1 Backpack


21(D)   wherein the first outer See limitation E of Claim 1.
        and inner sides are
        configured to enable a
        scanning device to
        scan through the first
        outer and inner sides
        and scan an interior of
        the first pouch

21(E)   a second storage panel See limitation H of Claim 1.
        comprising a second
        inner side, a second
        outer side, second
        proximal     end,    a
        second distal end
        opposite the second
        proximal end

21(F)   and a second pouch See limitations I, J, and K of Claim 1.
        and the second storage
        panel       configured
        without an additional
        pouch, the second
        pouch configured to
        receive a computer

21(G)   the second distal end This claim lacks sufficient written
        including a sidewall description and/or is indefinite and/or is not
        with a second pouch enabled under 35 U.S.C. § 112 as set forth in

                                                                      27
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 226 of 358 PageID #: 835

EXHIBIT F                                                                                                        Targus CDB1 Backpack


        opening       disposed the cover pleading to Victorinox’s
        substantially in the Supplemental Invalidity Contentions.
        center of the sidewall
                               Alternatively, and without conceding that
                               this claim satisfies 35 U.S.C. § 112, the
                               second pouch opening is disposed
                               substantially in the center of the sidewall.

                               Obvious Combinations:

                               To the extent this limitation is not explicitly
                               or inherently disclosed, it would have been
                               obvious for a person of ordinary skill in the
                               art to combine this reference with one or
                               more of the Center of Sidewall References
                               set forth following this chart.

21(H)   wherein the second See limitation L of Claim 1.
        storage panel and the
        second outer and inner
        sides are configured to
        enable a scanning
        device to scan through
        the second outer and
        inner sides and scan
        an interior of the
        second pouch and a


                                                                          28
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 227 of 358 PageID #: 836

EXHIBIT F                                                                                                         Targus CDB1 Backpack


        computer     disposed
        therein

21(I)   the second storage        This claim lacks sufficient written
        panel foldably joined     description and/or is indefinite and/or is not
        at the second proximal    enabled under 35 U.S.C. § 112 as set forth in
        end to the first          the cover pleading to Victorinox’s
        proximal end of the       Supplemental Invalidity Contentions.
        first storage panel
        such that the first and   Alternatively, and without conceding that
        second proximal ends      this claim satisfies 35 U.S.C. § 112, see
        are coupled adjacent      limitation N of Claim 1.
        one another to form a
        hinge configured to
        enable a scanning
        device to scan through
        the hinge

21(J)   wherein in the folded     This claim lacks sufficient written
        configuration of the      description and/or is indefinite and/or is not
        foldable      computer    enabled under 35 U.S.C. § 112 as set forth in
        case, the inner side of   the cover pleading to Victorinox’s
        the first storage panel   Supplemental Invalidity Contentions.
        is approximated to the
        inner side of the         Alternatively, and without conceding that
        second storage panel      this claim satisfies 35 U.S.C. § 112, see
                                  limitation O of Claim 1.



                                                                           29
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 228 of 358 PageID #: 837

EXHIBIT F                                                                                                          Targus CDB1 Backpack


21(K)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration     and
        separated from one
        another     in     the
        unfolded
        configuration
21(L)   a      fastener   to See Claim 2.
        selectively maintain
        the bi-fold computer
        case in the folded
        configuration
21(M)   wherein       in     the   This claim lacks sufficient written
        unfolded                   description and/or is indefinite and/or is not
        configuration with the     enabled under 35 U.S.C. § 112 as set forth in
        outer sides of both the    the cover pleading to Victorinox’s
        first    and     second    Supplemental Invalidity Contentions.
        storage panels laid flat
        upon a same planar         Alternatively, and without conceding that
        surface, an object in      this claim satisfies 35 U.S.C. § 112, see
        the first storage panel    limitation Q of Claim 1.
        is removed from
        interfering with a
        scanner      positioned

                                                                            30
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 229 of 358 PageID #: 838

EXHIBIT F                                                                                                        Targus CDB1 Backpack


        above and below the
        second storage panel
        to enable uninhibited
        scanning      of     a
        computer     in   the
        second pouch of the
        second storage panel
21(N)   wherein the first See limitation Q of Claim 1.
        pouch opening is
        disposed on the first
        storage panel and the
        second pouch opening
        is disposed on the
        second storage panel
        such that when the
        case is in the unfolded
        configuration with the
        outer sides of both the
        first    and     second
        storage panels laid flat
        upon the same planar
        surface, the first and
        second            pouch
        openings are both
        oriented in a direction
        substantially parallel
        to the planar surface.

                                                                    31
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 230 of 358 PageID #: 839

EXHIBIT F                                                                                                         Targus CDB1 Backpack




22(A)   A bi-fold computer See limitation A of Claim 1.
        case, comprising:

22(B)   a     first      section See limitation B of Claim 1.
        comprising a first
        inner side, a first outer
        side, a first proximal
        end, and a first distal
        end opposite the first
        proximal end,

22(C)   the first inner side,     This claim lacks sufficient written
        first outer side, first   description and/or is indefinite and/or is not
        proximal end, and first   enabled under 35 U.S.C. § 112 as set forth in
        distal end defining a     the cover pleading to Victorinox’s
        first pouch, the first    Supplemental Invalidity Contentions.
        distal end including a
        first pouch opening,      Alternatively, and without conceding that
                                  this claim satisfies 35 U.S.C. § 112, see
                                  limitation C of Claim 1.
22(D)   wherein the first outer   This claim lacks sufficient written
        and inner sides are       description and/or is indefinite and/or is not
        configured to enable a    enabled under 35 U.S.C. § 112 as set forth in
        scanning device to        the cover pleading to Victorinox’s
        scan through the first    Supplemental Invalidity Contentions.
        outer and inner sides

                                                                           32
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 231 of 358 PageID #: 840

EXHIBIT F                                                                                                          Targus CDB1 Backpack


        and scan an interior of Alternatively, and without conceding that
        the first pouch;        this claim satisfies 35 U.S.C. § 112, see
                                limitation E of Claim 1.

22(E)   a second section           This claim lacks sufficient written
        comprising a second        description and/or is indefinite and/or is not
        inner side having a        enabled under 35 U.S.C. § 112 as set forth in
        surface            area    the cover pleading to Victorinox’s
        approximately equal        Supplemental Invalidity Contentions.
        to a surface area of the
        first inner side, a        Alternatively, and without conceding that
        second outer side, a       this claim satisfies 35 U.S.C. § 112, see
        second proximal end,       limitation H of Claim 1.
        a second distal end
        opposite the second
        proximal end,




                                                                            33
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 232 of 358 PageID #: 841

EXHIBIT F                                                                                                        Targus CDB1 Backpack


22(F)    a    first   sidewall   The CDB1 Backpack has a first sidewall that
        coupled to the second    is coupled to the second inner side and
        inner side and the       second outer side. The second sidewall is
        second outer side, a     coupled to the second inner side and second
        second        sidewall   outer side. Both sidewalls extend parallel to
        extending                each other. A top wall is disposed on the
        substantially parallel   second distal end.
        to the first sidewall
        and coupled to the
        second inner side and
        the second outer side,
        a top wall disposed on
        the second distal end,


22(G)   a second pouch and See limitations I and J of Claim 1.
        the second section
        configured without an
        additional pouch,




                                                                         34
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 233 of 358 PageID #: 842

EXHIBIT F                                                                                                        Targus CDB1 Backpack


22(H)   and a second pouch       The CDB1 backpack has a second pouch
        opening     extending    opening that extends along the top wall and
        along the top wall and   partially extends along the first and second
        partially   extending    sidewalls.
        along the first and
        second sidewalls,




22(I)    the second pouch See limitation K of Claim 1.
        configured to receive
        a computer,

22(J)   wherein the second       This claim lacks sufficient written
        section and the second   description and/or is indefinite and/or is not
        outer and inner sides    enabled under 35 U.S.C. § 112 as set forth in
        are configured to        the cover pleading to Victorinox’s
        enable a scanning        Supplemental Invalidity Contentions.
        device to scan through
        the second outer and

                                                                          35
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 234 of 358 PageID #: 843

EXHIBIT F                                                                                                         Targus CDB1 Backpack


        inner sides and scan Alternatively, and without conceding that
        an interior of the this claim satisfies 35 U.S.C. § 112, see
        second pouch and a limitation L of Claim 1.
        computer     disposed
        therein,
22(K)   the first proximal end    This claim lacks sufficient written
        of the first section      description and/or is indefinite and/or is not
        foldably joined to the    enabled under 35 U.S.C. § 112 as set forth in
        second proximal end       the cover pleading to Victorinox’s
        of the second section     Supplemental Invalidity Contentions.
        such that the first and
        second proximal ends      Alternatively, and without conceding that
        are coupled adjacent      this claim satisfies 35 U.S.C. § 112, see
        one another, to form a    limitation N of Claim 1.
        hinge configured to
        enable a scanning
        device to scan through
        the hinge,

22(L)   wherein in a folded       This claim lacks sufficient written
        configuration of the      description and/or is indefinite and/or is not
        bi-fold computer case,    enabled under 35 U.S.C. § 112 as set forth in
        the inner side of the     the cover pleading to Victorinox’s
        first    section    is    Supplemental Invalidity Contentions.
        approximated to the
        inner side of the
        second section,

                                                                           36
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 235 of 358 PageID #: 844

EXHIBIT F                                                                                                          Targus CDB1 Backpack


                                   Alternatively, and without conceding that
                                   this claim satisfies 35 U.S.C. § 112, see
                                   limitation O of Claim 1.

22(M)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration      and
        separated from one
        another in an unfolded
        configuration,

22(N)   wherein      in      the   This claim lacks sufficient written
        unfolded                   description and/or is indefinite and/or is not
        configuration with the     enabled under 35 U.S.C. § 112 as set forth in
        outer sides of both the    the cover pleading to Victorinox’s
        first   and      second    Supplemental Invalidity Contentions.
        sections laid flat upon
        a same planar surface,     Alternatively, and without conceding that
        an object in the first     this claim satisfies 35 U.S.C. § 112, see
        section is removed         limitation Q of Claim 1.
        from interfering with
        a scanner positioned
        above and below the
        second section to
        enable      uninhibited
        scanning       of      a

                                                                            37
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 236 of 358 PageID #: 845

EXHIBIT F                                                                                                          Targus CDB1 Backpack


        computer     in the
        second pouch of the
        second section,

22(O)   wherein the first          The CDB1 backpack has a first pouch
        pouch opening is           opening disposed on the first section and also
        disposed on the first      a second pouch disposed on the second
        section and the second     section. When the CDB1 backpack is
        pouch opening is           unfolded, the outer sides of the first and
        disposed     on      the   second sections can be laid flat upon the same
        second section such        planar surface and the first and second pouch
        that when the case is      openings are then both oriented in a direction
        in     the    unfolded     substantially parallel to the planar surface.
        configuration with the
        outer sides of both the
        first    and     second
        sections laid flat upon
        the     same      planar
        surface, the first and
        second            pouch
        openings are both
        oriented in a direction
        substantially parallel
        to the planar surface.



23      The computer case The limitation "indicia indicating the case
        of claim 22, further complies with a standard of a scanning

                                                                            38
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 237 of 358 PageID #: 846

EXHIBIT F                                                                                                        Targus CDB1 Backpack


       comprising indicia,       authority" is not entitled to patentable weight
       non-unique to the         because it is printed matter that is not
       computer          case,   functionally related to the substrate on which
       wherein the indicia       it is applied. See Praxair Distribution, Inc. v.
       indicates that the        Mallinckrodt Hosp. Prod. IP Ltd., 890 F.3d
       computer           case   1024, 1031 (Fed. Cir. 2018) ("Claim
       complies     with     a   limitations directed to printed matter are not
       standard of a scanning    entitled to patentable weight unless the
       authority.                printed matter is functionally related to the
                                 substrate on which the printed matter is
                                 applied."); Bard Peripheral Vascular, Inc. v.
                                 AngioDynamics, Inc., CV 15-218-JFB-SRF,
                                 2019 WL 1996022, at *5 (D. Del. Feb. 11,
                                 2019), report and recommendation adopted
                                 sub nom. C R Bard Inc. v. AngioDynamics,
                                 115-CV-218-JFB-SRF, 2019 WL 981700
                                 (D. Del. Feb. 28, 2019) ("[T]he presence or
                                 absence of the radiographic letters on the
                                 claimed access port in the present case does
                                 not change the port’s power injection
                                 capabilities. Instead, the radiographic letters
                                 explain to the medical practitioner that the
                                 port may be used for power injection.").

                                 Alternatively, and without conceding that
                                 this limitation is entitled to patentable
                                 weight, see claim 13.


                                                                            39
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 238 of 358 PageID #: 847

EXHIBIT F                                                                                                       Targus CDB1 Backpack




24     24. The computer case    As described in claim 23, the “indicia”
       of claim 23, wherein a   limitation is not entitled to patentable weight.
       portion of the indicia
       is visible to scanning   Alternatively, and without conceding that
       personnel.               this limitation is entitled to patentable
                                weight, see claim 14.



27     The computer case        The CDB1 backpack has within the second
       of claim 22, wherein     storage section a computer pouch that retains
       the second storage       and secures the computer within the second
       section comprises a      pouch.
       retention    member
       configured to secure
       the computer within
       the second pouch.




                                                                           40
                                Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 239 of 358 PageID #: 848

EXHIBIT F                                                                                                           Targus CDB1 Backpack




28(A)   A     method    for Bringing the bi-fold computer case of the
        providing a bi-fold CDB1into existence, i.e., making it, would
        computer      case, meet the requirement of “a method for
        comprising:         providing.”
28(B)   providing a first           This claim lacks sufficient written
        storage          section    description and/or is indefinite and/or is not
        including a first inner     enabled under 35 U.S.C. § 112 as set forth in
        side, a first outer side,   the cover pleading to Victorinox’s
        a proximal end, and a       Supplemental Invalidity Contentions.
        first     distal     end
        opposite the first          Alternatively, and without conceding that
        proximal end, the first     this claim satisfies 35 U.S.C. § 112, see
        inner side, first outer     limitations B, C, and D of Claim 1.
        side, first proximal
        end, and first distal
        end defining a first
        pouch including a first
        pouch opening and a
        first fastener to secure
        the      first    pouch
        opening
28(C)   wherein the first outer See limitation L of Claim 1.
        and inner sides are
        configured to enable a
        scanning device to

                                                                             41
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 240 of 358 PageID #: 849

EXHIBIT F                                                                                                          Targus CDB1 Backpack


        scan through the first
        outer and inner sides
        and scan an interior of
        the first pouch
28(D)   providing a second         This claim lacks sufficient written
        storage section having     description and/or is indefinite and/or is not
        a      surface     area    enabled under 35 U.S.C. § 112 as set forth in
        approximately equal        the cover pleading to Victorinox’s
        to a surface area of the   Supplemental Invalidity Contentions.
        first storage section
        and      including     a   Alternatively, and without conceding that
        second inner side, a       this claim satisfies 35 U.S.C. § 112, see
        second outer side, a       limitation H of Claim 1.
        second proximal end,
        and a second distal
        end opposite the
        second proximal end,
        the second storage
        section comprising a
        second pouch
28(E)   the second distal end See limitations J of Claim 1 and G of Claim
        including a sidewall 21.
        with a second pouch
        opening       disposed
        substantially in the
        center of the sidewall

                                                                            42
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 241 of 358 PageID #: 850

EXHIBIT F                                                                                                        Targus CDB1 Backpack


        and the second storage
        section     configured
        without an additional
        pouch
28(F)   the second pouch See limitation K of Claim 1.
        configured to receive
        a computer
28(G)   wherein the second See limitation L of Claim 1.
        storage section and
        the second outer and
        inner     sides     are
        configured to enable a
        scanning device to
        scan through the
        second outer and inner
        sides and scan an
        interior of the second
        pouch and a computer
        disposed therein
28(H)   foldably joining the See limitation N of Claim 1.
        first storage section to
        the second storage
        section at the first and
        second proximal ends
        to form a hinge
        configured to enable a

                                                                    43
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 242 of 358 PageID #: 851

EXHIBIT F                                                                                                         Targus CDB1 Backpack


        scanning device to
        scan through the hinge
        such that the first and
        second proximal ends
        remain adjacent one
        another in both folded
        and          unfolded
        configurations

28(I)   wherein the second See limitation E of Claim 1.
        inner and outer sides
        are configured to
        allow the computer
        secured within the
        second pouch to be
        scanned by a scanning
        device        without
        removing          the
        computer from the
        second pouch
28(J)   wherein in the folded See limitation K of Claim 17.
        configuration of the
        bi-fold computer case,
        the inner side of the
        first storage section is
        approximated to the



                                                                     44
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 243 of 358 PageID #: 852

EXHIBIT F                                                                                                          Targus CDB1 Backpack


        inner side of the
        second storage section

28(K)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration     and
        separated from one
        another     in     the
        unfolded
        configuration

28(L)   wherein       in     the   This claim lacks sufficient written
        unfolded                   description and/or is indefinite and/or is not
        configuration with the     enabled under 35 U.S.C. § 112 as set forth in
        outer sides of both the    the cover pleading to Victorinox’s
        first    and     second    Supplemental Invalidity Contentions.
        storage sections laid
        flat upon a same           Alternatively, and without conceding that
        planar surface, an         this claim satisfies 35 U.S.C. § 112, see
        object in the first        limitation Q of Claim 1.
        storage section is
        removed            from
        interfering with a
        scanner      positioned
        above and below the
        second storage section

                                                                            45
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 244 of 358 PageID #: 853

EXHIBIT F                                                                                                        Targus CDB1 Backpack


        to enable uninhibited
        scanning      of     a
        computer     in    the
        second pouch of the
        second storage section
28(M)   wherein the first See limitation N of Claim 21.
        pouch opening is
        disposed on the first
        storage section and
        the second pouch
        opening is disposed
        on the second storage
        section such that when
        the case is in the
        unfolded
        configuration with the
        outer sides of both the
        first    and    second
        storage sections laid
        flat upon the same
        planar surface, the
        first and second pouch
        openings are both
        oriented in a direction
        substantially parallel
        to the planar surface.


                                                                    46
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 245 of 358 PageID #: 854

EXHIBIT F                                                                                                      Targus CDB1 Backpack




29     The method of claim See Claim 2.
       28, further comprising
       attaching a fastener to
       the     first   storage
       section and to the
       second          storage
       section, wherein the
       fastener is configured
       to selectively secure
       the     first   storage
       section and the second
       storage section in the
       folded configuration.


30     The method of claim     This claim lacks sufficient written
       28,    wherein    the   description and/or is indefinite and/or is not
       scanning device is an   enabled under 35 U.S.C. § 112 as set forth in
       X-ray scanner.          the cover pleading to Victorinox’s
                               Supplemental Invalidity Contentions. An X-
                               ray scanner is not claimed in claim 1 as part
                               of the case.

                               Alternatively, and without conceding that
                               this claim satisfies 35 U.S.C. § 112, see
                               Claim 3.

                                                                        47
                         Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 246 of 358 PageID #: 855

EXHIBIT F                                                                                                    Targus CDB1 Backpack




31     The method of claim See Claim 4.
       28,    wherein    the
       second inner side is
       configured to allow
       for visual inspection
       of    the   computer
       disposed within the
       second        storage
       section.



32     The method of claim See Claim 5.
       31,    wherein     the
       second outer side is
       opaque and the second
       inner side of the
       second          pouch
       comprises             a
       substantially
       transparent material.



33     The method of claim See Claim 6.
       32,   wherein    the
       second inner side is

                                                                48
                         Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 247 of 358 PageID #: 856

EXHIBIT F                                                                                                    Targus CDB1 Backpack


       comprised of a mesh
       material.



38     The method of claim See Claim 13.
       28, further comprising
       attaching indicia to
       the computer case,
       wherein the indicia is
       non-unique to the
       computer case and
       indicates that the
       computer           case
       complies      with    a
       standard of a scanning
       authority.



39     The method of claim See Claim 14.
       38, wherein a portion
       of the indicia is
       visible.




                                                                49
                                Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 248 of 358 PageID #: 857

EXHIBIT F                                                                                                           Targus CDB1 Backpack


42(A)   A     method    for Bringing the CDB1 backpack into existence,
        manufacturing a bi- i.e., making it, would meet the requirement
        fold computer case, of “a method for providing.”
        comprising:




42(B)   providing a first           This claim lacks sufficient written
        storage          section    description and/or is indefinite and/or is not
        including a first inner     enabled under 35 U.S.C. § 112 as set forth in
        side, a first outer side,   the cover pleading to Victorinox’s
        a proximal end, and a       Supplemental Invalidity Contentions.
        first     distal     end
        opposite the first          Alternatively, and without conceding that
        proximal end, the first     this claim satisfies 35 U.S.C. § 112, see
        inner side, first outer     limitations of E and D of Claim 1.
        side, first proximal
        end, and first distal
        end defining a first
        pouch including a first
        pouch opening and a
        first fastener to secure
        the      first    pouch
        opening



                                                                             50
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 249 of 358 PageID #: 858

EXHIBIT F                                                                                                        Targus CDB1 Backpack


42(C)   wherein the first outer See limitation E of Claim 1.
        and inner sides are
        configured to enable a
        scanning device to
        scan through the first
        outer and inner sides
        and scan an interior of
        the first pouch

42(D)   wherein the first See limitations F and G of Claim 1.
        storage section further
        comprises a third
        pouch including a
        third pouch opening,
        independent of the
        first pouch opening,
        and a third fastener to
        only secure the third
        pouch opening

42(E)   providing a second See limitations H, I, J, and K of Claim 1.
        storage       section
        including a second
        inner side, a second
        outer side, a second
        proximal end, and a
        second distal end
        opposite the second

                                                                    51
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 250 of 358 PageID #: 859

EXHIBIT F                                                                                                        Targus CDB1 Backpack


        proximal end, the
        second storage section
        comprising a second
        pouch and the second
        storage        section
        configured without an
        additional pouch, the
        second          pouch
        configured to receive
        a computer,

42(F)   wherein the second See limitation L of Claim 1.
        storage section and
        the second outer and
        inner     sides     are
        configured to enable a
        scanning device to
        scan through the
        second outer and inner
        sides and scan an
        interior of the second
        pouch and a computer
        disposed therein
42(G)   foldably attaching the This claim lacks sufficient written
        first proximal end of description and/or is indefinite and/or is not
        the     first  storage enabled under 35 U.S.C. § 112 as set forth in
        section to the second

                                                                       52
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 251 of 358 PageID #: 860

EXHIBIT F                                                                                                          Targus CDB1 Backpack


        proximal end of the        the cover pleading to Victorinox’s
        second storage section     Supplemental Invalidity Contentions.
        to form a hinge
        configured to enable a     Alternatively, and without conceding that
        scanning device to         this claim satisfies 35 U.S.C. § 112, see
        scan through the hinge     limitation N of Claim 1.

42(H)   wherein in a folded        This claim lacks sufficient written
        configuration of the       description and/or is indefinite and/or is not
        bi-fold computer case,     enabled under 35 U.S.C. § 112 as set forth in
        the inner side of the      the cover pleading to Victorinox’s
        first storage section is   Supplemental Invalidity Contentions.
        approximated to the
        inner side of the          Alternatively, and without conceding that
        second storage section     this claim satisfies 35 U.S.C. § 112, see
                                   limitation K of Claim 17.
42(I)   wherein the first and See limitation O of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration      and
        separated from one
        another in an unfolded
        configuration

42(J)   wherein     in     the This claim lacks sufficient written
        unfolded               description and/or is indefinite and/or is not
        configuration with the enabled under 35 U.S.C. § 112 as set forth in

                                                                            53
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 252 of 358 PageID #: 861

EXHIBIT F                                                                                                         Targus CDB1 Backpack


       outer sides of both the    the cover pleading to Victorinox’s
       first    and     second    Supplemental Invalidity Contentions.
       storage sections laid
       flat upon a same           Alternatively, and without conceding that
       planar surface, an         this claim satisfies 35 U.S.C. § 112, see
       object in the first        limitation Q of Claim 1.
       storage section is
       removed            from
       interfering with a
       scanner      positioned
       above and below the
       second storage section
       to enable uninhibited
       scanning       of      a
       computer      in     the
       second pouch of the
       second          storage
       section.




                                                                      54
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 253 of 358 PageID #: 862

EXHIBIT F                                                                                                        Targus CDB1 Backpack


44     The case of claim 1,      The CDB1 is configured as a backpack with
       wherein the case is       a first and second shoulder straps coupled to
       configured     as     a   the outer side of the second storage section,
       backpack and further      and is configured to receive a user’s
       comprising first and      shoulders.
       second        shoulder
       straps coupled to the
       second outer side of
       the second storage
       section, the first and
       second           straps
       configured to receive
       a user's shoulders to
       support the case.




                                                                         55
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 254 of 358 PageID #: 863

EXHIBIT F                                                                                                         Targus CDB1 Backpack


46     The case of claim 1,       The CDB1 backpack has a single handle on
       further comprising: a      the distal end of the second storage section.
       first handle coupled to    A second handle is unnecessary on the
       the first distal end of    CDB1 backpack.
       the     first    storage
       section; and a second
       handle coupled to the      To the extent a second handle is not present
       second distal end of
                                  in the CDB1 backpack, it is routine and
       the second storage
                                  obvious in this field and for one of ordinary
       section, wherein in the
       folded configuration       skill in the art to add a second handle to the
       the first and second       first storage section, and a POSITA would
       handles are disposed       have readily combined the CDB1 backpack
       adjacent each other.       with prior art models having two handles.


                                  Obvious Combinations:

                                  To the extent this limitation is not explicitly
                                  or inherently disclosed, it would have been
                                  obvious for a person of ordinary skill in the
                                  art to combine this reference with one or
                                  more of the Dual Handle References set forth
                                  following this chart.




                                                                            56
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 255 of 358 PageID #: 864

EXHIBIT F                                                                                                        Targus CDB1 Backpack


47     The case of claim 1,      This claim lacks sufficient written
       wherein the second        description and/or is indefinite and/or is not
       storage         section   enabled under 35 U.S.C. § 112 as set forth in
       comprises: a first        the cover pleading to Victorinox’s
       cushion disposed on       Supplemental Invalidity Contentions.
       an interior side of the
       second pouch, and a
       second         cushion    Alternatively, and without conceding that
       disposed      on     an   this claim satisfies 35 U.S.C. § 112, the
       opposing interior side    CDB1 backpack comprises: a first cushion
       of the second pouch,      disposed on an interior side of the second
       the first and second      pouch, and a second panel disposed on an
       cushions configured       opposing interior side of the second pouch,
       to enable a scanning      the first cushion and second pouch are
       device to scan through    configured to enable a scanning device to
       the first and second      scan through the first and second pouch.
       cushions.

                                 Defendant is unable to determine the
                                 meaning of “configured to enable a scanning
                                 device to scan through the first and second
                                 cushions.” However, the CDB1 backpack is
                                 made with a material which would not block
                                 X-rays during a scanning process. Therefore,
                                 the first cushion and second pouch of the
                                 CDB1 backpack are configured to enable a


                                                                          57
            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 256 of 358 PageID #: 865

EXHIBIT F                                                                                       Targus CDB1 Backpack


              scanning device to scan through the first
              cushion and second pouch.


              To the extent this limitation is not explicitly
              disclosed, use of cushions/padded material in
              computer cases is routine and obvious in this
              field and for one of ordinary skill in the art.

              Obvious Combinations:

              To the extent this limitation is not explicitly
              or inherently disclosed, it would have been
              obvious for a person of ordinary skill in the
              art to combine this reference with one or
              more of the Cushion References set forth
              following this chart.




                                                        58
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 257 of 358 PageID #: 866

EXHIBIT F                                                                                                        Targus CDB1 Backpack


48     The computer case of      The CDB1’s first pouch opening is on the
       claim 21, wherein the     exterior of the first storage section and is
       first pouch opening       accessible to be used in the folded
       and the second pouch      configuration.
       opening are accessible
       to a user in the folded
       configuration.            The CDB1’s second pouch opening is on the
                                 interior of the second storage section and is
                                 accessible to be used in the folded
                                 configuration; for example, when the zipper
                                 that secures the first storage section to the
                                 second storage section is unzipped.




49     The computer case of See claim 48.
       claim 21, wherein the
       first pouch opening
       and the second pouch
       opening are accessible
       to a user in the folded
       configuration.




                                                                         59
                                Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 258 of 358 PageID #: 867

EXHIBIT F                                                                                                           Targus CDB1 Backpack


50(A)   A bi-fold case to allow See limitation A of Claim 1.
        for         convenient
        security screening of a
        computer,
        comprising:
50(B)   a first storage section     This claim lacks sufficient written
        comprising, a first         description and/or is indefinite and/or is not
        outer side, a first inner   enabled under 35 U.S.C. § 112 as set forth in
        side, a first proximal      the cover pleading to Victorinox’s
        end, a first distal end     Supplemental Invalidity Contentions.
        opposite the first
        proximal end, a first       Alternatively, and without conceding that
        pouch including a first     this claim satisfies 35 U.S.C. § 112, see
        opening and a first         limitations B, C, and D of Claim 1.
        fastener
50(C)   wherein the first outer See limitation E of Claim 1.
        and inner sides are
        configured to enable a
        scanning device to
        scan through the first
        outer and inner sides
        and scan an interior of
        the first pouch

50(D)   and a third pouch See limitations F and G of Claim 1.
        coupled to the first
        outer   side    and

                                                                             60
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 259 of 358 PageID #: 868

EXHIBIT F                                                                                                         Targus CDB1 Backpack


        including a third
        pouch          opening
        independent of the
        first pouch opening
        and a third fastener to
        only secure the third
        pouch opening
50(E)   and a second storage See limitation H of Claim 1.
        section comprising, a
        second outer side, a
        second inner side
        having a surface area
        approximately equal
        to a surface area of the
        first inner side, a
        second proximal end,
        and a second distal
        end opposite the
        second proximal end
50(F)   the second storage See limitations I and J of Claim 1.
        section comprising, a
        second         pouch
        including a second
        opening and coupled
        to the second inner
        side, and the second

                                                                     61
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 260 of 358 PageID #: 869

EXHIBIT F                                                                                                        Targus CDB1 Backpack


        storage        section
        configured without an
        additional pouch

50(G)   the second pouch See limitations K and L of Claim 1.
        configured to receive
        a computer, wherein
        the second storage
        section and the second
        outer and inner sides
        are configured to
        enable a scanning
        device to scan through
        the second outer and
        inner sides and scan
        an interior of the
        second pouch and a
        computer      disposed
        therein

50(H)   and     wherein    the See limitation N of Claim 1.
        second storage section
        is foldably joined at
        the second proximal
        end to the first
        proximal end of the
        first storage section
        such that the second

                                                                    62
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 261 of 358 PageID #: 870

EXHIBIT F                                                                                                         Targus CDB1 Backpack


        proximal end and the
        first proximal end are
        coupled adjacent one
        another to form a
        hinge configured to
        enable a scanning
        device to scan through
        the hinge

50(I)   wherein the first inner   This claim is indefinite under 35 U.S.C. §
        side and the second       112 as set forth in the cover pleading to
        pouch are disposed        Victorinox’s     Supplemental    Invalidity
        adjacent one another      Contentions.
        in     the       folded   Alternatively, and without conceding that
        configuration       and   this claim satisfies 35 U.S.C. § 112, see
        separated     in     an   limitation O of Claim 1.
        unfolded
        configuration
50(J)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration     and
        separated from one
        another     in     the
        unfolded
        configuration

                                                                        63
                                Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 262 of 358 PageID #: 871

EXHIBIT F                                                                                                           Targus CDB1 Backpack


50(K)   wherein       in      the   This claim lacks sufficient written
        unfolded                    description and/or is indefinite and/or is not
        configuration with the      enabled under 35 U.S.C. § 112 as set forth in
        outer sides of both the     the cover pleading to Victorinox’s
        first    and      second    Supplemental Invalidity Contentions.
        storage sections laid
        flat upon a same            Alternatively, and without conceding that
        planar surface, an          this claim satisfies 35 U.S.C. § 112, see
        object in the first         limitation Q of Claim 1.
        storage section is
        removed             from
        interfering with a
        scanner      positioned
        above and below the
        second storage section
        to enable uninhibited
        scanning        of      a
        computer       in     the
        second pouch of the
        second storage section



51      The case of claim 50, See limitation N of Claim 21.
        wherein the second
        opening is disposed
        on the second storage
        section such that when

                                                                             64
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 263 of 358 PageID #: 872

EXHIBIT F                                                                                                        Targus CDB1 Backpack


       the case is in the
       unfolded
       configuration with the
       outer sides of both the
       first    and    second
       storage sections laid
       flat upon the same
       planar surface, the
       second opening is
       oriented in a direction
       substantially parallel
       to the planar surface.




                                                                    65
                          Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 264 of 358 PageID #: 873

EXHIBIT F                                                                                                     Targus CDB1 Backpack


52     The case of claim 50, The CDB1 backpack second pouch
       wherein the second comprises a cushioned member that extends
       pouch extends less less than a length of the second inner side.
       than a length of the
       second inner side.




                                                                 66
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 265 of 358 PageID #: 874

EXHIBIT F                                                                                                        Targus CDB1 Backpack


53      The case of claim 50, The CDB1 backpack has a zippered closure
        wherein the second that, secures the computer within the
        storage section further computer pouch.
        includes     a    strap
        member       extending
        over     the    second
        opening.




54(A)   A bi-fold case to allow See limitation A of Claim 1.
        for         convenient
        security screening of a
        computer,
        comprising:



                                                                    67
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 266 of 358 PageID #: 875

EXHIBIT F                                                                                                        Targus CDB1 Backpack


54(B)   a first storage section See limitation B of Claim 1.
        comprising, a first
        outer side, a first inner
        side, a first proximal
        end, a first distal end
        opposite the first
        proximal end
54(C)   and a first pouch This claim lacks sufficient written
        including  a  first description and/or is indefinite and/or is not
        opening and a first enabled under 35 U.S.C. § 112 as set forth in
        fastener            the cover pleading to Victorinox’s
                            Supplemental Invalidity Contentions.

                                Alternatively, and without conceding that
                                this claim satisfies 35 U.S.C. § 112, see
                                limitations C and D of Claim 1.

54(D)   wherein the first outer See limitation E of Claim 1.
        and inner sides are
        configured to enable a
        scanning device to
        scan through the first
        outer and inner sides
        and scan an interior of
        the first pouch

54(E)   and a second storage This claim lacks sufficient written
        section comprising, a description and/or is indefinite and/or is not

                                                                       68
                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 267 of 358 PageID #: 876

EXHIBIT F                                                                                                          Targus CDB1 Backpack


        second outer side, a       enabled under 35 U.S.C. § 112 as set forth in
        second inner side          the cover pleading to Victorinox’s
        having a surface area      Supplemental Invalidity Contentions.
        approximately equal
        to a surface area of the   Alternatively, and without conceding that
        first inner side, a        this claim satisfies 35 U.S.C. § 112, see
        second proximal end,       limitation H of Claim 1.
        and a second distal
        end opposite the
        second proximal end

54(F)   the second storage See limitations I and J of Claim 1.
        section comprising, a
        second          pouch
        including a second
        opening and coupled
        to the second inner
        side, and the second
        storage        section
        configured without an
        additional pouch
54(G)   the second pouch See claim 52.
        extending less than a
        length of the second
        inner side, the second
        pouch configured to
        receive a computer

                                                                           69
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 268 of 358 PageID #: 877

EXHIBIT F                                                                                                        Targus CDB1 Backpack


54(H)   wherein the second See limitation L of Claim 1.
        storage section and
        the second outer and
        inner     sides     are
        configured to enable a
        scanning device to
        scan through the
        second outer and inner
        sides and scan an
        interior of the second
        pouch and a computer
        disposed therein

54(I)   and     wherein    the   This claim lacks sufficient written
        second storage section   description and/or is indefinite and/or is not
        is foldably joined at    enabled under 35 U.S.C. § 112 as set forth in
        the second proximal      the cover pleading to Victorinox’s
        end to the first         Supplemental Invalidity Contentions.
        proximal end of the
        first storage section    Alternatively, and without conceding that
        such that the second     this claim satisfies 35 U.S.C. § 112, see
        proximal end and the     limitation N of Claim 1.
        first proximal end are
        coupled adjacent one
        another to form a
        hinge configured to
        enable a scanning


                                                                          70
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 269 of 358 PageID #: 878

EXHIBIT F                                                                                                         Targus CDB1 Backpack


        device to scan through
        the hinge

54(J)   wherein the first inner See limitation O of Claim 1.
        side and the second
        pouch are disposed
        adjacent one another
        in     the       folded
        configuration       and
        separated     in     an
        unfolded
        configuration

54(K)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration     and
        separated from one
        another     in     the
        unfolded
        configuration
54(L)   wherein      in     the   This claim lacks sufficient written
        unfolded                  description and/or is indefinite and/or is not
        configuration with the    enabled under 35 U.S.C. § 112 as set forth in
        outer sides of both the   the cover pleading to Victorinox’s
        first   and     second    Supplemental Invalidity Contentions.
        storage sections laid

                                                                           71
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 270 of 358 PageID #: 879

EXHIBIT F                                                                                                      Targus CDB1 Backpack


       flat upon a same Alternatively, and without conceding that
       planar surface, an this claim satisfies 35 U.S.C. § 112, see
       object in the first limitation Q of Claim 1.
       storage section is
       removed           from
       interfering with a
       scanner     positioned
       above and below the
       second storage section
       to enable uninhibited
       scanning      of      a
       computer     in     the
       second pouch of the
       second storage section


55     The case of claim 54, See limitation N of Claim 21.
       wherein the second
       opening is disposed
       on the second storage
       section such that when
       the case is in the
       unfolded
       configuration with the
       outer sides of both the
       first   and     second
       storage sections laid

                                                                  72
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 271 of 358 PageID #: 880

EXHIBIT F                                                                                                         Targus CDB1 Backpack


        flat upon the same
        planar surface, the
        second opening is
        oriented in a direction
        substantially parallel
        to the planar surface.



56      The case of claim 54, See Claim 53.
        wherein the second
        storage section further
        includes     a    strap
        member       extending
        over     the    second
        opening.


57(A)   A bi-fold computer See limitations A and O of Claim 1.
        case to allow for
        convenient security
        screening      of    a
        computer and having
        a folded configuration
        and an unfolded
        configuration,     the
        computer          case
        comprising:

                                                                     73
                                Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 272 of 358 PageID #: 881

EXHIBIT F                                                                                                           Targus CDB1 Backpack


57(B)   a first storage section     This claim lacks sufficient written
        comprising, a first         description and/or is indefinite and/or is not
        inner side, a first outer   enabled under 35 U.S.C. § 112 as set forth in
        side, a first proximal      the cover pleading to Victorinox’s
        end, a first distal end     Supplemental Invalidity Contentions.
        opposite the first
        proximal end, a first       Alternatively, and without conceding that
        pouch, and a first          this claim satisfies 35 U.S.C. § 112, see
        pouch           opening     limitations B and C of Claim 1.
        disposed on the first
        distal end and in
        communication with
        the first pouch
57(C)   wherein the first outer See limitation E of Claim 1.
        and inner sides are
        configured to enable a
        scanning device to
        scan through the first
        outer and inner sides
        and scan an interior of
        the first pouch

57(D)   a second storage See limitation H of Claim 1.
        section comprising, a
        second inner side, a
        second outer side,
        second proximal end,

                                                                             74
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 273 of 358 PageID #: 882

EXHIBIT F                                                                                                        Targus CDB1 Backpack


        a second distal end
        opposite the second
        proximal end



57(E)   a    second    pouch See limitation K of Claim 1.
        configured to receive
        a computer

57(F)   and the second storage   This claim is indefinite under 35 U.S.C. §
        panel       configured   112 as set forth in the cover pleading to
        without an additional    Victorinox’s    Supplemental     Invalidity
        pouch                    Contentions.

                                 Alternatively, and without conceding that
                                 this claim satisfies 35 U.S.C. § 112, see
                                 limitation J of Claim 1.

57(G)   and a second pouch See limitation K of Claim 1.
        opening     at   least
        partially disposed on
        the second distal end
        and in communication
        with the second pouch

57(H)   wherein the second See limitation L of Claim 1.
        storage panel and the

                                                                       75
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 274 of 358 PageID #: 883

EXHIBIT F                                                                                                         Targus CDB1 Backpack


        second outer and inner
        sides are configured to
        enable a scanning
        device to scan through
        the second outer and
        inner sides and scan
        an interior of the
        second pouch and a
        computer      disposed
        therein

57(I)   the second storage        This claim lacks sufficient written
        panel foldably joined     description and/or is indefinite and/or is not
        at the second proximal    enabled under 35 U.S.C. § 112 as set forth in
        end to the first          the cover pleading to Victorinox’s
        proximal end of the       Supplemental Invalidity Contentions.
        first storage panel
        such that the first and   Alternatively, and without conceding that
        second proximal ends      this claim satisfies 35 U.S.C. § 112, see
        are coupled adjacent      limitation N of Claim 1.
        one another to form a
        hinge configured to
        enable a scanning
        device to scan through
        the hinge

57(J)   wherein the first and See limitation P of Claim 1.
        second distal ends are

                                                                           76
                                Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 275 of 358 PageID #: 884

EXHIBIT F                                                                                                           Targus CDB1 Backpack


        disposed adjacent one
        another in the folded
        configuration     and
        separated from one
        another     in     the
        unfolded
        configuration
57(K)   wherein in the folded       This claim lacks sufficient written
        configuration of the        description and/or is indefinite and/or is not
        foldable       computer     enabled under 35 U.S.C. § 112 as set forth in
        case, the inner side of     the cover pleading to Victorinox’s
        the     first    storage    Supplemental Invalidity Contentions.
        section                is
        approximated to the         Alternatively, and without conceding that
        inner side of the           this claim satisfies 35 U.S.C. § 112, see
        second storage section      limitation O of Claim 1.
        and the first pouch
        opening       and    the
        second pouch opening
        are configured to be
        accessible to a user

57(L)   wherein      in     the     This claim lacks sufficient written
        unfolded                    description and/or is indefinite and/or is not
        configuration with the      enabled under 35 U.S.C. § 112 as set forth in
        outer sides of both the     the cover pleading to Victorinox’s
        first   and     second      Supplemental Invalidity Contentions.

                                                                             77
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 276 of 358 PageID #: 885

EXHIBIT F                                                                                                      Targus CDB1 Backpack


        storage panels laid flat
        upon a same planar Alternatively, and without conceding that
        surface, an object in this claim satisfies 35 U.S.C. § 112, see
        the first storage panel limitation Q of Claim 1.
        is removed from
        interfering with a
        scanner      positioned
        above and below the
        second storage panel
        to enable uninhibited
        scanning        of     a
        computer       in   the
        second pouch of the
        second storage panel
57(M)   wherein the first See limitation N of Claim 21.
        pouch opening is
        disposed on the first
        storage panel and the
        second pouch opening
        is disposed on the
        second storage panel
        such that when the
        case is in the unfolded
        configuration with the
        outer sides of both the
        first    and     second
        storage panels laid flat

                                                                  78
                                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 277 of 358 PageID #: 886

EXHIBIT F                                                                                                                                                                              Targus CDB1 Backpack


                upon the same planar
                surface, the first and
                second           pouch
                openings are both
                oriented in a direction
                substantially parallel
                to the planar surface

         For convenience, prior art references that disclose, discuss, or relate to the same or related technologies, or are otherwise related, may be discussed herein collectively.

Referring to the items listed in Appendix 1 and Appendix 21:

    • “Multiple Pocket References”: TSA RFI; Hollingsworth ’754; Hillman; Arnwine; Moor; Chen; Kearl; Hollingsworth ’266; Miller; Latshaw; Pelican; Lee; Samsonite L35;
         Ruckh; Shuttle; PNC-15; Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck;
         Case Tek; Chloe; 62563

    • “Pouch Fastener References”: Bosma; Hollingsworth; Hillman; Barnes; Arnwine; Moor; Chen; Kearl; Hollingsworth ’266; Miller; Latshaw; Pelican; Lee; Samsonite L35;
         Ruckh; Shuttle; Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek;
         Chloe; 62563

    • “Third Pouch References”: Hollingsworth ’266; Pelican 1495 CC1; Willard; Bosma; Moor; Samsonite L35; Shuttle; PNC-15; Contour Pro; Saddlebag; CityGear;
         Mastermind; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Chloe; 62563

    • “Second Pouch Substantially Enclosed to Retain Computer References”: Hollingsworth ’754; Hillman; Moor; Kearl; Hollingsworth ’266; Miller; Latshaw; Samsonite L35;
         Ruckh; Shuttle; Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; CDB1; Case Tek; Chloe; 62563

    • “No Additional Pouch References”: TSA RFI; Bosma; Hollingsworth; Hillman; Barnes; Moor; Chen; Hollingsworth ’266; Miller; Latshaw; Pelican; Lee; Shuttle; PNC-15;


1
  For these groupings concerning computer case structure or functionality, the absence of a particular reference from a group is not intended to suggest in any way that the reference lacks that or any other limitation of
the Asserted Claims. The listed references in the groups are exemplary.

                                                                                                             79
                                  Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 278 of 358 PageID #: 887

EXHIBIT F                                                                                                                               Targus CDB1 Backpack

     Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Both Sections Flat on Same Surface References”: TSA RFI; Bosma; Hollingsworth; Hillman; Barnes; Arnwine; Moor; Kearl; Hollingsworth ’266; Miller; Latshaw; Lee
     Samsonite L35; Willard; Shuttle; PNC-15; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Direction Substantially Parallel to Planar Surface References”: Samsonite L35; Hollingsworth ’266; Bosma; Moor; PNC-15; Modem; Timberland; Case Logic VNC-216;
     CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Inner Section Configured for Visual Inspection of Computer References”: Bosma; Hollingsworth; Hillman; Moor; Chen; Kearl; Hollingsworth ’266; Godshaw; Latshaw;
     Pelican; Lee; Samsonite L35; Ruckh; Shuttle; PNC-15; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe;
     62563

  • “Transparent Material References”: Bosma; Hillman; Moor; Kearl; Godshaw; Latshaw; Ruckh; CDB1

  • “Mesh Material References”: Moor; Kearl; Godshaw; Latshaw; Case Logic VNC-216; Mastermind; Saddlebag; Shuttle; CDB1

  • “Indicia of Scanning Authority Compliance References”: Travel Sentry Locks; TSA RFI; Tropp 1; Tropp 2

  • “Center of Sidewall References”: Bosma; Hollingsworth ’266; Miller; Latshaw; Lee; Samsonite L35; Shuttle; Samsonite L45; CDB1; Chloe; 62563

  • “Openings Oriented Parallel to Surface References”: Bosma; Barnes; Kearl; Hollingsworth ’266; Miller; Latshaw; Lee; Samsonite L35; Samsonite L45; PNC-15; Modem;
     Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Cushion References”: Barnes; Golenz; Hollingsworth ’266; Pelican; Timberland; Contour Pro; Saddlebag; Samsonite L35; Samsonite L45; Mastermind; CCB1; CFP3;
     TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Opening Accessible in Folded Configuration References”: Bosma; Moor; Hollingsworth ’266; Miller; Latshaw; Lee; Samsonite L35; Samsonite L45; Shuttle; PNC-15;
     Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; CDB1; Chloe; 62563

  • “Strap Member Over Second Opening References”: Bosma; Hollingsworth; Moor; Chen; Hollingsworth ’266; Miller; Latshaw; Lee; Samsonite L35; Shuttle; PNC-15;
     Contour Pro; Saddlebag; CityGear; Mastermind; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563



                                                                                80
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 279 of 358 PageID #: 888

EXHIBIT F                                                                                                                            Targus CDB1 Backpack

  • “Shoulder Strap References”: Kearl; Godshaw; Samsonite L35; Samsonite L45; Moor; Mastermind; Saddlebag; Modem; CityGear; Timberland; CCB1; CDB1; CFP3;
     TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Pocket Container References”: Samsonite L35; Samsonite L45; Willard; Pelican 1495 CC1; Hollingsworth ’754; Shuttle; PNC-15; Contour Pro; Case Logic VNC-216;
     Saddlebag; Mastermind; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Dual Handle References”: Hillman; Bosma; Arnwine; Moor; Latshaw; Modem; Contour; Hollingsworth ’754; Chloe; 62563

  • “Second Pouch Less than Length of Second Side References”: Pelican 1945 CC1; Hollingsworth ’266; Willard; Hollingsworth ’754; PNC-15; Contour Pro; Saddlebag;
     CityGear; Mastermind; Modem; Timberland; Samsonite L35; Samsonite L45; CDB1; Case Tek; Chloe; 62563




                                                                               81
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 280 of 358 PageID #: 889

EXHIBIT F                                                                                                                         Targus CDB1 Backpack

                                                                           APPENDIX 1
                                LIST OF PRIOR ART PATENTS AND PRINTED PUBLICATIONS CITED IN INITIAL INVALIDITY CONTENTIONS

No.                         Patent or Printed Publication Prior Art                     Prior Art Under   Bates Nos.
1     U.S. Patent No. 6,213,266 to Hollingsworth (“Hollingsworth ’266”)             102(a), (b), (e)      VSAI00026805 - VSAI00026818
2     U.S. Patent No. 5,524,754 to Hollingsworth (“Hollingsworth ’754”)             102(a), (b), (e)      VSAI00026894 - VSAI00026907
3     Transportation Security Administration Solicitation No. HSTS04-08-FRI-MC,     102(a), (f)           TSA0000004-TSA0000011
      March 3, 2008, “Checkpoint Friendly Laptop Bag”
4     U.S. Provisional Patent App. No. 61/068,722 to Bosma (“Bosma”)                102(a), (e), (g)      VSAI00026819 - VSAI00026837
5     U.S. Patent No. 5,706,992 to Moor (“Moor”)                                    102(a), (b), (e)      VSAI00026729 - VSAI00026736
6     U.S. Patent No. 6,637,563 to Ruckh (“Ruckh”)                                  102(a), (b), (e)      VSAI00026948 - VSAI00026953
7     U.S. Patent No. D360,978 to Willard et al. (“Willard”)                        102(a), (b), (e)      VSAI00026934 - VSAI00026938
8     PCT App. No. PCT/US99/26445 to Samsonite (“Samsonite 1”)                      102(a), (b), (e)      VSAI00026908 - VSAI00026933
9     Pelican Introduces a Mobile Workstation for 17” Laptops, November 20, 2006,   102(a), (b)           VSAI00026881 - VSAI00026882
      available at https://www.pelican.com/us/en/about/press-
      releases/article/pelican-introduces-a-mobile-workstation-for-17-laptops/
      (“Pelican 1495 CC2”)
10    U.S. Patent No. 5,547,052 to Latshaw (“Latshaw”)                              102(a), (b), (e)      VSAI00026769 - VSAI00026796
11    Pelican 1495 CC2, Feb. 27, 2007, available at                                 102(a), (b)           VSAI00026737 - VSAI00026737
      http://web.archive.org/web/20070227043738/http://www.pelican.com/cases_
      detail.php?Case=1495CC2 (“Pelican 1495 CC2”)
12    Samsonite Computer Cases L35 Notebook Case, June 29, 2003, available at       102(a), (b)           VSAI00026958 - VSAI00026958
      https://web.archive.org/web/20030629203049/http://us.samsonite.com/weba
      pp/us/servlet/SPrintableProductView?storeId=10001&langId=-
      1&productId=46014 (“Samsonite L35”)
13    Travel Sentry Press Release, Sept. 16, 2004, available at                     102(a), (b)           VSAI00026996 - VSAI00026998
      https://www.prweb.com/releases/2004/09/prweb158830.htm (“Travel Sentry”)
14    U.S. Patent No. D500,597 to Hillman (“Hillman”)                               102(a), (b), (e)      VSAI00026758 - VSAI00026761
15    U.S. Patent Pub. No. 2005/0189188 to Barnes (“Barnes”)                        102(a), (b), (e)      VSAI00026939 - VSAI00026947
16    U.S. Patent No. 5,494,157 to Golenz et al. (“Golenz”)                         102(a), (b), (e)      VSAI00026762 - VSAI00026768
17    U.S. Patent No. 5,544,792 to Arnwine (“Arnwine”)                              102(a), (b), (e)      VSAI00026873 - VSAI00026880

                                                                               82
                                  Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 281 of 358 PageID #: 890

EXHIBIT F                                                                                                                          Targus CDB1 Backpack

18   U.S. Patent No. 5,960,952 to Chen (“Chen”)                                         102(a), (b), (e)   VSAI00026797 - VSAI00026804
19   U.S. Patent No. 6,193,118 to Kearl (“Kearl”)                                       102(a), (b), (e)   VSAI00026838 - VSAI00026851
20   U.S. Patent No. 6,213,267 to Miller (“Miller”)                                     102(a), (b), (e)   VSAI00026863 - VSAI00026872
21   U.S. Patent No. 6,655,565 to Godshaw et al. (“Godshaw”)                            102(a), (b), (e)   VSAI00026739 - VSAI00026750
22   U.S. Patent No. D338,104 to Lee (“Lee”)                                            102(a), (b), (e)   VSAI00026751 - VSAI00026757
23   TUAW Review: Higher Ground Shuttle (noting case on display at MacWorld in          102(a), (b)        VSAI00026691 - VSAI00026696
     January 2007), available at https://www.engadget.com/2007-06-18-tuaw-
     review-higher-ground-shuttle.html (“Shuttle”)
24   U.S. Patent No. 7,021,537 to Tropp (“Tropp 1”)                                     102(a), (b), (e)   VSAI00026883 - VSAI00026892
25   U.S. Patent No. 7,036,728 to Tropp (“Tropp 2”)                                     102(a), (b), (e)   VSAI00026852 - VSAI00026862
26   Case Logic PNC-15 15.4-Inch Slimline Laptop Case, Amazon (noting first available   102(a), (b)        VSAI00026646 - VSAI00026650
     Jan. 26, 2007), available at
     https://www.amazon.com/Case-Logic-PNC-15-15-4-Inch-
     Slimline/dp/B000MY2JBC/ref=cm_cr_arp_d_product_top?ie=UTF8 (“PNC-15”)
27   Eastpak Mastermind, Amazon (product reviewed Dec. 18, 2003), available at          102(a), (b)        VSAI00026683 - VSAI00026686
     https://www.amazon.com/Eastpak-
     Mastermind/dp/B0000732QU/ref=cm_cr_arp_d_product_top?ie=UTF8
     (“Mastermind”)
28   Kensington Contour Pro 17” Carrying Case (“Contour Pro”)                           102(a), (b)        VSAI00026706 - VSAI00026706
29   Kensington Saddlebag Sport Computer Backpack (“Saddlebag”)                         102(a), (b)        VSAI00026707 - VSAI00026707
30   Tip Sheet, 9/27/04 Newsweek 73 (reviewing The North Face Modem), available         102(a), (b)        VSAI00026721 - VSAI00026725
     at 2004 WLNR 3641938 (“Modem”)
31   The North Face Modem, eBags, April 6, 2005, available at                           102(a), (b)        VSAI00026712 - VSAI00026714
     https://web.archive.org/web/20050406040539/http://www.ebags.com/the_no
     rth_face/modem/product_detail/index.cfm?modelid=20153 (“Modem”)
32   Targus 15.4” CityGear Chicago Notebook Backpack Review, Dec. 15, 2006,             102(a), (b)        VSAI00026980 - VSAI00026984
     available at http://www.notebookreview.com/review/targus-15-4-citygear-
     chicago-notebook-backpack-review/ (“CityGear”)
33   Case Logic VNC-216 16-Inch Laptop Briefcase, Amazon (noting first available        102(a), (b)        VSAI00026663 - VSAI00026673
     June 17, 2003), available at https://www.amazon.com/Case-Logic-VNC-216-16-


                                                                                   83
                                Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 282 of 358 PageID #: 891

EXHIBIT F                                                                                                                 Targus CDB1 Backpack

     Inch-Briefcase/dp/B001LXMF80/ref=cm_cr_arp_d_product_top?ie=UTF8 (“VNC-
     216”)
34   Samsonite Computer Cases L45 Notebook Plus Case, June 29, 2003, available at   102(a), (b)   VSAI00026975 - VSAI00026975
     https://web.archive.org/web/20030629212623/http://us.samsonite.com/weba
     pp/us/servlet/SProductDisplay?productId=46016&storeId=10001&langId=-
     1&pc=C30 (“L45”)
35   Kensington K62563US SP40 15.6-Inch Classic Notebook Computer Case, Amazon      102(a), (b)   VSAI00026999 – VSAI00027004
     (noting date first available June 15, 2008) available at
     https://www.amazon.com/Kensington-K62563US-15-6-Inch-Notebook-
     Computer/dp/B0019TZRTA (“62563”)
36   Kensington Introduces 24 Innovative Notebook Accessories for School, Work,     102(a), (b)   VSAI00027010 – VSAI00027015
     and Play, June 16, 2008, available at https://www.kensington.com/news/news-
     press-center/2008-news--press-center/kensington-introduces-24-innovative-
     notebook-accessories-for-school-work-and-play/
37   Targus Cases: Nylon/Ballistic, Nov. 2, 2001, available at                      102(a), (b)   VSAI00027025 – VSAI00027026
     https://web.archive.org/web/20011102234549/http://www.targus.com/case_n
     ylon.asp?pos=6 (“CCB1”)
38   Targus Cases: Nylon/Ballistic, Targus Notebook Backpack, Nov. 21, 2001         102(a), (b)   VSAI00027028
     available at
     https://web.archive.org/web/20011121055402/http://www.targus.com:80/cas
     e_nylon_specific.asp?title=TARGUS+NOTEBOOK+BACKPACK&sku=CCB1
39   Targus CDB1 Deluxe Backpack – Black (High Density Nylon) (noting Date First    102(a), (b)   VSAI00027041 – VSAI00027047
     Available October 2, 2001), available at https://www.amazon.com/Targus-
     CDB1-Deluxe-Backpack-Density/dp/B000034D6K (“CDB1”)
40   Targus Cases: Nylon/Ballistic, Targus FolioPac3, Dec. 30, 2001 available at    102(a), (b)   VSAI00027059
     https://web.archive.org/web/20011230040041/http://www.targus.com:80/cas
     e_nylon_specific.asp?title=TARGUS+FOLIOPAC3&sku=CFP3 (“CFP3”)
41   Targus Cases: Nylon/Ballistic, Dec. 18, 2001, available at                     102(a), (b)   VSAI00027061 – VSAI00027062
     https://web.archive.org/web/20011218081225/http://www.targus.com/case_n
     ylon.asp


                                                                               84
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 283 of 358 PageID #: 892

EXHIBIT F                                                                                                                      Targus CDB1 Backpack

42   Chloe Dao and Pacific Design Launch the Chloe Dao Collection, Aug. 15, 2007,        102(a), (b)   VSAI00027064 – VSAI00027069
     available at https://www.24-7pressrelease.com/press-release/32112/chloe-
     dao-and-pacific-design-launch-the-chloe-dao-collection (“Chloe”)
43   Kensington 62148 SureCheck Associate Notebook Case (noting date first               102(a), (b)   VSAI00027086 – VSAI00027093
     available Feb. 18, 2003), available at https://www.amazon.com/Kensington-
     62148-SureCheck-Associate-Notebook/dp/B00008MOPH (“SureCheck”)




                                                                                    85
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 284 of 358 PageID #: 893

EXHIBIT F                                                                                                                          Targus CDB1 Backpack

                                                                           APPENDIX 2
                             LIST OF NON-PATENT OR NON-PRINTED PUBLICATION PRIOR ART CITED IN INITIAL INVALIDITY CONTENTIONS



No                  Non-Patent or Non-Printed Publication Prior Art                      Prior Art Under   Bates Nos.
.
1    Case Logic PNC-15 (“PNC-15”)                                                    102(a), (b), (g)      VSAI00026645 - VSAI00026658
2    Case Logic VNC-216 (“VNC-216”)                                                  102(a), (b), (g)      VSAI00026659 - VSAI00026681
3    Samsonite L35 Laptop Case (“L35” or “Samsonite L35”)                            102(a), (b), (g)      VSAI00026954 - VSAI00026966
4    Samsonite L45 Laptop Case (“L45” or “Samsonite L45”)                            102(a), (b), (g)      VSAI00026967 - VSAI00026978
5    The North Face Modem (“Modem”)                                                  102(a), (b), (g)      VSAI00026711 - VSAI00026726
6    Eastpak Mastermind (“Mastermind”)                                               102(a), (b), (g)      VSAI00026682 - VSAI00026688
7    Timberland Backpack (“Timberland”)                                              102(a), (b), (g)      VSAI00026989 - VSAI00026995
8    Kensington Countour 62340 Laptop Case (“Contour Laptop Case”)                   102(a), (b), (g)      VSAI00026703 - VSAI00026706
9    Kensington Saddlebag Sport Computer Backpack (“Saddlebag Backpack”)             102(a), (b), (g)      VSAI00026707 - VSAI00026710
10   Pelican 1495 CC2 Laptop Case (“Pelican 1495 CC2”)                               102(a), (b), (g)      VSAI00026728, VSAI00026738, VSAI00026893,
                                                                                                           VSAI00026727, VSAI00026737
11   Higher Ground Shuttle Laptop Case (“Shuttle”)                                   102(a), (b), (g)      VSAI00026689 - VSAI00026702
12   Targus City Gear Chicago Backpack (“City Gear”)                                 102(a), (b), (g)      VSAI00026979 - VSAI00026988
13   Targus CCB1 (“CCB1”)                                                            102(a), (b), (g)      VSAI00027024 – VSAI00027034
14   Targus CDB1 (“CDB1”)                                                            102(a), (b), (g)      VSAI00027035 – VSAI00027052
15   Targus CFP3 (“CFP3”)                                                            102(a), (b), (g)      VSAI00027053 – VSAI00027063
16   Targus TBC01301-01 (“TBC01301”)                                                 102(a), (b), (g)      VSAI00027094 – VSAI00027101
17   Kensington K62148[B] The Associate SureCheck (“SureCheck”)                      102(a), (b), (g)      VSAI00027080 – VSAI00027093
18   Case Tek 9900383 (“Case Tek”)                                                   102(a), (b), (g)      VSAI00027017 – VSAI00027023
19   Pacific Designs PD0090 Chloe (“Chloe”)                                          102(a), (b), (g)      VSAI00027064 – VSAI00027079
20   Kensington 62563 SP40 15.6-Inch Classic Notebook Computer Case (“62563”)        102(a), (b), (g)      VSAI00026999 – VSAI00027016




                                                                                86
Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 285 of 358 PageID #: 894




              EXHIBIT G
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 286 of 358 PageID #: 895

EXHIBIT G                                                                                                                 Targus CFP3 Computer Case


                                      Invalidity Chart Comparing ’578 Patent to Targus CFP3 Computer Case

- This chart is based on claim constructions asserted by plaintiff, defendant, or otherwise assertable and nothing herein shall be an admission that an
element or configuration meets the limitation as properly construed.


 Claim       Limitation from ’578         Targus CFP3 Computer Case (CFP3)
             Patent

 1(A)        A bi-fold case to allow for The CFP3 case is a bi-fold folding case shaped and sized
             convenient         security to carry a computer through an airport security screening
             screening of a computer, process.
             comprising:




                                                                              2
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 287 of 358 PageID #: 896

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


1(B)    a first storage section The CFP3 case has a first storage section with a first outer
        comprising a first outer side, a first inner side, a first proximal end, and a first
        side, a first inner side, a distal end that is opposite to the first proximal end.
        first proximal end, and a
        first distal end opposite
        the first proximal end




1(C)    the first outer side, first   This claim lacks sufficient written description and/or is
        inner side, first proximal    indefinite and/or is not enabled under 35 U.S.C. § 112 as
        end, and first distal end     set forth in the cover pleading to Victorinox’s
        defining a first pouch with   Supplemental Invalidity Contentions.
        a first pouch opening
                                      Alternatively, and without conceding that this claim
                                      satisfies 35 U.S.C. § 112, the CFP3 case has an exterior
                                      first pouch with an opening on its first storage section.




                                                                         3
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 288 of 358 PageID #: 897

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


1(D)    and a first pouch fastener    The CFP3 case has a first pouch fastener in the form of
        coupled to the first pouch    zippered closure on its first pouch coupled to the first
        opening and configured to     pouch opening and configured to only secure the first
        only secure the first pouch   pouch opening.
        opening




1(E)    wherein the first outer and   This claim lacks sufficient written description and/or is
        inner sides are configured    indefinite and/or is not enabled under 35 U.S.C. § 112 as
        to enable a scanning          set forth in the cover pleading to Victorinox’s
        device to scan through the    Supplemental Invalidity Contentions.
        first outer and inner sides
        and scan an interior of the   Alternatively, and without conceding that this claim
        first pouch                   satisfies 35 U.S.C. § 112, the CFP3 case is made of a
                                      material which is non-metallic and would not block X-
                                      rays during a scanning process.




                                                                         4
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 289 of 358 PageID #: 898

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


1(F)    wherein the first storage The CFP3 case has a first storage section with a third
        section further comprises pouch including a third pouch opening that is
        a third pouch including a independent of the first pouch opening.
        third pouch opening,
        independent of the first
        pouch opening,




1(G)    and a third fastener to The CFP3 is silent on a third fastener to only secure the
        only secure the third third pouch opening. To the extent “a third fastener to
        pouch opening           only secure the third pouch opening” is not explicitly
                                disclosed, provision of fasteners, such as snaps, zippers,
                                Velcro, and the like on pouches in computer cases is
                                routine and obvious in this field and for one of ordinary
                                skill in the art.

                                   Obvious Combinations:
                                   To the extent this limitation is not explicitly or inherently
                                   disclosed, it would have been obvious for a person of
                                   ordinary skill in the art to combine this reference with
                                   one or more of the Third Pouch References set forth
                                   following this chart.


                                                                         5
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 290 of 358 PageID #: 899

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


1(H)    and a second storage         This claim lacks sufficient written description and/or is
        section comprising a         indefinite and/or is not enabled under 35 U.S.C. § 112 as
        second outer side, a         set forth in the cover pleading to Victorinox’s
        second inner side having a   Supplemental Invalidity Contentions.
        surface               area
        approximately equal to a     Alternatively, and without conceding that this claim
        surface area of the first    satisfies 35 U.S.C. § 112, the CFP3 case has a second
        inner side, a second         storage section with a second outer side, a second inner
        proximal end, and a          side having a surface area approximately equal to a
        second distal end opposite   surface area of the first inner side, a second proximal end,
        the second proximal end      and a second distal end opposite the second proximal
                                     end.




                                                                          6
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 291 of 358 PageID #: 900

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


1(I)    the second storage section The second storage section of the CFP3 case comprises
        comprising, a second a second pouch that includes a strap with a Velcro
        pouch                      fastener, that can hold a computer.




1(J)    and the second storage There is no additional pouch on the second storage
        section      configured section.
        without an additional
        pouch,




                                                                    7
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 292 of 358 PageID #: 901

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


1(K)    the    second     pouch The second storage section of the CFP3 case comprises a
        configured to receive a second pouch formed with a strap with a Velcro fastener,
        computer                that can hold a computer.




1(L)    wherein      the    second   This claim lacks sufficient written description and/or is
        storage section and the      indefinite and/or is not enabled under 35 U.S.C. § 112 as
        second outer and inner       set forth in the cover pleading to Victorinox’s
        sides are configured to      Supplemental Invalidity Contentions.
        enable a scanning device
        to scan through the second   Alternatively, and without conceding that this claim
        outer and inner sides and    satisfies 35 U.S.C. § 112, the CFP3 case is made of a
        scan an interior of the      material which is non-metallic and would not block X-
        second pouch and a           rays during a scanning process.
        computer disposed therein




                                                                        8
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 293 of 358 PageID #: 902

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


1(M)    and a second pouch           The CFP3 case has a strap with a Velcro fastener that is
        fastener configured to       configured to substantially enclose the second pouch
        substantially enclose only   and thereby would retain a computer within the second
        the second pouch and         pouch.
        thereby retain a computer
        therein                      To the extent this limitation is not explicitly disclosed,
                                     use of fasteners to close and secure pouches is routine
                                     and obvious in this field and for one of ordinary skill in
                                     the art. (see, e.g., ’578 Patent, Claims 6, 16, 19, 20, 23,
                                     and 25).

                                     Obvious Combinations:

                                     To the extent this limitation is not explicitly or inherently
                                     disclosed, it would have been obvious for a person of
                                     ordinary skill in the art to combine this reference with
                                     one or more of the Second Pouch Substantially Enclosed
                                     to Retain Computer References set forth following this
                                     chart.




                                                                           9
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 294 of 358 PageID #: 903

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


1(N)    the second storage section   This claim lacks sufficient written description and/or is
        foldably joined at the       indefinite and/or is not enabled under 35 U.S.C. § 112 as
        second proximal end to       set forth in the cover pleading to Victorinox’s
        the first proximal end of    Supplemental Invalidity Contentions.
        the first storage section
        such that the second         Alternatively, and without conceding that this claim
        proximal end and the first   satisfies 35 U.S.C. § 112, the CFP3 case has material that
        proximal end are coupled     foldably joins the first and second section to one another.
        adjacent one another to
        form a hinge configured      Defendant is unable to determine the meaning of
        to enable a scanning         “configured to enable a scanning device to scan through
        device to scan through the   the hinge.” However, the CFP3 case is made of a material
        hinge                        that would not block X-rays.



1(O)    wherein the first and        This claim is indefinite under 35 U.S.C. § 112 as set forth
        second inner sides are       in the cover pleading to Victorinox’s Supplemental
        disposed adjacent one        Invalidity Contentions.
        another in the folded
        configuration        and     Alternatively, and without conceding that this claim
        separated in an unfolded     satisfies 35 U.S.C. § 112, however the CFP3 discloses
        configuration                its first and second inner sides being disposed adjacent
                                     one another in the folded configuration and separated in
                                     an unfolded configuration.




                                                                         10
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 295 of 358 PageID #: 904

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


1(P)    wherein the first and         The CFP3 case has its first and second distal ends being
        second distal ends are        disposed adjacent one another in the folded
        disposed adjacent one         configuration and separated in an unfolded
        another in the folded         configuration.
        configuration       and
        separated     from  one
        another in the unfolded
        configuration


1(Q)    wherein in the unfolded       This claim lacks sufficient written description and/or is
        configuration with the        indefinite and/or is not enabled under 35 U.S.C. § 112 as
        outer sides of both the       set forth in the cover pleading to Victorinox’s
        first and second storage      Supplemental Invalidity Contentions.
        sections laid flat upon a
        same planar surface, an       Alternatively, and without conceding that this claim
        object in the first storage   satisfies 35 U.S.C. § 112, the CFP3 case has an
        section is removed from       adjoining fabric portion that allow the two sides to pivot
        interfering with a scanner    towards and away from each other. In the unfolded
        positioned above and          configuration, with the outer sides of both the first and
        below the second storage      second storage sections laid flat upon a same planar
        section      to      enable   surface, scanning waves would be able to scan the
        uninhibited scanning of a     computer in the second section of the CFP3 case
        computer in the second        without being inhibited by the first section.
        pouch of the second
        storage section.



                                                                         11
                          Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 296 of 358 PageID #: 905

EXHIBIT G                                                                                                Targus CFP3 Computer Case




2       The case of claim 1, The CFP3 case has a zipper that secures the first storage
        further comprising a section and the second storage section in the folded
        fastener to selectively configuration.
        secure the first storage
        section and the second
        storage section in the
        folded configuration.




3       The case of claim 1,     This claim lacks sufficient written description and/or is
        wherein the scanning     indefinite and/or is not enabled under 35 U.S.C. § 112 as
        device is an X-ray       set forth in the cover pleading to Victorinox’s
        scanner.                 Supplemental Invalidity Contentions. An X-ray scanner
                                 is not claimed in claim 1 as part of the case.

                                 Alternatively, and without conceding that this claim
                                 satisfies 35 U.S.C. § 112, the CFP3 case is made of a
                                 material which is non-metallic and would not block X-
                                 rays during a scanning process.


                                                                   12
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 297 of 358 PageID #: 906

EXHIBIT G                                                                                                 Targus CFP3 Computer Case




4       The case of claim 1,         This claim is indefinite under 35 U.S.C. § 112 as set forth
        wherein the inner side of    in the cover pleading to Victorinox’s Supplemental
        the second pouch is          Invalidity Contentions.
        configured to allow for
        visual inspection of a       Alternatively, and without conceding that this claim
        computer disposed within     satisfies 35 U.S.C. § 112, the CFP3 case has a strap that
        the second pouch of the      allows the computer to be visible, leaving the computer
        second storage section       available for visual inspection.
        when second storage
        section is in the unfolded
        configuration.




5       The case of claim 1,         This claim is indefinite under 35 U.S.C. § 112 as set forth
        wherein the outer side of    in the cover pleading to Victorinox’s Supplemental
        the second storage section   Invalidity Contentions.
        is substantially opaque
        and the inner side of the    Alternatively, and without conceding that this claim
        second pouch comprises a     satisfies 35 U.S.C. § 112, to the extent opaque and
        substantially transparent    substantially transparent material is not explicitly
        material.                    disclosed, use of see-through materials that allow visual

                                                                         13
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 298 of 358 PageID #: 907

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


                                    inspection is routine and obvious in this field and for one
                                    of ordinary skill in the art.

                                    Obvious Combinations:

                                    To the extent this limitation is not explicitly or inherently
                                    disclosed, it would have been obvious for a person of
                                    ordinary skill in the art to combine this reference with
                                    one or more of the Transparent Material References set
                                    forth following this chart.



6       The case of claim 5,        This claim is indefinite under 35 U.S.C. § 112 as set forth
        wherein the inner side of   in the cover pleading to Victorinox’s Supplemental
        the     second     pouch    Invalidity Contentions.
        comprises     a     mesh
        material.                   Alternatively, and without conceding that this claim
                                    satisfies 35 U.S.C. § 112, to the extent mesh material is
                                    not explicitly disclosed, use of see-through materials that
                                    allow visual inspection is routine and obvious in this field
                                    and for one of ordinary skill in the art.

                                    Obvious Combinations:

                                    To the extent this limitation is not explicitly or inherently
                                    disclosed, it would have been obvious for a person of
                                    ordinary skill in the art to combine this reference with

                                                                         14
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 299 of 358 PageID #: 908

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


                                      one or more of the Mesh Material References set forth
                                      following this chart.



12      The case of claim 1,          This claim is indefinite under 35 U.S.C. § 112 as set forth
        wherein the inner side of     in the cover pleading to Victorinox’s Supplemental
        the first storage section     Invalidity Contentions.
        comprises     a    pocket
        container, and wherein the    Alternatively, and without conceding that this claim
        pocket     container     is   satisfies 35 U.S.C. § 112, the CFP3 case inner side of
        configured to receive one     the first storage section has multiple pocket containers
        or more personal items        that can receive and hold personal items.
        and to allow the one or
        more personal items
        received therein to be        The CFP3 case is made with a material which would not
        scanned by a scanning         block X-rays during a scanning process.
        device.



13      The case of claim 1,          The limitation "indicia indicating the case complies with
        further comprising indicia    a standard of a scanning authority" is not entitled to
        indicating    the     case    patentable weight because it is printed matter that is not
        complies with a standard      functionally related to the substrate on which it is
        of a scanning authority.      applied. See Praxair Distribution, Inc. v. Mallinckrodt
                                      Hosp. Prod. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir.
                                      2018) ("Claim limitations directed to printed matter are


                                                                          15
            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 300 of 358 PageID #: 909

EXHIBIT G                                                                                  Targus CFP3 Computer Case


                   not entitled to patentable weight unless the printed matter
                   is functionally related to the substrate on which the
                   printed matter is applied."); Bard Peripheral Vascular,
                   Inc. v. AngioDynamics, Inc., CV 15-218-JFB-SRF, 2019
                   WL 1996022, at *5 (D. Del. Feb. 11, 2019), report and
                   recommendation adopted sub nom. C R Bard Inc. v.
                   AngioDynamics, 115-CV-218-JFB-SRF, 2019 WL
                   981700 (D. Del. Feb. 28, 2019) ("[T]he presence or
                   absence of the radiographic letters on the claimed access
                   port in the present case does not change the port’s power
                   injection capabilities. Instead, the radiographic letters
                   explain to the medical practitioner that the port may be
                   used for power injection.").


                   Alternatively, and without conceding that this limitation
                   is entitled to patentable weight and to the extent this
                   limitation is not explicitly disclosed, visual indicators of
                   special features on products is routine and obvious in this
                   field and for one of ordinary skill in the art.

                   Obvious Combinations:

                   To the extent this limitation is not explicitly or inherently
                   disclosed, it would have been obvious for a person of
                   ordinary skill in the art to combine this reference with
                   one or more of the Indicia of Scanning Authority
                   Compliance References set forth following this chart.

                                                        16
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 301 of 358 PageID #: 910

EXHIBIT G                                                                                                  Targus CFP3 Computer Case




14      The case of claim 13, As explained in claim 13, the “indicia” is not entitled to
        wherein a portion of the patent weight.
        indicia is visible.
                                 Alternatively, and without conceding that this limitation
                                 is entitled to patentable weight and to the extent this
                                 limitation is not explicitly disclosed, visual indicators of
                                 special features on products are routine and obvious in
                                 this field and for one of ordinary skill in the art.

                                    Obvious Combinations:

                                    To the extent this limitation is not explicitly or inherently
                                    disclosed, it would have been obvious for a person of
                                    ordinary skill in the art to combine this reference with
                                    one or more of the Indicia of Scanning Authority
                                    Compliance References set forth following this chart.


17(A)   A bi-fold computer case See limitations A and N of Claim 1.
        to allow for convenient
        security screening of a
        computer         disposed
        therein,    the    bi-fold
        computer case having a
        folded and an unfolded
        configuration, the bi-fold

                                                                         17
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 302 of 358 PageID #: 911

EXHIBIT G                                                                                                    Targus CFP3 Computer Case


        computer                case
        comprising:

17(B)   a first storage section         This claim lacks sufficient written description and/or is
        comprising a first outer        indefinite and/or is not enabled under 35 U.S.C. § 112 as
        side, a first inner side, a     set forth in the cover pleading to Victorinox’s
        first proximal end, and a       Supplemental Invalidity Contentions.
        first distal end opposite
        the first proximal end, the     Alternatively, and without conceding that this claim
        first outer side, first inner   satisfies 35 U.S.C. § 112, see limitations B, C, and D of
        side, first proximal end,       Claim 1.
        and first distal end
        defining a first pouch with
        a first pouch opening and
        a first pouch fastener
        coupled to the first pouch
        opening and configured to
        only secure the first pouch
        opening,

17(C)   wherein the first outer and See limitation E of Claim 1.
        inner sides are configured
        to enable a scanning
        device to scan through the
        first outer and inner sides
        and scan an interior of the
        first pouch



                                                                          18
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 303 of 358 PageID #: 912

EXHIBIT G                                                                                                   Targus CFP3 Computer Case


17(D)   wherein the first storage See limitation F of Claim 1.
        section further comprises
        a third pouch coupled to
        the first outer side, the
        third pouch including a
        third pouch opening,
        independent of the first
        pouch opening

17(E)   and a third fastener to See limitation G of Claim 1.
        only secure the third
        pouch opening

17(F)   a second storage section       This claim lacks sufficient written description and/or is
        comprising a second outer      indefinite and/or is not enabled under 35 U.S.C. § 112 as
        side, a second inner side, a   set forth in the cover pleading to Victorinox’s
        second proximal end, and       Supplemental Invalidity Contentions.
        a second distal end
        opposite     the    second     Alternatively, and without conceding that this claim
        proximal end                   satisfies 35 U.S.C. § 112, see limitation H of Claim 1.

17(G)   the    second    section See limitations I, J, and K of Claim 1.
        comprising a second
        pouch configured to
        receive a computer, the
        second storage section
        configured without an
        additional pouch


                                                                         19
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 304 of 358 PageID #: 913

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


17(H)   wherein      the    second See limitation L of Claim 1.
        storage section and the
        second outer and inner
        sides are configured to
        enable a scanning device
        to scan through the second
        outer and inner sides and
        scan an interior of the
        second pouch and a
        computer disposed therein

17(I)   the second storage section See limitation N of Claim 1.
        foldably joined at the
        second proximal end to
        the first proximal end of
        the first storage section
        such that the first and
        second proximal ends are
        coupled adjacent one
        another
17(J)   the first and second         This claim lacks sufficient written description and/or is
        proximal ends forming a      indefinite and/or is not enabled under 35 U.S.C. § 112 as
        hinge     configured    to   set forth in the cover pleading to Victorinox’s
        enable a scanning device     Supplemental Invalidity Contentions.
        to scan through the hinge
                                     Alternatively, and without conceding that this claim
                                     satisfies 35 U.S.C. § 112, see limitation N of Claim 1.

                                                                       20
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 305 of 358 PageID #: 914

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


17(K)   wherein in the folded        This claim lacks sufficient written description and/or is
        configuration, the first     indefinite and/or is not enabled under 35 U.S.C. § 112 as
        inner side is approximated   set forth in the cover pleading to Victorinox’s
        to the second inner side     Supplemental Invalidity Contentions.

                                     Alternatively, and without conceding that this claim
                                     satisfies 35 U.S.C. § 112, see limitation O of Claim 1.
17(L)   and wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration         and
        separated     from    one
        another in the unfolded
        configuration
17(M)   a fastener to selectively See Claim 2.
        maintain the computer
        case in the folded
        configuration
17(N)   wherein in the unfolded See limitation Q of Claim 1.
        configuration with the
        outer sides of both the
        first and second storage
        sections laid flat upon a
        same planar surface


                                                                       21
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 306 of 358 PageID #: 915

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


17(O)   an object in the first        This claim lacks sufficient written description and/or is
        storage     section      is   indefinite and/or is not enabled under 35 U.S.C. § 112 as
        removed from interfering      set forth in the cover pleading to Victorinox’s
        with a scanner positioned     Supplemental Invalidity Contentions.
        above and below the
        second storage section to     Alternatively, and without conceding that this claim
        enable         uninhibited    satisfies 35 U.S.C. § 112, see limitation Q of Claim 1.
        scanning of a computer in
        the second pouch of the
        second storage section



18      The bi-fold computer case See Claim 3.
        of claim 17, wherein the
        scanning device is an X-
        ray scanner.



19      The bi-fold computer case See claims 4 and 5.
        of claim 17, wherein the
        second outer side of the
        second storage section is
        substantially opaque and
        the second inner side of
        the second storage section
        includes a substantially
        transparent material to

                                                                        22
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 307 of 358 PageID #: 916

EXHIBIT G                                                                                                    Targus CFP3 Computer Case


        allow      a     computer
        disposed     within    the
        second storage section to
        be visually inspected.


21(A)   A bi-fold computer case See limitations A and N of Claim 1.
        to allow for convenient
        security screening of a
        computer and having a
        folded configuration and
        an              unfolded
        configuration,       the
        computer            case
        comprising:
21(B)   a first storage panel           This claim lacks sufficient written description and/or is
        comprising a first inner        indefinite and/or is not enabled under 35 U.S.C. § 112 as
        side, a first outer side, a     set forth in the cover pleading to Victorinox’s
        first proximal end, and a       Supplemental Invalidity Contentions.
        first distal end opposite
        the first proximal end, the     Alternatively, and without conceding that this claim
        first inner side, first outer   satisfies 35 U.S.C. § 112, see limitations B and C of
        side, first proximal end,       Claim 1.
        and first distal end
        defining a first pouch



                                                                          23
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 308 of 358 PageID #: 917

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


21(C)   the first distal end having See limitation C of Claim 1.
        a first pouch opening,

21(D)   wherein the first outer and See limitation E of Claim 1.
        inner sides are configured
        to enable a scanning
        device to scan through the
        first outer and inner sides
        and scan an interior of the
        first pouch
21(E)   a second storage panel See limitation H of Claim 1.
        comprising a second inner
        side, a second outer side,
        second proximal end, a
        second distal end opposite
        the second proximal end
21(F)   and a second pouch and See limitations I, J, and K of Claim 1.
        the second storage panel
        configured without an
        additional pouch, the
        second pouch configured
        to receive a computer

21(G)   the second distal end This claim lacks sufficient written description and/or is
        including a sidewall with indefinite and/or is not enabled under 35 U.S.C. § 112 as
        a second pouch opening set forth in the cover pleading to Victorinox’s
                                  Supplemental Invalidity Contentions.

                                                                     24
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 309 of 358 PageID #: 918

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


        disposed substantially in
        the center of the sidewall Obvious Combinations:

                                    To the extent this limitation is not explicitly or inherently
                                    disclosed, it would have been obvious for a person of
                                    ordinary skill in the art to combine this reference with
                                    one or more of the Center of Sidewall References set
                                    forth following this chart.

21(H)   wherein      the    second See limitation L of Claim 1.
        storage panel and the
        second outer and inner
        sides are configured to
        enable a scanning device
        to scan through the second
        outer and inner sides and
        scan an interior of the
        second pouch and a
        computer disposed therein

21(I)   the second storage panel    This claim lacks sufficient written description and/or is
        foldably joined at the      indefinite and/or is not enabled under 35 U.S.C. § 112 as
        second proximal end to      set forth in the cover pleading to Victorinox’s
        the first proximal end of   Supplemental Invalidity Contentions.
        the first storage panel
        such that the first and     Alternatively, and without conceding that this claim
        second proximal ends are    satisfies 35 U.S.C. § 112, see limitation N of Claim 1.
        coupled adjacent one

                                                                         25
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 310 of 358 PageID #: 919

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


        another to form a hinge
        configured to enable a
        scanning device to scan
        through the hinge
21(J)   wherein in the folded         This claim lacks sufficient written description and/or is
        configuration of the          indefinite and/or is not enabled under 35 U.S.C. § 112 as
        foldable computer case,       set forth in the cover pleading to Victorinox’s
        the inner side of the first   Supplemental Invalidity Contentions.
        storage       panel      is
        approximated to the inner     Alternatively, and without conceding that this claim
        side of the second storage    satisfies 35 U.S.C. § 112, see limitation O of Claim 1.
        panel

21(K)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration       and
        separated     from  one
        another in the unfolded
        configuration
21(L)   a fastener to selectively See Claim 2.
        maintain the bi-fold
        computer case in the
        folded configuration



                                                                        26
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 311 of 358 PageID #: 920

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


21(M)   wherein in the unfolded       This claim lacks sufficient written description and/or is
        configuration with the        indefinite and/or is not enabled under 35 U.S.C. § 112 as
        outer sides of both the       set forth in the cover pleading to Victorinox’s
        first and second storage      Supplemental Invalidity Contentions.
        panels laid flat upon a
        same planar surface, an       Alternatively, and without conceding that this claim
        object in the first storage   satisfies 35 U.S.C. § 112, see limitation Q of Claim 1.
        panel is removed from
        interfering with a scanner
        positioned above and
        below the second storage
        panel       to       enable
        uninhibited scanning of a
        computer in the second
        pouch of the second
        storage panel

21(N)   wherein the first pouch
        opening is disposed on the
        first storage panel and the
        second pouch opening is
        disposed on the second
        storage panel such that
        when the case is in the
        unfolded configuration
        with the outer sides of
        both the first and second
        storage panels laid flat

                                                                        27
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 312 of 358 PageID #: 921

EXHIBIT G                                                                                                   Targus CFP3 Computer Case


        upon the same planar
        surface, the first and
        second pouch openings
        are both oriented in a
        direction   substantially
        parallel to the planar
        surface.



22(A)   A bi-fold computer case, See limitation A of Claim 1.
        comprising:

22(B)   a first section comprising See limitation B of Claim 1.
        a first inner side, a first
        outer side, a first proximal
        end, and a first distal end
        opposite the first proximal
        end,

22(C)   the first inner side, first    This claim lacks sufficient written description and/or is
        outer side, first proximal     indefinite and/or is not enabled under 35 U.S.C. § 112 as
        end, and first distal end      set forth in the cover pleading to Victorinox’s
        defining a first pouch, the    Supplemental Invalidity Contentions.
        first distal end including a
        first pouch opening,           Alternatively, and without conceding that this claim
                                       satisfies 35 U.S.C. § 112, see limitation C of Claim 1.



                                                                         28
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 313 of 358 PageID #: 922

EXHIBIT G                                                                                                   Targus CFP3 Computer Case


22(D)   wherein the first outer and    This claim lacks sufficient written description and/or is
        inner sides are configured     indefinite and/or is not enabled under 35 U.S.C. § 112 as
        to enable a scanning           set forth in the cover pleading to Victorinox’s
        device to scan through the     Supplemental Invalidity Contentions.
        first outer and inner sides
        and scan an interior of the    Alternatively, and without conceding that this claim
        first pouch;                   satisfies 35 U.S.C. § 112, see limitation E of Claim 1.
22(E)   a      second      section     This claim lacks sufficient written description and/or is
        comprising a second inner      indefinite and/or is not enabled under 35 U.S.C. § 112 as
        side having a surface area     set forth in the cover pleading to Victorinox’s
        approximately equal to a       Supplemental Invalidity Contentions.
        surface area of the first
        inner side, a second outer     Alternatively, and without conceding that this claim
        side, a second proximal        satisfies 35 U.S.C. § 112, see limitation H of Claim 1.
        end, a second distal end
        opposite     the   second
        proximal end,
22(F)    a first sidewall coupled to   The CFP3 case has a first sidewall that is coupled to the
        the second inner side and      second inner side and second outer side. The second
        the second outer side, a       sidewall is coupled to the second inner side and second
        second sidewall extending      outer side. Both sidewalls extend parallel to each other.
        substantially parallel to      A top wall is disposed on the second distal end.
        the first sidewall and
        coupled to the second
        inner side and the second
        outer side, a top wall

                                                                         29
                          Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 314 of 358 PageID #: 923

EXHIBIT G                                                                                                Targus CFP3 Computer Case


        disposed on the second
        distal end,

22(G)   a second pouch and the See limitations I and J of Claim 1.
        second section configured
        without an additional
        pouch,

22(H)   and a second pouch The CFP3 case has a second pouch opening that extends
        opening extending along along the top wall and partially extends along the first
        the top wall and partially and second sidewalls.
        extending along the first
        and second sidewalls,




22(I)    the    second    pouch See limitation K of Claim 1.
        configured to receive a
        computer,

                                                                     30
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 315 of 358 PageID #: 924

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


22(J)   wherein     the    second    This claim lacks sufficient written description and/or is
        section and the second       indefinite and/or is not enabled under 35 U.S.C. § 112 as
        outer and inner sides are    set forth in the cover pleading to Victorinox’s
        configured to enable a       Supplemental Invalidity Contentions.
        scanning device to scan
        through the second outer     Alternatively, and without conceding that this claim
        and inner sides and scan     satisfies 35 U.S.C. § 112, see limitation L of Claim 1.
        an interior of the second
        pouch and a computer
        disposed therein,

22(K)   the first proximal end of    This claim lacks sufficient written description and/or is
        the first section foldably   indefinite and/or is not enabled under 35 U.S.C. § 112 as
        joined to the second         set forth in the cover pleading to Victorinox’s
        proximal end of the          Supplemental Invalidity Contentions.
        second section such that
        the first and second         Alternatively, and without conceding that this claim
        proximal ends are coupled    satisfies 35 U.S.C. § 112, see limitation N of Claim 1.
        adjacent one another, to
        form a hinge configured
        to enable a scanning
        device to scan through the
        hinge,
22(L)   wherein in a folded          This claim lacks sufficient written description and/or is
        configuration of the bi-     indefinite and/or is not enabled under 35 U.S.C. § 112 as
        fold computer case, the      set forth in the cover pleading to Victorinox’s
        inner side of the first      Supplemental Invalidity Contentions.

                                                                       31
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 316 of 358 PageID #: 925

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


        section is approximated to
        the inner side of the Alternatively, and without conceding that this claim
        second section,            satisfies 35 U.S.C. § 112, see limitation O of Claim 1.

22(M)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration      and
        separated     from one
        another in an unfolded
        configuration,

22(N)   wherein in the unfolded     This claim lacks sufficient written description and/or is
        configuration with the      indefinite and/or is not enabled under 35 U.S.C. § 112 as
        outer sides of both the     set forth in the cover pleading to Victorinox’s
        first and second sections   Supplemental Invalidity Contentions.
        laid flat upon a same
        planar surface, an object   Alternatively, and without conceding that this claim
        in the first section is     satisfies 35 U.S.C. § 112, see limitation Q of Claim 1.
        removed from interfering
        with a scanner positioned
        above and below the
        second section to enable
        uninhibited scanning of a
        computer in the second
        pouch of the second
        section,

                                                                      32
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 317 of 358 PageID #: 926

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


22(O)   wherein the first pouch      The CFP3 case has a first pouch opening disposed on the
        opening is disposed on the   first section and also a second pouch disposed on the
        first section and the        second section. When the CFP3 case is unfolded, the
        second pouch opening is      outer sides of the first and second sections can be laid flat
        disposed on the second       upon the same planar surface and the first and second
        section such that when the   pouch openings are then both oriented in a direction
        case is in the unfolded      substantially parallel to the planar surface.
        configuration with the
        outer sides of both the
        first and second sections
        laid flat upon the same
        planar surface, the first
        and      second     pouch
        openings      are    both
        oriented in a direction
        substantially parallel to
        the planar surface.



23      The     computer    case     The limitation "indicia indicating the case complies with
        of claim   22,    further    a standard of a scanning authority" is not entitled to
        comprising indicia, non-     patentable weight because it is printed matter that is not
        unique to the computer       functionally related to the substrate on which it is
        case, wherein the indicia    applied. See Praxair Distribution, Inc. v. Mallinckrodt
        indicates    that     the    Hosp. Prod. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir.
        computer case complies       2018) ("Claim limitations directed to printed matter are
                                     not entitled to patentable weight unless the printed matter

                                                                          33
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 318 of 358 PageID #: 927

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


        with a standard of a is functionally related to the substrate on which the
        scanning authority.  printed matter is applied."); Bard Peripheral Vascular,
                             Inc. v. AngioDynamics, Inc., CV 15-218-JFB-SRF, 2019
                             WL 1996022, at *5 (D. Del. Feb. 11, 2019), report and
                             recommendation adopted sub nom. C R Bard Inc. v.
                             AngioDynamics, 115-CV-218-JFB-SRF, 2019 WL
                             981700 (D. Del. Feb. 28, 2019) ("[T]he presence or
                             absence of the radiographic letters on the claimed access
                             port in the present case does not change the port’s power
                             injection capabilities. Instead, the radiographic letters
                             explain to the medical practitioner that the port may be
                             used for power injection.").

                                    Alternatively, and without conceding that this limitation
                                    is entitled to patentable weight, see claim 13.



24      24. The computer case       As described in claim 23, the “indicia” limitation is not
        of claim 23, wherein a      entitled to patentable weight.
        portion of the indicia is
        visible    to   scanning    Alternatively, and without conceding that this limitation
        personnel.                  is entitled to patentable weight, see claim 14.




                                                                      34
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 319 of 358 PageID #: 928

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


27      The     computer     case The CFP3 case has within the second storage section a
        of claim 22, wherein the Velcro strap that retains and secures the computer within
        second storage section the second pouch.
        comprises a retention
        member configured to
        secure the computer
        within the second pouch.




28(A)   A method for providing a Bringing the CFP3 case into existence, i.e., making it,
        bi-fold computer case, would meet the requirement of “a method for providing.”
        comprising:




                                                                    35
                              Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 320 of 358 PageID #: 929

EXHIBIT G                                                                                                    Targus CFP3 Computer Case


28(B)   providing a first storage       This claim lacks sufficient written description and/or is
        section including a first       indefinite and/or is not enabled under 35 U.S.C. § 112 as
        inner side, a first outer       set forth in the cover pleading to Victorinox’s
        side, a proximal end, and       Supplemental Invalidity Contentions.
        a first distal end opposite
        the first proximal end, the     Alternatively, and without conceding that this claim
        first inner side, first outer   satisfies 35 U.S.C. § 112, see limitations B, C, and D of
        side, first proximal end,       Claim 1.
        and first distal end
        defining a first pouch
        including a first pouch
        opening and a first
        fastener to secure the first
        pouch opening
28(C)   wherein the first outer and See limitation L of Claim 1.
        inner sides are configured
        to enable a scanning
        device to scan through the
        first outer and inner sides
        and scan an interior of the
        first pouch

28(D)   providing     a   second        This claim lacks sufficient written description and/or is
        storage section having a        indefinite and/or is not enabled under 35 U.S.C. § 112 as
        surface              area       set forth in the cover pleading to Victorinox’s
        approximately equal to a        Supplemental Invalidity Contentions.
        surface area of the first

                                                                          36
                          Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 321 of 358 PageID #: 930

EXHIBIT G                                                                                                Targus CFP3 Computer Case


        storage     section     and Alternatively, and without conceding that this claim
        including a second inner satisfies 35 U.S.C. § 112, see limitation H of Claim 1.
        side, a second outer side, a
        second proximal end, and
        a second distal end
        opposite     the    second
        proximal end, the second
        storage             section
        comprising a second
        pouch

28(E)   the second distal end See limitations J of Claim 1 and G of Claim 21.
        including a sidewall with
        a second pouch opening
        disposed substantially in
        the center of the sidewall
        and the second storage
        section         configured
        without an additional
        pouch
28(F)   the    second     pouch See limitation K of Claim 1.
        configured to receive a
        computer
28(G)   wherein    the   second See limitation L of Claim 1.
        storage section and the
        second outer and inner
        sides are configured to

                                                                   37
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 322 of 358 PageID #: 931

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


        enable a scanning device
        to scan through the second
        outer and inner sides and
        scan an interior of the
        second pouch and a
        computer disposed therein

28(H)   foldably joining the first See limitation N of Claim 1.
        storage section to the
        second storage section at
        the first and second
        proximal ends to form a
        hinge     configured    to
        enable a scanning device
        to scan through the hinge
        such that the first and
        second proximal ends
        remain adjacent one
        another in both folded and
        unfolded configurations
28(I)   wherein the second inner See limitation E of Claim 1.
        and outer sides are
        configured to allow the
        computer secured within
        the second pouch to be
        scanned by a scanning
        device without removing

                                                                  38
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 323 of 358 PageID #: 932

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


        the computer from the
        second pouch

28(J)   wherein in the folded See limitation K of Claim 17.
        configuration of the bi-
        fold computer case, the
        inner side of the first
        storage      section     is
        approximated to the inner
        side of the second storage
        section

28(K)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration       and
        separated     from  one
        another in the unfolded
        configuration

28(L)   wherein in the unfolded       This claim lacks sufficient written description and/or is
        configuration with the        indefinite and/or is not enabled under 35 U.S.C. § 112 as
        outer sides of both the       set forth in the cover pleading to Victorinox’s
        first and second storage      Supplemental Invalidity Contentions.
        sections laid flat upon a
        same planar surface, an       Alternatively, and without conceding that this claim
        object in the first storage   satisfies 35 U.S.C. § 112, see limitation Q of Claim 1.
        section is removed from

                                                                        39
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 324 of 358 PageID #: 933

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


        interfering with a scanner
        positioned above and
        below the second storage
        section      to     enable
        uninhibited scanning of a
        computer in the second
        pouch of the second
        storage section

28(M)   wherein the first pouch See limitation N of Claim 21.
        opening is disposed on the
        first storage section and
        the second pouch opening
        is disposed on the second
        storage section such that
        when the case is in the
        unfolded configuration
        with the outer sides of
        both the first and second
        storage sections laid flat
        upon the same planar
        surface, the first and
        second pouch openings
        are both oriented in a
        direction     substantially
        parallel to the planar
        surface.


                                                                  40
                         Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 325 of 358 PageID #: 934

EXHIBIT G                                                                                               Targus CFP3 Computer Case




29      The method of claim 28, See Claim 2.
        further         comprising
        attaching a fastener to the
        first storage section and to
        the      second      storage
        section, wherein the
        fastener is configured to
        selectively secure the first
        storage section and the
        second storage section in
        the folded configuration.



30      The method of claim 28,   This claim lacks sufficient written description and/or is
        wherein the scanning      indefinite and/or is not enabled under 35 U.S.C. § 112 as
        device is an X-ray        set forth in the cover pleading to Victorinox’s
        scanner.                  Supplemental Invalidity Contentions. An X-ray scanner
                                  is not claimed in claim 28 as part of the case.

                                  Alternatively, and without conceding that this claim
                                  satisfies 35 U.S.C. § 112, see Claim 3.



31      The method of claim 28, See Claim 4.
        wherein the second inner

                                                                    41
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 326 of 358 PageID #: 935

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


        side is configured to allow
        for visual inspection of
        the computer disposed
        within the second storage
        section.



32      The method of claim 31, See Claim 5.
        wherein the second outer
        side is opaque and the
        second inner side of the
        second pouch comprises a
        substantially transparent
        material.


33      The method of claim 32, See Claim 6.
        wherein the second inner
        side is comprised of a
        mesh material.



38      The method of claim 28, See Claim 13.
        further       comprising
        attaching indicia to the
        computer case, wherein


                                                                   42
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 327 of 358 PageID #: 936

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


        the indicia is non-unique
        to the computer case and
        indicates     that    the
        computer case complies
        with a standard of a
        scanning authority.



39      The method of claim 38, See Claim 14.
        wherein a portion of the
        indicia is visible.



42(A)   A       method      for Bringing the CFP3 case into existence, i.e., making it,
        manufacturing a bi-fold would meet the requirement of “a method for providing.”
        computer          case,
        comprising:




42(B)   providing a first storage   This claim lacks sufficient written description and/or is
        section including a first   indefinite and/or is not enabled under 35 U.S.C. § 112 as
        inner side, a first outer   set forth in the cover pleading to Victorinox’s
        side, a proximal end, and   Supplemental Invalidity Contentions.


                                                                      43
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 328 of 358 PageID #: 937

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


        a first distal end opposite
        the first proximal end, the Alternatively, and without conceding that this claim
        first inner side, first outer satisfies 35 U.S.C. § 112, see limitations of E and D of
        side, first proximal end, Claim 1.
        and first distal end
        defining a first pouch
        including a first pouch
        opening and a first
        fastener to secure the first
        pouch opening

42(C)   wherein the first outer and See limitation E of Claim 1.
        inner sides are configured
        to enable a scanning
        device to scan through the
        first outer and inner sides
        and scan an interior of the
        first pouch
42(D)   wherein the first storage See limitations F and G of Claim 1.
        section further comprises
        a third pouch including a
        third pouch opening,
        independent of the first
        pouch opening, and a
        third fastener to only
        secure the third pouch
        opening

                                                                       44
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 329 of 358 PageID #: 938

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


42(E)   providing      a   second See limitations H, I, J, and K of Claim 1.
        storage section including
        a second inner side, a
        second outer side, a
        second proximal end, and
        a second distal end
        opposite     the   second
        proximal end, the second
        storage            section
        comprising a second
        pouch and the second
        storage section configured
        without an additional
        pouch, the second pouch
        configured to receive a
        computer,

42(F)   wherein      the    second See limitation L of Claim 1.
        storage section and the
        second outer and inner
        sides are configured to
        enable a scanning device
        to scan through the second
        outer and inner sides and
        scan an interior of the
        second pouch and a
        computer disposed therein


                                                                     45
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 330 of 358 PageID #: 939

EXHIBIT G                                                                                                   Targus CFP3 Computer Case


42(G)   foldably attaching the first   This claim lacks sufficient written description and/or is
        proximal end of the first      indefinite and/or is not enabled under 35 U.S.C. § 112 as
        storage section to the         set forth in the cover pleading to Victorinox’s
        second proximal end of         Supplemental Invalidity Contentions.
        the second storage section
        to    form      a    hinge     Alternatively, and without conceding that this claim
        configured to enable a         satisfies 35 U.S.C. § 112, see limitation N of Claim 1.
        scanning device to scan
        through the hinge
42(H)   wherein in a folded            This claim lacks sufficient written description and/or is
        configuration of the bi-       indefinite and/or is not enabled under 35 U.S.C. § 112 as
        fold computer case, the        set forth in the cover pleading to Victorinox’s
        inner side of the first        Supplemental Invalidity Contentions.
        storage      section     is
        approximated to the inner      Alternatively, and without conceding that this claim
        side of the second storage     satisfies 35 U.S.C. § 112, see limitation K of Claim 17.
        section
42(I)   wherein the first and See limitation O of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration      and
        separated     from one
        another in an unfolded
        configuration



                                                                         46
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 331 of 358 PageID #: 940

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


42(J)   wherein in the unfolded       This claim lacks sufficient written description and/or is
        configuration with the        indefinite and/or is not enabled under 35 U.S.C. § 112 as
        outer sides of both the       set forth in the cover pleading to Victorinox’s
        first and second storage      Supplemental Invalidity Contentions.
        sections laid flat upon a
        same planar surface, an       Alternatively, and without conceding that this claim
        object in the first storage   satisfies 35 U.S.C. § 112, see limitation Q of Claim 1.
        section is removed from
        interfering with a scanner
        positioned above and
        below the second storage
        section      to      enable
        uninhibited scanning of a
        computer in the second
        pouch of the second
        storage section.



44      The case of claim 1,          To the extent this limitation is not explicitly disclosed,
        wherein the case is           shoulder straps are routine and obvious in this field and
        configured as a backpack      for one of ordinary skill in the art.
        and further comprising
        first and second shoulder     Obvious Combinations:
        straps coupled to the
        second outer side of the      To the extent this limitation is not explicitly or inherently
        second storage section,       disclosed, it would have been obvious for a person of
        the first and second straps   ordinary skill in the art to combine this reference with

                                                                           47
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 332 of 358 PageID #: 941

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


        configured to receive a one or more of the Shoulder Strap References set forth
        user's shoulders to support following this chart.
        the case.



46      The case of claim 1,          The CFP3 case has a single handle on the distal end of
        further comprising: a first   the second storage section. A second handle is
        handle coupled to the first   unnecessary in the CFP3 case.
        distal end of the first
        storage section; and a        To the extent this limitation is not explicitly disclosed,
        second handle coupled to      handles are routine and obvious in this field and for one
        the second distal end of      of ordinary skill in the art.
        the     second     storage
        section, wherein in the       Obvious Combinations:
        folded configuration the
        first and second handles      To the extent this limitation is not explicitly or inherently
        are disposed adjacent         disclosed, it would have been obvious for a person of
        each other.                   ordinary skill in the art to combine this reference with
                                      one or more of the Dual Handle References set forth
                                      following this chart.




47      The case of claim 1, This claim lacks sufficient written description and/or is
        wherein  the   second indefinite and/or is not enabled under 35 U.S.C. § 112 as

                                                                           48
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 333 of 358 PageID #: 942

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


        storage section comprises:    set forth in the cover pleading to Victorinox’s
        a first cushion disposed on   Supplemental Invalidity Contentions.
        an interior side of the
        second pouch, and a           Alternatively, and without conceding that this claim
        second cushion disposed       satisfies 35 U.S.C. § 112, to the extent this limitation is
        on an opposing interior       not explicitly disclosed, use of cushions/padded material
        side of the second pouch,     in computer cases is routine and obvious in this field and
        the first and second          for one of ordinary skill in the art.
        cushions configured to
        enable a scanning device      Obvious Combinations:
        to scan through the first
        and second cushions.          To the extent this limitation is not explicitly or inherently
                                      disclosed, it would have been obvious for a person of
                                      ordinary skill in the art to combine this reference with
                                      one or more of the Cushion References set forth
                                      following this chart.




                                                                           49
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 334 of 358 PageID #: 943

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


48      The computer case of          The CFP3’s first pouch opening is on the interior of the
        claim 21, wherein the first   first storage section and is accessible to a user in the
        pouch opening and the         folded configuration.
        second pouch opening are
        accessible to a user in the   The CFP3’s second pouch opening is on the interior of
        folded configuration.         the second storage section and is accessible to a user in
                                      the folded configuration; for example, when the zipper
                                      that secures the first storage section to the second storage
                                      section is unzipped.




49      The computer case of See claim 48.
        claim 21, wherein the first
        pouch opening and the
        second pouch opening are
        accessible to a user in the
        folded configuration.



50(A)   A bi-fold case to allow for See limitation A of Claim 1.
        convenient         security
        screening of a computer,
        comprising:

                                                                          50
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 335 of 358 PageID #: 944

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


50(B)   a first storage section       This claim lacks sufficient written description and/or is
        comprising, a first outer     indefinite and/or is not enabled under 35 U.S.C. § 112 as
        side, a first inner side, a   set forth in the cover pleading to Victorinox’s
        first proximal end, a first   Supplemental Invalidity Contentions.
        distal end opposite the
        first proximal end, a first   Alternatively, and without conceding that this claim
        pouch including a first       satisfies 35 U.S.C. § 112, see limitations B, C, and D of
        opening and a first           Claim 1.
        fastener
50(C)   wherein the first outer and See limitation E of Claim 1.
        inner sides are configured
        to enable a scanning
        device to scan through the
        first outer and inner sides
        and scan an interior of the
        first pouch

50(D)   and a third pouch coupled See limitations F and G of Claim 1.
        to the first outer side and
        including a third pouch
        opening independent of
        the first pouch opening
        and a third fastener to
        only secure the third
        pouch opening

50(E)   and a second storage See limitation H of Claim 1.
        section comprising, a

                                                                        51
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 336 of 358 PageID #: 945

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


        second outer side, a
        second inner side having a
        surface               area
        approximately equal to a
        surface area of the first
        inner side, a second
        proximal end, and a
        second distal end opposite
        the second proximal end
50(F)   the second storage section See limitations I and J of Claim 1.
        comprising, a second
        pouch including a second
        opening and coupled to
        the second inner side, and
        the second storage section
        configured without an
        additional pouch
50(G)   the     second      pouch See limitations K and L of Claim 1.
        configured to receive a
        computer, wherein the
        second storage section
        and the second outer and
        inner sides are configured
        to enable a scanning
        device to scan through the
        second outer and inner

                                                                         52
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 337 of 358 PageID #: 946

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


        sides and scan an interior
        of the second pouch and a
        computer disposed therein

50(H)   and wherein the second See limitation N of Claim 1.
        storage section is foldably
        joined at the second
        proximal end to the first
        proximal end of the first
        storage section such that
        the second proximal end
        and the first proximal end
        are coupled adjacent one
        another to form a hinge
        configured to enable a
        scanning device to scan
        through the hinge

50(I)   wherein the first inner      This claim is indefinite under 35 U.S.C. § 112 as set forth
        side and the second pouch    in the cover pleading to Victorinox’s Supplemental
        are disposed adjacent one    Invalidity Contentions.
        another in the folded
        configuration         and    Alternatively, and without conceding that this claim
        separated in an unfolded     satisfies 35 U.S.C. § 112, see limitation O of Claim 1.
        configuration

50(J)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one

                                                                         53
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 338 of 358 PageID #: 947

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


        another in the folded
        configuration       and
        separated     from  one
        another in the unfolded
        configuration
50(K)   wherein in the unfolded       This claim lacks sufficient written description and/or is
        configuration with the        indefinite and/or is not enabled under 35 U.S.C. § 112 as
        outer sides of both the       set forth in the cover pleading to Victorinox’s
        first and second storage      Supplemental Invalidity Contentions.
        sections laid flat upon a
        same planar surface, an       Alternatively, and without conceding that this claim
        object in the first storage   satisfies 35 U.S.C. § 112, see limitation Q of Claim 1.
        section is removed from
        interfering with a scanner
        positioned above and
        below the second storage
        section      to      enable
        uninhibited scanning of a
        computer in the second
        pouch of the second
        storage section



51      The case of claim 50, See limitation N of Claim 21.
        wherein     the    second
        opening is disposed on the
        second storage section

                                                                        54
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 339 of 358 PageID #: 948

EXHIBIT G                                                                                                   Targus CFP3 Computer Case


        such that when the case is
        in      the        unfolded
        configuration with the
        outer sides of both the
        first and second storage
        sections laid flat upon the
        same planar surface, the
        second      opening       is
        oriented in a direction
        substantially parallel to
        the planar surface.



52      The case of claim 50,          The CFP3 case discloses a second pouch with a length
        wherein the second pouch       that spans from the inner surface of one of its side walls
        extends less than a length     to an inner surface of an opposing side wall. The length
        of the second inner side.      of the second pouch is limited by the thickness of the first
                                       and second pouch fasteners, which are located between
                                       the second proximal end and the second distal end inner
                                       walls and thereby, necessarily, create a second pouch that
                                       has a smaller length than the second inner side.


                                       To the extent this limitation is not explicitly disclosed,
                                       cases with pouches having differing dimensions are
                                       routine and obvious in this field and for one of ordinary
                                       skill in the art.

                                                                           55
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 340 of 358 PageID #: 949

EXHIBIT G                                                                                                 Targus CFP3 Computer Case



                                    Obvious Combinations:

                                    To the extent this limitation is not explicitly or inherently
                                    disclosed, it would have been obvious for a person of
                                    ordinary skill in the art to combine this reference with
                                    one or more of the Second Pouch Less than Length of
                                    Second Side References set forth following this chart.


53      The case of claim 50,       The CFP3 case discloses a strap member that secures the
        wherein    the     second   laptop within the second storage section. Mating strap
        storage section further     members are preferably nylon belts with cooperating
        includes a strap member     strips of hook-and-loop fasteners, of the type known in
        extending over the second   the art for holding a notebook computer within a carrying
        opening.                    case, and extend respectively from left and right side
                                    walls to surround the suspension system.

                                    Obvious Combinations:

                                    To the extent this limitation is not explicitly or
                                    inherently disclosed, it would have been obvious for a
                                    person of ordinary skill in the art to combine this
                                    reference with one or more of the Strap Member Over
                                    Second Opening References set forth following this
                                    chart.



                                                                         56
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 341 of 358 PageID #: 950

EXHIBIT G                                                                                                 Targus CFP3 Computer Case




54(A)   A bi-fold case to allow for See limitation A of Claim 1.
        convenient         security
        screening of a computer,
        comprising:
54(B)   a first storage section See limitation B of Claim 1.
        comprising, a first outer
        side, a first inner side, a
        first proximal end, a first
        distal end opposite the
        first proximal end

54(C)   and a first pouch This claim lacks sufficient written description and/or is
        including a first opening indefinite and/or is not enabled under 35 U.S.C. § 112 as
        and a first fastener      set forth in the cover pleading to Victorinox’s
                                  Supplemental Invalidity Contentions.

                                    Alternatively, and without conceding that this claim
                                    satisfies 35 U.S.C. § 112, see limitations C and D of
                                    Claim 1.
54(D)   wherein the first outer and See limitation E of Claim 1.
        inner sides are configured
        to enable a scanning
        device to scan through the
        first outer and inner sides


                                                                     57
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 342 of 358 PageID #: 951

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


        and scan an interior of the
        first pouch

54(E)   and a second storage          This claim lacks sufficient written description and/or is
        section comprising, a         indefinite and/or is not enabled under 35 U.S.C. § 112 as
        second outer side, a          set forth in the cover pleading to Victorinox’s
        second inner side having a    Supplemental Invalidity Contentions.
        surface               area
        approximately equal to a      Alternatively, and without conceding that this claim
        surface area of the first     satisfies 35 U.S.C. § 112, see limitation H of Claim 1.
        inner side, a second
        proximal end, and a
        second distal end opposite
        the second proximal end
54(F)   the second storage section See limitations I and J of Claim 1.
        comprising, a second
        pouch including a second
        opening and coupled to
        the second inner side, and
        the second storage section
        configured without an
        additional pouch

54(G)   the     second      pouch See claim 52.
        extending less than a
        length of the second inner
        side, the second pouch


                                                                         58
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 343 of 358 PageID #: 952

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


        configured to receive a
        computer

54(H)   wherein      the    second See limitation L of Claim 1.
        storage section and the
        second outer and inner
        sides are configured to
        enable a scanning device
        to scan through the second
        outer and inner sides and
        scan an interior of the
        second pouch and a
        computer disposed therein

54(I)   and wherein the second        This claim lacks sufficient written description and/or is
        storage section is foldably   indefinite and/or is not enabled under 35 U.S.C. § 112 as
        joined at the second          set forth in the cover pleading to Victorinox’s
        proximal end to the first     Supplemental Invalidity Contentions.
        proximal end of the first
        storage section such that     Alternatively, and without conceding that this claim
        the second proximal end       satisfies 35 U.S.C. § 112, see limitation N of Claim 1.
        and the first proximal end
        are coupled adjacent one
        another to form a hinge
        configured to enable a
        scanning device to scan
        through the hinge



                                                                        59
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 344 of 358 PageID #: 953

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


54(J)   wherein the first inner       This claim is indefinite under 35 U.S.C. § 112 as set forth
        side and the second pouch     in the cover pleading to Victorinox’s Supplemental
        are disposed adjacent one     Invalidity Contentions.
        another in the folded
        configuration         and     Alternatively, and without conceding that this claim
        separated in an unfolded      satisfies 35 U.S.C. § 112, see limitation O of Claim 1.
        configuration
54(K)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration       and
        separated     from  one
        another in the unfolded
        configuration
54(L)   wherein in the unfolded       This claim lacks sufficient written description and/or is
        configuration with the        indefinite and/or is not enabled under 35 U.S.C. § 112 as
        outer sides of both the       set forth in the cover pleading to Victorinox’s
        first and second storage      Supplemental Invalidity Contentions.
        sections laid flat upon a
        same planar surface, an       Alternatively, and without conceding that this claim
        object in the first storage   satisfies 35 U.S.C. § 112, see limitation Q of Claim 1.
        section is removed from
        interfering with a scanner
        positioned above and
        below the second storage

                                                                          60
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 345 of 358 PageID #: 954

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


        section      to    enable
        uninhibited scanning of a
        computer in the second
        pouch of the second
        storage section



55      The case of claim 54, See limitation N of Claim 21.
        wherein      the     second
        opening is disposed on the
        second storage section
        such that when the case is
        in      the        unfolded
        configuration with the
        outer sides of both the
        first and second storage
        sections laid flat upon the
        same planar surface, the
        second      opening       is
        oriented in a direction
        substantially parallel to
        the planar surface.



56      The case of claim 54, See Claim 53.
        wherein   the   second
        storage section further

                                                                  61
                            Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 346 of 358 PageID #: 955

EXHIBIT G                                                                                                  Targus CFP3 Computer Case


        includes a strap member
        extending over the second
        opening.



57(A)   A bi-fold computer case See limitations A and O of Claim 1.
        to allow for convenient
        security screening of a
        computer and having a
        folded configuration and
        an              unfolded
        configuration,       the
        computer            case
        comprising:
57(B)   a first storage section       This claim lacks sufficient written description and/or is
        comprising, a first inner     indefinite and/or is not enabled under 35 U.S.C. § 112 as
        side, a first outer side, a   set forth in the cover pleading to Victorinox’s
        first proximal end, a first   Supplemental Invalidity Contentions.
        distal end opposite the
        first proximal end, a first   Alternatively, and without conceding that this claim
        pouch, and a first pouch      satisfies 35 U.S.C. § 112, see limitations B and C of
        opening disposed on the       Claim 1.
        first distal end and in
        communication with the
        first pouch



                                                                        62
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 347 of 358 PageID #: 956

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


57(C)   wherein the first outer and See limitation E of Claim 1.
        inner sides are configured
        to enable a scanning
        device to scan through the
        first outer and inner sides
        and scan an interior of the
        first pouch
57(D)   a second storage section See limitation H of Claim 1.
        comprising, a second
        inner side, a second outer
        side, second proximal
        end, a second distal end
        opposite     the   second
        proximal end
57(E)   a      second     pouch See limitation K of Claim 1.
        configured to receive a
        computer
57(F)   and the second storage This claim is indefinite under 35 U.S.C. § 112 as set forth
        panel configured without in the cover pleading to Victorinox’s Supplemental
        an additional pouch      Invalidity Contentions.

                                     Alternatively, and without conceding that this claim
                                     satisfies 35 U.S.C. § 112, see limitation J of Claim 1.

57(G)   and a second pouch
        opening at least partially

                                                                      63
                           Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 348 of 358 PageID #: 957

EXHIBIT G                                                                                                 Targus CFP3 Computer Case


        disposed on the second
        distal  end   and   in
        communication with the
        second pouch
57(H)   wherein      the    second See limitation L of Claim 1.
        storage panel and the
        second outer and inner
        sides are configured to
        enable a scanning device
        to scan through the second
        outer and inner sides and
        scan an interior of the
        second pouch and a
        computer disposed therein
57(I)   the second storage panel    This claim lacks sufficient written description and/or is
        foldably joined at the      indefinite and/or is not enabled under 35 U.S.C. § 112 as
        second proximal end to      set forth in the cover pleading to Victorinox’s
        the first proximal end of   Supplemental Invalidity Contentions.
        the first storage panel
        such that the first and     Alternatively, and without conceding that this claim
        second proximal ends are    satisfies 35 U.S.C. § 112, see limitation N of Claim 1.
        coupled adjacent one
        another to form a hinge
        configured to enable a
        scanning device to scan
        through the hinge

                                                                      64
                             Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 349 of 358 PageID #: 958

EXHIBIT G                                                                                                   Targus CFP3 Computer Case


57(J)   wherein the first and See limitation P of Claim 1.
        second distal ends are
        disposed adjacent one
        another in the folded
        configuration       and
        separated     from  one
        another in the unfolded
        configuration

57(K)   wherein in the folded          This claim lacks sufficient written description and/or is
        configuration of the           indefinite and/or is not enabled under 35 U.S.C. § 112 as
        foldable computer case,        set forth in the cover pleading to Victorinox’s
        the inner side of the first    Supplemental Invalidity Contentions.
        storage      section      is
        approximated to the inner      Alternatively, and without conceding that this claim
        side of the second storage     satisfies 35 U.S.C. § 112, see limitation O of Claim 1.
        section and the first pouch
        opening and the second
        pouch      opening      are
        configured       to      be
        accessible to a user
57(L)   wherein in the unfolded        This claim lacks sufficient written description and/or is
        configuration with the         indefinite and/or is not enabled under 35 U.S.C. § 112 as
        outer sides of both the        set forth in the cover pleading to Victorinox’s
        first and second storage       Supplemental Invalidity Contentions.
        panels laid flat upon a
        same planar surface, an

                                                                         65
                          Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 350 of 358 PageID #: 959

EXHIBIT G                                                                                                Targus CFP3 Computer Case


        object in the first storage Alternatively, and without conceding that this claim
        panel is removed from satisfies 35 U.S.C. § 112, see limitation Q of Claim 1.
        interfering with a scanner
        positioned above and
        below the second storage
        panel       to       enable
        uninhibited scanning of a
        computer in the second
        pouch of the second
        storage panel

57(M)   wherein the first pouch See limitation N of Claim 21.
        opening is disposed on the
        first storage panel and the
        second pouch opening is
        disposed on the second
        storage panel such that
        when the case is in the
        unfolded configuration
        with the outer sides of
        both the first and second
        storage panels laid flat
        upon the same planar
        surface, the first and
        second pouch openings
        are both oriented in a
        direction      substantially


                                                                   66
                                               Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 351 of 358 PageID #: 960

EXHIBIT G                                                                                                                                                                   Targus CFP3 Computer Case


                  parallel to the planar
                  surface

         For convenience, prior art references that disclose, discuss, or relate to the same or related technologies, or are otherwise related, may be discussed herein collectively.

Referring to the items listed in Appendix 1 and Appendix 21:

    • “Multiple Pocket References”: TSA RFI; Hollingsworth ’754; Hillman; Arnwine; Moor; Chen; Kearl; Hollingsworth ’266; Miller; Latshaw; Pelican; Lee; Samsonite L35;
         Ruckh; Shuttle; PNC-15; Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck;
         Case Tek; Chloe; 62563

    • “Pouch Fastener References”: Bosma; Hollingsworth; Hillman; Barnes; Arnwine; Moor; Chen; Kearl; Hollingsworth ’266; Miller; Latshaw; Pelican; Lee; Samsonite L35;
         Ruckh; Shuttle; Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek;
         Chloe; 62563

    • “Third Pouch References”: Hollingsworth ’266; Pelican 1495 CC1; Willard; Bosma; Moor; Samsonite L35; Shuttle; PNC-15; Contour Pro; Saddlebag; CityGear;
         Mastermind; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Chloe; 62563

    • “Second Pouch Substantially Enclosed to Retain Computer References”: Hollingsworth ’754; Hillman; Moor; Kearl; Hollingsworth ’266; Miller; Latshaw; Samsonite L35;
         Ruckh; Shuttle; Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; CDB1; Case Tek; Chloe; 62563

    • “No Additional Pouch References”: TSA RFI; Bosma; Hollingsworth; Hillman; Barnes; Moor; Chen; Hollingsworth ’266; Miller; Latshaw; Pelican; Lee; Shuttle; PNC-15;
         Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

    • “Both Sections Flat on Same Surface References”: TSA RFI; Bosma; Hollingsworth; Hillman; Barnes; Arnwine; Moor; Kearl; Hollingsworth ’266; Miller; Latshaw; Lee
         Samsonite L35; Willard; Shuttle; PNC-15; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

    • “Direction Substantially Parallel to Planar Surface References”: Samsonite L35; Hollingsworth ’266; Bosma; Moor; PNC-15; Modem; Timberland; Case Logic VNC-216;

1
  For these groupings concerning computer case structure or functionality, the absence of a particular reference from a group is not intended to suggest in any way that the reference lacks that or any other limitation of
the Asserted Claims. The listed references in the groups are exemplary.

                                                                                                             67
                                  Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 352 of 358 PageID #: 961

EXHIBIT G                                                                                                                       Targus CFP3 Computer Case

     CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Inner Section Configured for Visual Inspection of Computer References”: Bosma; Hollingsworth; Hillman; Moor; Chen; Kearl; Hollingsworth ’266; Godshaw; Latshaw;
     Pelican; Lee; Samsonite L35; Ruckh; Shuttle; PNC-15; Modem; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe;
     62563

  • “Transparent Material References”: Bosma; Hillman; Moor; Kearl; Godshaw; Latshaw; Ruckh; CDB1

  • “Mesh Material References”: Moor; Kearl; Godshaw; Latshaw; Case Logic VNC-216; Mastermind; Saddlebag; Shuttle; CDB1

  • “Indicia of Scanning Authority Compliance References”: Travel Sentry Locks; TSA RFI; Tropp 1; Tropp 2

  • “Center of Sidewall References”: Bosma; Hollingsworth ’266; Miller; Latshaw; Lee; Samsonite L35; Shuttle; Samsonite L45; CDB1; Chloe; 62563

  • “Openings Oriented Parallel to Surface References”: Bosma; Barnes; Kearl; Hollingsworth ’266; Miller; Latshaw; Lee; Samsonite L35; Samsonite L45; PNC-15; Modem;
     Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Cushion References”: Barnes; Golenz; Hollingsworth ’266; Pelican; Timberland; Contour Pro; Saddlebag; Samsonite L35; Samsonite L45; Mastermind; CCB1; CFP3;
     TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Opening Accessible in Folded Configuration References”: Bosma; Moor; Hollingsworth ’266; Miller; Latshaw; Lee; Samsonite L35; Samsonite L45; Shuttle; PNC-15;
     Contour Pro; Saddlebag; CityGear; Mastermind; Modem; Timberland; CDB1; Chloe; 62563

  • “Strap Member Over Second Opening References”: Bosma; Hollingsworth; Moor; Chen; Hollingsworth ’266; Miller; Latshaw; Lee; Samsonite L35; Shuttle; PNC-15;
     Contour Pro; Saddlebag; CityGear; Mastermind; Timberland; Case Logic VNC-216; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Shoulder Strap References”: Kearl; Godshaw; Samsonite L35; Samsonite L45; Moor; Mastermind; Saddlebag; Modem; CityGear; Timberland; CCB1; CDB1; CFP3;
     TBC01301-01; SureCheck; Case Tek; Chloe; 62563

  • “Pocket Container References”: Samsonite L35; Samsonite L45; Willard; Pelican 1495 CC1; Hollingsworth ’754; Shuttle; PNC-15; Contour Pro; Case Logic VNC-216;
     Saddlebag; Mastermind; CCB1; CDB1; CFP3; TBC01301-01; SureCheck; Case Tek; Chloe; 62563



                                                                                68
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 353 of 358 PageID #: 962

EXHIBIT G                                                                                                                    Targus CFP3 Computer Case

  • “Dual Handle References”: Hillman; Bosma; Arnwine; Moor; Latshaw; Modem; Contour; Hollingsworth ’754; Chloe; 62563

  • “Second Pouch Less than Length of Second Side References”: Pelican 1945 CC1; Hollingsworth ’266; Willard; Hollingsworth ’754; PNC-15; Contour Pro; Saddlebag;
     CityGear; Mastermind; Modem; Timberland; Samsonite L35; Samsonite L45; CDB1; Case Tek; Chloe; 62563




                                                                               69
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 354 of 358 PageID #: 963

EXHIBIT G                                                                                                                 Targus CFP3 Computer Case

                                                                           APPENDIX 1
                                LIST OF PRIOR ART PATENTS AND PRINTED PUBLICATIONS CITED IN INITIAL INVALIDITY CONTENTIONS

No.                         Patent or Printed Publication Prior Art                     Prior Art Under   Bates Nos.
1     U.S. Patent No. 6,213,266 to Hollingsworth (“Hollingsworth ’266”)             102(a), (b), (e)      VSAI00026805 - VSAI00026818
2     U.S. Patent No. 5,524,754 to Hollingsworth (“Hollingsworth ’754”)             102(a), (b), (e)      VSAI00026894 - VSAI00026907
3     Transportation Security Administration Solicitation No. HSTS04-08-FRI-MC,     102(a), (f)           TSA0000004-TSA0000011
      March 3, 2008, “Checkpoint Friendly Laptop Bag”
4     U.S. Provisional Patent App. No. 61/068,722 to Bosma (“Bosma”)                102(a), (e), (g)      VSAI00026819 - VSAI00026837
5     U.S. Patent No. 5,706,992 to Moor (“Moor”)                                    102(a), (b), (e)      VSAI00026729 - VSAI00026736
6     U.S. Patent No. 6,637,563 to Ruckh (“Ruckh”)                                  102(a), (b), (e)      VSAI00026948 - VSAI00026953
7     U.S. Patent No. D360,978 to Willard et al. (“Willard”)                        102(a), (b), (e)      VSAI00026934 - VSAI00026938
8     PCT App. No. PCT/US99/26445 to Samsonite (“Samsonite 1”)                      102(a), (b), (e)      VSAI00026908 - VSAI00026933
9     Pelican Introduces a Mobile Workstation for 17” Laptops, November 20, 2006,   102(a), (b)           VSAI00026881 - VSAI00026882
      available at https://www.pelican.com/us/en/about/press-
      releases/article/pelican-introduces-a-mobile-workstation-for-17-laptops/
      (“Pelican 1495 CC2”)
10    U.S. Patent No. 5,547,052 to Latshaw (“Latshaw”)                              102(a), (b), (e)      VSAI00026769 - VSAI00026796
11    Pelican 1495 CC2, Feb. 27, 2007, available at                                 102(a), (b)           VSAI00026737 - VSAI00026737
      http://web.archive.org/web/20070227043738/http://www.pelican.com/cases_
      detail.php?Case=1495CC2 (“Pelican 1495 CC2”)
12    Samsonite Computer Cases L35 Notebook Case, June 29, 2003, available at       102(a), (b)           VSAI00026958 - VSAI00026958
      https://web.archive.org/web/20030629203049/http://us.samsonite.com/weba
      pp/us/servlet/SPrintableProductView?storeId=10001&langId=-
      1&productId=46014 (“Samsonite L35”)
13    Travel Sentry Press Release, Sept. 16, 2004, available at                     102(a), (b)           VSAI00026996 - VSAI00026998
      https://www.prweb.com/releases/2004/09/prweb158830.htm (“Travel Sentry”)
14    U.S. Patent No. D500,597 to Hillman (“Hillman”)                               102(a), (b), (e)      VSAI00026758 - VSAI00026761
15    U.S. Patent Pub. No. 2005/0189188 to Barnes (“Barnes”)                        102(a), (b), (e)      VSAI00026939 - VSAI00026947
16    U.S. Patent No. 5,494,157 to Golenz et al. (“Golenz”)                         102(a), (b), (e)      VSAI00026762 - VSAI00026768
17    U.S. Patent No. 5,544,792 to Arnwine (“Arnwine”)                              102(a), (b), (e)      VSAI00026873 - VSAI00026880

                                                                               70
                                  Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 355 of 358 PageID #: 964

EXHIBIT G                                                                                                                  Targus CFP3 Computer Case

18   U.S. Patent No. 5,960,952 to Chen (“Chen”)                                         102(a), (b), (e)   VSAI00026797 - VSAI00026804
19   U.S. Patent No. 6,193,118 to Kearl (“Kearl”)                                       102(a), (b), (e)   VSAI00026838 - VSAI00026851
20   U.S. Patent No. 6,213,267 to Miller (“Miller”)                                     102(a), (b), (e)   VSAI00026863 - VSAI00026872
21   U.S. Patent No. 6,655,565 to Godshaw et al. (“Godshaw”)                            102(a), (b), (e)   VSAI00026739 - VSAI00026750
22   U.S. Patent No. D338,104 to Lee (“Lee”)                                            102(a), (b), (e)   VSAI00026751 - VSAI00026757
23   TUAW Review: Higher Ground Shuttle (noting case on display at MacWorld in          102(a), (b)        VSAI00026691 - VSAI00026696
     January 2007), available at https://www.engadget.com/2007-06-18-tuaw-
     review-higher-ground-shuttle.html (“Shuttle”)
24   U.S. Patent No. 7,021,537 to Tropp (“Tropp 1”)                                     102(a), (b), (e)   VSAI00026883 - VSAI00026892
25   U.S. Patent No. 7,036,728 to Tropp (“Tropp 2”)                                     102(a), (b), (e)   VSAI00026852 - VSAI00026862
26   Case Logic PNC-15 15.4-Inch Slimline Laptop Case, Amazon (noting first available   102(a), (b)        VSAI00026646 - VSAI00026650
     Jan. 26, 2007), available at
     https://www.amazon.com/Case-Logic-PNC-15-15-4-Inch-
     Slimline/dp/B000MY2JBC/ref=cm_cr_arp_d_product_top?ie=UTF8 (“PNC-15”)
27   Eastpak Mastermind, Amazon (product reviewed Dec. 18, 2003), available at          102(a), (b)        VSAI00026683 - VSAI00026686
     https://www.amazon.com/Eastpak-
     Mastermind/dp/B0000732QU/ref=cm_cr_arp_d_product_top?ie=UTF8
     (“Mastermind”)
28   Kensington Contour Pro 17” Carrying Case (“Contour Pro”)                           102(a), (b)        VSAI00026706 - VSAI00026706
29   Kensington Saddlebag Sport Computer Backpack (“Saddlebag”)                         102(a), (b)        VSAI00026707 - VSAI00026707
30   Tip Sheet, 9/27/04 Newsweek 73 (reviewing The North Face Modem), available         102(a), (b)        VSAI00026721 - VSAI00026725
     at 2004 WLNR 3641938 (“Modem”)
31   The North Face Modem, eBags, April 6, 2005, available at                           102(a), (b)        VSAI00026712 - VSAI00026714
     https://web.archive.org/web/20050406040539/http://www.ebags.com/the_no
     rth_face/modem/product_detail/index.cfm?modelid=20153 (“Modem”)
32   Targus 15.4” CityGear Chicago Notebook Backpack Review, Dec. 15, 2006,             102(a), (b)        VSAI00026980 - VSAI00026984
     available at http://www.notebookreview.com/review/targus-15-4-citygear-
     chicago-notebook-backpack-review/ (“CityGear”)
33   Case Logic VNC-216 16-Inch Laptop Briefcase, Amazon (noting first available        102(a), (b)        VSAI00026663 - VSAI00026673
     June 17, 2003), available at https://www.amazon.com/Case-Logic-VNC-216-16-


                                                                                   71
                                Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 356 of 358 PageID #: 965

EXHIBIT G                                                                                                         Targus CFP3 Computer Case

     Inch-Briefcase/dp/B001LXMF80/ref=cm_cr_arp_d_product_top?ie=UTF8 (“VNC-
     216”)
34   Samsonite Computer Cases L45 Notebook Plus Case, June 29, 2003, available at   102(a), (b)   VSAI00026975 - VSAI00026975
     https://web.archive.org/web/20030629212623/http://us.samsonite.com/weba
     pp/us/servlet/SProductDisplay?productId=46016&storeId=10001&langId=-
     1&pc=C30 (“L45”)
35   Kensington K62563US SP40 15.6-Inch Classic Notebook Computer Case, Amazon      102(a), (b)   VSAI00026999 – VSAI00027004
     (noting date first available June 15, 2008) available at
     https://www.amazon.com/Kensington-K62563US-15-6-Inch-Notebook-
     Computer/dp/B0019TZRTA (“62563”)
36   Kensington Introduces 24 Innovative Notebook Accessories for School, Work,     102(a), (b)   VSAI00027010 – VSAI00027015
     and Play, June 16, 2008, available at https://www.kensington.com/news/news-
     press-center/2008-news--press-center/kensington-introduces-24-innovative-
     notebook-accessories-for-school-work-and-play/
37   Targus Cases: Nylon/Ballistic, Nov. 2, 2001, available at                      102(a), (b)   VSAI00027025 – VSAI00027026
     https://web.archive.org/web/20011102234549/http://www.targus.com/case_n
     ylon.asp?pos=6 (“CCB1”)
38   Targus Cases: Nylon/Ballistic, Targus Notebook Backpack, Nov. 21, 2001         102(a), (b)   VSAI00027028
     available at
     https://web.archive.org/web/20011121055402/http://www.targus.com:80/cas
     e_nylon_specific.asp?title=TARGUS+NOTEBOOK+BACKPACK&sku=CCB1
39   Targus CDB1 Deluxe Backpack – Black (High Density Nylon) (noting Date First    102(a), (b)   VSAI00027041 – VSAI00027047
     Available October 2, 2001), available at https://www.amazon.com/Targus-
     CDB1-Deluxe-Backpack-Density/dp/B000034D6K (“CDB1”)
40   Targus Cases: Nylon/Ballistic, Targus FolioPac3, Dec. 30, 2001 available at    102(a), (b)   VSAI00027059
     https://web.archive.org/web/20011230040041/http://www.targus.com:80/cas
     e_nylon_specific.asp?title=TARGUS+FOLIOPAC3&sku=CFP3 (“CFP3”)
41   Targus Cases: Nylon/Ballistic, Dec. 18, 2001, available at                     102(a), (b)   VSAI00027061 – VSAI00027062
     https://web.archive.org/web/20011218081225/http://www.targus.com/case_n
     ylon.asp


                                                                               72
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 357 of 358 PageID #: 966

EXHIBIT G                                                                                                              Targus CFP3 Computer Case

42   Chloe Dao and Pacific Design Launch the Chloe Dao Collection, Aug. 15, 2007,        102(a), (b)   VSAI00027064 – VSAI00027069
     available at https://www.24-7pressrelease.com/press-release/32112/chloe-
     dao-and-pacific-design-launch-the-chloe-dao-collection (“Chloe”)
43   Kensington 62148 SureCheck Associate Notebook Case (noting date first               102(a), (b)   VSAI00027086 – VSAI00027093
     available Feb. 18, 2003), available at https://www.amazon.com/Kensington-
     62148-SureCheck-Associate-Notebook/dp/B00008MOPH (“SureCheck”)




                                                                                    73
                                 Case 1:20-cv-00464-RGA Document 80-1 Filed 01/15/21 Page 358 of 358 PageID #: 967

EXHIBIT G                                                                                                                   Targus CFP3 Computer Case

                                                                           APPENDIX 2
                             LIST OF NON-PATENT OR NON-PRINTED PUBLICATION PRIOR ART CITED IN INITIAL INVALIDITY CONTENTIONS



No                  Non-Patent or Non-Printed Publication Prior Art                      Prior Art Under   Bates Nos.
.
1    Case Logic PNC-15 (“PNC-15”)                                                    102(a), (b), (g)      VSAI00026645 - VSAI00026658
2    Case Logic VNC-216 (“VNC-216”)                                                  102(a), (b), (g)      VSAI00026659 - VSAI00026681
3    Samsonite L35 Laptop Case (“L35” or “Samsonite L35”)                            102(a), (b), (g)      VSAI00026954 - VSAI00026966
4    Samsonite L45 Laptop Case (“L45” or “Samsonite L45”)                            102(a), (b), (g)      VSAI00026967 - VSAI00026978
5    The North Face Modem (“Modem”)                                                  102(a), (b), (g)      VSAI00026711 - VSAI00026726
6    Eastpak Mastermind (“Mastermind”)                                               102(a), (b), (g)      VSAI00026682 - VSAI00026688
7    Timberland Backpack (“Timberland”)                                              102(a), (b), (g)      VSAI00026989 - VSAI00026995
8    Kensington Countour 62340 Laptop Case (“Contour Laptop Case”)                   102(a), (b), (g)      VSAI00026703 - VSAI00026706
9    Kensington Saddlebag Sport Computer Backpack (“Saddlebag Backpack”)             102(a), (b), (g)      VSAI00026707 - VSAI00026710
10   Pelican 1495 CC2 Laptop Case (“Pelican 1495 CC2”)                               102(a), (b), (g)      VSAI00026728, VSAI00026738, VSAI00026893,
                                                                                                           VSAI00026727, VSAI00026737
11   Higher Ground Shuttle Laptop Case (“Shuttle”)                                   102(a), (b), (g)      VSAI00026689 - VSAI00026702
12   Targus City Gear Chicago Backpack (“City Gear”)                                 102(a), (b), (g)      VSAI00026979 - VSAI00026988
13   Targus CCB1 (“CCB1”)                                                            102(a), (b), (g)      VSAI00027024 – VSAI00027034
14   Targus CDB1 (“CDB1”)                                                            102(a), (b), (g)      VSAI00027035 – VSAI00027052
15   Targus CFP3 (“CFP3”)                                                            102(a), (b), (g)      VSAI00027053 – VSAI00027063
16   Targus TBC01301-01 (“TBC01301”)                                                 102(a), (b), (g)      VSAI00027094 – VSAI00027101
17   Kensington K62148[B] The Associate SureCheck (“SureCheck”)                      102(a), (b), (g)      VSAI00027080 – VSAI00027093
18   Case Tek 9900383 (“Case Tek”)                                                   102(a), (b), (g)      VSAI00027017 – VSAI00027023
19   Pacific Designs PD0090 Chloe (“Chloe”)                                          102(a), (b), (g)      VSAI00027064 – VSAI00027079
20   Kensington 62563 SP40 15.6-Inch Classic Notebook Computer Case (“62563”)        102(a), (b), (g)      VSAI00026999 – VSAI00027016




                                                                                74
